       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 1 of 241. PageID #: 6


                                                                              FILED
                                                                      W OOD !.: 11tP.ITY CtERK

                                                                           ET, 31 P 12: 39

                                                                        CINUY A. hUF NER




            IN THE COMMON PLEAS COURT OF WOOD COUNTY, OHIO

GLOBAL DISTRIBUTION CENTER, LLC.            CASE NO.: X0123 C,V 0 -7 03
29180 GLENWOOD ROAD
PERRYSBURG, OHIO 43551
                       PLAINTIFF,            HONORABLE: JUDGE

V.
                                                                      JUDGE KELSEY

THE HANOVER INSURANCE GROUP,                COMPLAINT
CITIZENS INSURANCE COMPANY OF               WITH JURY DEMAND ENDORSED
AMERICA                                     HEREUPON
C/O CT CORPORATION SYSTEM
4400 EASTON COMMONS WAY, SUITE 125
COLUMBUS, OH 43219,

AND

VERLAN FIRE INSURANCE COMPANY,
C/O CT CORPORATION SYSTEM
4400 EASTON COMMONS WAY, SUITE 125
COLUMBUS, OH 43219,                         THE LAW OFFICE OF NORMAN A.
                                            ABOOD
AND                                         Norman A. Abood (0029004)
                                            101 Broadcast Building
THE HARTFORD STEAM BOILER                   136 N. Huron Street
INSPECTION AND INSURANCE                    Toledo, OH 43604
COMPANY                                     Telephone:          419-724-3700
C/O KEGLER, BROWN, HILL & RITTER            Fax:                419-724-3701
ATTN: ROBERT G. SCHULER                     E-Mail:             norman@nabood.corn
65 E. STATE ST., SUITE 1800
COLUMBUS, OH 43215-4294,                    Attorney for Plaintiff Global Distribution
                                            Center, LLC
                    Defendants.




                                                                                         1
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 2 of 241. PageID #: 7



        NOW COMES the Plaintiff, Global Distribution Center, LLC, by and through its

 undersigned counsel, Norman A. Abood, and for its Complaint states as follows:

                                      PARTIES/PERSONS

 1. Plaintiff, Global Distribution Center, LLC (alternatively referred to as "GDC" or "Plaintiff')

    is an Ohio limited liability company, in good standing, having its principal place of business

    in Perrysburg, Wood County, Ohio.

2. GDC is the owner of real property and improvements including, but not limited to, amongst

    other items, five (5) warehouse/manufacturing buildings which it rents to various tenants,

    including, but not limited to, Goodwill Industries, Walgreens, Pallet World, Inc., Cooper Tire

    & Rubber Co., comprising approximately 800,000 ft.2, multiple high-voltage transformers

    with related electrical distribution systems, related yard space and a 10,000 KVA electrical

    substation all having a common address of 29180 Glenwood Rd., Perrysburg, OH 43551 (the

    "GDC's Property").

3. Defendant, Citizens Insurance Company of America ("Citizens"), is a property & casualty

   insurer, and is part of Defendant, The Hanover Insurance Company ("Hanover"), group of

   insurance companies, licensed to do business in the state of Ohio, assigned National

   Association of Insurance Commissioners ("NAIC") #31534.

4. Defendant Verlan Fire Insurance Company ("Verlan") is a property & casualty insurer,

   licensed to do business in the state of Ohio, assigned NAIC # 10815.

5. Defendant, The Hartford Steam Boiler Inspection and Insurance Company ("Hartford"), is a

   property & casualty insurer, licensed to do business in the state of Ohio, assigned NAIC

   number 11452.

6. Defendant Hartford is a reinsurer of coverage undertaken by Defendant Verlan.



                                                                                                2
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 3 of 241. PageID #: 8



7. Nonparty Laibe Electric/Technology ("Laibe") is an electrical contractor doing business in

    Northwest Ohio hired by GDC to evaluate and repair the GDC Property Loss suffered by as

    described hereinbelow.

8. Nonparty Nederveld Forensic Engineering & Fire Investigation ("Nederveld") is Michigan

    engineering firm hired by Citizen's to provide analysis of the cause and extent of the GDC

    Property Loss described hereinbelow.

9. Nonparty Envista, Inc. ("Envista") is an engineering firm hired by Citizens Verlan and

   Hartford to provide analysis of the cause and extent of the GDC property loss as described

   hereinbelow.

                       THE SUBJECT INCIDENT/PROPERTY LOSS

10. Plaintiff repeats and reiterates each and every allegation set forth in paragraphs 1 through 6

   hereinabove as if fully rewritten herein.

11. On the evening of June 30, 2017-July 1, 2017, at shortly after midnight, i.e. the early

   morning of July 1, 2017, (the "Date of Loss"), a storm occurred involving high winds and

   lightning resulting in one or more electrical events at the GDC Property damaging, rendering

   inoperable, and/or destroying amongst other items of personal property and real property

   improvements, numerous electrical transformers, an electrical sub-station, telephone poles

   and equipment located thereupon, electrical lines, electrical systems, fire suppression

   systems, and lighting systems owned by GDC and located on the GDC Property (the

   "Property Loss").

12. As a direct and proximate result of the damage to the GDC Property's electrical systems,

   including, but not limited to damage to, the 10,000 KVA electrical substation, other

   substations and transformers, electrical lines and systems, GDC's 5 warehouse buildings



                                                                                                3
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 4 of 241. PageID #: 9



      were completely shut down due to loss of power and power transmission requirin
                                                                                     g GDC to
     immediately implement on-site power generation through multiple rented large fuel-pow
                                                                                           ered
     generators and temporary installation of electrical transmission lines.

                                    INSURANCE COVERAGE

 13. Plaintiff repeats and reiterates each and every allegation set forth in paragraphs
                                                                                        1 through 11
     hereinabove as if fully rewritten herein.

 14. At the time of the Property Loss, GDC's Property 4 of the 5 buildings were
                                                                                insured by
     Defendants Hanover/Citizens, per policy number Z7WD00330500, see Exhibit 1 hereto,
                                                                                        and
     building 48 was insured by Defendant Verlan, per policy number M004261-16, see
                                                                                    Exhibit 2
    hereto.

 15. At the time of the Property Loss, coverage of the GDC Property Loss was
                                                                             reinsured by
    Hartford.

                          PROPERTY LOSS CLAIM ADJUSTMENT

16. Plaintiff repeats and reiterates each and every allegation set forth in paragraphs
                                                                                       1 through 14
    hereinabove as if fully rewritten herein.

17. GDC timely submitted its claim for the GDC Property Loss to Citizens.

18. GDC timely submitted its claim for the GDC Property Loss to Verlan.

19. GDC has timely cooperated with Citizens and its representatives in providin
                                                                                g information
    concerning the Property Loss.

20. GDC has timely cooperated with Verlan and its representatives in providin
                                                                              g information
    concerning the Property Loss.

21. Shortly after the date of loss, Citizens and/or Verlan sent a senior loss examiner
                                                                                         working for




                                                                                                       4
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 5 of 241. PageID #: 10



 22. On July 14, 2017, Tamara L. Weber, Executive General Adjuster, Property Claims-L
                                                                                      arge
     Loss, from the Hanover Insurance Group confirmed coverage under both the Citizens policy

     and the Verlan policy and undertook adjustment of the GDC Property Loss.

 23. At all times material herein, Tamara L. Weber has been acting within the scope
                                                                                    of her
    engagement/employment on behalf of Defendants.

 24. On or about July 2017, Nederveld, through its senior forensic electrical engineer perform
                                                                                               ed a
    forensic analysis of the cause and extent of the GDC Property Loss.

 25. Nederveld's conclusion as to the cause of loss was one or more lightning strikes
                                                                                      and
    Nederveld described the loss to GDC's personnel as catastrophic.

26. The surge of electrical power through downed power lines during the electrical
                                                                                   events
    involved in the GDC Property Loss caused dirt in the area of the 10,000 KVA electrica
                                                                                          l
    substation to crystallize into glass.

27. On or about November 10, 2017, GDC submitted its Property Loss claim based upon
                                                                                    Laibe's
    evaluation of the extent of Property Loss in the amount of $2,637,464.18 (the "GDC Claim").

28. In response to the GDC Claim, November 10, 2017, Tamara Weber, wrote: "This will
                                                                                     take
   some time to review andI will likely need to get a secondary opinion on this."

29. GDC immediately responded on November 10, 2017 in writing stating to Ms. Weber:
                                                                                          "If you
   need a second opinion please arrange it asap. Also if they are going to need a site visit I'll

   need to coordinate schedules. I want to be there to assure completeness the first time through

   to get it done asap."

30. Envista then performed a visit which was in the presence of GDC personnel during
                                                                                     which
   Envista requested electrical blueprints which were immediately copied and made available
                                                                                            to




                                                                                                5
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 6 of 241. PageID #: 11



     Envista, which Envista did not bother to take, and performed what could be at
                                                                                   best described
     as a cursory walk through of the GDC Property.

 31. Subsequent to Envista's GDC site visit Ms. Weber indicated she needed
                                                                           further testing to
     adjust the claim without establishing a timeframe for such testing.

 32. As of December 14, 2017, no report had been provided GDC from Envista and
                                                                               no scheduling
    for further testing established.

 33. On December 14, 2017, almost 6 months post-loss, GDC, through counsel
                                                                           , expressed the
    financial distress GDC was suffering as a consequence of the property loss and
                                                                                   GDC's need
    to get their operations repaired and related bills paid.

34. Subsequent to December 14, 2017, and despite Nederveld's initial evaluat
                                                                             ion of the GDC
    Property having sustained a catastrophic loss, Ms. Weber being fully informed of
                                                                                     the extent
    of power loss necessity of substitute power generation, temporary line repairs
                                                                                   and the
    subsequent site inspection by Envista, Ms. Weber requested additional documentation
                                                                                        as to
    the basis for GDC's Claim.

35. Ms. Weber asserted that delays in further evaluation were because Laibe was not
                                                                                    responding
   to Envista, a claim which Laibe denied and refuted in writing.

36. As of January 5, 2018, the only additional testing requested by Defendants
                                                                               related to the
   damage to the 10,000 KVA electrical substation.

37. As of January 5, 2018, none of the GDC Claim had been paid.

38. On January 9, 2018, GDC wrote directly to Envista asking specifically "with
                                                                                regard to the
   evaluation of the lightening (sic, s/b lighting) and fixtures portion of the claim, do
                                                                                          you have
   everything needed to complete this evaluation and report to Ms. Weber? If there
                                                                                   is anything




                                                                                                6
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 7 of 241. PageID #: 12



     you can do to help move this portion of the process along it will be appreciated. Please let me

    know your thoughts. I'll be looking forward to your reply."

 39. Substation testing was not completed until January 31, 2018.

 40. As of February 28, 2018, GDC, other than continual requests for additional inspection and

    testing, had not received a response to the GDC Claim submitted November 10, 2017.

 41. On February 28, 2018, GDC, through counsel, formally requested Ms. Weber's evaluation of

    in response to the GDC Claim, noting GDC's financial losses being continually incurred as a

    result of nonpayment of the GDC Claim.

42. On March 1, 2018, rather than pay or deny GDC's Claim, Defendants changed adjusters;

    Ms. Weber wrote, "Based on the additional testing/evaluation/investigation into this matter it

    has been determined that the claim will be adjusted under the Equipment Breakdown

    coverage provided to the Global Distribution policies for both Hanover and Verlan. Based on

    this, Mr. Ashley of Hartford Steam Boiler will be reaching out to you with further

    correspondence and a plan of action to address the outstanding concerns."

43. On March 2, 2018, Mr. David Ashley, Gen. Adjuster for Defendant Hartford asserted for the

    first time that the cause of electrical damage at the GDC Property "was not the result of

   lightning" asserting the problem originated when an energized overhead electrical wire came

   in contact with a neutral or non-energized wire. This occurred in the 12,470 Volt overhead

   line at one of the poles between the insured substation and where the electrical enters the

   building."

44. Mr. Ashley offered no analysis as to the cause of the overhead electrical wire coming into

   contact with a neutral/non-energized wire.




                                                                                                 7
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 8 of 241. PageID #: 13



45. Mr. Ashley further stated that the 10,000 KVA substation had not sustained any internal

    damage although the 10,000 KVA substation had not been turned on to substantiate that

    claim.

46. Mr. Ashley further stated on March 2, 2018, he would be obtaining an Envista report of

   Envista's findings.

47. On April 2, 2018, GDC through counsel responded to Mr. Ashley again reasserting the

    economic hardship caused GDC by the GDC Property Loss and confirming that GDC had

   not as of that date received any follow-up to Mr. Ashley's March 2, 2018 representations.

48. As of May 3, 2018, there was still no response from Mr. Ashley and GDC again reached out

   to Ms. Weber for her assistance in obtaining a response to the GDC Claim.

49. On May 18, 2018, Envista reported an additional scope of work needed to repair the

   overhead lines at GDC to David Ashley.

50. The May 18, 2018, Envista report was based upon Envista's ground viewing of electrical line

   damage existing since the date of loss, and located approximately 25 feet overhead without

   any overhead inspection.

51. Envista's May 18, 2018 report did not include actual damage visible on proper inspection

   and existing since the date of loss and as a consequence of the electrical event sustained by

   GDC on the date of loss.

52. Based upon the Envista May 18, 2018 report, GDC demanded re-inspection in the hope of

   assuring complete evaluation of the extent of the GDC loss which re-inspection did not take

   place until June 28, 2018.




                                                                                               8
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 9 of 241. PageID #: 14



53. As of July 12, 2018, more than one year post-loss, having had no response to the June 28 ,

   2018 re-inspection, GDC, through counsel, reached out to both Mr. Ashley and Ms. Weber

   seeking their evaluation and adjustment of the GDC Claim.

54. On July 12, 2018, Mr. Ashley responded to GDC's counsel's request advising that he had not

   received Envista's report of findings from their June 28, 2018 inspection, and could not

   respond until further information was obtained.

55. On September 17, 2018, Mr. Ashley reported to GDC that based upon Envista's June 28,

   2018 inspection in their August 3, 2018 report there was additional damage identified but

   also denied that other damage previously documented was related to the electrical event, and

   that he was awaiting estimates for the cost of repair of those items of damage which he

   agreed were caused by the June 30/July 1, 2017 electrical event.

56. On September 25, 2018 GDC, through counsel, notified Mr. Ashley and Ms. Weber that it

   was GDC's position that there continual stretching of the claim and delay in final

   adjustment/payment was "clearly a designed pattern" causing GDC serious unjustifiable

   financial hardship.

57. On September 28, 2018 Mr. Ashley stated he needed further information to be in a position

   to authorize final payment on the GDC claim.

58. On October 12, 2018 GDC directly responded Mr. Ashley demanding substantiation for the

   positions asserted by Mr. Ashley, noting the delays and incomplete evaluations undertaken

   by the defendants and demanding immediate review and response. A true and accurate copy

   of GDC's October 12, 2018 communication is attached hereto and made a part hereof as

   Exhibit 3.




                                                                                             9
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 10 of 241. PageID #: 15



59. In December 2018, Defendant Hartford made an approximate hundred $123,500 payment

   directly to GDC and not through counsel.

60. On December 26, 2018, Mr. Ashley indicated that the claims file was being assigned to

   another adjuster.

61. Defendants' actions jointly and/or severally as aforesaid were undertaken with no reasonable

   justification and in direct breach of Defendant's obligations to GDC as required by the

   policies of insurance, the customs and standards in the property & casualty insurance

   industry and the laws of the state of Ohio.

62. Defendants' jointly and/or severally directly and proximately damaged GDC causing it loss

   of use of its insured Property, lost revenue, lost profits, excessive repair costs, interference

   with its relationships with its tenants, increased attorney fees, which damages are ongoing

   and continuing into the future, the full extent of which shall be demonstrated at trial upon the

   merits hereof.

                                               COUNTI

63. Plaintiff repeats and reiterates each and every allegation set forth in paragraphs 1 through 62

   hereinabove as if fully rewritten herein.

64. Defendants jointly and/or severally breached their respective contracts with GDC to provide

   coverage, to pay for repairs pursuant to that coverage, and to represent GDC's interests in

   obtaining the benefits provided by the policy to which GDC was entitled.

65. Some or all of Defendants joint and/or several breaches as aforesaid were intentional and

   showed a complete disregard for GDC's rights.




                                                                                                10
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 11 of 241. PageID #: 16



66. As a direct and proximate result of Defendants' joint and/or several breaches as aforesaid,

    GDC is entitled to damages for breach of contract in excess of $25,000 plus an award of

    costs incurred herein.

67. As a direct and proximate result of Defendants' joint and/or several breaches as aforesaid,

    GDC is entitled to recover punitive damages, attorney fees and prejudgment interest.

                                            COUNT II

68. Plaintiff repeats and reiterates each and every allegation set forth in paragraphs 1 through 67

   hereinabove as if fully rewritten herein.

69. Defendants jointly and/or severally as aforesaid acted in bad faith and without reasonable

    justification for their actions.

70. As a direct and proximate result of Defendants bad faith as aforesaid, GDC is entitled to

   recover damages in excess of $25,000 plus costs, punitive damages and attorney fees.

        WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and/or

severally, for damages in excess of $25,000, but no less than an amount than will adequately

compensate GDC for its damages, the full amount of which shall be demonstrated at trial upon

the merits hereof, plus an award of punitive damages, prejudgment interest, costs of prosecution

of this case, and attorney fees, as well as such other and further relief as this Court may deem

just or equitable.

                                       Respectfully Request
                                       THE LAW OF             F NORMA A. ABOOD


                                       Norman A. Abood., #0029004
                                       Attorney for Plaintiff Global Distribution Center, LLC




                                                                                                11
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 12 of 241. PageID #: 17




                                         JURY DEMAND
       Plaintiff prays for trial by jury on all issues so triable herein.
                                       Respectfully requested,
                                       THE LAW OFFIC                NORMAN A. ABOOD


                                       Norman A. Abood., • 0029004
                                       Attorney for Plaintiff Global Distribution Center, LLC




                                   PRAECIPE FOR SERVICE


TO THE CLERK:

Please serve this Complaint with Summons upon each of the named defendants at the
addresses set forth in the caption to this Complaint hereinabove by way of certified first-
class United States mail, postage prepaid.
                                                             7-7



                                       Norman A. Abood, Esq.
                                       Attorney for Plaintiff Global Distribution Center, LLC




                                                                                                12
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 13 of 241. PageID #: 18




                  EXHIBIT 1
                                   Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 14 of 241. PageID #: 19


                                                                                                             . .:
                                                                                                         KNIGHT


      :iP.,X- TRE.W.a.ft • -
' '••',
Wo..f:',12.P..qtV%?-:•.      •

                   •     .




                                 PREPARED     FOR:



                                                              tribution Center, LIC
                                                             Summary of Coverage
                                                            Term: 08/04/16 - 08/04/17


                                                   Prepared by: Allison Hammons, CIC, CPIW &
                                                                Jane Crispen, CIC, CISR




                                                                                                    29180 Glenwood
                                                                                               Perrysburg, OH 43551
                                                                                                     PH 419-666-1 109
                                                                                                     FX 419-666-1214




           Agency
              or
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 15 of 241. PageID #: 20




    Commercial Property Outline
  PRM#     BLD#     Sub. of Insurance           Amount      Co-Insurance   Deductible    Valuation

  29180 Glenwood Road, Perrysburg - Office

      1       1     Building                    $185,106            100%       $75,000   Actual Cash Value
      1       1     Contents                     $50,000            100%       $75,000   Replacement Cost
      1       1     Business Income &            $50,000             50%      72 Hours
                    Extra Expense


  29180 Glenwood, Perrysburg - Warehouse

      1       2     Building                   $7,577,992           100%       $75,000   Actual Cash Value
      1       2     Business Income &           $125,000             50%      72 Hours
                    Extra Expense


  29180 Glenwood, Perrysburg - Warehouse

      1       3     Building                   $7,577,992           100%       $75,000   Actual Cash Value
      1       3     Business Income &           $125,000             50%      72 Hours
                    Extra Expense


  29180 Glenwood Rd, Perrysburg - Maintenance Building

      1       4     Building                    $313,845            100%       $75,000   Actual Cash Value
      1       4     Contents                     $50,000            100%       $75,000   Replacement Cost

    Coverage Form:
    SPECIAL


    Endorsements:
    Agreed Value
    Equipment Breakdown
    Silver Property Broadening Endorsement
    Real Estate Property Broadening Endorsement


    Co-insurance:

    Insurance Carried (policy amount at time of loss)
                                                               X Loss - Deductible = Settlement
     Insurance Required (valued at the time of loss)




  r--
  L                                                                                           Agency
KNIGHT
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 16 of 241. PageID #: 21




     Commercial             7   nercil Liability Outline

     Coverage                                                                                             Limit
     General Aggregate                                                                              $2,000,000
     Products/Completed Operations                                                                   2,000,000
     Personal/Advertising Injury                                                                    $1,000,000
     Each Occurrence                                                                                $1,000,000
     Fire Damage                                                                                     $100,000
     Medical Expense, each person                                                                       $5,000




     Endorsements:
     Commercial General Liability Enhancement



     Commercial General Liability Classifications

     Premium Determination:

     Loc       Class Code           Classification                                  Premium Basis

         1     61227                Buildings or Premises - Office Not for Profit   Base Area
                                    Only                                            2,700 Square Feet

         1     61217                Building or Premises Bank, Office,              Base Area
                                    Mercantile or Manufacturing Lessor 's Risk      800,000 Square Feet




 V
                                                                                                    Agency
KNIGHT                                                                                                  Cii ice
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 17 of 241. PageID #: 22



      Cornmercial Property Outline - Building #48


    PRM#    BLD#     Sub. of Insurance              Amount     Co-Insurance   Deductible    Valuation

   Building #48 / 29180 Glenwood Road, Perrysburg

       1       1     Building                  $16,000,000                        $75,000   Actual Cash Value

       1       1     Rental Value                   $120,000            50%       $75,000



      Coverage Form:
      SPECIAL


      Endorsements:
      Equipment Breakdown
            Deductibles:
            $75,000 Property Damage
            2 Times Average Daily Value Time Element




                                                                                                 Abency
ILA IGHT                                                                                                Haim
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 18 of 241. PageID #: 23



     Premium Summary


    Coverage Type                         Carrier                                Annual Premium

    Property                              Hanover Insurance Group                          $25,068

    General Liability                     Hanover Insurance Group                           $7,334

    Property - Building #48               Verlan Fire Insurance Company                    $24,373

    Total Annual Premium                                                                   $56,775




     Disclaimer:

     The abbreviated outline of coverages used throughout this summary is not intended to
     express any legal opinion as to the nature of coverage. It is only a visual aid to a basic
     understanding of coverages. Please read your policy for specific details of coverages.

     This summary is based on information provided by you. It is not a warranty or a
     guarantee of coverages.




KNIGHT                                                                                     hbice
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 19 of 241. PageID #: 24


                                                                                                                  Insurance Group.,



                                                            Z7W D003305 00

                                 Citizens Insurance Company of America (A Stock Company)
                                       808 North Highlander Way, Howell, MI 48843-1070
                                                    Commercial Line Policy
                                                    Common Declarations
                                                                                                                 CM
         Policy Number                   Policy Period                  Coverage is Provided in the:            Agency Code
                             From                             To
         Z7W D003305         08/04/2016               08/04/2017            Citizens Insurance Company of       2003794
        00                                                                              America


        Named Insured and Address :                      Agent :
        GLOBAL DISTRIBUTION CENTER LLC                  THE KNIGHT INSURANCE
        29180 GLENWOOD RD                               AGENCY INC
        PERRYSBURG OH 43551                             22 N ERIE ST
                                                        TOLEDO OH 43604



                         Branch : Ohio
                  Policy Period : From 08/04/2016 To 08/04/2017
                                  12:01 A.M. Standard Time at Your Mailing Address Shown Above.
            Business Description: Warehouse
                    Legal Entity: Limited Liability Corporation


       In Consideration of the premium, insurance is provided the Named Insured with respect to those premises described in
       the attached schedule(s) for which a specific limit of insurance is shown. This is subject to all terms of this policy including
       Common Policy Conditions. Coverage Parts, Forms and Endorsements may be subject to adjustment and/or a policy
       minimum premium.

                             Commercial Property Coverage                                                   $25,068.00
                    Commercial General Liability Coverage                                                   $7,334.00
                      Commercial Inland Marine Coverage                                                   Not Covered
                               Commercial Crime Coverage                                                  Not Covered
                                Commercial Auto Coverage                                                  Not Covered
                                 Total Surcharges Premium                                                         N/A
                   Additional Premium For Policy Minimum                                                          N/A
                                                   ** Total                                                $32,402.00

       **INCLUDES PREMIUM, IF ANY, FOR TERRORISM; REFER TO DISCLOSURE NOTICE

  Countersigned                                                       By

                                                                                                            4 Pay - 25% Down
       Group Number ZBS



   401-0151 01/05                                           Page 1                                           Issued 08/17/2016
                                                         Original Insured
0990
                                                                                                                   Vv LJOUJOUU UU LUUJi

                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 20 of 241. PageID #: 25
                                                              Ha  nover
                                                                   he


                                                               Insurance Group,




                     Customer Notice of Privacy Policy and Producer Compensation Practices Disclosures
                                                       Privacy Policy Disclosure
        Collection of Information
        We collect personal information so that we may offer quality products and services. This information may include, but
        is not limited to, name, address, Social Security number, and consumer reports from consumer reporting agencies in
        connection with your application for insurance or any renewal of insurance. For example, we may access driving
        records, insurance scores or health information. Our information sources will differ depending on your state and/or
        the product or service we are providing to you. This information may be collected directly from you and/or from
        affiliated companies, non-affiliated third parties, consumer reporting agencies, medical providers and third parties
        such as the Medical Information Bureau.
        We, and the third parties we partner with, may track some of the web pages you visit through cookies, pixel tagging
        or other technologies. We currently do not process or comply with any web browser's "do not track" signals or similar
        mechanisms that request us to take steps to disable online tracking. For additional information regarding online
        privacy, please see our online privacy statement, located at www.hanover.com.
        Disclosure of Information
        We may disclose non-public, personal information you provide, as required to conduct our business and as permitted
        or required by law. We may share information with our insurance company affiliates or with third parties that assist us
        in processing and servicing your account. We also may share your information with regulatory or law enforcement
        agencies, reinsurers and others, as permitted or required by law.
        Our insurance companies may share information with their affiliates, but will not share information with non-affiliated
        third parties who would use the information to market products or services to you.
        Our standards for disclosure apply to all of our current and former customers.
        Safeguards to Protect Your Personal Information
       We recognize the need to prevent unauthorized access to the information we collect, including information held in an
       electronic format on our computer systems. We maintain physical, electronic and procedural safeguards intended to
       protect the confidentiality and integrity of all non-public, personal information, including but not limited to social
       security numbers, driver's license numbers and other personally identifiable information.
       Internal Access to Information
       Access to personal, non-public information is limited to those people who need the information to provide our
       customers with products or services. These people are expected to protect this information from inappropriate
       access, disclosure and modification.
       Consumer Reports
       In some cases, we may obtain a consumer report in connection with an application for insurance. Depending on the
       type of policy, a consumer report may include information about you or your business, such as:
          •    character, general reputation, personal characteristics, mode of living;
          •    credit history, driving record (including records of any operators who will be insured under the policy); and/or
          •    an appraisal of your dwelling or place of business that may include photos and comments on its general
               condition.
       A ccess to Information
       Upon written request, we will inform you if we have ordered an investigative consumer report. You have the right to
       make a written request within a reasonable period for information concerning the nature and scope of the report and
       to be interviewed as part of its preparation. You may obtain a copy of the report from the reporting agency and, under
       certain circumstances, you may be entitled to a copy at no cost.
       You also may review certain information we have about you or your business in our files. To review information we
       maintain in our files about you or your business, please write to us, providing your complete name, address and
       policy number(s), and indicating specifically what you would like to see. If you request actual copies of your file, there
       may be a nominal charge.
       We will tell you to whom we have disclosed the information within the two years prior to your request. If there is not a
       record indicating that the information was provided to another party, we will tell you to whom such information is
       normally disclosed.




        2310862 12 14                                                                                               Page 1 of 2
0984
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 21 of 241. PageID #: 26
                                                            Hano      ver
                                                             Insurance Group-.




                                                                                                         in order to evaluate a
    There is information that we cannot share with you. This may include information collected
                 an insurance policy, when the possibility of a lawsuit exists. It  may    also include medical information that
    claim under
                                                            of your choosing   so  that it  may  be properly explained.
    we would have to forward to a licensed medical doctor
    Correction of Information
                                                                                                        reporting agency or to us,
    If after reviewing your file you believe information is incorrect, please write to the consumer
                                                              The  information in  question will be  investigate d. If appropriate,
    whichever is applicable, explaining your position.
                   will be made  to your file  and the parties to whom   the incorrect information  was   disclosed, if any, will be
    corrections
                                                                                                       notified of the reasons why
    notified. However, if the investigation substantiates the information in the file, you will be
                                                                                                       to place a statement in the
    the file will not be changed. If you are not satisfied with the evaluation, you have the right
                                            information is incorrect.  We also will send a copy  of your  statement to the parties,
    file explaining why you believe the
                                                                                                           .
    if any, to whom we previously disclosed the information and include it in any future disclosures
    Our Commitment to Privacy
                                                                                                        respect and trust. With
    In the insurance and financial services business, lasting relationships are built upon mutual
                                                                                                     to ensure that we remain
    that in mind, we will periodically review and revise our privacy policy and procedures
                                                                                          policy is found to be non-compliant,
    compliant with all state and federal requirements. If any provision of our privacy
                                                                      state  or federal requiremen  t. If any modifications are
    then that provision will be modified to reflect the appropriate
               remaining  provisions of this privacy policy will remain   in effect. For  more  detailed  information about our
    made, all
                                                         state-speci fic policies) and  our online privacy   statement, visit our
    customer privacy policy (including any applicable
    Web site, located at www.hanover.com.
    Further Information
                                                                                                        fic policies) or our online
    If you have questions about our customer privacy policy (including any applicable state-speci
                                                                                                     to us at our Privacy Office,
    privacy statement, or if you would like to request information we have on file, please write
                                                                                                           provide your complete
    N435, The Hanover Insurance Group, Inc., 440 Lincoln Street, Worcester, MA 01653. Please
                                                        our Producer  Compensa    tion Disclosure is  also  available upon written
    name, address and policy number(s). A copy of
                                                                                                              Group, 440 Lincoln
    request addressed to the attention of the Corporate Secretary, N435, The Hanover Insurance
    Street, Worcester, MA 01653.
                                             Producer Compensation Disclosure
                                                                                                    "Producers." We may pay
    Our products are sold through independent agents and brokers, often referred to as
                        commissio  n for placing and   renewing  business   with our   company.   We    may also pay additional
    Producers a fixed
                                                       and  incentives to Producers     who place  and   maintain their business
    commission and other forms of compensation
         us.   Details of our Producer compensa   tion practices may   be found  at www.hano   ver.com.
    with



                                                                                                         Insurance Group, Inc. -
        This notice is being provided on behalf of the following Hanover Companies: The Hanover
                                                            - Allmerica Financial  Benefit Insurance  Company     - Allmerica Plus
        Allmerica Financial Alliance Insurance Company
               nce Agency,  Inc. - Citizens Insurance  Company    of America   - Citizens Insurance  Company    of Illinois -
        Insura
                                                                                                            Management, Inc. -
        Citizens Insurance Company of the Midwest - Citizens Insurance Company of Ohio - Citizens
                                                                                                               & Indemnity Co.
        AIX Ins. Services of California, Inc.- Campania Insurance Agency Co. Inc.- Campmed Casualty
                                    Limited-  Educators  Insurance   Agency, Inc.-   Hanover  Specialty Insurance   Brokers, Inc. -
        Inc. - Chaucer Syndicates
                                                                                   Company    - The  Hanover  New    Jersey
        The Hanover American Insurance Company - The Hanover Insurance
                              - The Hanover   National Insurance   Company   -  Hanover   Lloyd's Insurance  Company     -
        Insurance Company
                                                                                                          als Direct Insurance
        Massachusetts Bay Insurance Company - Opus Investment Management, Inc. - Profession
                                                                                                              Casualty Company
        Services, Inc. -Professional Underwriters Agency, Inc.- Verlan Fire Insurance Company - Nova
        - AIX Specialty Insurance Company.




                                                                                                                         Page 2 of 2
        2310862 12 14
e,nor
                                                                                    Z7W
                 Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 22 of 241. PageID    D003305 00 200379z
                                                                                      #: 27

         THIS NOTICE IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPON
                                                                              SE TO THE DISCLOSURE
         REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT, AS AMEND
                                                                        ED. THIS NOTICE DOES NOT
         GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF
                                                                        ANY COVERAGE UNDER THIS
         POLICY. IF THERE IS A CONFLICT BETWEEN THIS NOTICE AND THE POLICY
                                                                           , THE PROVISIONS OF THE
         POLICY SHALL APPLY.



                        NOTICE - REJECTION OF TERRORISM COVERAGE AND
                                    DISCLOSURE OF PREMIUM
                                                          Schedule
          REJECTION STATEMENT
          You have rejected the offer of terrorism coverage. You understand that an
                                                                                    exclusion for certain terrorism
          losses will be made part of your policy.
          Disclosure of Premium:
          Total Terrorism Premium                                           $ N/A
          Fire Following Premium                                            $ N/A
          Other than Fire Following Premium                                $ N/A




        You have rejected coverage for "acts of terrorism," as defined in Section 102(1)
                                                                                              of the Terrorism Risk Insurance
        Act ("Act") and an exclusion will be included in your policy. You are hereby
                                                                                     notified that under the Act, as amended
        in 2015, the definition of "act of terrorism" is:
                  Any act or acts that are certified by the Secretary of the Treasury, in
                                                                                                consultation with the
                  Secretary of Homeland Security and the Attorney General of the United
                                                                                               States, to be an act of
                 terrorism; to be a violent act or an act that is dangerous to human life, property
                                                                                                     , or infrastructure;
                 to have resulted in damage within the United States, or outside the United States
                                                                                                          in the case of
                 certain air carriers or vessels or the premises of a United States mission;
                                                                                                    and to have been
                 committed by an individual or individuals as part of an effort to coerce the
                                                                                                 civilian population of
                 the United States or to influence the policy or affect the conduct of the United
                                                                                                  States' government
                 by coercion.
         Note for Commercial Property or Commercial Inland Marine Policyholders
                                                                                               in Standard Fire States:
         In your state, a terrorism exclusion makes an exception for (and thereby
                                                                                               provides coverage for) fire losses
         resulting from an act of terrorism. Therefore, if you reject the offer of terrorism
                                                                                                 coverage, that rejection does not
         apply to fire losses resulting from an act of terrorism. Coverage for such fire
                                                                                             losses will be provided in your policy.
        The additional premium just for such fire coverage is described as Fire Followin
                                                                                               g Premium in the Schedule above.
        Disclosure of Federal Participation in Payment of Terrorism Losses
        The United States government through the Department of the Treasury
                                                                                            may pay a share of terrorism losses
        insured under the federal program under a formula set forth in the Act.
                                                                                          Under this formula, the United States
        government generally reimburses the following percentage of covered
                                                                                     terrorism loss which exceeds the statutorily
        established deductible paid by the insurance company providing the coverag
                                                                                            e: 85% through 2015; 84% beginning
        on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning
                                                                                         on January 1, 2018; 81% beginning on
        January 1, 2019; and 80% beginning on January 1, 2020.
       Cap on Insurer Participation in Payment of Terrorism Losses
       The Act contains a $100 billion cap that limits the reimbursement by the
                                                                                           United States government as well as
       insurers' liability for losses resulting from certified acts of terrorism. If the
                                                                                         aggregate of insured losses attributable
       to terrorist acts certified under the Terrorism Risk Insurance Act exceed
                                                                                         $100 billion in a calendar year and we
       have met our insurer deductible under the Act, we will not be liable for the
                                                                                           payment of any portion of the amount
       of such losses that exceeds $100 billion. In such case, insured losses up
                                                                                          to that amount are subject to pro rata
       allocation in accordance with procedures established by the Secretary of the
                                                                                            Treasury.



       401-1126 01 15            Includes copyrighted material of Insurance Services Office, Inc., with its permission
                                                                                                                       .   Page 1 of 1

0986
                                                                                   Z7W
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 23 of 241. PageID #: D003305
                                                                                        28      00 2003792


        THIS NOTICE IS PROVIDED IN RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM
        RISK INSURANCE ACT. THIS NOTICE DOES NOT GRANT COVERAGE OR CHANGE THE TERMS AND
        CONDITIONS OF COVERAGE UNDER THE POLICY. IF THERE IS A CONFLICT BETWEEN THIS NOTICE
        AND THE POLICY, THE PROVISIONS OF THE POLICY SHALL APPLY.



              DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT

                                                                    Schedule
          Disclosure of Premium:
          Total Terrorism Premium                                          $ 228
          Fire Following Premium                                           $0
          Other than Fire Following Premium                                $ 228



        Disclosure of Terrorism Coverage Available
        You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase
        insurance coverage for losses resulting from "acts of terrorism" defined in Section 102(1) of the Act as follows:
                Any act or acts that are certified by the Secretary of the Treasury, in consultation with the
                Secretary of Homeland Security and the Attorney General of the United States, to be an act of
                terrorism; to be a violent act or an act that is dangerous to human life, property, or infrastructure;
                to have resulted in damage within the United States, or outside the United States in the case of
                certain air carriers or vessels or the premises of a United States mission; and to have been
                committed by an individual or individuals as part of an effort to coerce the civilian population of
                the United States or to influence the policy or affect the conduct of the United States government
                by coercion.
        The premium charged for this coverage is provided in the Schedule above and does not include any charges for
        the portion of loss that may be covered by the Federal Government as described below.
        Your policy may contain other exclusions which could affect your coverage, such as an exclusion for Nuclear
        Events or Pollution. Please read your policy carefully.


       Note for Commercial Property or Commercial Inland Marine Policyholders in Standard Fire States:
       In your state, a terrorism exclusion makes an exception for (and therefore provides coverage for) fire losses
       resulting from an act of terrorism. If you reject the offer of terrorism coverage, therefore, that rejection does not
       apply to fire losses resulting from an act of terrorism. Coverage for such fire losses will be provided in your policy.
       The additional premium just for such fire coverage is shown in the Schedule above.


       Disclosure of Federal Participation in Payment of Terrorism Losses
       The United States government through the Department of the Treasury may pay a share of terrorism losses
       insured under the federal program under a formula set forth in the Act. Under this formula, the United States
       government generally reimburses the following percentage of covered terrorism loss which exceeds the statutorily
       established deductible paid by the insurance company providing the coverage: 85% through 2015; 84% beginning
       on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
       January 1, 2019; and 80% beginning on January 1, 2020.




       401-1374 01 15          Includes copyrighted material of Insurance Services Office, Inc. , with its permission.
                                                                                                                         Page 1 of 2

0987
                                                                                                                    77W D003305 00 2003794
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 24 of 241. PageID #: 29


Cap on Insurer Participation in Payment of Terrorism Losses
                                                                                                                t as well as
The Act contains a $100 billion cap that limits the reimbursement by the United States governmen
                                                                                                         losses  attributable
insurers' liability for losses resulting from certified acts of terrorism. If the aggregate of insured
                                                                                                in a calendar year    and we
to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion
                                                                                     payment of  any portion of  the  amount
have met our insurer deductible under the Act, we will not be liable for the
                                                                                                         subject to pro rata
of such losses that exceeds $100 billion. In such case, insured losses up to that amount are
allocation in accordance with procedures established by the Secretary          of the Treasury.


Rejection of Terrorism Insurance Coverage

                                                                                                                    no
    ri      I decline to purchase terrorism coverage for certified acts of terrorism. I understand that I will have
            coverage for losses resulting from certified acts of terrorism.



                                                                  Citizens Insurance Company Of America
   Applicant/Policyholder Signature                               Insurance Company
                                                                  Z7W D003305 00
   Print Name                                                     Quote or Policy Number


   Date




                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 2 of 2
 401-1374 01 15
                                                                                                            Z7W D003305 00 2003,
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 25 of 241. PageID #: 30


                                                                                                COMMERCIAL PROPERTY
                                                                                                        411-0567 07 06

               EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
                   ADVISORY NOTICE TO POLICYHOLDERS
         This Notice does not form a part of your insurance contract, No coverage is provided
                                                                                                 by this Notice, nor can it be
         construed to replace any provisions of your policy (including its endorsements). If
                                                                                               there is any conflict between
         this Notice and the policy (including its endorsements), the provisions of the policy
                                                                                                (including its endorsements)
         shall prevail.
         Carefully read your policy, including the endorsements attached to your policy.
         This Notice provides information concerning the following new endorsement, which
                                                                                          applies to your new or re-
         newal policy being issued by us:


                          Exclusion Of Loss Due To Virus Or Bacteria Endorsement CP 01 40 07 06

        This endorsement makes an explicit statement regarding a risk that is not covered
                                                                                             under your Commercial Prop-
        erty insurance. It points out that there is no coverage under such insurance for
                                                                                         loss or damage caused by or re-
        sulting from any virus, bacterium or other microorganism that induces or is capable
                                                                                              of inducing physical distress,
        illness or disease. The exclusion in this endorsement applies to all coverages
                                                                                       provided by your Commercial Prop-
        erty insurance, including (if any) property damage and business income coverag
                                                                                         es.




       411-0567 07 06               Includes copyright material of ISO Properties, Inc., 2006                 Page 1 of 1
0989
                   Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 26 of 241. PageID #: 31
                                                                                                      he
                                                                                                  Hanover
                                                                                                    T
                                                                                                   Insurance Group..




       GLOBAL DISTRIBUTION CENTER                      Z7W D003305 00
       LLC


                                                  THE KNIGHT INSURANCE




                               Locations of All Premises You Own, Rent or Occupy



         Location: 1
         29180 Glenwood Rd
         Perrysburg OH
         43551




                                      Forms Applicable to all Coverage Parts:
   Form Number                Edition Date       Description

       401-1126               01/15             Notice - Rejection Of Terrorism Coverage and Disclosure of Premium
       401-1374               01/15             Offer Disclosure Pursuant To Terrorism Risk Insurance Act
       IL 00 03               09/08             Calculation of Premium
       IL 00 17               11/98             Common Policy Conditions
       IL 00 21               09/08             Nuclear Energy Liability Exclusion Endorsement
       IL 02 44               09/07             Ohio Changes- Cancellation and Nonrenewal
       IL 09 35               07/02             Exclusion of Certain Computer-Related Losses
       IL 09 53               01/15             Exclusion of Certified Acts of Terrorism
       IL 70 03               04/87             Cancellation Refund
       SIG 11 00              08/14             Signature Page




   401-0152 01/05                                      Page 2                                        Issued 08/17/2016
                                                    Original Insured
0991
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 27 of 241. PageID #: 32

                                                                                                               Thy
                                                                                                               anover
                                                                                                              Insurance Group:.



       GLOBAL DISTRIBUTION CENTER                           Z7W D003305 00
       LLC

                                                      THE KNIGHT INSURANCE


                                 Commercial Property Coverage Part Declaration


                                                  Total Property Premium                       $25,068.00
       Coverages Provided:
       Insurance at the Described Premises applies only for the coverage shown below:



        LOC      BLDG
        1        1                     Occupancy:                       Offices - Non-governmental-Office
                                       Territory:                       870
                                       Construction:                    Frame
                                       Protection Class:                5
        LOC      BLDG                  Coverage:                                     Cause of Loss:              Premiums:
       1         1                     Building                                      Special                     $117.00
                                       Limit Of Insurance:                           $185,106.00
                                       Actual. Cash Value
                                       Coinsurance:                                  100%
                                       Agreed Value                                  Agreed Expiration: 07/10/2016
       LOC      BLDG                   Coverage:                                     Cause of Loss:             Premiums:
       1        1                      Contents All Inclusive                        Special                    $46.00
                                      Limit Of Insurance:                            $50,000.00
                                      Replacement Cost

                                      Coinsurance                                   100%
                                      Agreed Value                                   Agreed Expiration: 07/10/2017
       LOC      BLDG                  Coverage:                                     Cause of Loss:              Premiums:
       1        1                     Business Income                               Special                     $69.00
                                      Limit Of Insurance:                           $50,000.00
                                      C oinsurance                                  50%
                                      Extended Period of Indemnity                  60 Days Included
                                      Business Income Time Deductible               72 Hours



   411-0542 01/05                                             Page 3                                           Issued 08/17/2016
                                                           Original Insured
0992
                       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 28 of 241. PageID #: 33
                                                                                                               The

                                                                                                               anover
                                                                                                               Insurance Group_



       GLOBAL DISTRIBUTION CENTER                                Z7W D003305 00
       LLC

                                                            THE KNIGHT INSURANCE


                                     Commercial Property Coverage Part Declaration
                                        Agreed Value                                 Agreed Expiration: 07/10/2017
       LOC     BLDG         DED BY      APPLICABLE DEDUCTIBLE
                            LOC
       1           1                    Windstorm/Hail Deductible                                              $75,000.00
                                        Theft Deductible:                                                      $75,000.00
                                        Other Deductible:                                                      $75,000.00
       LOC         BLDG
       1           2                    Occupancy:                      Contractors NOC - equipment storage
                                        Territory:                      870
                                        Construction:                   Joisted Masonry
                                       Protection Class:                5
       LOC         BLDG                Coverage:                                    Cause of Loss:             Premiums:
       1           2                   Building                                     Special                    $10,610.00
                                       Limit Of Insurance:                          $7,577,992.00
                                       Actual Cash Value

                                       Coinsurance:                                 100%
                                       Agreed Value                                 Agreed Expiration: 07/10/2017
       LOC         BLDG                Coverage:                                    Cause of Loss:             Premiums:
       1           2                   Business Income                              Special                    $333.00
                                       Limit Of Insurance:                          $125,000.00
                                       Coinsurance                                  50%
                                       Extended Period of Indemnity                 60 Days Included
                                       Business Income Time Deductible              72 Hours
                                       Agreed Value                                 Agreed Expiration: 07/10/2017
   LOC        BLDG         DED BY      APPLICABLE DEDUCTIBLE
                           LOC
   1           2                       Windstorm/Hail Deductible                                              $75,000.00
                                       Theft Deductible:                                                      $75,000.00



           411-0542 01/05                                        Page 4                                       Issued 08/17/2016
                                                             Original Insured
0993
                       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 29 of 241. PageID #: 34
                                                                                                                he
                                                                                                            Hanover
                                                                                                             Insurance Group..



       GLOBAL DISTRIBUTION CENTER                                Z7W D003305 00
       LLC

                                                           THE KNIGHT INSURANCE


                                    Commercial Property Coverage Part Declaration
                                       Other Deductible:                                                       $75,000.00
       LOC          BLDG
       1           3                   Occupancy:                       Vacant Buildings
                                       Territory:                       870
                                       Construction:                    Joisted Masonry
                                       Protection Class:                5
       LOC         BLDG                Coverage:                                     Cause of Loss:             Premiums:
       1           3                   Building                                      Special                    $10,382.00
                                       Limit Of Insurance:                           $7,577,992.00
                                       Actual Cash Value

                                       Coinsurance:                                  100%
                                       Agreed Value                                  Agreed Expiration: 07/10/2017
       LOC         BLDG                Coverage:                                     Cause of Loss:            Premiums:
       1           3                   Business Income                               Special                    $385.00
                                       Limit Of Insurance:                          $125,000.00
                                       Coinsurance                                  50%
                                       Extended Period of Indemnity                 60 Days Included
                                       Business Income Time Deductible              72 Hours
                                       Agreed Value                                 Agreed Expiration: 07/10/2017
       LOC    BLDG         DED BY      APPLICABLE DEDUCTIBLE
                           LOC
       1       3                       Windstorm/Hail Deductible                                              $75,000.00
                                       Theft Deductible:                                                      $75,000.00
                                      Other Deductible:                                                       $75,000.00
   LOC          BLDG
   1            4                     Occupancy:                      Contractors Equipment - heavy machinery without
                                                                      motors over 6 H.P.
                                      Territory:                      870



           411-0542 01/05                                        Page 5                                        Issued 08/17/2016
                                                             Original Insured
0994
                       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 30 of 241. PageID #: 35
                                                                                                                The

                                                                                                                anover
                                                                                                               Insurance Group.



       GLOBAL DISTRIBUTION CENTER                                Z7W D003305 00
       LLC

                                                            THE KNIGHT INSURANCE


                                     Commercial Property Coverage Part Declaration
                                        Construction:                     Noncombustible
                                        Protection Class:              5
       LOC         BLDG                 Coverage:                                     Cause of Loss:            Premiums:
       1           4                    Building                                      Special                   $235.00
                                        Limit Of Insurance:                           $313,845.00
                                        Actual Cash Value
                                        Coinsurance:                                  100%
                                        Agreed Value                                 Agreed Expiration: 07/10/2017
       LOC         BLDG                 Coverage:                                    Cause of Loss:             Premiums:
       1           4                    Contents All Inclusive                       Special                    $98.00
                                        Limit Of Insurance:                          $50,000.00
                                       Replacement Cost

                                        Coinsurance                                  100%
                                       Agreed Value                                  Agreed Expiration: 07/10/2017
       LOC     BLDG         DED BY     APPLICABLE DEDUCTIBLE
                            LOC
       1       4                       Windstorm/Hail Deductible                                               $75,000.00
                                       Theft Deductible:                                                      $75,000.00
                                       Other Deductible:                                                      $75,000.00




   Additional Premium for Property Minimum :                                                                     N/A
  Miscellaneous/Optional Property Coverages:                                                              PREMIUM
  Boiler / Machinery / Equipment Breakdown                                                                 $2,474.00
  Emergency Event Management Coverage                                                                         $19.00

  Silver Property Broadening Endorsement                                                                     $200.00
  Heal Estate Property Broadening Endorsement                                                                $100.00




           411-0542 01/05                                        Page 6                                        Issued 08/17/2016
                                                            Original Insured
0995
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 31 of 241. PageID #: 36
                                                                                               he
                                                                                           Hanove
                                                                                             T            r
                                                                                            Insurance Group-


       GLOBAL DISTRIBUTION CENTER                     Z7W D003305 00
       LLC

                                                THE KNIGHT INSURANCE



                                Forms Applicable to Property Coverage Parts:


        Form Number     Edition Date   Description
          411-0610      04/14          Emergency Event Management
          411-0792      04/14          Silver Property Broadening Endorsement
          4 11-0800     04/14          Real Estate Property Broadening Endorsement
          451-0038      11/04          Equipment Breakdown Coverage
          CP 00 10      10/12          Building and Personal Property Coverage Form
          CP 00 30      10/12          Business Income (And Extra Expense) Coverage Form
          CP 00 90      07/88          Commercial Property Conditions
          CP 01 23      04/08          Ohio Changes
          CP 01 40      07/06          Exclusion of Loss Due to Virus or Bacteria
          CP 04 11      10/12          Protective Safeguards
          CP 10 30      10/12          Cause of Loss - Special Form




   411-0542 01/05                                    Page 7                                   Issued 08/17/2016
                                                 Original Insured
0996
                 Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 32 of 241. PageID #: 37

                                                                                        , ,e
                                                                                      Hanov       er
                                                                                       Insurance Group..



       GLOBAL DISTRIBUTION CENTER                          Z7W D003305 00
       LLC

                                                     THE KNIGHT INSURANCE

                                   Property Schedule of Additional Interest




       Location: 1 Building: 1                         Location: 1 Building: 2
       1st Mortgagee
                                                       1st Mortgagee
       BC46, LLC ATIMA
                                                       BC46, LLC ATIMA
       280 NORTH OLD WOODWARD AVE
                                                       280 NORTH OLD WOODWARD AVE
       SUITE 104
                                                       SUITE 104
       BIRMINGHAM MI 48009
                                                       BIRMINGHAM MI 48009
       Location: 1 Building: 3                         Location: 1 Building: 4
   1st Mortgagee
                                                      1st Mortgagee
   BC46, LLC ATIMA
                                                      BC46, LLC ATIMA
   280 NORTH OLD WOODWARD AVE
                                                      280 NORTH OLD WOODWARD AVE
   SUITE 104
                                                      SUITE 104
   3IRMINGHAM MI 48009
                                                      BIRMINGHAM MI 48009




   411-0543 01/05                                    Page 8                             Issued 08/17/2016
                                                  Original Insured
0997
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 33 of 241. PageID #: 38


                                                                                                      Hanover
                                                                                                       A Insurance Group..

       GLOBAL DISTRIBUTION                              Z7W D003305 00
       CENTER LLC

                                                  THE KNIGHT INSURANCE


                    Commercial General Liability Coverage Part Declaration

       Audit Frequency:                  Not Auditable
                           Limits of Insurance:
                           General Aggregate Limit                                                             $2,000,000
                           Products-Completed Operations are Included in the
                           General Aggregate Limit
                           Each Occurrence Limit                                                              $1,000,000
                           Personal and Advertising Injury Limit                                              $1,000,000
                           Damage to Premises Rented to You Limit                                               $100,000
                           Medical Expense Limit, Any One Person                                                  $5,000
                           General Liability Deductible:
                           Total Advance Commercial General Liability Premium                                   $7,334.00



   THIS POLICY CONTAINS AGGREGATE LIMITS; REFER TO SECTION III - LIMITS OF INSURANCE FOR DETAILS


                              Forms Applicable to General Liability Coverage Parts:
   Form Number            Edition Date        Description
         421-0022         12/90               Asbestos Liability Exclusion
         421-0037         06/95               Lead Poisoning Liability Exclusion
         421-2915         06/15               Commercial General Liability Broadening Endorsement
         421-2924         12/14               Commercial General Liability Enhancement Endorsement- Real Estate
         CG 00 01         04/13               Commercial General Liability Coverage Form - Occurrence
         CG 21 06         05/14               Exclusion - Access or Disclosure of Confidential or Personal Information
                                              and Data-Related Liability - With Limited Bodily Injury Exception
        CG 21 47          12/07               Employment - Related Practices Exclusion
        CG 21 49          09/99               Total Pollution Exclusion Endorsement
        CG 21 67          12/04               Fungi or Bacteria Exclusion
        CG 21 73          01/15               Exclusion of Certified Acts of Terrorism
        CG 21 96          03/05               Silica or Silica-Related Dust Exclusion




   421-0340 12/14                                         Page 9                                      Issued 08/17/2016
                                                      Original Insured
0998
                   Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 34 of 241. PageID #: 39

                                                                                                         The

                                                                                                      H  anover®
                                                                                                        Insurance Group..


       GLOBAL DISTRIBUTION CENTER                         Z7W D003305 00
       LLC

                                                      THE KNIGHT INSURANCE

                        Commercial General Liability Classification Schedule Declaration


  LOC         ST      TERR      CODE      SUBLINE    PREMIUM BASIS              PER       RATE           ADVANCE PREMIUM
                                                                                1000 of
                                                                                Total
  1           OH  509      61217       334       800000 Area                    Area      8.757                     $7,006.00
  Products — Completed Operations are Included in the General Aggregate Limit
  Buildings or Premises bank or office mercantile or manufacturing lessor
  LOC         ST      TERR      CODE      SUBLINE    PREMIUM BASIS              PER       RATE           ADVANCE PREMIUM
                                                                                1000 of
                                                                                Total
  1       OH      509      61227      334        2700 Area                      Area      28.926                       $78.00
  Products — Completed Operations are Included in the General Aggregate Limit
  Buildings or Premises office Not-For-Profit only




  ,rliscellaneous/Optional General Liability Coverages                                              Advance Premium

  CGL Enhancement - Real Estate                                                                                   $250.00

                       Additional Premium for Coverage Minimum:                   N/A

                             Total Advance General Liability Premium                               $7,334.00


        Subline       334                 Premises and Operations




   421-0341   01/05                                        Page 10                                       Issued   08/17/2016

                                                        Original Insured

0999
                                                                                                 LI VW   LI VV •.1,1‘   LUU   I


               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 35 of 241. PageID #: 40

        THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY
        NAMED ON THE FIRST PAGE OF THE DECLARATIONS.




        In Witness Whereof, this company has caused this policy to be signed by its President and Secretary and
        countersigned on the declarations page, where required, by a duly authorized agent of the company.




                        Frederick H. Eppinger
                                                                   C1:1701/f1-,'--
                                                                      Charles Frederick Cronin
                              President                                      Secretary




       SIG-1100 08 14                                                                                Page 1 of 1


1000
                                                                                    L. t VV LJUUJOU0 UU ZUU0

               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 36 of 241. PageID #: 41



                                                                                    IL 00 03 09 08

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    CALCULATION OF PREMIUM
         This endorsement modifies insurance provided under the following:

            CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
            COMMERCIAL AUTOMOBILE COVERAGE PART
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            CRIME AND FIDELITY COVERAGE PART
            EMPLOYMENT -RELATED PRACTICES LIABILITY COVERAGE PART
            EQUIPMENT BREAKDOWN COVERAGE PART
            FARM COVERAGE PART
            LIQUOR LIABILITY COVERAGE PART
            MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
            OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
            POLLUTION LIABILITY COVERAGE PART
            PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
            RAILROAD PROTECTIVE LIABILITY COVERAGE PART

        The following is added:
        The premium shown in the Declarations was com-
        puted based on rates in effect at the time the policy
        was issued. On each renewal, continuation, or anni-
        versary of the effective date of this policy, we will
        compute the premium in accordance with our rates
        and rules then in effect.




       IL 00 03 09 08                           © ISO Properties, Inc., 2007          Page 1 of 1      ❑
1001
                                                                                                                v v   V V V J0,-1•-1 V V L V V JI


                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 37 of 241. PageID #: 42

                                     COMMON POLICY CONDITIONS
         All Coverage Parts included in this policy are subject to the following conditions.

         A. Cancellation                                                      b. Give you reports on the conditions we find;
            1. The first Named Insured shown in the Declara-                     and
               tions may cancel this policy by mailing or deliv-              c. Recommend changes.
               ering to us advance written notice of cancella-
                                                                           2. We are not obligated to make any inspections,
               tion
                                                                              surveys, reports or recommendations and any
            2. We may cancel this policy by mailing or deliver-               such actions we do undertake relate only to in-
               ing to the first Named Insured written notice of               surability and the premiums to be charged. We
               cancellation at least:                                         do not make safety inspections. We do not un-
                a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
                   lation if we cancel for nonpayment of pre-                 organization to provide for the health or safety
                   mium; or                                                   of workers or the public. And we do not warrant
                                                                              that conditions:
                b. 30 days before the effective date of cancel-
                   lation if we cancel for any other reason.                  a. Are safe or healthful; or
            3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
               Named Insured's last mailing address known to                     standards.
               us.                                                       3. Paragraphs 1. and 2. of this condition apply not
            4. Notice of cancellation will state the effective              only to us, but also to any rating, advisory, rate
               date of cancellation. The policy period will end             service or similar organization which makes in-
               on that date.                                                surance inspections, surveys, reports or rec-
                                                                            ommendations.
            5. If this policy is cancelled, we will send the first
               Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply to
               cancel, the refund will be pro rata. If the first            any inspections, surveys, reports or recom-
               Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
               less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
               fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
               refund.                                                      sels or elevators.
           6. If notice is mailed, proof of mailing will be suffi-    =. Premiums
              cient proof of notice.                                      The first Named Insured shown in the Declara-
        B. Changes                                                        tions:
          This policy contains all the agreements between                 1. Is responsible for the payment of all premiums;
          you and us concerning the insurance afforded.                      and
          The first Named Insured shown in the Declarations               2. Will be the payee for any return premiums we
          is authorized to make changes in the terms of this                 pay.
          policy with our consent. This policy's terms can be
                                                                      F. Transfer Of Your Rights And Duties Under This
          amended or waived only by endorsement issued
                                                                         Policy
          by us and made a part of this policy.
       C. Examination Of Your Books And Records                           Your rights and duties under this policy may not be
                                                                         transferred without our written consent except in
           We may examine and audit your books and re-                   the case of death of an individual named insured.
           cords as they relate to this policy at any time dur-
                                                                         If you die, your rights and duties will be transferred
           ing the policy period and up to three years after-
                                                                         to your legal representative but only while acting
           ward.
                                                                         within the scope of duties as your legal representa-
       D. Inspections And Surveys                                        tive. Until your legal representative is appointed,
           1. We have the right to:                                      anyone having proper temporary custody of your
                                                                         property will have your rights and duties but only
              a. Make inspections and surveys at any time;
                                                                         with respect to that property.




       IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1               0
1002
                                                                                                                vv LivuoJUU VV GUUOI

               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 38 of 241. PageID #: 43


                                                                                                              IL 00 21 09 08

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        NUCLEAR ENERGY LIABILITY EXCLUSION
                                  ENDORSEMENT
                                                           (Broad Form)


        This endorsement modifies insurance provided under the following:

           COMMERCIAL AUTOMOBILE COVERAGE PART
           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           FARM COVERAGE PART
           LIQUOR LIABILITY COVERAGE PART
           MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
           OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
           POLLUTION LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
           R AILROAD PROTECTIVE LIABILITY COVERAGE PART
           UNDERGROUND STORAGE TANK POLICY


        1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
           A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
              or "property damage":                                      ous properties" of "nuclear material", if:
              (1) With respect to which an "insured" under              (1) The "nuclear material" (a) is at any "nuclear
                  the policy is also an insured under a nu-                 facility" owned by, or operated by or on be-
                  clear energy liability policy issued by Nu-               half of, an "insured" or (b) has been dis-
                  clear Energy Liability Insurance Associa-                 charged or dispersed therefrom;
                  tion, Mutual Atomic Energy Liability                  (2) The "nuclear material" is contained in
                  Underwriters, Nuclear Insurance Associa-                  "spent fuel" or "waste" at any time pos-
                  tion of Canada or any of their successors,                sessed, handled, used, processed, stored,
                  or would be an insured under any such pol-                transported or disposed of, by or on behalf
                  icy but for its termination upon exhaustion               of an "insured"; or
                  of its limit of liability; or
                                                                          (3) The "bodily injury" or "property damage"
              (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
                  of "nuclear material" and with respect to                   of services, materials, parts or equipment in
                  which (a) any person or organization is re-                 connection with the planning, construction,
                  quired to maintain financial protection pur-                maintenance, operation or use of any "nu-
                  suant to the Atomic Energy Act of 1954, or                  clear facility", but if such facility is located
                  any law amendatory thereof, or (b) the "in-                 within the United States of America, its terri-
                  sured" is, or had this policy not been issued               tories or possessions or Canada, this ex-
                  would be, entitled to indemnity from the                    clusion (3) applies only to "property dam-
                  United States of America, or any agency                     age" to such "nuclear facility" and any
                  thereof, under any agreement entered into                   property thereat.
                  by the United States of America, or any
                                                                   2. As used in this endorsement:
                  agency thereof, with any person or organi-
                  zation.                                             "Hazardous properties" includes radioactive, toxic
                                                                      or explosive properties.
          B. Under any Medical Payments coverage, to
             expenses incurred with respect to "bodily in-            "Nuclear material" means "source material", "spe-
             jury" resulting from the "hazardous properties"          cial nuclear material" or "by-product material".
             of "nuclear material" and arising out of the op-
             eration of a "nuclear facility" by any person or
             organization.




       IL 00 21 09 08                             © ISO Properties, Inc., 2007                                 Page 1 of 2       ❑
1003
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 39 of 241. PageID #: 44


        "Source material", "special nuclear material", and             (c) Any equipment or device used for the proc-
        "by-product material" have the meanings given                      essing, fabricating or alloying of "special
        them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
        law amendatory thereof.                                            amount of such material in the custody of
                                                                           the "insured" at the premises where such
        "Spent fuel" means any fuel element or fuel com-                   equipment or device is located consists of
        ponent, solid or liquid, which has been used or ex-                or contains more than 25 grams of pluto-
        posed to radiation in a "nuclear reactor".                         nium or uranium 233 or any combination
        "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
        "by-product material" other than the tailings or                   235;
        wastes produced by the extraction or concentra-                (d) Any structure, basin, excavation, premises
        tion of uranium or thorium from any ore processed                  or place prepared or used for the storage or
        primarily for its "source material" content, and (b)               disposal of "waste";
        resulting from the operation by any person or or-
        ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
        the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
        clear facility".                                            and all premises used for such operations.
        "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
                                                                    or used to sustain nuclear fission in a self-
          (a) Any "nuclear reactor";                                supporting chain reaction or to contain a critical
           (b) Any equipment or device designed or used             mass of fissionable material.
               for (1) separating the isotopes of uranium or
                                                                    "Property damage" includes all forms of radioac-
               plutonium, (2) processing or utilizing "spent        tive contamination of property.
               fuel", or (3) handling, processing or packag-
               ing "waste";




      Page 2 of 2                                © ISO Properties, Inc., 2007                           IL 00 21 09 08    ❑

nri
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 40 of 241. PageID #: 45


                                                                                                            IL 02 44 09 07

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          OHIO CHANGES - CANCELLATION AND NONRENEWAL
        This endorsement modifies insurance provided under the following:

           CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
           COMMERCIAL AUTOMOBILE COVERAGE PART
           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           COMMERCIAL INLAND MARINE COVERAGE PART
           COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
           COMMERCIAL PROPERTY COVERAGE PART
           CRIME AND FIDELITY COVERAGE PART
           EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
           EQUIPMENT BREAKDOWN COVERAGE PART
           FARM COVERAGE PART
           FARM UMBRELLA LIABILITY POLICY
           LIQUOR LIABILITY COVERAGE PART
           POLLUTION LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

        A. With respect to a policy which has been in effect               e. Loss of applicable reinsurance or a sub-
           for more than 90 days, or is a renewal of a policy                   stantial decrease in applicable reinsurance,
           we issued, the Cancellation Common Policy Con-                       if the Superintendent has determined that
           dition is replaced by the following:                                 reasonable efforts have been made to pre-
           1. The first Named Insured shown in the Declara-                     vent the loss of, or substantial decrease in,
               tions may cancel this policy by mailing or deliv-                the applicable reinsurance, or to obtain re-
               ering to us advance written notice of cancella-                  placement coverage;
               tion.                                                        f. Failure of an insured to correct material vio-
           2. We may cancel this policy only for one or more                    lations of safety, codes or to comply with
               of the following reasons, except as provided in                  reasonable written loss control recommen-
               Paragraph 6. below:                                              dations; or
               a. Nonpayment of premium;                                  g. A determination by the Superintendent of
                                                                                Insurance that the continuation of the policy
               b. Discovery of fraud or material misrepresen-                   would create a condition that would be haz-
                   tation in the procurement of the insurance                   ardous to the policyholders or the public.
                   or with respect to any claims submitted
                   thereunder;                                         3. We will mail written notice of cancellation to the
                                                                          first Named Insured, and agent if any, at the
              c. Discovery of a moral hazard or willful or                last mailing addresses known to us. Proof of
                 reckless acts or omissions on your part                  mailing will be sufficient proof of notice.
                 which increases any hazard insured
                 against;                                              4. We will mail the notice of cancellation at least:
              d. The occurrence of a change in the individ-               a. 10 days before the effective date of cancel-
                 ual risk which substantially increases any                    lation, if we cancel for nonpayment of pre-
                 hazard insured against after the insurance                    mium; or
                 coverage has been issued or renewed ex-                  b. 30 days before the effective date of cancel-
                 cept to the extent the insurer could rea-                     lation, if we cancel for a reason stated in
                 sonably have foreseen the change or con-                      2.b. through 2.g. above.
                 templated the risk in writing the contract;




       IL 02 44 09 07                                ISO Properties, Inc., 2006                               Page 1 of 2       ❑
1005
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 41 of 241. PageID #: 46



          5. The notice of cancellation will:                      C. Common Policy Conditions
             a. State the effective date of cancellation. The         1. Paragraph A.2.a. of the Businessowners
                  policy period will end on that date.                   Common Policy Conditions is deleted.
             b. Contain the date of the notice and the pol-           2. Paragraph E.2. of the Cancellation Common
                  icy number, and will state the reason for              Policy Condition in the Standard Property Pol-
                  cancellation.                                          icy is deleted. Paragraph E.2. is replaced by
                                                                         the following (unless Item A. of this endorse-
          6. Policies written for a term of more than one                ment applies):
             year or on a continuous basis may be can-
             celled by us for any reason at an anniversary               We may cancel this policy by mailing or deliv-
             date, upon 30 days' written notice of cancella-             ering to the first Named Insured written notice
             tion.                                                       of cancellation at least:
          7. If this policy is cancelled, we will send the first          a. 10 days before the effective date of cancel-
             Named Insured any premium refund due. If we                     lation, if we cancel for nonpayment of pre-
             cancel, the refund will be pro rata. If the first               mium; or
             Named Insured cancels, the refund may be                    b. 30 days before the effective date, if we can-
             less than pro rata. The cancellation will be ef-                cel for any other reason.
             fective even if we have not made or offered a
             refund.
       B. The following is added to the Common Policy
          Conditions and supersedes any provisions to the
          contrary:
          NONRENEWAL
          1. If we elect not to renew this policy, we will mail
              written notice of nonrenewal to the first Named
             Insured, and agent if any, at the last mailing
              addresses known to us. The notice will contain
             the date of the notice and the policy number,
             and will state the expiration date of the policy.
          2. We will mail the notice of nonrenewal at least
              30 days before the expiration date of the pol-
              icy.
          3. Proof of mailing will be sufficient proof of no-
              tice.




       Page 2 of 2                                  © ISO Properties, Inc., 2006                          IL 02 44 09 07    ❑

rIrl
                                                                                                           VV VVVJJVJ UV LVVJI

              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 42 of 241. PageID #: 47




                                                                                                          IL 09 35 07 02

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
        This endorsement modifies insurance provided under the following:

            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            CRIME AND FIDELITY COVERAGE PART
            STANDARD PROPERTY POLICY


        A. We will not pay for loss ("loss") or damage caused          2. Any advice, consultation, design, evaluation,
           directly or indirectly by the following. Such loss             inspection, installation, maintenance, repair,
           ("loss") or damage is excluded regardless of any               replacement or supervision provided or done
           other cause or event that contributes concurrently             by you or for you to determine, rectify or test
           or in any sequence to the loss ("loss") or damage.             for, any potential or actual problems described
           1. The failure, malfunction or inadequacy of:                  in Paragraph A.1. of this endorsement.
               a. Any of the following, whether belonging to       B. If an excluded Cause of Loss as described in
                  any insured or to others:                           Paragraph A. of this endorsement results:
                 (1) Computer      hardware,          including       1. In a Covered Cause of Loss under the Crime
                     microprocessors;                                     and Fidelity Coverage Part, the Commercial
                                                                          Inland Marine Coverage Part or the Standard
                 (2) Computer application software;                       Property Policy; or
                 (3) Computer operating systems             and       2. Under the Commercial Property Coverage
                     related software;                                    Part:
                (4) Computer networks;                                    a. In a "Specified Cause of Loss", or in
                (5) Microprocessors (computer chips) not                      elevator collision resulting from mechanical
                      part of any computer system; or                        breakdown, under the Causes of Loss —
                (6) Any other computerized or electronic                     Special Form; or
                      equipment or components; or                         b. In a Covered Cause of Loss under the
              b. Any other products, and any services, data                  Causes Of Loss — Basic Form or the
                 or functions that directly or indirectly use or             Causes Of Loss — Broad Form;
                 rely upon, in any manner, any of the items           we will pay only for the loss ("loss") or damage
                 listed in Paragraph A.1.a. of this                   caused by such "Specified Cause of Loss",
                 endorsement;                                         elevator collision, or Covered Cause of Loss.
              due to the inability to correctly recognize,         C. We will not pay for repair, replacement or
              process, distinguish, interpret or accept one or        modification of any items in Paragraphs A.1.a. and
              more dates or times. An example is the inability        A.1.b. of this endorsement to correct any
              of computer software to recognize the year              deficiencies or change any features.
              2000.




       IL 09 35 07 02                             © ISO Properties, Inc., 2001                              Page 1 of 1

1007
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 43 of 241. PageID #: D003305
                                                                                   Z7W  48      00 200379,


         POLICY NUMBER: Z7W D003305 00                                                                          IL 09 53 01 15

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EXCLUSION OF CERTIFIED ACTS OF TERRORISM
         This endorsement modifies insurance provided under the following:

            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            CRIME AND FIDELITY COVERAGE PART
            EQUIPMENT BREAKDOWN COVERAGE PART
            FARM COVERAGE PART
            STANDARD PROPERTY POLICY

                                                            SCHEDULE

         The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
         if covered under the indicated Coverage Form, Coverage Part or Policy;


                                State(s)                                Coverage Form, Coverage Part or Policy

         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

        A. The following definition is added with respect to the   B. The following exclusion is added:
           provisions of this endorsement:
                                                                       CERTIFIED ACT OF TERRORISM EXCLUSION
           "Certified act of terrorism" means an act that is
           certified by the Secretary of the Treasury, in              We will not pay for loss or damage caused directly
           accordance with the provisions of the federal               or indirectly by a "certified act of terrorism". Such
           Terrorism Risk Insurance Act, to be an act of               loss or damage is excluded regardless of any
           terrorism pursuant to such Act. The criteria                other cause or event that contributes concurrently
           contained in the Terrorism Risk Insurance Act for           or in any sequence to the loss.
           a "certified act of terrorism" include the following:   C. Exception Covering Certain Fire Losses
           1. The act resulted in insured losses in excess of          The following exception to the exclusion in
                $5 million in the aggregate, attributable to all       Paragraph B. applies only if indicated and as
               types of insurance subject to the Terrorism Risk       indicated in the Schedule of this endorsement.
               Insurance Act; and                                     If a "certified act of terrorism" results in fire, we will
           2. The act is a violent act or an act that is              pay for the loss or damage caused by that fire.
               dangerous to human life, property or                   Such coverage for fire applies only to direct loss or
               infrastructure and is committed by an individual       damage by fire to Covered Property. Therefore, for
               or individuals as part of an effort to coerce the      example, the coverage does not apply to
              civilian population of the United States or to          insurance provided under Business Income and/or
              influence the policy or affect the conduct of the       Extra Expense coverage forms or endorsements
              United States Government by coercion.                   which apply to those forms, or to the Legal Liability
                                                                      Coverage Form or the Leasehold Interest
                                                                      Coverage Form.




       IL 09 53 01 15                       © Insurance Services Office, Inc., 2015                               Page 1 of 2

1008
                                                                                            Z7W D003305 00 2003794
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 44 of 241. PageID #: 49


   If aggregate insured losses attributable to terrorist   D. Application Of Other Exclusions
   acts certified under the Terrorism Risk Insurance          The terms and limitations of any terrorism
   Act exceed $100 billion in a calendar year and we          exclusion, or the inapplicability or omission of a
   have met our insurer deductible under the                  terrorism exclusion, do not serve to create
   Terrorism Risk Insurance Act, we shall not be              coverage for any loss which would otherwise be
   liable for the payment of any portion of the amount        excluded under this Coverage Part or Policy, such
   of such losses that exceeds $100 billion, and in           as losses excluded by the Nuclear Hazard
   such case insured losses up to that amount are             Exclusion or the War And Military Action
   subject to pro rata allocation in accordance with          Exclusion.
   procedures established by the Secretary of the
   Treasury




Page 2 of 2                          0 Insurance Services Office, Inc., 2015                       IL 09 53 01 15
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 45 of 241. PageID #: 50
                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                              CANCELLATION REFUND



        This endorsement modifies the following.

                                              COMMON POLICY CONDITIONS

        Under A. CANCELLATION, THE FOLLOWING IS ADDED TO 5.

        "The refund shall be rounded to the nearest whole dollar. A refund of fifty cents ($.50) or more shall be
        rounded to the next higher whole dollar."




       IL 70 03 (4-87)


1010
                                                                                  Z7W
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 46 of 241. PageID #:D003305
                                                                                        51     00 2003794

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      EMERGENCY EVENT MANAGEMENT
         This endorsement modifies insurance provided under the following:

         BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
         BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM — ACTUAL LOSS SUSTAINED
         CAUSES OF LOSS — SPECIAL FORM

         Other words and phrases that appear in quotation marks have special meaning. Refer to H. Definitions.
         The Building And Personal Property Coverage Form, Business Income (and Extra Expense) Coverage
                                                                                                                 Form,
        Business Income (and Extra Expense) Coverage Form — Actual Loss Sustained, and the Causes Of Loss
                                                                                                                       —
        Special Form are amended by the addition of the Scheduled Coverages listed below. Unless otherwise
                                                                                                                 noted,
        each Limit of Insurance shown in the Schedule is the most we will pay for the total applicable covered loss
                                                                                                                      or
        damage resulting from a "covered emergency" regardless of the number of "covered locations" involved.
                                                                                                                   The
        provisions of the Building and Personal Property Coverage Form, Business Income (and Extra Expense)
        Coverage Form, Business Income (and Extra Expense) Coverage Form Actual Loss Sustained, and the Causes
        of Loss — Special Form apply to the Scheduled Coverages unless specifically amended by this endorsemen
                                                                                                                    t. If
        any loss or damage covered under this endorsement is also covered under any other provisions of this policy,
                                                                                                                      or
        if more than one coverage under this endorsement applies to a specific type of loss or damage sustained,
                                                                                                                   you
        may choose only one of the applicable coverages to apply to that loss. The most we will pay in such case
                                                                                                                 is the
        Limit of Insurance applicable to the coverage you chose.

                                                        Schedule of Coverages

         Coverage                                                                                 Limit of Insurance
         A. Emergency Event Communication Expense                                                 10,000
         B. Emergency Event Business Income and Extra Expense                                     10,000
         C. Post Emergency Event Expense - Per Person Limit                                      10,000
                                               - Aggregate Limit                                  10,000

                         Coverage                                                           Waiting Period
         Emergency Event Communication Expense               None
                                                             Follows the waiting period in the BUSINESS INCOME
                                                             (AND    EXTRA     EXPENSE)    COVERAGE FORM     or
        Emergency Event Business Income
                                                             BUSINESS     INCOME       (AND   EXTRA    EXPENSE)
                                                             COVERAGE FORM — ACTUAL LOSS SUSTAINED
        Emergency Event Extra Expense                        None
        Post Emergency Event Expense                         None

       A. "Emergency Event Communication Expense"                             location" for the sixty (60) consecutive days after a
           For the purpose of coverage under this                             "covered emergency".
           endorsement only, the following is added to A.                     This Additional Coverage does not apply to:
           Coverage, Paragraph 4. Additional Coverages
                                                                              (1) Any costs related to communications, advice
           of the Building and Personal Property Coverage
                                                                                  or strategy development, that address
           Form CP 00 10:
                                                                                  continuing publicity or image concerns for
           "Emergency Event Communication Expense"                                periods occurring beyond the sixty (60)
           We will pay necessary "emergency event                                 consecutive day period after a "covered
           communication expense" incurred by you resulting                       emergency", or
           from a "covered emergency" at a "covered                          (2) Communication-related expense dealing with
                                                                                 mitigating negative publicity or restoring your


1011   411-0610 04 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission    Dora. 4 r,f
                                                                           Z7W D003305 00                                         2003794
         Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 47 of 241. PageID #: 52


      enterprise's image at any location other than                                               if the "covered emergency" had
      the "covered location". at which the "covered                                               not occurred; or
      emergency" occurred.                                                                  (c) Thirty (30) consecutive days after
B. Emergency Event Business Income and Extra                                                      the date determined in b. (1)
   Expense — Optional Coverage                                                                    above.

    For the purpose of coverage under this                                        c.    Additional Conditions and Limitations —
    endorsement only, when the Business Income                                          "Emergency Event Business Income"
    (and Extra Expense) Coverage Form CP 00 30, or                                      and Extended "Emergency Event
    the Business Income (and Extra Expense)                                             Business Income"
    Coverage Form — Actual Loss Sustained 411-0581                                      (1) When alternative locations, whether or
    is made a part of this policy, the following replaces                                   not owned by you, could have been
    all provisions of the Business Income (and Extra                                        used to mitigate any "Emergency
    Expense) Coverage Form CP 00 30 or the                                                   Event Business Income" loss or
    Business Income (and Extra Expense) Coverage                                             Extended "Emergency Event Business
    Form — Actual Loss Sustained 411-0581.                                                   Income" loss but were not, we will not
    1. "Emergency Event Business Income" and                                                 pay more than what the calculable
         Extended "Emergency Event Business                                                  loss would have been had these other
         Income" Coverage                                                                    locations been used to mitigate the
                                                                                             loss.
          a. "Emergency Event Business Income"
                                                                                        (2) In the event that your coverage for
             Subject to the Waiting Period shown in the                                      loss of "Emergency Event Business
             Schedule of this endorsement, we will pay                                       Income" ends because it extends
             the actual loss of "emergency event                                             beyond the sixty (60) consecutive
             business income" you sustain due to the                                         days provided after the "covered
             necessary       "suspension"     of    your                                                                           for
                                                                                              emergency", your coverage
             "operations" during the "emergency event                                         Extended "Emergency Event Business
             period of restoration". The "suspension"                                         Income" loss will commence only
             must be caused by or result from a                                               when and if you actually resume
             "covered emergency" at your "covered                                             "operations" (or tenancy is re-
             location".                                                                       established). When "operations" do
          b. Extended "Emergency Event Business                                               not resume upon expiration of the
             Income"                                                                          sixty (60) consecutive day period, an
             If the necessary "suspension" of your                                            interruption in your coverage for
             "operations" caused by or resulting from a                                       Business Income will occur between:
             "covered      emergency"     produces    an                                      (a) The end of your "Emergency
             "emergency event business income" loss                                                 Event      Business       Income"
              payable under this endorsement, we will                                               coverage; and
              also pay the actual loss of "emergency                                          (b) The start of your Extended
              event business income" you incur during                                               "Emergency     Event     Business
              the period that:                                                                      Income" coverage.
              (1) Begins on the date "operations" are
                  resumed, or the date the "covered                                      (3) "Emergency Event Business Income"
                                                                                              and Extended "Emergency Event
                  location" can be re-occupied by a
                                                                                               Business Income" do not apply to loss
                  tenant; and
                                                                                               of Business Income or loss of "Rental
                  (2) Ends on the earlier of:                                                  Value" incurred as a result of
                                                                                               unfavorable     business     conditions
                      (a) The date you could reasonably
                          restore your "operations" to a level                                 caused by the impact of the "covered
                          which     would     generate     the                                 emergency" in the area where the
                          business income that would have                                      "covered locations" are located.
                          existed    had      no     "covered                       d. Loss Determination - Business Income
                          emergency" occurred   ; or                                   and Extended Business Income
                      (b) The date you could reasonably                                The amount of "emergency event
                          have the "covered location" re-                              business income" loss will be determine,
                          occupied by a tenant to a level                              based on:
                          that would generate the rental
                          income which would have existed



 A 41   nain   rIA IA           Includes copyrighted material of Insurance Services Office, Inc. with its permission      Page 2 of 8
                                                                                   Z7VV
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 48 of 241. PageID #: D003305
                                                                                        53      00 2003792


                         (1) The Net Income of the business at the                                   additional costs to equip and operate
                             "covered location" before the "covered                                  the    temporary     or   replacement
                             emergency" occurred;                                                    location; or
                         (2) The likely Net Income of the business                              (2) Minimize the "suspension" of business
                             at the "covered location" if no "covered                               if  you     cannot   continue    your
                             emergency"      occurred,      but   not                               "operations".
                             including:
                                                                                          b. This coverage ends the earlier of:
                             (a) Net Income earned due to
                                                                                                (1) The date your "operations" are
                                 increased sales or similar activity
                                                                                                    restored to a similar condition that
                                 at other "covered locations"
                                                                                                    would have existed had the "covered
                                 caused by the disruption of
                                                                                                    emergency" not occurred; or
                                 "operations" at the "covered
                                 location" where the "covered                                  (2) Sixty (60) consecutive days after the
                                 emergency" occurred; or                                           "covered emergency" event occurs.
                            (b) Net Income that would have been                           c. "Emergency Event Extra Expense" does
                                earned as a result of an increase                            not include:
                                in the volume of business due to                               (1) ransom, extortion or other type of
                                favorable    business conditions                                   funds paid directly or indirectly to
                                caused by the impact of the                                        actual or alleged perpetrators causing,
                                "covered      emergency"       on                                  or threatening to cause, a "covered
                                customers or other businesses; or                                  emergency"; or
                            (c) The operating expenses, including                              (2) any reward funds.
                                payroll expenses, necessary to
                                resume "operations" with the                         3. Resumption of Operations — We will reduce
                                same quality of service that                            the amount of:
                                existed just before the "covered                          a. "Emergency event business income" to
                                emergency"; and                                              the extent you can resume your
                     (3) Other relevant sources of information,                              "operations", in whole or in part, at the
                         including but not limited to:                                       affected "covered location" or elsewhere;
                                                                                             and
                            (a) Your financial records                arid
                                account procedures;                                      b. "Emergency event extra expense" loss to
                                                                                            the extent you can return "operations" to
                            (b) Bills, invoices and other vouchers;                         normal and discontinue such "emergency
                                and                                                         event extra expense".
                            (c) Deeds, liens or contracts.                               If you do not resume "operations", or do not
             2. "Emergency Event Extra Expense"                                          resume "operations" as quickly as possible,
                                                                                         we will pay based on the length of time it
                For the purpose of coverage under this
                                                                                         would have taken to resume "operations" as
                endorsement only, when the Business Income
                                                                                         quickly as possible.
                (and Extra Expense) Coverage Form CP 00
                30 or the Business Income (and Extra                           C. "Post Emergency Event Expense"
                Expense) Coverage Form — Actual Loss                                1. We will pay an "invitee's" "post emergency
                Sustained 411-0581 is a part of this policy, the                        event expense" for sixty (60) consecutive days
                following applies:                                                      after the "covered emergency", subject to the
                a. We will pay reasonable and necessary                                Post Emergency Event — Per Person Limit of
                   "emergency event extra expense" caused                              Insurance shown in the Schedule above.
                   by or resulting from a "covered                                  2. Coverage is extended only to those "invitees"
                   emergency" at the "covered location"                                present at the affected "covered location"
                   during the "emergency event period of                               when the "covered emergency" occurred and
                   restoration" to:                                                    whose treatment or expense arises directly
                    (1) Avoid or minimize the "suspension" of                          from the trauma suffered from the "covered
                        your business and to continue                                  emergency".
                        "operations" at the "covered location"                     3. The aggregate limit shown in the Schedule
                        or at temporary or replacement                                above is the most we will pay for the sum of all
                        location(s). This includes but is not                         "post emergency event expense" in any policy
                        limited    to   temporary   additional                        period.
                        security, relocation expenses and



1 013   411-0610 04 14              Includes copyrighted material of Insurance Services Office, Inc. with its permission     Pan'   of
                                                                                  Z7W D003305                                            00 2003794
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 49 of 241. PageID #: 54


      D. Exclusions                                                                                perpetrated, participated, supported or
                                                                                                   was otherwise involved         in the
          1.    Deleted Exclusions - Emergency Event                                               activities leading to the "covered
                Management Coverage Endorsement                                                    emergency"; or
                For the purpose of coverage under this                                        (4) Any cost or expense reimbursable by
                endorsement only, the following exclusions                                        a state or federal agency, or under
                under the Causes of Loss — Special Form CP                                        workers compensation or similar laws.
                10 30 are deleted:
                                                                               E. For the purpose of coverage under this
                a. B.1.h. "Fungus", Wet Rot, Dry Rot and                          endorsement only, D. Deductible, of the Building
                   Bacteria;
                                                                                  and Personal Property Coverage Form CP 00 10
                b. B.2.h. Dishonest or Criminal Acts;                             does not apply.
                c. B.3.b. Acts or Decisions; and                               F. Loss Conditions
                d. B.3.c. (1) — (4) Faulty, Inadequate or                           1.    For the purpose of coverage under this
                   Defective    actions,    activities or                                 endorsement only, E. Loss Conditions,.
                   materials.                                                             Paragraph 3. Duties in The Event Of Loss
          2.    Additional Exclusions - Emergency Event                                   Or Damage of the Building and Personal
                Management Coverage Endorsement                                           Property Coverage Form CP 00 10 and C.
                                                                                          Loss Conditions, Paragraph 2. Duties in the
                a. For the purpose of coverage under this
                                                      following                           Event of Loss of the Business Income (and
                   endorsement       only,     the
                                                                                          Extra Expense) Coverage Form CP 00 30 or
                   exclusions are added to B. Exclusions,
                                                                                          Business Income (and Extra Expense) —
                   Paragraph 1., Causes of Loss — Special
                                                                                          Actual Loss Sustained 411-0581 are replaced
                   Form CP 10 30:                                                         by the following:
                   We will not pay for loss or damage caused
                                                                                          Duties In The Event Of Loss
                   directly or indirectly by any of the
                   following, regardless of any other cause or                            a. In the event of a "covered emergency" you
                   event that contributes concurrently or in                                 must:
                   any sequence to the loss:                                                 (1) Notify law enforcement if a law may
                      (1) Windstorm or hail;                                                      have been broken.
                      (2) Dishonest or criminal act by you, any                              (2) Give us notice of any "covered
                          of your partners, directors, officers or                                emergency" or event that is likely to
                          trustees whether:                                                       lead to a "covered emergency" within
                                                                                                  forty-eight (48) hours of the time you,
                             (a) Acting alone or in collusion with
                                                                                                  or any of your partners, directors,
                                 each other or with any other party;
                                                                                                  officers, trustees or employees with
                                 or
                                                                                                  management or supervisory authority,
                             (b) Whether or not occurring in the                                  first become aware of it.
                                 course and scope of employment,
                                                                                                    Such notice must include, but is not
                                 during the hours of employment or
                                                                                                    limited to:
                                 during your normal hours of
                                 operation.                                                         (a) Specifics as to when, where and
                                                                                                         how the "covered emergency"
                 b. For the purpose of coverage under this                                               occurred or is occurring;
                    endorsement      only,   the    following
                    exclusions are added to B. Exclusions of                                        (b) The name, address and any other
                    Causes of Loss — Special Form CP 10 30:                                             pertinent information pertaining to
                                                                                                        any injured persons including the
                      We will not pay for:                                                              cause, nature, location and extent
                      (1) Any legal fees or costs, including but                                        of their injuries;
                          not limited to defense costs related to                                   (c) The name, address and any other
                          a claim or suit by a third party for                                          pertinent information pertaining to:
                          bodily injury or property damage;
                      (2) The cost to decontaminate, clean,
                                                                                                        (i) witnesses to the event, its
                                                                                                             origins or injuries to any
                          repair, remediate, maintain or replace                                             person;
                          Covered Property;
                                                                                                        (ii) emergency responders; and
                      (3) Costs or expenses incurred by any
                          person(s) who directly or indirectly                                            (iii) potential       or       known
                          instigated, threatened,    funded,                                                    perpetrators;


,n,   Al 1 _I1A1II Cid 1,1            Includes copyrighted material of Insurance Services Office, Inc. with its permission           Page 4 of 8
                                                                                  77W D003305 00 2003794
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 50 of 241. PageID #: 55

                        (d) Response activities undertaken by                   2. For the purpose of coverage under this
                            you or others to address the                           endorsement only, E. Loss Conditions,
                            consequences of the "covered                           Paragraph 4. Loss Payment, of the Building
                            emergency"; and                                        and Personal Property Coverage Form CP 00
                        (e) The nature and location of any                         10 is replaced by the following:
                            physical damage to the "covered                          4. Loss Payment
                            location" arising out of the
                            "covered emergency" and the                                   We will pay for covered loss within 30 days
                            current repair status of such                                 after we receive the sworn proof of loss, if
                            damage.                                                       you have complied with all of the terms of
                                                                                          this endorsement and:
                    (3) Take all reasonable steps to protect
                         your "invitees" and the Covered                                  a. We have reached agreement with you
                         Property at the "covered location" from                             on the amount of loss; or
                        further injury or damage, and keep a                              b. An appraisal award has been made.
                        record of your expenses necessary to              G. Additional Conditions
                        do so for consideration in the
                        settlement of the claim. These actions                  For the purpose              of    coverage   under    this
                        do not guarantee such expenses will                     endorsement only:
                        be covered nor will they increase the                  1. F. Additional Conditions, Paragraph 1.
                        Limit of Insurance. In addition, we will                  Coinsurance of the Building and Personal
                        not pay for any subsequent injury, loss                   Property Coverage Form CP 00 10 does not
                        or damage resulting from other than a                     apply.
                        "covered emergency". Also, if feasible,
                        preserve and set damaged property                      2. D. Additional Condition, COINSURANCE of
                        aside and in the best possible order                      the Business Income (and Extra Expense)
                        for examination.                                          Coverage Form CP 00 30 does not apply.
                    (4) As often as may be reasonably                          3. The following Additional Condition is added:
                        required, permit us to inspect the                        Other Insurance
                        property proving the injury, loss or
                        damage, and examine your books and                          If there is other insurance covering the same
                        records.                                                    loss, we will pay only the amount of the covered
                                                                                    loss in excess of the amount due from the other
                        Also permit us to take samples of                           insurance, whether collectible or not. If the other
                        damaged and undamaged property for                          insurance covers the same loss but includes a
                        inspection, testing and analysis, and                       deductible, we will pay the deductible. Other
                        permit us to make copies from your                          insurance includes but is not limited to the
                        books and records.                                          insurance coverage or non-insurance services
                   (5) Send us a signed, sworn proof of loss                        provided by an employer's Employee Assistance
                       containing the information we request                        Plan or similar mental health service. Regardless
                       to investigate the claim. You must do                        of other insurance, we will not pay more than
                       this within 60 days after our request.                       the applicable Limit of Insurance shown in the
                       We will supply you with the necessary                        Schedule of this endorsement.
                       forms.                                            H. Definitions
                   (6) Cooperate with us in the investigation                  For the purpose of coverage under this
                       or settlement of the claim.
                                                                               endorsement only, the following Definitions are
                   (7) If you intend to continue your                          added.
                       business, you must resume all or part                  1. "Contaminated" or "contamination" means unfit
                       of your "operations" as quickly as
                                                                                 for use by the introduction of unwholesome or
                       possible.                                                 undesirable elements.
               b. We may examine any insured under oath,
                                                                              2. "Covered Emergency" means the following:
                  while not in the presence of any other
                  insured and at such times as may be                              a. Violent Acts
                  reasonably required, about any matter                                  (1) A violent act at your "covered
                  relating to this insurance or the claim,                                   location", committed with malicious
                  including an insured's books and records.                                  intent by one or more individuals
                  In the event of an examination, an                                         against a person(s) or entity(s), which
                  insured's answers must be signed.                                          results in physical injury or death to



1015   411-0610 04 14           Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                                                                              Page 5 of 8
                                                                                                              Z7W D003305 00 2003794
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 51 of 241. PageID #: 56


            such    targeted        person(s)          or                           "contamination" or impairment of the
            bystanders.                                                             "covered location" which results in
                                                                                    clear, visible, identifiable, internal or
            This does not include violent acts                                      external symptoms of bodily injury,
            committed by you, or any of your                                        illness, or death of any person(s).
            partners,  directors, officers  or
            trustees .                                                          (2) This includes a "covered location"
                                                                                    "contaminated" by "covered illness",
   (2) An attempt or threat of a violent act to                                     but does not include "contamination"
       be committed at your "covered                                                of the "covered location", in whole or
       location", made with malicious intent                                        part, by other "pollutants", "fungi" or
       by one or more individuals against a                                         bacteria except as provided under
       person(s) or entity(s), which is likely to                                   "covered illness".
       result in physical injury or death to
       such      targeted      person(s)       or                               (3) Confirmation of both the existence of
                    ).                                                              the "covered illness", and "covered
       bystander(s
                                                                                    location" that the "covered illness" has
            (a) This does not include an attempt                                    "contaminated" must be confirmed by
                or threat of a violent act made by                                  a qualified expert or experts and
                you, or any of your partners,                                       reliable laboratory testing.
                directors, officers or trustees.
                                                                          c. Contaminated Food or Beverage
            (b) For coverage to apply, such
                                                                             (1) Necessary closure of all or part of
                attempts or threats must be
                                                                                 your "covered location" by order of the
                credible, plausible and reported to
                                                                                 governing Board of Health because of
                law enforcement.                                                               or      suspicion     that
                                                                                 discovery
                                                                                                                   e  has
       (3) A violent act at your "covered                                        "contaminated"  food   or beverag
           location", committed with malicious                                   been served      to  patrons   at   your
           intent by one or more individuals                                     "covered location"; or
           against any person(s) or entity(s),                                  (2) Necessary announcement by you or
           which results in direct physical loss or                                 any governmental body warning the
           damage to your premises or the                                           public of a health hazard at your
           property of others at the "covered                                       "covered      location"      because
           location".                                                               "contaminated" food or beverage has
            This does not include a violent act                                     been served to your patrons.
            committed by you, or any of your                              d. Specified Felonies
            partners,  directors,  officers  or
            trustees.                                                           The following felonies, whether committed,
                                                                                attempted, or threatened on your "covered
       (4) An attempt or threat of a violent act to                             premises":
           be committed on your "covered
                                                                                (1) Child abduction or kidnapping. The
           location", made with malicious intent
                                                                                    wrongful and illegal seizure of a child
           by one or more individuals against any
                                                                                    under age sixteen (16) at your
           person(s) or entity(s), which is likely to
                                                                                    "covered location" by someone other
           result in direct physical loss or
                                                                                    than the child's biological, adoptive or
           damage to your premises or the
                                                                                    foster parents or guardians.
           property of others at the "covered
           location".                                                           (2) Stalking and abduction of one or more
                                                                                    of your employees or customers by
            (a) This does not include an attempt
                                                                                    other than a relative;
                or threat of a violent act made by
                you, or any of your partners,                                   (3) Sexual assault; or
                directors, officers or trustees.                                 (4) Felonious use of a firearm, other
            (b) For coverage to apply, such                                          weapon or device designed to cause
                attempts or threats must be                                          significant harm or damage;
                credible, plausible and reported to                        e.    Other Emergency Incidents
                law enforcement.
                                                                                 Any one of the following events occurring
b. Premises Contamination                                                        at your "covered location" and not arisinc,
       (1) Necessary closure of all or part of                                   out of a "covered emergency":
           your "covered location" due to any                                    (1) Explosion;
           sudden        and        accidental


 ne.    d             Includes copyrighted material of Insurance Services Office, Inc. with its permissio
                                                                                                          n           Page 6 of 8
                                                                                 Z7W D003305 00 2003794
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 52 of 241. PageID #: 57

                    (2)   Fire;                                                              to the use of your staff for necessary
                    (3)   Construction accident;                                             communication      to    your employees,
                    (4)   Equipment failure; or                                              shareholders, customers, government
                    (5)   Workplace accident;                                                authorities, news media and other
                                                                                             members of the public, when such
                    which results in injury or damage to
                                                                                             expense is directly related to the "covered
                    person(s) or property, and adverse
                                                                                             emergency"; and
                    regional or national news media coverage
                    of your business or "operations".                             b. Reasonable fees and costs you incur, within
                                                                                     the sixty (60) consecutive day period after the
            3. "Covered Location" means:
                                                                                     "covered emergency", due to the use of
                a. That part of a premises you occupy which                          professional crisis management organizations
                   is listed as a covered location on the                            necessary to assist or advise you on
                   Declarations, including the area within                           communications strategies to:
                   1,000 feet of that premises.
                                                                                       (1) Mitigate negative publicity; or
                b. If you have more than one "covered
                                                                                       (2) Restore the image of your enterprise to
                   location" under section a), the term
                                                                                           pre-event levels following a "covered
                   "covered location" means only the location
                                                                                           emergency".
                   at which the "covered emergency"
                   occurred.                                                      7. "Emergency Event Extra Expense" means:
                c. If you occupy only part of the site at a                            a. All necessary expenses related to the
                   "covered location", this phrase is further                             "covered emergency" that exceed the
                   defined as:                                                            normal operating expenses that would
                                                                                          have been incurred by "operations" during
                    (1) The portion of the building which you                             the    "emergency       event  period   of
                        rent, lease or occupy; and
                                                                                          restoration" if no "covered emergency" had
                    (2) Any area within the building or on the                            occurred. We will deduct from the total of
                        site at which the described premises                              such expenses:
                        are located, if that area services, or is
                        used to gain access to, the described                               (1)   The salvage value of any property
                                                                                                  bought for temporary use during the
                        premises.
                                                                                                  "emergency      event  period    of
            4. "Covered Illness" means only the following:                                        restoration", once "operations" are
               a. bacterial  microorganisms     transmitted                                       resumed; and
                  through human contact with food;                                          (2) Any Extra Expense that is paid for by
               b. hepatitis virus;                                                              other insurance, except for insurance
                                                                                                that is written, subject to the same
               c. legionnaire's disease; and                                                    plan, terms, conditions and provisions
               d. noroviruses;                                                                  as this insurance;
               as defined by the United States Center for                              b. Necessary expenses that reduce the
               Disease Control.                                                           "emergency event business income" loss
               "Covered Illness" does not include any other                               that otherwise would have not been
               type of illness, bacteria, virus or disease.                               incurred.

           5. "Emergency event business income" means:                            8. "Emergency event period of              restoration"
                                                                                     means the period of time that:
               a. Net income (net profit or loss before                              a. Begins:
                  income taxes) — including "rental value" -
                  that would have been earned or incurred                                   (1) For Business Income - After the
                  before the "covered emergency" at the                                         Waiting Period shown in the schedule
                  "covered location"; and                                                       of this endorsement following the date
                                                                                                of the "covered emergency"; and
               b. Continuing normal operating expenses
                  incurred, including payroll, at the "covered                              (2) For Extra Expense — On the date of
                  location".                                                                    the "covered emergency"; and

           6. "Emergency event communication expense"                                 b. Ends:
              means:                                                                        Business Income and Extra Expense —
               a.   Reasonable extra expense you incur,                                     On the shorter of:
                    within the sixty (60) consecutive day
                    period after the "covered emergency", due



1017   411-0610 04 14             Includes copyrighted material of Insurance Services Office, Inc. with its permission       Pan/. 7 of
                                                                                   Z7W  D003305 00 2003792
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 53 of 241. PageID #: 58

                       (1) The date when, using reasonable                                 c. Travel costs to and from a local provider
                           speed, the "operations" at your                                     of such medical or mental health
                           "covered location" should be resumed                                treatment services; or
                           or the "covered location" can be re-                            d. Funeral and burial expenses for those on
                           occupied by a tenant; or                                            site "invitees" who died as a result of the
                       (2) Sixty (60) consecutive days after the                               "covered emergency".
                           "covered emergency" occurred.                            13. "Rental value" means Business Income that
              9. "Fungi" means any type or form of fungus,                              consists of:
                 including but not limited to fungus, mildew,                             a. Net income (Net Profit or Loss before
                 mold or resulting spores and byproducts,                                    income taxes) that would have been
                 including mycotoxins, or allergens. However,                                earned or incurred as rental income from
                 "fungi" does not include "fungi" on food for                                tenant occupancy of the "covered location"
                 human consumption.                                                          as furnished and equipped by you,
              10. "Invitee" means your employees, customers                                  including fair rental value of any portion of
                  and others with legitimate business on your                                the scheduled premises which is occupied
                  Covered Property.                                                          by you; and
              11. "Operations" means:                                                     b. Continuing normal operating expenses
                                                                                             incurred in connection with that scheduled
                  a. Your business activities occurring at the
                                                                                             location, including:
                     "covered location"; and
                                                                                               (1) Payroll; and
                  b. Rental of your "covered location" for
                     "rental value".                                                           (2) The amount of charges which are
                                                                                                   legal obligation of the tenant(s) but
              12. "Post emergency event expenses" means any
                                                                                                   would otherwise by your obligations.
                  of the following reasonable and necessary
                  expenses incurred by an "invitee" at the                          14. "Suspension" means
                  affected "covered location" when the "covered                           a. The slowdown or cessation           of   your
                  emergency" occurred:                                                       business activities; or
                  a. Medical treatment expenses;                                          b. The part or all of the "covered location.
                  b. Psychological counseling or other mental                                that is rendered un-rentable due to the
                     health treatment expenses;                                              "covered emergency".



                              ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




A rsAn   Ai      n 11,4 1.4          Includes coovriahted material of Insurance Services Office, Inc. with its   permission    Page 8 of 8
                                                                                 Z7W
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 54 of 241. PageID #:D003305
                                                                                       59     00 2003794


                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          SILVER PROPERTY BROADENING ENDORSEMENT
        This endorsement modifies insurance provided under the following:

        BUILDING AND PERSONAL PROPERTY COVERAGE FORM
        CAUSES OF LOSS — SPECIAL FORM
        BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
        B USINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM — ACTUAL LOSS SUSTAINED



        The following is added to C. Limits Of Insurance of Building and Personal Property Coverage Form CP 00 10:
        The limits applicable to the Coverages included in this endorsement may either be in addition to or included within
        the applicable Limits of Insurance. For application of the limits, refer to each coverage within this endorsement.
        Refer to SECTION V — DEFINITIONS of this endorsement for additional words or phrases which appear in
        quotation marks as they have special meanings.
       I.   COVERAGES
            A. Scheduled Coverages
                The coverages in this endorsement amend the coverage provided under the Building and Personal
                Property Coverage Form, Causes of Loss — Special Form, Business Income (and Extra Expense)
                Coverage Form and Business Income (and Extra Expense) Coverage - Actual Loss Sustained through
                new coverages and substitute coverage grants. These coverages are subject to the provisions applicable
                to this policy, except where amended within this endorsement. If any of the property covered by this
                endorsement is also covered under any other provisions of the policy of which this endorsement is made a
                part, or if more than one coverage under this endorsement applies, in the event of loss or damage, you
                may choose only one of these coverages to apply to that loss. The most we will pay in this case is the limit
                of insurance applying to the coverage you select. Coverages included in this endorsement apply either
                separately to each described premises or on an "occurrence" basis. Refer to each coverage within this
                endorsement for application of coverage.


                                                                                          Limit of             Amended Limit        Page
                                                                                         Insurance              of Insurance
                1. Additional Covered Property                                                   Included                 N/A        3
                2. Brands & Labels                                                               Included                 N/A        4
                3. Broadened Building Coverage                                                   Included                 N/A        4
                4. Broadened Business Personal Property                                          Included                 N/A        4
                5. Building Limit - Inflation Guard                                              Included                 N/A        5
                6. Business Income & Extra Expense from Dependent
                   Properties                                                                   $100,000                       $     5
                7. Catastrophe Allowance                                                         $25,000                  N/A        6
                8. Computer and Funds Transfer Fraud                                             $10,000                       $     6
                9. Consequential Loss to Stock                                                  Included                  N/A        6
               10. Contract Penalties                                                            $25,000                       $     6
               11. Debris Removal                                                              $100,000                        $     7
                12. Denial of Access to Premises                                                Included                  N/A        7
                13. E-Commerce                                                                    $5,000                       $     7
                14. Electronic Data Processing Equipment                                        Included                  N/A        8
               15. Employee Theft including ERISA Compliance                                    $50,000                     $        9


       411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
                                                                                                                                   1 of 40
1019                                                                                                                      Page
                                                                                  #: D003305
                                                                                Z7W
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 55 of 241. PageID    60      00 2003794


                                                                                              $10,000                   $       11
               16. Employee Tools and Work Clothing
               17. Expediting Expense                                                         $ 25,000                  $       11

               18. Extended Business Income                                                   90 Days                 N/A       11

               19. Extended Coverage on Property - within 2000 feet                           I ncluded               N/A       11

               20. Extra Expense                                                               $50,000                  $       11

               21. Fire Protection Equipment Recharge                                         Included                N/A       12

               22. Food Contamination including                                               $10,000                   $       12

                    Additional Advertising Expense                                               $3,000                 $       12

               23. Forgery or Alteration                                                       $30,000                  $       12
                                                                                              Included                N/A       13
               24. Foundations & Underground Pipes
               25. International Air Shipments                                                 $25,000                  $       13
                                                                                             $100,000                   $       14
               26. Inventory & Loss Appraisal
                                                                                               $15,000                  $       14
               27. Key Replacement & Lock Repair
               28. Lease Cancellation                                                          $25,000                  $       14

               29. Leasehold Interest - Tenants                                                $50,000                  $       15

                30. Marring & Scratching                                                      Included                N/A       15

                31. Money & Securities                                                         $10,000                  $       15

                32. Money Orders & Counterfeit Money                                           $10,000                  $       16

                33. Newly Acquired or Constructed Property - Building                      $1,000,000                   $       16

                    Newly Acquired - Business Personal Property                               $500,000                  $       16

                34. Newly Acquired Locations - Business Income & Extra                                                          17
                                                                                              $250,000                  $
                    Expense
                                                                                               $25,000                  $       17
                35. Non-Owned Detached Trailers
                36. Ordinance or Law                                                          $300,000                  $       18
                37. Pollutant Clean-Up and Removal                                             $50,000                  $       20

                38. Preservation of Property                                                   90 Days                N/A       20

                39. Preservation of Property - Expense                                          $25,000                     $   20
                                                                                                $50,000                     $   21
                40. Property in Transit
                41. Property Off Premises                                                     $100,000                  $       21
                                                                                               Included               N/A       21
                42. Prototypes
                43. Rewards - Arson, Theft, Vandalism                                          $50,000                  $       22
                                                                                               $25,000                  $       22
                44. Sales Representative Samples
                                                                                               Included                N/A      22
                45. Seasonal Increase - Business Personal Property
                                                                                              $100,000                N/A       23
                46. Sewer Backup
                47. Soft Costs                                                                  $10,000                 $       23
                                                                                                $50,000                 $       23
                48. Temporary Relocation of Property
                                                                                                $10,000                 $       24
                49. Tenant Glass
                                                                                                $25,000                 $       24
                50. Tenant Relocation
                                                                                                Included               N/A      24
                51. Theft Damage to Building
                                                                                                $50,000                     $    25
                52. Transit Business Income & Extra Expense
                53. Undamaged Tenants Improvements and Betterments                              $25,000                     $   25

                                                                                                $25,000               N/A       26
                54. Underground Water Seepage
                                                                                              $500,000                N/A        26
                55. Unintentional Property Reporting Errors




                               Includes copyrighted materials of Insurance Services Offices, Incvith its permission    Page 2 of 40
1110n
        411-0792 04 14
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 56 of 241. PageIDZ7W  D003305 00 200379,
                                                                                      #: 61

                  W. Unnamed Locations                                                              $100,000                     $     26
                        Utility Services   Direct Damage                                             $50,000                     $     27
                      Utility Services -- Business Income                                            $56,000                     $    27
                  58, Voluntary Parting                                                              $25,000                     $    27
                  59. Water Damage, Other Liquids, Powder or Molten Material
                      Damage                                                                         $25,000
                                                                                                                                 $    28
                  60. Windblown Debris                                                                $5,000                     $    28
                 61. Worldwide Property Off-Premises                                  $45,000                     $ 28
           B.    Coverages Included within the Blanket Limit of Insurance:
                 Blanket Limit of Insurance                                     $250,000
                 The Blanket Limit of Insurance shown above applies to all Coverages shown in Section III. B. of this
                 Endorsement. At the time of loss, you may elect to apportion this Blanket Limit of Insurance to one or any
                 combination of the Coverages shown, but under no circumstances will the aggregate apportionment be
                 permitted to exceed the Blanket Limit of Insurance shown above. The Blanket Limit of Insurance applies
                 per "occurrence".
                                                                                                                Amended Limits
                                                                                                                                     Page
                                                                                                                 of Insurance
                  I. Accounts Receivable                                                                                             28
                  2. Deferred Payments                                                                                               29
                  3. Fine Arts                                                                                                       29
                   4.   Fire Department Service Charge                                                                               30
                  :5.   Movement of Property                                                                                         30
                   6.   Outdoor Property                                                                                             30
                 - 7.   Personal Effects & Property of Others                                                                        31
                   8,   Research and Development Documentation                                                                       31
                   9.   Valuable Papers and Records (Other Than Electronic Data)                                                     32




           DEDUCTIBLE
       We will not pay for covered loss or damage in any one "occurrence" unless the amount of loss or damage
       exceeds the deductible amount shown in the Declarations of this Policy. We will then pay the amount of loss
       or damage in excess of the Deductible, up to the Limit of Insurance for all applicable coverages listed under
       SECTION I — COVERAGES. No deductible applies to coverages where specifically designated.

       III. COVERED PROPERTY
           A. Scheduled Coverages
                1. Additional Covered Property                                                     3. The special limit shown for each
                    a. The following is added to A.                                                   category a. through e., is the total
                       Coverage, Paragraph 5. Coverage                                                limit for loss of or damage to all
                       Extensions of Building and Personal                                            property in that category. The
                       Property Coverage Form CP 00 10:                                               special limit applies to any one
                                                                                                      "occurrence" of "theft", regardless
                       Additional Covered Property                                                    of the types or number of articles
                       (1) You may extend the insurance                                               that are lost or damaged in that
                            that applies to your Business                                             "occurrence". The special limits
                            Personal Property to also include                                         are:
                            "theft" or attempted "theft" of your                                       a. $10,000 for furs, fur garments
                           patterns, dies, molds and forms.                                               and garments trimmed in fur.
                    b. C. Limitations, Paragraph 3. of                                                 b. $10,000 for jewelry, watches,
                       Causes of Loss -- Special Form CP 10                                               watch movements, jewels and
                       30 is replaced by the following:

       411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inouith its permission
1021                                                                                                                         Page 3 of 40
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 57 of 241. PageID #: 62
                                                                                             00 2003794
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 58 of 241. PageID #: D003305
                                                                                77W  63

                                pearls. This limit, does not                                    56. .,91itres.y1,to pf„.tt)e,Jemoval of the
                                apply to jewelry and 'watches                                        brand or lab61`—
                                worth $100 or less per item.                               (2) i'ayrn i-it Under - this' Extension •       is
                          c. $35,000      for preoious and                                     incl tided „within ,,the UfraitiO i.nsura R
                                                                                                                                         ' oe
                                semi-precious stones, bullion,                                                   yomr„Business Personal
                                gold, silver, platinum and                                     Property. .
                                Other   precious alloys     or                        3.   Broadened: Building Coverage
                                metals.
                                                                                           a. The -.following is added to A.
                          d. $5,000 for patterns, dies,                                       Coverage, .Paragraph 1. Covered
                             molds and forms owned by                                         Property, subparagraph a. Building
                             others. This special limit does                                  of 8uilding and Personal Property
                             not apply to those patterns,
                                                                                              Covera'ge Form CP 00 10:
                             dies, molds and forms owned
                             by you or for which you are                                        (6) Foundations of machinery, tanks
                             responsible     under     written                                      and . their   component     parts
                             contract existing before loss.                                         including   connections which are
                                                                                                    below:
                          e.    $1,000 for stamps, tickets,
                                including lottery tickets held                                       (a) The lowest basement floor; or
                                for sale, and letters of credit.                                     (b) The surface of the ground, if
                          These special limits are part of,                                              there is no basement.
                          not in addition to, the Limit of                                                   personal  property   in
                                                                                                (7) Your
                          Insurance   applicable   to   the                                         apartments or rooms furnished by
                          Covered Property.                                                         you as landlord;
                          This limitation, C.3., does not                                       (8) The following property if it is
                          apply   to     Business  Income                                           located on or within 2000 feet of a
                          coverage or to Extra Expense                                              covered building or structure:
                          coverage.
                                                                                                     (a) Exterior        lighting   fixtures   or
                       All other provisions of C. Limitations                                            poles;
                       of Causes of Loss — Special Form CP
                       10 30 remain unchanged.                                                       (b) Yard fixtures;

              2. Brands & Labels                                                                     (c) Fences; and

                 The following is added to A. Coverage,                                              (d) Retaining Walls whether or
                 Paragraph 5. Coverage Extensions of                                                     not attached to the building
                 Building and Personal Property Coverage                                        (9) Signs, whether or not they are
                 Form CP 00 10:                                                                     attached to covered buildings or
                 Brands & Labels                                                                    structures;

                 (1) If Covered Property that has a brand                                       (10)Building, glass, including skylights,
                     or label is damaged by a Covered                                               glass. doors and windows, and
                     Cause of Loss and we elect to take all                                         their encasement frames, alarm
                     or any part of the damaged property at                                         tape, lettering and ornamentation;
                     an agreed or appraised value, you                                          (11)Your new buildings while being
                     may extend the insurance that applies                                           built on or within 2000 feet of the
                     to Your Business Personal Property to:                                          described premises; and
                       (a) Pay expenses you incur to:                                           (12)Driveways, patios and walks.
                          (i)   Remove the brand or label                                  b. Under C. Limits of Insurance of
                                and    then     re-label    the                               Building     and   Personal      Property
                                damaged property to comply                                    Coverage    Form  CP  00 1.0, .the $2,500
                                with any applicable law; or                                   limitation on outdoor signs is deleted.
                          (ii) Label or stamp the damaged                            4.    Broadened Business Personal Property
                               property as Salvage, if doing                               a.   The following is added to A.
                               so will not physically damage
                                                                                                Coverage, ' Paragraph 1. Covered
                               the property.
                                                                                                Property, subparbgraph b. You
                       (b) Cover any reduction in the salvage                                   Business. •Personal Property of
                           value of the damaged property as                                     Building and Personal Property



      411-0792 04 14            Includes copyrighted materials of Insurance Seryides Offices, Inc. with its permission              Page 4 of 40
noo
                                                                                  Z7W D003305 00 2003794
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 59 of 241. PageID #: 64
                         Coverage Form CP 00 10:                                             (2) We will pay the actual and necessary
                         (8) Property of others that is in your                                  Extra Expense you incur due to direct
                             care, custody or control;                                           physical loss of or damage to
                                                                                                 "dependent property" caused by or
                         (9) "Scientific                  professional                           resulting from a Covered Cause of
                             equipment";                                                         Loss.
                         (10)Building glass you have a
                                                                                            (3) Under this Additional Coverage, the
                             contractual responsibility to insure;
                                                                                                definition of Extra Expense is replaced
                         (11)"Installation, tools & equipment                                   with the following:
                             property"; and                                                      Extra Expense means necessary
                         (12)Patterns, molds & dies.                                             expenses you incur during the
                    b. A. Coverage, Paragraph 1. Covered                                         "dependent     property    period   of
                                                                                                 restoration" that you would not have
                       Property, subparagraph c. Personal
                                                                                                 incurred if there had been no direct
                       Property of Others of Building and
                                                                                                 physical loss or damage to the
                       Personal Property Coverage Form CP
                                                                                                 premises of any "dependent property"
                       00 10, is deleted.
                                                                                                 caused by or resulting from a Covered
                5. Building Limit — Inflation Guard                                              Cause of Loss:
                    The following is added to C. Limits of                                       (a) To    avoid   or minimize   the
                    Insurance of Building and Personal                                               "suspension" of business and to
                    Property Coverage Form CP 00 10:                                                 continue "operations"; or
                    Building Limit — Inflation Guard                                             (b) To minimize the "suspension" of
                    We will pay either the actual cash value or                                      business if you cannot continue
                    the replacement cost value, based on the                                         "operations".
                    valuation      method   shown     in    the                             (4) For Business Income coverage under
                    Declarations, of the damaged portion of                                     this   Additional   Coverage,     the
                    the building at the time of loss, but not                                   Coverage Territory for "dependent
                    more than 115% of the Limit of Insurance                                    property" is expanded to all parts of
                    for Building if:                                                            the world.
                    a.   The amount of any loss covered by                                 (5) We will reduce the amount of your:
                         this policy exceeds the Limit of
                                                                                               (a) Business income loss, other than
                         Insurance for Building stated in the
                                                                                                   extra expense, to the extent you
                         Declarations  for    the    damaged
                                                                                                   can resume "operations" in whole
                         Building; and
                                                                                                   or in part by using any other
                    b. The actual repair or replacement is                                         available:
                       completed within one year of the date
                                                                                                      (i) Source of materials; or
                       of loss.
                                                                                                     (ii) Outlet for your products
                6. Business Income & Extra Expense from
                   Dependent Properties                                                         (b) Extra Expense loss to the extent
                                                                                                    you can return "operations" to
                   The following is added to A. Coverage,
                                                                                                    normal and discontinue such extra
                   Paragraph 4. Additional Coverages of
                                                                                                    expense.
                   Building and Personal Property Coverage
                   Form CP 00 10:                                                          (6) The most we will pay under this
                                                                                               Additional Coverage is $100,000 per
                   Business Income & Extra Expense from
                                                                                               "occurrence" regardless of the number
                   Dependent Properties
                                                                                               of "dependent properties" that are
                   (1) We will pay the actual loss of business                                 involved, or the Limit of Insurance
                       income you sustain due to the                                           shown in the Amended Limits Section
                       necessary "suspension" of          your                                 of this Endorsement.
                       "operations" during the "dependent
                                                                                          (7) The amount payable under this
                       property period of restoration". The                                   Additional Coverage is additional
                       "suspension" must be caused by direct                                  insurance.
                       physical loss of or damage to
                       "dependent property" caused by or                             7. Catastrophe Allowance
                       resulting from a Covered Cause of                                  The following is added to A. Coverage,
                       Loss.                                                              Paragraph 5. Coverage Extensions of



       411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1023                                                                                                                        Page 5 of 40
                                                                                                                       Z7W D003305 00 2003794
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 60 of 241. PageID #: 65

                 Building and Personal Property Coverage                                       "securities"   from    your   "transfer
                 Form CP 00 10:                                                                account" is $10,000 per "occurrence"
                                                                                               or the Limit of Insurance shown in the
                 Catastrophe Allowance
                                                                                               Amended Limits Section of this
                 (1)   This Coverage Extension applies                                         Endorsement,      regardless  of    the
                       when the direct physical loss or                                        number of "fraudulent instructions"
                       damage to Covered Property is the                                       involved.
                       result of an insured event for which
                                                                                   9. Consequential Loss to Stock
                       Property Claims Service has publicly
                       designated a catastrophe number to                               The following is added to A. Coverage,
                       the event.                                                       Paragraph 5. Coverage Extensions of
                                                                                        Building and Personal Property Coverage
                 (2) You may extend the insurance
                                                                                        Form CP 00 10:
                     provided under this Coverage Form if
                     the limits provided under C. Limits of                             Consequential Loss to Stock
                     Insurance of Building and Personal                                 (1) You may extend the insurance that
                     Property Coverage Form CP 00 10 are                                    applies to Your Business Personal
                     insufficient to compensate you for                                     Property to apply to the reduction in
                     covered loss or damage you incur as a                                  value of the remaining parts of "stock"
                     result of the insured Catastrophe                                      in process of manufacture that are
                     event.                                                                 physically    undamaged     but     are
                 (3) This Coverage Extension may not be                                     unmarketable as a complete product
                     applied to the deductible amount of                                    because of direct physical loss or
                     this policy or any other policy. It also                               damage from a Covered Cause of
                     may not be used to cover any loss or                                   Loss to other parts of covered "stock"
                     damage that would not be covered                                       in process of manufacture at an
                     under this policy.                                                     insured location.
                 (4) The most we will pay under this                                     (2) Should it be determined that such
                     Extension in any one "occurrence" is                                    "stock" retains only a salvage value,
                     $25,000.                                                                we retain the option of paying the full
                                                                                             value of the "stock" as agreed withir
                     The most we will pay under this
                                                                                             this policy, and taking the damaged
                     Extension during each separate 12
                                                                                             property for salvage purposes.
                     month period of this policy is $25,000.
                                                                                         (3) Payment      under     this    Coverage
             8. Computer and Funds Transfer Fraud
                                                                                             Extension is included within the
                 The following is added to A. Coverage,                                      applicable Limit of Insurance.
                 Paragraph 4. Additional Coverages of                               10. Contract Penalties
                 Building and Personal Property Coverage
                 Form CP 00 10:                                                          The following is added to A. Coverage,
                                                                                         Paragraph 4. Additional Coverages of
                 Computer and Funds Transfer Fraud
                                                                                         Building and Personal Property Coverage
                 (1) We will pay for loss of and damage to                               Form CP 00 10:
                     "money", "securities" and "other
                                                                                         Contract Penalties
                     property" following and directly related
                     to the use of any computer to                                       (1)   We will pay for contractual penalties
                     fraudulently cause a transfer of that                                     you are required to pay due to your
                     property from inside the described                                        failure to provide your product or
                     "banking premises":                                                       service according to contract terms
                                                                                               because of direct physical loss or
                       (a) To a person (other than a
                                                                                               damage by a Covered Cause of Loss
                           messenger) outside those banking
                                                                                               to Covered Property.
                           premises; or
                                                                                         (2) The most we will pay for all penalties
                       (b) To   a    place       outside       those
                                                                                             in any one "occurrence" is $25,000 or
                           premises.
                                                                                             the Limit of Insurance shown in the
                 (2) The most we will pay for loss of                                        Amended Limits Section of this
                     "money" and "securities" resulting                                      Endorsement.
                     directly from a "fraudulent instruction"
                     directing a financial institution to                                (3) The amount payable under thi:
                                                                                             Additional Coverage is additional
                     transfer, pay or deliver "money" and                                    insurance.



i„,   411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission          Page 6 of 40
                                                                                 Z7W
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 61 of 241. PageID #:D003305
                                                                                       66     00 2003794

                11. Debris Removal                                                             when ingress to or egress from the
                        A. Coverage Paragraph 4. Additional                                    described premises is prevented, due
                        Coverages, subparagraph a.(4) of                                       to direct physical loss of or damage to
                        Building    and   Personal Property                                    property that is away from but within
                        Coverage Form CP 00 10 is replaced                                     2000 feet of the described premises,
                                                                                               caused by or resulting from any
                        by the following:
                                                                                               Covered Cause of Loss covered under
                        (4) Debris Removal                                                     this policy.
                           We will pay up to an additional                                (2) The coverage for Business Income will
                           $100,000 for debris removal                                        begin 72 hours after the loss or
                           expense, for each location, in any                                 damage to the premises that causes
                           one "occurrence" of physical loss                                  the denial of access and will apply for
                           or damage to Covered Property, if                                  a period of up to 30 consecutive days
                           one or both of the following                                       after coverage begins.
                           circumstances apply:
                                                                                          (3) The coverage for Extra Expense will
                           (a) The total of the actual debris                                 begin immediately after the loss or
                               removal expense plus the                                       damage to the premises that causes
                               amount we pay for direct                                       the denial of access and will end:
                               physical loss or damage
                               exceeds the Limit of Insurance                                  (a) 30    consecutive        days     after
                               on the Covered Property that                                        coverage begins; or
                               has sustained loss or damage.                                   (b) When your Business              Income
                           (b) The actual debris removal                                           coverage ends;
                               expense exceeds 25% of the                                     whichever is earlier.
                               sum of the deductible plus the                       13. E-Commerce
                               amount that we pay for direct
                               physical loss or damage to the                            a. Electronic          Vandalism     —    Direct
                               Covered Property that has                                    Damage
                               sustained loss or damage.                                      (1) A. Coverage, Paragraph 2.
                          If (4)(a) and/or (4)(b) apply, our                                      Property       Not    Covered,
                          total payment for direct physical                                       subparagraph n. of Building and
                          loss or damage and debris                                               Personal Property Coverage Form
                          removal expense may reach but                                           CP 00 10 is deleted.
                          will never exceed the Limit of                                      (2) A. Coverage, Paragraph 4.
                          Insurance     on   the    Covered                                       A dditional        Coverages,
                          Property that has sustained loss or                                     subparagraph f. of Building and
                          damage, plus $100,000 or the
                                                                                                  Personal Property Coverage Form
                          Limit of Insurance shown in the
                                                                                                  CP 00 10 is replaced by the
                          Amended Limits Section of this
                                                                                                  following:
                          Endorsement.
                                                                                                   f.   Electronic  Vandalism
                   b. A. Coverage Paragraph 4. Additional
                                                                                                        Direct Damage
                      Coverages, subparagraph a.(5) of
                      Building  and Personal Property                                                   We cover direct physical loss
                      Coverage Form CP 00 10 is deleted:                                                or    damage      to    covered
                                                                                                        "computer equipment" at the
               12. Denial of Access to Premises
                                                                                                        described premises caused by
                   The following is added to A. Coverage,                                               "electronic vandalism".
                   Paragraph 5. Additional Coverages of                                 b. Electronic Vandalism — Interruption
                   Business Income (and Extra Expense)                                     of Computer Operations
                   Coverage Form CP 00 30 and Business
                   Income (and Extra Expense) Coverage                                        (1) A. Coverage, Paragraph 4.
                   Form — Actual Loss Sustained 411-0581:                                         A dditional     Limitation
                                                                                                  Interruption     of    Computer
                   Denial of Access to Premises
                                                                                                  Operations of Business Income
                   (1) We will pay for the actual loss of                                         (and Extra Expense) Coverage
                       Business Income you sustain and                                            Form CP 00 30 and Business
                       necessary Extra Expense you incur                                          Income (and Extra Expense)
                                                                                                  Coverage — Actual Loss Sustained



       411-0792 04 14        Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
                                                                                                                            Page 7 of 40
1025
                                                                          #: D003305
                                                                        Z7W
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 62 of 241. PageID    67      00 2003794


                     411-0581 is deleted.                                                   equipment" without any alteration
                                                                                            or other physical loss or damage
                 (2) A. Coverage, Paragraph         5.
                                                                                            to the records or programs.
                     A dditional          Coverages,                                        Confidential information includes,
                     subparagraph d. of Business                                            but is not limited to, customer
                     Income (and Extra Expense)                                             information, processing methods,
                     Coverage Form CP 00 30, and                                            or trade secrets.
                     Business Income (and Extra
                     Expense) Coverage — Actual Loss                         14. Electronic Data Processing Equipment
                     Sustained 411-0581 is replaced by                            The following is added to A. Coverage,
                     the following:                                               Paragraph 4. Additional Coverages of
                     d. Electronic   Vandalism —                                  Building and Personal Property Coverage
                        Interruption of Computer                                  Form CP 00 10:
                        Operations                                                Electronic Data Processing Equipment
                         You may extend the insurance                             (1) We will pay for direct physical loss or
                         that applies to Business                                     damage to the following Covered
                         Income & Extra Expense to                                    Property which is your property or
                         apply to a "suspension" of                                   property in your care, custody or
                         "operations" caused by an                                    control:
                         interruption   in    computer
                                                                                      (a) "Computer equipment"; and
                         operations at the described
                         premises due to "electronic                                   (b) Programming documentation and
                         v andalism"       originating                                     instruction manuals.
                         anywhere in the world.                                    (2) We will also cover the necessary extra
                         We will only pay for loss of                                  expenses you incur to avoid or
                         Business Income or Extra                                      minimize the suspension of business
                         Expense that occurs during                                    and to continue "operations" because
                         the "period of restoration".                                  of direct physical loss or damage to
                                                                                       covered property.
           c. The most we will pay for all loss or
              damage      from      both   Electronic                              (3) The following Exclusions do not apply
              Vandalism    —   Direct   Damage   and                                   to this Additional Coverage:
              Electronic Vandalism — Interruption of                                    (a) Earth Movement; and
              Computer Operations in any one
              "occurrence" is $5,000 or the Limit of                                    (b) Water.
              Insurance shown in the Amended                                       (4) We will not pay for any loss to the
              Limits Section of this Endorsement.                                      following property:
           d. The amount payable under this                                            (a) Property you rent, loan or lease to
              Additional Coverage is additional                                             others while it is away from the
              insurance.                                                                    described premises; or
           e. Special E-Commerce Exclusions                                            (b) Property you hold for sale,
                 We do not cover:                                                          distribute or manufacture.
                                                                                   (5) Payment       under   this    Additional
                  (1) Loss of proprietary use of any
                      "electronic data" or "proprietary                                Coverage is included within the Limit
                      programs" that have been copied,                                 of Insurance applicable to your
                      scanned, or altered;                                             Business Personal Property.

                  (2) Loss of or reduction in economic                              (6) Special Electronic Data Processing
                      or market value of any "electronic                                Equipment Exclusions
                      data" or "proprietary programs"                                    We do not cover:
                      that have been copied, scanned,
                                                                                         (a) Any extra expense caused by an
                      or altered; and
                                                                                             error or omission in programming
                  (3) Theft from your "electronic data"                                      or    incorrect  instructions  to
                      or "proprietary programs" of                                           "hardware";
                      confidential information through
                                                                                         (b) Direct physical loss to covered
                      the observation of the "electronic
                                                                                             property caused by:
                      data" or "proprietary programs" by
                      accessing covered "computer                                             (i) "Electrical disturbance";




                         Includes copyrighted materials of Insurance Services Offices, Inc. with its permission       Page 8 of 40
411-0792 04 14
                                                                                 77W D003305                                     00 2003794
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 63 of 241. PageID #: 68

                         location described in the declarations,                                (c) Your     expense     to    provide
                         we will pay for the reasonable and                                         necessary    medical    tests    or
                         necessary extra expense you incur to                                       vaccinations for your infected
                         continue as nearly as possible your                                        "employees". However, we will not
                         normal business operations following                                       pay for any expense that is
                         the covered loss or damage.                                                otherwise    covered    under     a
                                                                                                    Workers'  Compensat ion Policy;
                   (2) The most we will pay for loss under
                       this Additional Coverage in any one                                      (d) The loss of Business Income you
                       "occurrence" is $50,000 or the Limit of                                      sustain due to the necessary
                       Insurance shown in the Amended                                               "suspension" of your "operations".
                       Limits Section of this Endorsement.                                          The coverage for Business
                                                                                                    Income will begin 24 hours after
                   (3) The amount payable under this                                                you receive notice of closing from
                       Additional Coverage is additional
                                                                                                    the Board of Health or any other
                       insurance.
                                                                                                    governmental authority; and
                   (4) No deductible applies to this coverage.
                                                                                                (e) Additional Advertising expenses
               21. Fire Protection Equipment Recharge                                               you    incur to     restore your
                   The following is added to A. Coverage,                                           reputation.
                   Paragraph 4. Additional Coverages of                                    (2) The most we will pay for all loss under
                   Building and Personal Property Coverage                                     Paragraphs (1)(a) through (1)(d),
                   Form CP 00 10:                                                              including Business Income is $10,000
                   Fire Protection Equipment Recharge                                          or the Limit of Insurance shown in the
                                                                                               Amended Limits Section of this
                   (1) We will pay expenses you incur to                                       Endorsement,
                       recharge or refill your fire protection
                       equipment due to the leakage or                                         The most we will pay for all loss under
                       discharge:                                                              Paragraph (1)(e) is $3,000 or the Limit
                                                                                               of Insurance shown in the Amended
                         (a) To prevent or control loss;                                       Limits Section of this Endorsement.
                         (b) Accidentally; or                                              (3) Special      Food        Contamination
                         (c) As a result of malfunction of the                                 Exclusion
                             equipment.                                                        We will not pay any fines or penalties
                   (2) The Deductible does not apply to this                                   levied against you by the Board of
                       Additional Coverage. Payment under                                      Health or any other governmental
                       this Additional Coverage is included                                    authority as a result of the discovery of
                       within   the   applicable  Limit   of                                   food contamination at the described
                       Insurance.                                                              premises.
               22. Food Contamination                                                 23. Forgery or Alteration
                   The following is added to A. Coverage,                                   The following is added to A. Coverage,
                   Paragraph 5. Coverage Extensions of                                      Paragraph 4. Additional Coverages of
                   Building and Personal Property Coverage                                  Building and Personal Property Coverage
                   Form CP 00 10:                                                           Form CP 00 10:
                   Food Contamination                                                       Forgery or Alteration
                   (1) If your business at the described                                    (1) We will pay for loss resulting directly
                       premises is ordered closed by the                                        from "forgery" or alteration of checks,
                       Board of Health or any other                                             credit cards, debit cards, charge
                       governmental authority as a result of                                    cards, drafts, promissory notes, or
                       the discovery of "food contamination",                                   similar written promises, orders or
                       we will pay:                                                             directions to pay a sum certain in
                                                                                                "money" that are:
                         (a) Your expense to clean your
                             equipment as required by the                                       (a) Made or drawn by or drawn upon
                             Board of Health or any other                                           you; or
                             governmental authority;                                            (b) Made or drawn by one acting as
                         (b) Your cost to replace the food                                          your agent;
                             which is, or is suspected to be                                    or that are purported to have been
                             contaminated;



        411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission   Page 12 of 40
a non
                                                                                  Z7W
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 64 of 241. PageID    D003305 00 200379 2
                                                                                    #: 69

                            made or drawn.                                                          (1) You may extend the insurance
                        (2) If you are sued for refusing to pay any                                     that applies to Building to apply to
                            instrument covered in paragraph (1)                                         loss or damage to:
                            above, on the basis that it has been                                         (a) Foundations       of   buildings,
                            forged or altered, and you have our                                              structures,     machinery      or
                            written consent to defend against the                                            boilers if their foundations are
                            suit, we will pay for any reasonable                                             below:
                            legal expenses that you incur and pay
                            in that defense.                                                                  (i) The      lowest   basement
                                                                                                                  floor; or
                        (3) Under this Additional Coverage, any
                            loss:                                                                             (ii) The    surface  of  the
                                                                                                                   ground, if there is no
                           (a) Caused by any one or more                                                           basement;
                               persons; or
                                                                                                         (b) Underground pipes, flues and
                           (b) Involving a single act or series of                                           drains; and
                               related acts;
                                                                                                         (c) The cost of excavating,
                           is    considered     one "occurrence"                                             grading, backfilling or filling
                           regardless of the number of checks,
                           credit cards, debit cards, charge                                            when such loss or damage is
                           cards, drafts, promissory notes, or                                          caused by a Covered Cause of
                           similar written promises, orders or                                          Loss.
                           directions involved.                                                    (2) The most we will pay for loss
                    (4) Special "Forgery"                                                              under this Coverage Extension is
                                                       or    Alteration
                        Exclusion                                                                      the applicable building Limit of
                                                                                                       Insurance.
                           This Additional Coverage does not
                                                                                                   (3) Payment under this Addition
                           apply to:
                                                                                                       Coverage is included within the
                           Loss arising from any credit, debit or                                      applicable Limit of Insurance.
                           charge card if you have not complied
                           fully with the provisions, conditions or                           b. A. Coverage, Paragraph 2. Property
                           other terms under which the card was                                  Not Covered, subparagraphs f., g.,
                           issued.                                                               and m. of Building and Personal
                                                                                                 Property Coverage Form CP 00 10, do
                    (5) The most we will pay for loss,                                           not apply to this coverage.
                         including legal expenses, resulting
                         directly from an "occurrence" under                            25. International Air Shipments
                         this Additional Coverage is $30,000 or                              The following is added to A. Coverage,
                         the Limit of Insurance shown in the                                 Paragraph 5. Coverage Extensions of
                         Amended Limits Section of this                                      Building and Personal Property Coverage
                         Endorsement, but not more than                                      Form CP 00 10:
                         $1,000 for any loss arising from any
                                                                                             International Air Shipments
                        credit, debit or charge card forgery or
                        "Alteration". Regardless of the number                               (1) You may extend the insurance that
                        of years this policy remains in force or                                 applies to your Business Personal
                        the number or premiums paid, no Limit                                    Property and Personal Property of
                        of Insurance cumulates from year to                                      Others that we ship to apply to that
                        year. The Deductible does not apply to                                   property; while being shipped by air:
                        this Additional Coverage.                                                 (a) Anywhere within the Coverage
                   (6) The amount payable under this                                                  Territory to or from a location
                       Additional Coverage is additional                                              outside of the coverage territory;
                       insurance.                                                                      Or

               24. Foundations & Underground Pipes                                                (b) Between locations outside of the
                   a.     The following is added to A.                                                coverage territory;
                          Coverage, Paragraph 5. Coverage                                   (2) This coverage extension only applies
                          Extensions of Building and Personal                                   to the shipment of your property which
                          Property Coverage Form CP 00 10:                                      originates and terminates at a location
                                                                                                specified in the air waybill.
                         Foundations & Underground Pipes
                                                                                            (3) The most we will pay for loss or



       411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1031                                                                                                                          Page 13 of 40
                                                                        Z7W
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 65 of 241. PageID #:D003305
                                                                             70      00 2003794


                 damage under this Extension in            any                               or associated entities;
                 one "occurrence" is $25,000 or             the                         (d) To prepare claims not covered by
                 Limit of Insurance shown in                the                             this policy; or
                 Amended Limits Section of                 this
                                                                                        (e) Incurred under any Appraisal
                 Endorsement.
                                                                                            provisions within the policy.
          (4) Special International Air Shipments
                                                                              27. Key Replacement & Lock Repair
              Exclusion
                                                                                   The following is added to A. Coverage,
                 This Extension does not apply to:
                                                                                   Paragraph 5. Coverage Extensions of
                 Business Personal Property if there is                            Building and Personal Property Coverage
                 other insurance in force covering the                             Form CP 00 10:
                 same loss.
                                                                                   Key Replacement & Lock Repair
       26. Inventory & Loss Appraisal
                                                                                   (1) You may extend the insurance
           The following is added to A. Coverage,                                      provided under this Coverage Form to
           Paragraph 5. Coverage Extensions of                                         cover the reasonable and necessary
           Building and Personal Property Coverage                                     expense you incur due to a covered
           Form CP 00 10:                                                              "theft" for:
           Inventory and Loss Appraisal                                                (a) Replacement of keys if they are
           (1) We will pay all reasonable expenses                                         stolen;
               you incur at our request to assist us in:                                (b) Lock repair; or
                 (a) The investigation of a claim;                                      (c) Rekeying,       replacing      or
                 (b) The determination of the amount                                        reprogramming undamaged locks
                     of loss, such as taking inventory;                                     to accept new keys or entry codes
                     or                                                                     when the building security has
                                                                                            been compromised.
                 (c) The cost of preparing specific loss
                     documents and other supporting                                (2) The most we will pay under this
                     exhibits.                                                         Extension is $15,000 or the Limit of
                                                                                       Insurance shown in the Amended
           (2) Expenses you incur include costs
                                                                                       Limits Section of this Endorsement.
               charged to you by others, including                                     The Deductible does not apply to this
               property managers, acting on your                                       Extension.
               behalf to assist us with item (1) above.
                                                                              28. Lease Cancellation
           (3) The Deductible does not apply to this
               Extension.                                                          The following is added to A. Coverage,
                                                                                   Paragraph 4. Additional Coverages of
           (4) Regardless of the number of                                         Building and Personal Property Coverage
               described premises involved, the most
                                                                                   Form CP 00 10:
               we will pay under this Extension for
               loss or      damage in       any one                                 Lease Cancellation
               "occurrence" is $100,000 or the Limit                               (1) We will pay the actual loss of business
               of Insurance shown in the Amended                                       income you sustain due to the
               Limits Section of this Endorsement.                                     cancellation of a lease by your tenants
           (5) Special    Inventory             and       Loss                         in a Covered Building due to
               Appraisal Exclusions                                                    untenantability that is caused by direct
                                                                                       physical loss or damage to that
                 We will not pay for expenses:                                         building from a Covered Cause of
                 (a) Incurred to perform your duties in                                Loss.
                     the event of loss under E. Loss                                   This Additional Coverage only applies
                     Conditions     of  Building   and
                                                                                       if at the time of loss the building was
                     Personal Property Coverage Form                                   occupied and business was being
                     CP 00 10;                                                         conducted by the tenant canceling the
                 (b) To prove that loss or damage is                                   lease or their sub-lessee; or a lease
                     covered;                                                          was signed but the building was not yet
                                    and   payable       to                             occupied by the tenant.
                 (c) Billed   by
                     independent or public adjusters,                               (2) We will pay for loss of business
                     attorneys or any of their affiliated                               income that you sustain after




                         Includes copyrighted materials of Insurance Services Offices, Inc. with its permission        Page 14 of 40
411-0792 04 14
                                                                                   Z71/\/
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 66 of 241. PageID  #: D003305
                                                                                          71     00 200379

                            tenantability is restored and until the                                      prepaid rent based on the period
                            earlier of:                                                                  of time remaining in your lease,
                            (a) The date you lease the premises                                          which you have paid at the
                                to another tenant; or                                                    described premises where your
                                                                                                         lease was cancelled; or
                           (b) 12 months immediately following
                               the "period of restoration".                                         (b) $50,000 or the Limit of Insurance
                                                                                                        shown in the Amended Limits
                        (3) The amount payable under this
                                                                                                        Section of this Endorsement.
                            Additional Coverage is additional
                            insurance.                                                         (5) Special            Leasehold     Interest
                                                                                                   Exclusion
                        (4) Regardless of the number of tenants
                            canceling a lease at the described                                      We will not pay for:
                            premises, the most we will pay under                                    (a) Lease cancelled, suspended or
                            this Additional Coverage is $25,000                                         allowed to lapse by you; or
                            per "occurrence" or the Limit of
                                                                                                    (b) Lease cancelled at the normal
                            Insurance shown in the Amended
                            Limits Section of this Endorsement.                                         expiration date.
                                                                                         30. Marring & Scratching
                    (5) Special    Lease                  Cancellation
                        Exclusions                                                            The following is added to A. Coverage,
                           We will not pay for:                                               Paragraph 5. Coverage Extensions of
                                                                                              Building and Personal Property Coverage
                           (a) Lease cancelled after the "period                              Form CP 00 10:
                               of restoration";
                                                                                              Marring & Scratching
                           (b) Lease cancelled, suspended or
                                                                                              (1) You may extend the insurance that
                               allowed to lapse by you;
                                                                                                  applies to Business Personal Property
                           (c) Return of pre-paid rent or security                                to apply to damage caused directly by
                               and other deposits made by                                         sudden and accidental marring and
                               tenants; or                                                        scratching of:
                           (d) Lease cancelled at the normal                                       (a) Your "stock";
                               expiration date.
                                                                                                   (b) Your printing plates; or
                29. Leasehold Interest — Tenants
                                                                                                   (c) Property of others that is in your
                    The following is added to A. Coverage,                                             care, custody or control.
                    Paragraph 4. Additional Coverages, of
                                                                                             (2) This Extension does not apply to:
                    Building and Personal Property Coverage
                    Form CP 00 10:                                                                 (a) Property at other than           the
                    Leasehold Interest — Tenants                                                       described premises; or

                    (1) We will pay for the loss of prepaid rent                                  (b) Property in transit.
                        you sustain due to the cancellation of                               (3) Payment under this Extension is
                        your written lease. The cancellation                                     included within Limit of Insurance
                        must result from direct physical loss or                                 applicable to your Business Personal
                        damage to property at the premises                                       Property.
                        described in the Declarations caused                            31. Money & Securities
                        by or resulting from any Covered
                        Cause of Loss.                                                       The following is added to A. Coverage,
                                                                                             Paragraph 4. Additional Coverages of
                   (2) This Additional Coverage only applies
                                                                                             Building and Personal Property Coverage
                       if at the time of loss you were                                       Form CP 00 10:
                       occupying and conducting business at
                       the described premises.                                               Money & Securities
                   (3) The amount payable under this                                        (1) We will pay for loss of "money" and
                       Additional Coverage is additional                                        "securities" while:
                       insurance.                                                                 (a) Inside the described premises;
                   (4) The most we will pay for loss in any                                       (b) At a "banking premises";
                       one "occurrence" is the lesser of:
                                                                                                 (c) Temporarily within your living
                          (a) The unused pro-rata portion of                                         quarters or the living quarters of



       411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1033                                                                                                                         Page 15 of 40
                                                                               #: D003305
                                                                             Z7W
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 67 of 241. PageID    72      00 2003794


                         any other member, volunteer; or                               The following is added to A. Coverage,
                     (d) "employee"     having    use           and                    Paragraph 4. Additional Coverages of
                                                  or                                   Building and Personal Property Coverage
                         custody of the property;
                                                                                       Form CP 00 10:
                     (e) "In transit" between (1)(a), (1)(b),
                                                                                       Money Orders & Counterfeit Money
                         or (1)(c)
                                                                                       (1) We will pay for loss resulting directly
                     that results directly from:
                                                                                           from your having accepted in good
                     (f) "theft"; or                                                       faith, in exchange for merchandise,
                     (g) Disappearance or destruction.                                     "money" or services:
                (2) Under this Additional Coverage, all                                      (a) Money orders issued by any post
                    loss:                                                                        office, express company or bank
                                                                                                 that    are    not  paid   upon
                     (a) Caused by one or more persons;                                          presentation; or
                         or
                                                                                             (b) "Counterfeit   money"     that   is
                     (b) Involving a single act or series of
                                                                                                 acquired during the regular course
                         related acts;                                                           of business.
                     is considered one "occurrence".                                    (2) The most we will pay for loss in         any
                (3) You must keep records of all "money"                                    one "occurrence" is $10,000 or            the
                    and "securities" so we can verify the                                   Limit of Insurance shown in               the
                    amount of any one loss or damage.                                       Amended Limits Section of                this
                (4) The amount payable under this                                           Endorsement.
                    Additional Coverage is additional                                   (3) The amount payable under this
                    insurance.                                                              Additional Coverage is additional
                                                                any                         insurance.
                (5) The most we will pay for loss in
                    one "occurrence" is $10,000 or               the               33. Newly    Acquired              or    Constructed
                    Limit of Insurance shown in                  the                   Property
                    Amended Limits Section of                   this
                                                                                        A. Coverage, Paragraph 5. Coverage
                    Endorsement.
                                                                                        Extensions, subparagraph a. of Buildinc.
                (6) Special   Money             &      Securities                           Personal Property Coverage Form CP
                    Exclusions                                                          00 10 is replaced by the following:
                     We will not pay for loss:                                          a. Newly Acquired              or   Constructed
                     (a) Resulting from accounting                or                       Property
                         arithmetic errors or omissions;                                     (1) Buildings
                     (b) Resulting    from    giving  or                                          If this policy covers Building, you
                         surrendering of property in any                                          may extend that insurance to
                         exchange or purchase; or                                                 apply to:
                     (c) Of property contained in any                                             (a) Your new buildings while being
                         money-operated device unless the                                             built  on     the   described
                         amount of "money" deposited in it                                            premises; and
                         is recorded by a continuous
                                                                                                  (b) Buildings you acquire at
                         recording instrument in the device.
                                                                                                      locations, other than the
                     (d) Loss or damage to "money" and                                                described premises, intended
                         "securities" following and directly                                          for:
                         related to the use of any computer
                                                                                                       (i) Similar use as the building
                         to fraudulently cause a transfer of                                                                       the
                                                                                                           described        in
                         that property from inside the
                                                                                                           Declarations; or
                         described "banking premises":
                                                                                                       (ii) Use as a warehouse.
                         (i) To a person (other than a
                             messenger) outside those                                             The most we will pay for loss or
                             premises; or                                                         damage under this Extension is
                                                                                                  $1,000,000 at each building or the
                         (ii) To a place          outside     those
                                                                                                  Limit of Insurance shown in th,
                              premises.
                                                                                                  Amended Limits Section of this
          32.   Money Orders & Counterfeit Money                                                  Endorsement.




„   411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 16 of 40
                                                                                  Z7W D003305 00 2003792
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 68 of 241. PageID #: 73
                         (2) Business Personal Property                                               provided under this Coverage
                             (a) If this policy covers Your                                           Extension for newly Acquired or
                                 Business Personal Property,                                          Constructed Property, coverage
                                 you may extend that insurance                                        will end when any of the following
                                 to apply to:                                                         first occurs:
                                   (i) Business         personal                                      (a) This policy expires;
                                       property, including such                                       (b) 180 days after you acquire the
                                       property that you newly                                            property or begin construction
                                       acquire, at any location                                           of that part of the building that
                                       you acquire other than at                                          would qualify as covered
                                       fairs, trade shows or                                              property; or
                                       exhibitions;
                                                                                                      (c) You report values to us.
                                  (ii) Business         personal
                                                                                                     We will charge you additional
                                       property, including such
                                                                                                     premium for values reported from
                                       property that you newly
                                                                                                     the date you acquire the property
                                       acquire, located at your
                                                                                                     or begin construction of that part
                                       newly     constructed  or                                     of the building that would qualify
                                       acquired buildings at the
                                                                                                     as covered property.
                                       location described in the
                                       Declarations; or                               34. Newly Acquired Locations — Business
                                                                                          Income & Extra Expense
                                  The most we will pay for loss
                                  or     damage    under    this                           A. Coverage, Paragraph 6. Coverage
                                  Extension is $500,000 at each                            Extension of Business Income (and Extra
                                  building or the Limit of                                 Expense) Coverage Form CP 00 30 and
                                  Insurance shown in         the                           Business Income (and Extra Expense)
                                  Amended Limits Section of                                Coverage Form — Actual Loss Sustained
                                  this Endorsement.                                        411-0581, Newly Acquired Locations is
                            (b) This Extension does not apply                              replaced by the following:
                                to:                                                        Newly Acquired Locations
                                  (i)    Personal     property   of                       a.    You may extend your Business
                                         others that is temporarily                             Income and Extra Expense Coverages
                                         in your possession in the                              to apply to property at any location you
                                         course of installing or                                acquire other than fairs or exhibitions.
                                         performing work on such
                                                                                          b. The most we will pay under this
                                         property; or
                                                                                             Extension, for the sum of Business
                                  (ii) Personal    property     of                           Income loss and Extra Expense
                                       others that is temporarily                            incurred, is $250,000 at each location
                                       in your possession in the                             or the Limit of Insurance shown in the
                                       c ourse       of       your                           Amended Limits Section of this
                                       m anufacturing           or                           Endorsement.
                                       wholesaling activities.                            c. Insurance under this Extension for
                        (3) This insurance may not be used to                                each newly acquired location will end
                            increase your Business Personal                                  when any of the following first occurs:
                            Property Limit. It does not apply to
                                                                                               (1) This policy expires;
                            personal property you acquire as
                            part of your usual customary                                       (2) 180 days expire after you acquire
                            business dealings whether or not                                       or begin to construct the property;
                            such acquisition was related to                                         Or
                            anticipated seasonal demands.                                      (3) You report values to us.
                            Under the terms of this policy,
                            such property is not considered                                    We will charge you additional premium
                            newly acquired, but falls within the                               for values reported from the date you
                            provisions for Business Personal                                   acquire the property.
                            Property.                                               35. Non-Owned Detached Trailers
                        (4) Period of Coverage                                           A. Coverage, Paragraph 5. Coverage
                           With         respect                                          Extensions, subparagraph f. Non-Owned
                                                  to    insurance



       411-0792 04 14         Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1035                                                                                                                      Page 17 of 40
                                                                                                                            Z7W D003305 00 2003794
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 69 of 241. PageID #: 74

                  Detached Trailers, item (3) of Building                                                   not covered under this Policy,
                  and Personal Property Coverage Form CP                                                    and the building damage in its
                  00 10 is replaced by the following:                                                       entirety results in enforcement
                                                                                                            of or compliance with the
                  (3) The most we will pay for loss or                                                      ordinance or law.
                      damage under this Extension is
                      $25,000, or the Limit of Insurance                                             (iii) But if the building sustains
                      shown in the Amended Limits Section                                                  both direct physical damage
                      of this Endorsement.                                                                 that is covered under this
                                                                                                           Policy and direct physical
               36. Ordinance or Law                                                                        damage that is not covered
                  The following is added to A. Coverage,                                                   under this Policy, and the
                  Paragraph 4. Additional Coverages of                                                     damage that is not covered is
                  Building and Personal Property Coverage                                                  the subject of the ordinance or
                  Form CP 00 10:                                                                           law, then there is no coverage
                                                                                                           under       this       Additional
                   Ordinance or Law
                                                                                                           Coverage.
                   (1) This Additional Coverage applies only                                      (c) In the situation described in (b)(ii)
                       to buildings which are insured on a
                                                                                                       above, we will not pay the full
                       Replacement Cost basis.
                                                                                                       amount of loss otherwise payable
                   (2) Application of Coverage                                                         under the terms of coverages for
                         This Additional Coverage applies only                                         Coverage for Loss to Undamaged
                         if both (a) and (b) below are satisfied                                       portion of the Building, Demolition
                         and are       then subject to       the                                       Cost Coverage or Increased Cost
                                                     (c).                                              of     Construction       Coverage.
                         qualifications set forth in
                                                                                                       Instead,   we   will  only  pay the
                         (a) The Ordinance or Law:                                                     proportion   that    covered   direct
                             (I)   Regulates the construction or                                       physical damage bears to the total
                                   repair of a building        or                                      direct physical damage.
                                   structure,    or   establishe s                                      However, if the covered direct
                                   zoning     or    land      use                                       physical damage alone woulc.
                                   requirements at the described                                        have resulted in enforcement of
                                   premises;                                                            the ordinance or law, then we will
                             (ii) Requires the demolition of                                            pay the full amount of the loss
                                  undamaged      parts  of    a                                         otherwise payable under the terms
                                  covered building or structure                                         of Coverage for Loss or Damage
                                  that is damaged or destroyed                                          to the Undamaged Portion of the
                                  by a Covered Cause of Loss;                                           Building,     Demolition     Cost
                                  and                                                                   Coverage or Increased Cost of
                                                                                                        Construction Coverage.
                             (iii) Is in force at the time of loss.
                         But coverage under this Additional                                   (3) We will not pay under this Additional
                                                                                                  Coverage for the costs associated with
                         Coverage applies only in response to
                                                                                                  the enforcement of any ordinance or
                         the minimum requirements of the
                                                                                                  law which requires an insured or
                         ordinance or law. Losses and costs
                                                           with                                   others to test for, monitor, clean up,
                         incurred    in     complying
                                                                                                  remove, contain, treat, detoxify or
                         recomme  nded  actions   or  standards
                                                                                                  neutralize, or in any way respond to, or
                         that exceed actual requirements are
                                                                                                  assess the effects of "pollutants".
                         not covered under this coverage.
                                                                                              (4) Coverage
                         (b) (i)   The building sustains direct
                                   physical damage that is                                         (a) Loss to Undamaged Portion of
                                   covered under this Policy and                                       the Building
                                   such    damage results        in                                    With respect to the building that
                                   enforcement of or compliance                                        has sustained covered direct
                                   with the ordinance or law; or                                       physical damage; we will pay for
                             (ii) The building         sustains both                                   the loss in       value    of   the
                                  direct physical      damage that is                                  undamaged   portion of the buildin
                                  covered under        this Policy and                                 as a consequence of enforcement
                                  direct physical      damage that is                                  of an ordinance or law that



                                   Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 18 of 40
10 G.
1
        411-0792 04 14
                                                                                Z7W
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 70 of 241. PageID #:D003305
                                                                                     75      00 2003794


                           requires demolition of undamaged                                         Coverage.
                           parts of the same building.                                    (5) Loss Payment
                           Coverage     for    Loss to the
                           Undamaged        Portion   of  the                                  (a) The     following    loss payment
                           Building is included within the                                         provisions are subject to the
                           Limit of Insurance shown in the                                         apportionment procedure set forth
                           Declarations as applicable to the                                       in   Section      m.2.(c) of  this
                           covered building. Coverage does                                         Additional Coverage.
                           not    increase    the   Limit  of                                  (b) When there is a loss in value of an
                           Insurance.                                                              undamaged portion of the building
                        (b) Demolition Cost                                                        to which Coverage for Loss to the
                                                                                                   Undamaged Portion           of   the
                           With respect to the building that
                                                                                                   building applies, the loss payment
                           has sustained covered direct
                                                                                                   for    that   building,    including
                           physical damage, we will pay the
                                                                                                   damaged        and      undamaged
                           cost to demolish and clear the site
                                                                                                   portions, will be determined as
                           of the undamaged parts of the
                                                                                                   follows:
                           same building, as a consequence
                           of enforcement of an ordinance or                                        (i)   If the property is repaired or
                           law that requires demolition of                                                replaced    on    the    same
                           such undamaged property.                                                       premises, we will not pay
                           The     Coinsurance    Additional                                              more than the lesser of:
                           Condition does not apply to                                                    1) The amount you actually
                           Demolition Cost Coverage.                                                         spend to repair, rebuild or
                        (c) Increased Cost of Construction                                                   reconstruct the building,
                                                                                                             but not for more than the
                           With respect to the building that                                                 amount it would cost to
                           has sustained covered direct                                                      restore the building on the
                           physical damage; we will pay the                                                  same premises and to the
                           increased cost to:                                                                same height, floor area,
                           (i) Repair       or   reconstruct                                                 style   and     comparable
                               damaged portions of that                                                      quality of the original
                               buildings; and/or                                                             property insured; or
                           (ii) Reconstruct      or     remodel                                           2) The Limit of Insurance
                                undamaged portions of that                                                   shown in the Declarations
                                building,   whether or not                                                   as applicable     to   the
                                demolition is required;                                                      covered building.
                           When the increased cost is a                                             (ii) If the property is not repaired
                           consequence of enforcement of or                                              or replaced, we will not pay
                           compliance with the minimum                                                   more than the lesser of:
                           requirements of the ordinance or                                               1) The actual cash value of
                           law.                                                                              the building; or
                           However:                                                                       2) The Limit of Insurance
                           This coverage applies only if the                                                 shown in the Declarations
                           restored or remodeled property is                                                 as applicable     to   the
                           intended for similar occupancy as                                                 covered building.
                           the current property, unless such                                   (c) The most we will pay for the total
                           occupancy is not permitted by                                           of    all covered      losses    for
                           zoning or land use ordinance or                                         Demolition Cost and Increased
                           law.                                                                    Cost of Construction is the Limit of
                           We will not pay for the increased                                       Insurance shown below. Subject
                           cost of construction if the building                                    to   this  combined       Limit   of
                           is not repaired, reconstructed or                                       Insurance, the following loss
                           remodeled.                                                              payment provisions apply:
                           The     Coinsurance Additional                                           (i) For Demolition Cost, we will
                           Condition does not apply to                                                  not pay for more than the
                           Increased Cost of Construction                                               amount you actually spend to



       411-0792 04 14         Includes copyrighted materials of Insurance Services Offices, Inc. with its permission      Page 19 of 40
1037
                                                                          #: D003305
                                                                        Z7W
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 71 of 241. PageID    76      00 2003794


                       demolish and clear the site of                                      the "pollutants" is caused by or
                       the described premises.                                             results from a Covered Cause of
                                                                                           Loss that occurs during the policy
                   (ii) For   Increased          Cost      of
                                                                                           period. The expenses will be paid
                        Construction:                                                      only if they are reported to us in
                       1)    We will not pay for the                                       writing within 180 days of the date
                             increased     cost   of                                       on which the Covered Cause of
                             construction:                                                 Loss occurs.
                             a)   Until the property is                                (2) This Additional Coverage does not
                                  actually repaired or                                     apply to costs to test for, monitor
                                  replaced, at the same                                    or     assess    the     existence,
                                  or another premises;                                     c oncentration   or    effects   of
                                  and                                                      "pollutants".
                             b) Unless the repairs or                                  (3) But we will pay for testing which is
                                replacement         are                                    performed in the course of
                                made as soon as                                            extracting the "pollutants" from the
                                possible after the loss                                    land or water.
                                or damage, not to
                                                                                       (4) The most we will pay under this
                                exceed two years.
                                                                                           Additional Coverage for each
                        2)   If the building is repaired                                   described premises is $50,000, or
                             or replaced at the same                                       the Limit of Insurance shown in
                             premises, or if you elect to                                  the Amended Limits Section of
                             rebuild      at     another                                   this Endorsement, for the sum of
                             premises, the most we will                                    all covered expenses arising out
                             pay for the increased cost                                    of Covered Causes of Loss
                             of construction is the                                        occurring during each separate
                             increased       cost      of                                  12-month period of this policy.
                             construction at the same
                                                                                       (5) This Additional Coverage is an
                             premises.                                                     additional amount of insurance.
                    (iii) The most we will pay for loss                      38. Preservation of Property
                          under Demolition Cost and
                          I ncreased        Cost       of                         A. Coverage, Paragraph 4. Additional
                          Constructi on for each building                         Coverage, subparagraph b. of Building
                          is $300,000 or the Limit of                             and Personal Property Coverage Form CP
                          Insurance     shown in the                              00 10, is replaced by the following:
                          Amended Limits Section of                               b. Preservation of Property
                          this Endorsement.
                                                                                     If it is necessary to move Covered
                    (iv) Under this endorsement we                                   Property from the described premises
                         will not pay for loss due to any                            to preserve it from loss or damage by
                         ordinance or law that:                                      a Covered Cause of Loss, we will pay
                         1) You were required to                                     for any direct physical loss or damage
                              comply with before the                                 to that property:
                              loss, even if the building
                                                                                        (1) While it is being moved or while
                              was undamaged; and                                            temporarily stored at another
                       2) You failed to comply with                                         location; and
       37. Pollutant Clean-Up and Removal                                               (2) Only if the loss or damage occurs
           A. Coverage, Paragraph 4. Additional                                             within 90 days after the property is
           Coverages, subparagraph d. of Building                                           first moved.
           and Personal Property Coverage Form CP                             39. Preservation of Property — Expense
           00 10 is replaced by the following:
                                                                                   The following is added to A. Coverage,
           d. Pollutant Clean-Up and Removal                                       Paragraph 4. Additional Coverages of
                 (1) We will pay your expense to                                   Building and Personal Property Coverage
                     extract "pollutants" from land or                             Form CP 00 10:
                     water at the described premises if                            Preservation of Property — Expense
                     the discharge, dispersal, seepage,
                     migration, release or escape of                               (1) If it is necessary to move Covered




411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission    Page 20 of 40
                                                                                  Z7W
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 72 of 241. PageID    D003305 00 2003792
                                                                                    #: 77
                              Property from the described premises                                         $50,000 or the Limit of Insurance
                              to preserve it from loss or damage by                                        shown in the Amended Limits
                              a Covered Cause of Loss, we will pay                                         Section of this Endorsement.
                              your expenses to move or store the
                              Covered Property.                                                      f.    This Coverage Extension               is
                                                                                                           additional insurance.
                        (2) This coverage applies for 90 days
                            after the property is first moved, but                                   g.    Special Property            in   Transit
                            does not extend past the date on                                               Exclusions
                            which this policy expires.                                                     This Extension does not apply to:
                        (3) The most we will pay under this                                                (1) Shipments that belong to
                            Additional Coverage is $25,000 or the                                              others     that      you are
                            Limit of Insurance shown in the                                                    transporting for a fee;
                            Amended Limits Section of this
                                                                                                           (2) Salesperson's samples; or
                            Endorsement.
                                                                                                           (3) Loss to "perishable stock"
                        (4) Additional Coverage           The amount
                                                                                                               resulting from a breakdown of
                            payable under this            is additional                                        refrigeration equipment on any
                            insurance.
                                                                                                               vehicle owned, leased or
                 40. Property in Transit                                                                       operated by you or while in the
                    F. Additional Coverage Extensions,                                                         custody of a common or
                    Paragraph 1. of Causes of Loss — Special                                                   contract carrier.
                    Form CP 10 30, is replaced by the                                     41. Property Off Premises
                    following:                                                                 A. Coverage, Paragraph 5. Coverage
                    1. Property in Transit                                                     Extensions, subparagraph d. of Building
                           a. You may extend the insurance                                     and Personal Property Coverage Form CP
                              that applies to Your Business                                    00 10, is replaced by the following:
                              Personal Property to apply to                                    d. Property Off Premises
                              direct physical loss or damage,                                       (1) You may extend the insurance
                              caused by a Covered Cause of
                                                                                                        that applies to Business Personal
                              Loss, to your property or property
                                                                                                        Property while:
                              of others that is in your care,
                              custody or control while "in                                                (a) Temporarily at a location you
                              transit".                                                                       do not own, lease or operate;
                                                                                                              or
                          b. You may extend the insurance
                             that applies to Your Business                                                (b) At any fair, trade show or
                             Personal Property to apply to                                                    exhibition.
                             direct physical loss or damage,                                        (2) The most we will pay for loss or
                             caused by a Covered Cause of                                               damage under this Extension is
                             Loss, to outgoing shipments that                                           $100,000 or the Limit of Insurance
                             have been rejected, while in due                                           shown in the Amended Limits
                             course of transit back to you or                                           Section of this Endorsement.
                             while awaiting return shipment to
                             you.                                                                  (3) Special Property Off Premises
                                                                                                       Exclusion
                          c.    This Extension        applies     to   the
                                property while:                                                           This extension does not apply to
                                                                                                          property:
                                (1) In a vehicle owned, leased or
                                    operated by you; or                                                   (a) In or on a vehicle; or

                                (2) In the custody of a common                                      (b) In the care, custody or control
                                    carrier or contract carrier.                                        of your salespersons, unless
                                                                                                        the property is in such care,
                          d. The following Exclusions do not                                            custody or control at a fair,
                             apply to this Extension:                                                   trade show or exhibition.
                               (1) Earth Movement; and                                  42. Prototypes
                               (2) Water.                                                    The following is added to A. Coverage,
                         e.    The most we will pay for loss or                              Paragraph 5. Coverage Extensions of
                               damage under this Extension is                                Building and Personal Property Coverage



       411-0792 04 14             Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1039                                                                                                                            Page 21 of 40
                                                                                 Z7W D003305                                        00 2003794
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 73 of 241. PageID #: 78

                   Form CP 00 10:                                                                insurance.
                   Prototypes                                                              (5) The deductible does not apply to this
                                                                                               Additional Coverage.
                   (1) You may extend the insurance that
                       applies to your Business Personal                              44. Sales Representative Samples
                       Property to apply to direct physical                                 The following is added to A. Coverage,
                       loss or damage, caused by a Covered                                  Paragraph 4. Additional Coverages of
                       Cause of Loss, to "prototypes" related                               Building and Personal Property Coverage
                       to your "research and development                                    Form CP 00 10:
                       operations" that:
                                                                                            Sales Representative Samples
                         (a) You own; or
                                                                                            (1) We will pay for direct physical loss or
                         (b) Are owned by others and in your                                    damage by a Covered Cause of Loss
                             care, custody or control;                                          to samples of your "stock" in trade
                         while at a described premises.                                         (including containers) while:
                   (2) We will not pay for loss or damage to                                     (a) In the custody of your sales
                       "prototypes" until you actually replicate                                     representative, agent or any
                       such property. Repairs or replication                                         "employee" who travels with sales
                       must be made as soon as reasonably                                            samples;
                       possible after the loss or damage, but                                    (b) In your custody while acting as a
                       in no event later than two years after                                        sales representative; or
                       the loss or damage unless we grant an
                       extension in writing prior to the                                        (c) "In transit" between the described
                                                                                                     premises      and    your   sales
                       expiration of the two year period.
                                                                                                     representatives.
                   (3) Payment under this Extension is
                       included   within    your     Business                               (2) The following Exclusions do not apply
                       Personal Property Limit of Insurance.                                    to this Additional Coverage:

               43. Rewards — Arson, Theft, Vandalism                                             (a) Earth Movement; and

                   The following is added to A. Coverage,                                        (b) Water.
                   Paragraph 4. Additional Coverages, of                                    (3) The most we will pay for any loss or
                   Building and Personal Property Coverage                                      damage      under       this    Additional
                   Form CP 00 10:                                                               Coverage is $25,000       or the Limit of
                                                                                                Insurance   shown     in   the  Amended
                   Rewards — Arson, Theft, Vandalism
                                                                                                Limits Section of this Endorsement.
                   (1) We will reimburse you for payment of
                       any reward offered on your behalf and                                (4) The amount payable under this
                       for information that leads to the arrest                                 Additional Coverage is additional
                       and conviction of the person or                                          insurance.
                       persons responsible for:                                             (5) We will not pay for loss to the following
                         (a) Arson;                                                             property:

                         (b) "Theft"; or                                                         (a) Property which has been sold;

                         (c) Vandalism                                                           (b) Jewelry, precious or semiprecious
                                                                                                     stones, gold, silver, platinum or
                         to Covered Property.                                                        other precious metals or alloys;
                   (2) The arrest or conviction must involve a                                   (c) Fur, fur garments of garments
                       covered loss caused by arson, "theft"                                         trimmed with fur; or
                       or vandalism.
                                                                                                 (d) Any property while waterborne.
                   (3) The most we will pay under this                                                                    Representative
                       Additional Coverage is $50,000 or the                                (6) Special   Sales
                       Limit of Insurance shown in the                                          Sample Exclusion
                       Amended Limits Section of this                                            We do not cover loss resulting from
                       Endorsement. The amount we pay is                                         "theft" from an unattended vehicle,
                       not increased by the number of                                            except when it is securely locked its
                       persons involved in providing the                                         windows are fully closed, and there is
                       information.                                                              visible evidence that entry into the.
                   (4) The amount payable under this                                             vehicle was forced.
                       Additional Coverage is additional



        411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 22 of 40
4 r1A
                                                                                  Z7W D003305 00 2003792
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 74 of 241. PageID #: 79
                 45. Seasonal Increase — Business Personal                                             its related equipment in proper
                     Property                                                                          working condition; or
                    The following is added to A. Coverage,                                        (c) Failure    to  perform      routine
                    Paragraph 5 Coverage Extensions of                                                maintenance or repair necessary
                    Building and Personal Property Coverage                                           to keep a sewer or drain free from
                    Form CP 00 10:                                                                    obstructions.
                    Seasonal Increase — Business Personal                              47. Soft Costs
                    Property                                                                The following is added to A. Coverage,
                    (1) The Limit of Insurance for Business                                 Paragraph 5 Coverage Extensions of
                        Personal Property will automatically                                Building and Personal Property Coverage
                        increase by 25% to provide for                                      Form CP 00 10:
                        seasonal variations in your business.                               Soft Costs
                    (2) This increase will apply only if the Limit
                                                                                            (1) We will pay the actual "soft cost
                        of Insurance shown for Business
                                                                                                expenses" that arise out of a delay in
                        Personal Property in the Declarations
                                                                                                the     construction,      erection   or
                        is at least 100% of your average
                                                                                                fabrication of a Covered Building that
                        monthly values during the lessor of:
                                                                                                is listed in paragraphs A.1.a.(5) of
                        (a) The 12 months immediately                                           Building    and Personal Property
                            preceding the date the loss or                                      Coverage Form CP 00 10 and
                            damage occurs; or                                                   Section      III.A.3.a.(11)    of   this
                         (b) The period of time you have been                                   endorsement resulting from direct
                             in business as of the date the loss                                physical loss or damage to that
                             or damage occurs                                                   Covered Building from a Covered
                                                                                                Cause of Loss.
                46. Sewer Backup
                                                                                            (2) We will only pay the necessary "soft
                    The following is added to A. Coverage,
                                                                                                cost expenses" that are over and
                    Paragraph 4. Additional Coverages of                                        above those costs that would have
                    Building and Personal Property Coverage                                     been incurred had there been no
                    Form CP 00 10:                                                              delay.
                    Sewer Backup
                                                                                            (3) The most we will pay under this
                    (1) We will pay for direct physical loss or                                 Extension in any one "occurrence" is
                        damage to Covered Property at the                                       $10,000 or the Limit of Insurance
                        described premises, solely caused by                                    shown in the Amended Limits Section
                        or resulting from water or waterborne                                   of this Endorsement.
                        material carried or moved by water                            48. Temporary Relocation of Property
                        that backs up or overflows or is
                        otherwise discharged from a sewer,                                 The following is added to A. Coverage,
                        drain, sump, sump pump or related                                  Paragraph 4. Additional Coverages of
                        equipment. The term drain includes a                               Building and Personal Property Coverage
                        roof drain and its related fixtures.                               Form CP 00 10:
                   (2) The most we will pay under this                                     Temporary Relocation of Property
                       Additional Coverage is $100,000.                                    (1) We will pay for loss of or damage to
                   (3) Special Sewer Backup Exclusion                                          Covered Property from a Covered
                                                                                               Cause of Loss while it is away from
                        We will not pay for:
                                                                                               the described premises, if it is being
                        (a) Loss or damage from water or                                       stored temporarily at a location you do
                            other materials that back-up or                                    not own, lease or operate while the
                            overflow from any sewer or drain,                                  described premises is being renovated
                            sump, sump pump or related                                         or remodeled.
                            equipment when it is caused by or                              (2) This coverage applies for 90 days
                            results     from   any     "flood",                                after the property is first moved, but
                            regardless of the proximity of the                                 does not extend past the date on
                            back-up or overflow to the "flood"                                 which this policy expires.
                            condition; or
                                                                                          (3) The most we will pay under this
                        (b) Failure to keep a sump pump or
                                                                                              Additional Coverage is $50,000 or the



       411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1041                                                                                                                     Page 23 of 40
                                                                                 Z7W D003305 00 2003794
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 75 of 241. PageID #: 80

                         Limit of Insurance shown in the                                  (6) We will not pay for loss or damage
                         Amended Limits Section of this                                       caused by or resulting from:
                         Endorsement.                                                          (a) Wear and tear;
                   (4) The amount payable under this                                           (b) Hidden or latent defect;
                       Additional Coverage is additional
                                                                                               (c) Corrosion; or
                       insurance.
                                                                                               (d) Rust;
               49. Tenant Glass
                                                                                               whatever its origin or cause.
                   The following is added to A. Coverage,
                   Paragraph 4. Additional Coverages of                                   (7) The most we will pay for loss or
                   Building and Personal Property Coverage                                    damage in an "occurrence" under this
                   Form CP 00 10:                                                             Additional Coverage is $10,000 or the
                                                                                              Limit of Insurance shown in the
                   Tenant Glass
                                                                                              Amended Limits Section of this
                   (1) If glass in a building you occupy, but                                 Endorsement.
                       do not own, is damaged, we will pay
                                                                                          (8) The amount payable under this
                       for direct physical loss of or damage to
                                                                                              Additional Coverage is additional
                       glass.
                                                                                              insurance.
                   (2) This insurance includes replacement
                                                                                     50. Tenant Relocation
                       of lettering, artwork, ornamentation,
                       sensors or other items permanently                                 The following is added to A. Coverage,
                       affixed to, or a part of a building at an                          Paragraph 4. Additional Coverages of
                       insured location.                                                  Building and Personal Property Coverage
                                                                                          Form CP 00 10:
                   (3) For coverage to apply, the glass must
                       be in your care, custody or control and                            Tenant Relocation
                       repairs must be made at your                                       (1) In the event that your tenants must
                       expense.                                                               temporarily    vacate    the  covered
                   (4) We will also pay for necessary:                                        Building at the described premises
                         (a) Expenses incurred to put up                                      due to untenantability caused by direct
                                                                                              physical loss or damage by a Covered
                             temporary plates or board up
                             openings      when     repair  or                                Cause of Loss, we will pay the
                             replacement of     the    damaged                                following expenses you actually incur
                             glass is delayed;                                                to move those tenants out of and back
                                                                                              into your covered Building.
                         (b) Repair or replacement of encasing
                                                                                           (2) We will only pay for the following
                             frames; and
                                                                                               expenses:
                         (c) Expenses incurred to remove or                                                                       and
                                                                                               (a) Packing,       transporting
                             replace obstructions to repair or
                                                                                                   unpacking the tenant's Business
                             replace the damaged glass.
                                                                                                   Personal Property including the
                            This does not include the cost of                                      cost of insuring the move out and
                            removing, replacing or rebuilding                                      back     and      any     necessary
                            window displays.                                                       disassembly and reassembly or
                   (5) Paragraph B. Exclusions of Causes                                           setup of furniture and equipment;
                       of Loss Special Form CP 10 30 does                                          and
                       not apply to this Additional Coverage,                                   (b) The net cost to discontinue and
                       except for:                                                                  re-establish the tenants' utility and
                         (a) Paragraph          B.1.b.          Earth                               telephone services, after any
                             Movement;                                                              refunds due the tenants.
                         (b) Paragraph B.1.c. Governmental                                 (3) We will only pay for these expenses
                             Action;                                                           that you actually incur within 60 days
                                                                                               of the date that the damaged buildings
                         (c) Paragraph         B.1.d.        Nuclear
                                                                                               has been repaired or rebuilt.
                             Hazard;
                                                                                           (4) Regardless of the number of tenants'
                         (d) Paragraph B.1.f War & Military                                    involved, the most we will pay in an'
                             Action; and                                                       one "occurrence" is $25,000 or the
                         (e) Paragraph B.1.g. Water.                                           Limit of Insurance shown in the




                                Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 24 of 40
4,..„   411-0792 04 14
                                                                                  Z7W
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 76 of 241. PageID #: D003305
                                                                                       81      00 2003794

                          Amended Limits           Section       of   this                   (3) The most we will pay for loss in any
                          Endorsement.                                                           one "occurrence" under this Additional
                51. Theft Damage to Building                                                     Coverage is $50,000 or the Limit of
                                                                                                 Insurance shown in the Amended
                    The following is added to A. Coverage,                                       Limits Section of this Endorsement.
                    Paragraph 5. Coverage Extensions of
                    Building and Personal Property Coverage                                  (4) The amount payable under this
                    Form CP 00 10:                                                               Additional Coverage is additional
                                                                                                 insurance.
                    Theft Damage to Building
                                                                                        53. Undamaged Tenants            Improvements
                    (1)   You may extend the insurance that                                 and Betterments
                          applies to your Business Personal
                          property to apply to direct physical loss                          The following is added to A. Coverage,
                          or damage to:                                                      Paragraph 5. Coverage Extensions of
                                                                                             Building and Personal Property Coverage
                          (a) That part of the non-owned
                                                                                             Form CP 00 10:
                              building where you are a tenant;
                              and                                                            Undamaged Tenants           Improvements
                                                                                             and Betterments
                          (b) Non-owned equipment within the
                              building used to maintain or                                   (1) You may extend the insurance that
                              service the building;                                              applies to your Business Personal
                                                                                                 Property to apply to your use as a
                          Caused by or resulting from "theft" or
                                                                                                 tenant in the undamaged portion of
                          attempted "theft".
                                                                                                 Improvements and Betterments due to
                    (2) This Extension applies only to a                                         the cancellation of your written lease:
                        premise where you are a tenant and to
                                                                                                  (a) Made part of the building or
                        this   premises      and      non-owned
                                                                                                      structure you occupy but do not
                        equipment only if you have a
                                                                                                      own; and
                        contractual obligation to insure.
                                                                                                 (b) You acquired but cannot legally
                    (3) Payment under this extension is                                              remove.
                        included within the Limit of Insurance
                        applicable to your Business Personal                                (2) The cancellation must result from:
                        property.                                                                (a) Direct physical loss or damage to
                    (4) We will pay nothing if others pay for                                        a building at premises described
                        the repairs or replacement.                                                  in the Declarations caused by or
                                                                                                     resulting from any Covered Cause
                52. Transit Business           Income        &    Extra
                                                                                                     of Loss
                    Expense
                   The following is added to A. Coverage,                                   (3) We will determine the proportionate
                                                                                                value    of  Undamaged     Tenants
                   Paragraph 5. Additional Coverages of
                                                                                                Improvements and Betterments as
                   Business Income (and Extra Expense)
                                                                                                Follows:
                   Coverage Form CP 00 30 and Business
                   Income (and Extra Expense) Coverage                                           (a) Multiply the original cost by the
                   Form - Actual Loss Sustained 411-0581:                                            number of days from the loss or
                                                                                                     damage to the expiration of the
                   Transit Business           Income        &     Extra                              lease; and
                   Expense
                                                                                                 (b) Divide the amount determined in
                   (1) We will pay the actual loss of Business
                                                                                                     (a) above by the number of days
                       Income you sustain and necessary
                                                                                                     from      the   installation   of
                       and reasonable Extra Expense you
                                                                                                     improvements to the expiration of
                       incur caused by direct physical loss of
                                                                                                     the lease.
                       or direct physical damage to Covered
                       Property while "in transit" caused by or                                 If your lease contains a renewal
                       resulting from a Covered Cause of                                        option, the expiration of the renewal
                       Loss.                                                                    option    period   will replace   the
                                                                                                expiration of the lease in this
                   (2) The following Exclusions do not apply                                    procedure.
                       to this Additional Coverage:
                                                                                           (4) The most we will pay for loss or
                        (a) Earth Movement; and                                                damage under this Extension in any
                        (b) Water.                                                             one "occurrence" is $25,000 or the



       411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
                                                                                                                         Page 25 of 40
1043
                                                                        Z7W
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 77 of 241. PageID #:D003305
                                                                             82      00 2003794


              Limit of Insurance shown in the                                          documentation      and  clear  and
              Amended Limits Section of this                                           convincing evidence explaining the
              Endorsement.                                                             cause of the oversight.
                                                                                  (4) For any location you have failed to
          (5) The amount payable under this
              Coverage Extension is additional                                        report to us, this coverage will end
              insurance.                                                              when any of the following first occurs:
       54. Underground Water Seepage                                                   (a) This policy expires; or

          The following is added to A. Coverage ,                                      (b) You report values to us.
          Paragraph 4. Additional Coverages of                                    (5) The most we will pay for any loss
          Building and Personal Property Coverage                                     under this Additional Coverage in any
          Form CP 00 10:                                                              one policy period regardless of the
           Underground Water Seepage                                                  number of occurrences or reporting
                                                                                      errors or omissions is $500,000.
           (1) We will pay for direct physical loss or
               damage to Covered Property at the                                  (6) This coverage is additional insurance.
               described premises, caused by or                                   (7) This Additional Coverage does not
               resulting from water under the ground                                  apply to a loss that is covered under
               surface pressing on, or flowing or                                     Newly Acquired or Constructed
               seeping through:                                                       Property coverage.
               (a) Foundations, walls, floors or                             56. Unnamed Locations
                   paved surfaces; or
                                                                                  The following is added to A. Coverage,
                 (b) Basements, whether paved or not.                             Paragraph 5. Coverage Extensions of
           (2) The most we will pay for loss in any                               Building and Personal Property Coverage
               one "occurrence" under this Additional                             Form CP 00 10:
               Coverage is $25,000.                                               Unnamed Locations
           (3) The amount payable under this                                      (1) You may extend the insurance that
               Additional Coverage is additional                                      applies to your Business Personal
               insurance.                                                             Property to apply to direct physical
       55. Unintentional     Property     Reporting                                   loss or damage, caused by a Covered
           Errors                                                                     Cause of Loss, to your property or
                                                                                      property of others that is in your care,
           The following is added to A. Coverage,
                                                                                      custody or control while it is at other
           Paragraph 4. Additional Coverages of                                       than a described location, but located
           Building and Personal Property Coverage                                    within the Coverage Territory.
           Form CP 00 10:
                                                                                   (2) Special    Unnamed              Locations
           Unintentional        Property         Reporting
                                                                                       Exclusions
           Errors
                                                                                        This Extension does not apply to:
           (1) If "you" unintentionally failed to report
               or describe a location to "us",                                          (a) Loss or damage caused directly or
                                                                                            indirectly   by    "Flood"     or
               coverage provided by this policy will
               not be invalid. However, "you" must                                          Earthquake, even when these
               report such errors or omission to "us"                                       Causes of Loss are added to this
               in writing as soon as you discover                                           policy by endorsement.
               them. "You" also agree to pay the                                        (b) Loss or damage covered under
               additional premium that would have                                           the following Additional Coverages
               been earned by "us" if the location was                                      or Extensions:
               correctly reported to "us".
                                                                                             (i) Property in Transit
           (2) This Additional Coverage only applies                                                          Representatives
                                                                                             (ii) Sales
               to direct loss or damaged caused by a
                                                                                                  Samples; or
               Covered Cause of Loss at the omitted
               location and does not include any                                             (iii) Property on Exhibition.
               coverage for the perils of flood or                                      (c) Any property that is covered under
               earthquake      even    if flood  and
                                                                                            this Coverage Part or policy, or
               earthquake coverage is purchased for                                         any      other     policy, whether
               this or another policy.                                                      collectible or not.
           (3)   You    must      provide       reasonable



411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission       Page 26 of 40
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 78 of 241. PageIDZ7W  D003305 00 200379,
                                                                                      #: 83

                         (3) The most we will pay for loss or                                             (ii) Water mains.
                             damage in any one "occurrence"
                                                                                                     (b) Communication Supply Services,
                             under this Extension of Coverage is
                             $100,000, or the Limit of Insurance                                         meaning the following types of
                             shown in the Amended Limits Section                                         property supplying communication
                             of this Endorsement, regardless of the                                      services,   including telephone,
                             number of unnamed locations.                                                radio, microwave or television
                                                                                                         services    to    the  described
                  57. Utility Services                                                                   premises, such as:
                     The following is added to A. Coverage,                                               (i) Communication transmission
                     Paragraph 4. Additional Coverages of                                                     lines, including optic fiber
                     Building and Personal Property Coverage                                                  transmission lines;
                     Form CP 00 10:
                                                                                                         (ii) Coaxial cables; and
                     Utility Services
                                                                                                         (iii) Microwave radio relays except
                     (1) We will pay for loss of or damage to                                                  satellites.
                         Covered Property caused by an
                                                                                                    (c) Power Supply Services, meaning
                         interruption in service to the described
                         premises. The interruption must result                                         the following types of property
                                                                                                        supplying electricity, steam or gas
                         from direct physical loss or damage by
                         a Covered Cause of Loss to property                                            to the described premises:
                         not on the described premises that                                              (i) Utility generating plants;
                         provides the services shown below in                                            (ii) Switching stations;
                         paragraph (3).
                                                                                                         (iii) Substations;
                          The most we will pay for loss in any
                          one "occurrence" under this Additional                                         (iv) Transformers; and
                          Coverage is $50,000 at each                                                    (v) Transmission lines.
                          described premises or the Limit of
                                                                                                         Services under this Additional
                          Insurance shown in the Amended
                                                                                                         Coverage do not include overhead
                          Limits Section of this Endorsement.
                                                                                                         transmission lines that deliver
                     (2) We will pay for the actual loss of                                              utility services to you. Overhead
                          Business Income you sustain and                                                transmission lines include, but are
                         necessary Extra Expense you incur                                               not limited to:
                         caused by the interruption of service at
                                                                                                        (vi) Overhead transmission        and
                         the     described       premises.   The                                             distribution lines;
                         interruption must result from direct
                         physical loss or damage by a Covered                                           (vii)Overhead transformers        and
                         Cause of Loss to property not on the                                                similar equipment; and
                         described premises that provides the                                           (viii)Supporting poles and towers.
                         services shown below in paragraph
                                                                                              (4) As used in this additional coverage,
                         (3).
                                                                                                  the term transmission lines includes all
                         We will only pay for loss you sustain                                    lines which serve to            transmit
                         after the first 24 hours following the                                   communication service or power,
                         direct physical loss or damage to the                                    including lines which may be identified
                         property described above.                                                as distribution lines.
                        The most we will pay for loss in any
                                                                                             (5) This coverage is not an additional
                        one "occurrence" under this Additional                                   amount of insurance.
                        Coverage is $50,000 at each
                        described premises or the Limit of                                   (6) Coverage      under   this  Additional
                        Insurance shown in the Amended                                           Coverage for loss or damage to
                        Limits Section of this Endorsement.                                      Covered Property does not apply to
                                                                                                 loss or damage to "electronic data",
                    (3) Services:                                                                including destruction or corruption of
                        (a) Water Supply Services, meaning                                       "electronic data".
                            the following types of property
                                                                                             (7) Special Utility Services Exclusion
                            supplying water to the described
                            premises:                                                            Coverage     under    this  Additional
                                                                                                 Coverage does not include loss of
                              (i) Pumping stations; and                                          "perishable goods" due to "spoilage"



        411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission.
1 045                                                                                                                         Page 27 of 40
                                                                        Z7W
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 79 of 241. PageID #: D003305
                                                                              84      00 2003794


                 that results from:                                                      THIS IS NOT FLOOD INSURANCE
                                                                                         OR    PROTECTION  FROM   AN
                 (a) Complete or partial              lack    of
                                                                                         INUNDATION     OF   SURFACE
                     electrical power; or
                                                                                         WATER, HOWEVER CAUSED.
                 (b) Fluctuation of electrical current.
                                                                               60. Windblown Debris
       58. Voluntary Parting
                                                                                    The following is added to A. Coverage,
           The following is added to A. Coverage,                                   Paragraph 5. Coverage Extensions of
           Paragraph 4. Additional Coverages of                                     Building and Personal Property Coverage
           Building and Personal Property Coverage                                  Form CP 00 10:
           Form CP 00 10:
                                                                                    Windblown Debris
           Voluntary Parting
                                                                                    (1) We will pay your reasonable expenses
           (1) We will pay for loss or damage to                                        to remove the windblown debris
               covered property when you or your                                        (including trees) from the described
               "employees" are fraudulently induced                                     premises, if it is carried to the
               to part with Covered Property to or by:                                  described premises from the premises
                 (a) Persons who falsely represent                                      of others by wind, during the policy
                     themselves as the proper persons                                   period.
                     to receive the property; or                                    (2) The most we will pay in any one
                 (b) Acceptance of fraudulent bills of                                  "occurrence" in total for the removal of
                     lading or shipping receipts.                                       all windblown debris under this
                                                                                        Extension is $5,000 or the Limit of
           (2) The most we will pay under this                                          Insurance shown in the Amended
               additional coverage is $25,000 for any                                   Limits Section of this Endorsement.
               one "occurrence" or the Limit of
               Insurance shown in the Amended                                  61. Worldwide Property Off-Premises
               Limits Section of this Endorsement.                                  The following' is added to A. Coverage,
       59. Water Damage, Other Liquids, Powder                                      Paragraph 5. Coverage Extensions of
           or Molten Material Damage                                                Building and Personal Property Coverage
                                                                                    Form CP 00 10:
           F. Additional Coverage Extensions,
           Paragraph 2. of Causes of Loss — Special                                  Worldwide Property Off-Premises
           Form CP 10 30 is replaced by the                                          (1) You may extend the insurance that
           following:                                                                    applies to your Business Personal
           2. Water Damage, Other Liquids,                                               Property and Personal Property of
              Powder or Molten Material Damage                                           Others to apply to that property while it
                                                                                         is temporarily outside the coverage
                 a. If loss or damage caused by or                                       territory if it is:
                    resulting from covered water
                    damage or other liquid, powder or                                     (a) Temporarily at a location you do
                    molten material damage loss                                               not own, lease or operate;
                    occurs, we will also pay the cost to                                  (b) Temporarily on display or exhibit
                    tear out and replace any part of                                          at any fair, trade show or
                    the building or structure, or, in the                                     exhibition;
                    case of underground pipes, lawns,
                                                                                          (c) Samples of your "stock" in trade in
                    shrubs or paved areas, to repair                                                                        sales
                                                                                              the   custody of     your
                    damage      to the      system or
                                                                                              representatives; or
                    appliance from which the water or
                    other substance escapes.                                              (d) While "in transit" between the
                                                                                              described premises and a location
                 b. Payment under this Additional
                                                                                              described in (a), (b) or (c) above.
                    Coverage is included within the
                    applicable Limit of Insurance. The                               (2) The most we will pay for loss or
                    maximum we will pay for loss or                                       damage under this Extension is
                    damage to lawns, shrubs or paved                                      $45,000 or the Limit of Insurance
                    areas is $25,000 per "occurrence"                                     shown in the Amended Limits Section
                    or the Limit of Insurance shown in                                    of this Endorsement.
                    the Amended Limits Section of
                                                                                      (3) This Extension provides an additional
                    this Endorsement.                                                     amount of insurance.




411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission    Page 28 of 40
                                                                                  ZTIV
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 80 of 241. PageID    D003305 00 2003792
                                                                                    #: 85

             B. Coverages Included within the Blanket                                               prove its factual existence.
                Limit of Insurance
                                                                                          2. Deferred Payments
                 1. Accounts Receivable
                                                                                               The following is added to A. Coverage,
                        The following is added to A. Coverage,                                 Paragraph 4. Additional Coverages of
                        Paragraph 4. Additional Coverages of                                   Building and Personal Property Coverage
                        Building and Personal Property Coverage                                Form CP 00 10:
                        Form CP 00 10:
                                                                                               Deferred Payments
                        Accounts Receivable
                                                                                               (1) We will pay for your interest in lost or
                        (1) We will pay for loss or damage caused                                  damaged Personal Property sold by
                            by or resulting from a Covered Cause                                   you under a conditional sale or trust
                            of Loss to your records of Accounts                                    agreement or any installment or
                            Receivable.                                                            deferred payment plan after delivery to
                           Accounts Receivable means:                                              buyers. The loss or damage must be
                                                                                                   caused by a Covered Cause of Loss.
                           (a) All amounts due from your
                               customers that you are unable to                                (2) When a total loss to that property
                               collect;                                                            occurs, deferred payments are valued
                                                                                                   on the amount shown on your books
                           (b) Interest charges on any loan                                        as due from the buyer.
                               required to offset amounts you are
                               unable to collect pending our                                        When a partial loss to that property
                               payment of these amounts;                                            occurs and the buyer refuses to
                                                                                                    continue payment, forcing you to
                           (c) Collection expenses in excess of                                     repossess, deferred payments are
                               your normal collection expenses                                      valued as follows:
                               that are made necessary by loss
                               or damage; and                                                       (a) If the realized or appraised value
                                                                                                        of the repossessed property is
                           (d) Other reasonable expenses that                                           greater than or equal to the
                               you incur to re-establish your                                           amount shown on your books as
                               records of accounts receivable.                                          due from the buyer, we will make
                    (2) The most we will pay under this                                                 no payment; but
                        Additional Coverage for loss or                                             (b) If the realized value of the
                        damage in any one "occurrence" at a                                             repossessed property is less than
                        described premises is subject to the                                            the amount shown on your books
                        Blanket Coverage Limit of Insurance                                             as due from the buyer, we will pay
                        or the Limit of Insurance shown in the                                          the difference.
                        Amended Limits Section of this
                        Endorsement.                                                          (3) When loss occurs and the buyer
                                                                                                  continues to pay you, there will be no
                    (3) Special    Accounts                 Receivable                            loss payment.
                        Exclusions
                                                                                              (4) The most we will pay under this
                          We will not pay for loss or damage:                                     Additional Coverage for loss or
                          (a) Caused by alteration, falsification,                                damage in any one "occurrence" at a
                              concealment or destruction of                                       described premises is subject to the
                              records of accounts receivable                                      Blanket Coverage Limit of Insurance
                              done to conceal the wrongful                                        or the Limit of Insurance shown in the
                              giving, taking or withholding of                                    Amended Limits Section of this
                              "money", "securities" or "other                                     Endorsement.
                              property".                                                3. Fine Arts
                               This exclusion applies only to the                            The following is added to A. Coverage,
                               extent of the wrongful giving,                                Paragraph 4. Additional Coverages of
                               taking or withholding                                         Building and Personal Property Coverage
                          (b) Caused     by       bookkeeping,                               Form CP 00 10:
                              accounting or billing errors or                                Fine Arts
                              omissions
                                                                                             (1) We will pay for direct physical loss to
                         (c)   That requires any audit of records                                "fine arts" which are your property or
                               or any inventory computation to                                   the property of others in your care,



       411-0792 04 14             Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1047                                                                                                                        Page 29 of 40
                                                                              Z7W D003305 00 2003794
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 81 of 241. PageID #: 86

                      custody or control while on the                                             (b) Required by local ordinance.
                      described premises. We also cover                                      (3) No deductible applies       to   this
                      your "fine arts" while temporarily on                                      Additional Coverage.
                      display or exhibit away from the
                      described premises or while "in transit"                               (4) The most we will pay under this
                      between the described premises and a                                       Additional Coverage for loss or
                      location where the "fine arts" will be                                     damage in any one "occurrence"
                      temporarily on display or exhibit.                                         at each described premises is
                                                                                                 subject to the Blanket Coverage
                (2) The following Exclusions do not apply                                        Limit of Insurance or the Limit of
                    to this Additional Coverage:                                                 Insurance shown in the Amended
                      (a) Earth Movement; and          •                                         Limits     Section      of     this
                                                                                                 Endorsement.
                      (b) Water.
                                                                                              (5) Such limit is the most we will pay
                (3) The most we will pay under this                                               regardless of the number of
                    Additional Coverage for loss or
                                                                                                  responding fire departments or fire
                    damage in any one "occurrence" at a
                                                                                                  units, and regardless of the
                    described premises is subject to the
                                                                                                  number or type of services
                    Blanket Coverage Limit of Insurance
                                                                                                  performed.
                    or the Limit of Insurance shown in the
                    Amended Limits Section of this                                 5. Movement of Property
                    Endorsement.                                                         The following is added to A. Coverage,
                (4) The amount payable under this                                        Paragraph 5. Coverage Extensions of
                    Additional Coverage is additional                                    Building and Personal Property Coverage
                    insurance.                                                           Form CP 00 10:
                (5) Special Fine Arts Exclusion                                          Movement of Property
                    We will not pay for any loss caused by                               (1) You may extend the insurance that
                    or resulting from:                                                       applies to Covered Property to apply
                                                                                             to direct physical loss or damage from
                      (a) Breakage of statuary, glassware,
                                                                                             a Covered Cause of Loss to your
                          bric-a-brac, marble, porcelain and
                                                                                             Business Personal Property from an
                          similar fragile property. But we will
                                                                                             insured location which has been
                          pay if the loss or damage is
                                                                                             deleted from this policy if:
                          caused directly by a "specified
                          cause of loss", earthquake or                                       (a) You moved Covered Property
                          flood; and                                                              from the deleted location to a new
                                                                   or                             premises; and
                      (b) Any repairing, restoration
                          retouching of the "fine arts".                                      (b) A Limit of Insurance for the new
                                                                                                  premises has been added to this
            4. Fire Department Service Charge
                                                                                                  policy; and
                A. Coverage, Paragraph 4. Additional
                                                                                              (c) The direct physical loss or
                Coverages, subparagraph c. of Building                                                                    Covered
                                                                                                  damage     occurs   to
                and Personal Property Coverage Form CP
                                                                                                  Property at the prior insured
                00 10 is replaced by the following:
                                                                                                  location before the movement of
                c. Fire Department Service Charge                                                 property to the new premises is
                      (1) When the fire department is called                                      completed.
                          to save or protect Covered                                     (2) Insurance      under    this Coverage
                          Property from a Covered Loss, we                                   Extension will end when any of the
                          will pay your actual expenses for                                  following first occurs:
                          your liability for fire department
                                                                                              (a) The movement of property to the
                          service charges at each described
                                                                                                  new premises is completed; or
                          premises.
                                                                                              (b) 30 days after the effective date of
                      (2) This Additional Coverage applies
                                                                                                  the endorsement adding the new
                          to your liability for fire department
                                                                                                  premises.
                          service charges:
                                                                   or                    (3) Regardless of     the number c
                          (a) Assumed by contract
                                                                                             described premises involved, the most
                              agreement prior to loss; or
                                                                                             we will pay under this Extension for




,,   411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission    Page 30 of 40
                                                                                   Z7W D003305 00 2003792
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 82 of 241. PageID #: 87
                           loss or     damage     in any one                                  and Personal Property Coverage Form CP
                           "occurrence" is subject to the Blanket                             0010 is replaced by the following:
                           Coverage Limit of Insurance, or the
                           Limit of Insurance shown in the                                    b. Personal         Effects   & Property       of
                           Amended Limits Section of this                                        Others
                           Endorsement.                                                            (1) You may extend the insurance
                 6. Outdoor Property                                                                   that applies to Your Business
                                                                                                       Personal Property to apply to:
                        A. Coverage, Paragraph 5. Coverage
                        Extensions, subparagraph e of Building                                          (a) Personal effects owned by
                        and Personal Property Coverage Form CP                                              you,    your officers,      your
                        00 10 is replaced by the following:                                                 partners or members, your
                                                                                                            managers or officers, your
                        e. Outdoor Property                                                                 directors, your trustees or your
                           (1) You     may     extend    insurance                                          employees.
                               provided by this Coverage Form to                                        (b) Personal property of others in
                               apply to your radio and television                                           your care, custody or control.
                               antennas      (including    satellite
                                                                                                  (2) We will not pay more than $5,000
                               dishes), trees, shrubs, plants and
                               lawns which are "stock" or are a                                       in total for loss or damage for any
                               part of a vegetated roof, including                                    one      person,    in  any     one
                               debris removal expense, caused                                         "occurrence". Our payment for
                                                                                                      loss or damage to personal
                               by or resulting from any of the
                               following causes of loss:                                              property of others will only be for
                                                                                                      the account of the owner of the
                              (a) Fire;                                                               property. No deductible applies to
                              (b) Windstorm;                                                          this Extension.
                              (c) Hail;                                                           (3) Regardless of the number of
                                                                                                      persons involved, the most we will
                              (d) Lightning;
                                                                                                      pay under this Extension is subject
                              (e) Explosion;                                                          to the Blanket Coverage Limit of
                              (f) Riot or Civil Commotion;                                            Insurance or the Limit of
                                                                                                      Insurance shown in the Amended
                              (g) Vandalism;                                                          Limits     Section     of      this
                              (h) Aircraft or Vehicles;                                               Endorsement.
                              (i) Theft; or                                             8. Research      and                Development
                                                                                           Documentation
                              (j) Falling Objects.
                                                                                            The following is added to A. Coverage,
                          (2) Coverage under this Extension
                                                                                            Paragraph 5. Coverage Extensions of
                              does not apply to property held for
                                                                                            Building and Personal Property Coverage
                              sale by you.
                                                                                            Form CP 00 10:
                          (3) We will not pay more than $1,000                              R esearch     and               Development
                              for loss or damage to any one
                                                                                            Documentation
                              tree, shrub or plant under this
                              Extension.                                                    (1) You may extend the insurance that
                                                                                                applies to Business Personal Property
                          (4) Regardless of the number of
                                                                                                to apply to direct physical loss or
                               described premises involved, the
                                                                                                damage, resulting from a Covered
                              most we will pay under this
                                                                                                Cause of Loss, to "research and
                              Extension for loss or damage in
                                                                                                development documentation" that you
                              any one "occurrence" is subject to
                                                                                                own or that is in your care, custody or
                              the Blanket Coverage Limit of
                                                                                                control at a described premises.
                              Insurance, or the Limit of
                              Insurance shown in the Amended                               (2) Paragraph B. Exclusions of Causes
                              Limits     Section     of     this                               of Loss — Special Form CP 10 30 do
                              Endorsement.                                                     not apply to this Coverage Extension,
               7. Personal Effects & Property of Others                                        except for:
                                                                                                (a) Paragraph B.1.c. Governmental
                   A. Coverage, Paragraph 5. Coverage
                   Extensions, subparagraph b. of Building                                          Action;




       411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1049                                                                                                                         Page 31 of 40
                                                                                 Z7W D003305                                         00 2003794
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 83 of 241. PageID #: 88

                          (b) Paragraph          B.1.d.        Nuclear                             withdrawn from the market; or
                              Hazard;                                                              (c) Existing products you have not
                          (c) Paragraph     B.1.f.         War      and                                sold in the last twelve months prior
                              Military Action;                                                         to the loss.

                          (d) Paragraph B.2.h. Dishonesty;                                 (7) Regardless of the number of insured
                                                                                               locations involved, the most we will
                          (e) Paragraph B.2.i. False Pretense;                                 pay under this Extension for loss or
                              and                                                              damage in any one "occurrence" at a
                          (f)   Paragraph B.3.                                                 described premises is subject to the
                                                                                               Blanket Coverage Limit of Insurance
                    (3) This Coverage Extension does not
                                                                                               or the Limit of Insurance shown in the
                        apply to loss or damage caused by or
                                                                                               Amended Limits Section of this
                        resulting from:
                                                                                               Endorsement.
                        (a) Electrical or magnetic injury,
                                                          of                            9. Valuable Papers and Records (Other
                            disturbance     or    erasure
                                                                                           Than Electronic Data)
                            electronic   recordings that is
                            caused by or results from:                                        A. Coverage, Paragraph 5. Coverage
                                                                                              Extensions, subparagraph c. of Building
                                (i) Programming errors or faulty
                                    machine instructions; or                                  and Personal Property Coverage Form CP
                                                                                              00 10 is replaced by the following:
                                (ii) Faulty     installation   or
                                                        of   data                             c.   Valuable Papers and Records
                                     maintenance
                                                   equipment                                       (Other Than Electronic Data)
                                     processing                or
                                     component parts.                                              (1) You may extend the insurance
                                                                                                       that applies to Your Business
                          (b) Errors or omissions in processing
                                                                                                       Personal Property to apply to
                              or copying. But if errors or
                              omissions in processing or                                               direct physical loss or damage to
                              copying results in fire or explosion,                                    "valuable papers and records" that
                              we will pay for the direct loss or                                       you own, or that are in your care,
                              damage caused by the fire or                                             custody or control caused by a
                              explosion;                                                               Covered Cause of Loss. This
                                                                                                       Extension includes the cost to
                          (c) Erasure    of      "research     and                                     research, replace or restore the
                              development documentation"; or                                           lost information that previously
                          (d) Unauthorized      instructions  to                                       existed on "valuable papers and
                              transfer property to any person or                                       records" for which duplicates do
                              p lace.                                                                  not exist.
                    (4) Coverage provided by this Extension                                        (2) The following Exclusions do not
                        does not apply to "research and                                                apply to this Coverage Extension:
                        development documentation" which                                                (a) Earth Movement; and
                        exist as "electronic data".
                                                                                                        (b) Water.
                    (5) We will not pay for loss or damage to
                        "research         and      development                                (3) The most we will pay under this
                                    tion"   until   you actually                                  Extension for loss or damage in any
                        documenta
                        replicate such  documenta    tion. Repairs                                one "occurrence" at a described
                                        must  be   made    as soon                                premises is subject to the Blanket
                        or replication
                            reasonably    possible  after  the loss                               Coverage Limit of Insurance or the
                        as
                                                                                                  Limit of Insurance shown in the
                        or damage, but in no event later than
                                                                                                  Amended Limits Section of this
                        two years after the loss or damage
                                                                                                  Endorsement.
                        unless we grant an extension in writing
                        prior to the expiration of the two-year                IV. VALUATION
                        period.                                                     A. E. Loss Conditions, Paragraph 7. Valuation,
                    (6) We will not pay for loss or damage to                          subparagraph b. of Building and Personal
                        "research         and      development                         Property Coverage Form CP 00 10 is replaced
                        documentation" applicable to:                                  by the following:
                           (a) Products that are obsolete;                             b. If the Limit of Insurance for Building
                                                           you      have                   satisfies    the Additional  Condition,
                          (b) Existing      products




         411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission     Page 32 of 40
A nCr\
                                                                                   Z7W
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 84 of 241. PageID    D003305 00 2003792
                                                                                     #: 89
                        Coinsurance, and the cost to repair or                                       the    total amount   of  accounts
                        replace the damaged building property is                                     receivable, however that amount is
                        $2,500 or less, we will pay the cost of                                      established:
                        building repairs or replacement.
                                                                                                    (a) The amount of the accounts for
                        The cost of building repairs or replacement                                     which there is no loss or damage;
                        does not include the increased cost
                        attributable to enforcement of any                                          (b) The amount of the accounts that
                        ordinance     or     law    regulating                                          you are able to re-establish or
                                                                 the
                        construction, use or repair of any property.                                    collect; an amount to allow for
                                                                                                        probable bad debts that you are
                        However, the following property will be
                                                                                                        normally unable to collect;
                        valued at the actual cash value even when
                        attached to the building:                                                   (c) An amount to allow for probable
                                                                                                        bad debts that you are normally
                        (1) Awnings or floor coverings;
                                                                                                        unable to collect; and
                        (2) Appliances       for    refrigerating,                                  (d) All unearned interest and service
                            ventilating, cooking, dishwashing or                                        charges.
                            laundering;
                                                                                              Property "in transit" (other than "stock" you
                        (3) Outdoor equipment or furniture; or                                have sold) at the amount of invoice,
                        (4) Retaining walls.                                                  including your prepaid or advanced freight
             B. The following is added to E. Loss Conditions,                                 charges and other charges which may
                Paragraph 7. Valuation of Building and                                        have accrued or become legally due since
                                                                                              the shipment. If you have no invoice,
                Personal Property Coverage Form CP 00 10:
                                                                                              actual cash value will apply.
                 f. "Valuable papers and records" at the cost
                                                                                         k. "Hardware":
                    of restoration or replacement, including the
                    cost of data entry, re-programming,                                       (1) "Hardware" that is replaced will be at
                    computer consultation services and the                                        the cost of replacing the "hardware"
                    media on which the data or programs                                           with new equipment that is functionally
                    reside. To the extent that the contents of                                    comparable to the "hardware" that is
                    the "valuable papers and records" are not                                     being replaced.
                    replaced or restored, the "valuable papers                                (2) "Hardware" that is not replaced will be
                   and records" will be valued at the cost of                                     at actual cash value at the time of
                   blank materials for reproducing the                                            loss.
                   records and the labor to transcribe or copy
                   the records when there is a duplicate.                                    (3) In no event will we pay more than the
                                                                                                 reasonable cost of restoring partially
                g. "Money" at its face value.                                                    damaged "hardware" to its condition
                h. "Securities" at their value at the close of                                   directly prior to the damage.
                   business on the day the loss is discovered.                          I.   "Software":
                1. Accounts Receivable:
                                                                                             (1) "Programs and applications" will be at
                      (1) If you cannot accurately establish the                                 the cost to reinstall the "programs and
                          amount    of   accounts    receivable                                  applications" from the licensed discs
                          outstanding as of the time of loss or                                  that were originally used to install the
                          damage:                                                                programs or applications.
                          (a) We will determine the total of the                                  If the original licensed discs are   lost,
                              average monthly amounts of                                          damaged, or can no longer              be
                              accounts receivable for the 12                                      obtained, the value of "programs      and
                              months preceding the month in                                       applications" will be based on the   cost
                              which loss or damage occurs; and                                    of the most current version of        the
                                                                                                  "programs or applications".
                          (b) We will adjust that total for any
                              normal fluctuations in the amount                              (2) "Proprietary programs" will be at the
                              of accounts receivable for the                                     cost of reproduction from duplicate
                              month in which the loss or                                         copies. The cost of reproduction
                              damage occurred or for any                                         includes, but is not limited to, the cost
                              demonstrated variance from the                                     of labor to copy or transcribe from
                              average for that month.                                            duplicate copies.
                      (2) The following will be deducted from                                    If duplicate copies do not exist, the



       411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1051                                                                                                                       Page 33 of 40
                                                                                                                            Z7W D003305 00 2003794
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 85 of 241. PageID #: 90

                           value of "proprietary programs" will be                           others are valued based on the actual cost
                           based on the cost of research or other                            of the labor, materials and services.
                           e xpenses necessary to reproduce,                            q.   Finished "stock" you manufactured at the
                           replace, or restore lost "proprietary                             selling price less discounts and expenses
                           programs".                                                        you otherwise would have had.
                     (3) "Electronic data" will be at the cost of                       r.    "Prototypes"
                         reproduction from duplicate copies.
                         The cost of reproduction includes, but                               We will not pay more than the lesser of the
                         is not limited to, the cost of labor to                              following amounts:
                         copy or transcribe from duplicate                                    (1) The replacement cost of such property
                         copies.                                                                  used for the same product, but only if
                           If duplicate copies do not exist, the                                  replacement cost is shown as
                           value of "electronic data" will be based                               applicable to Personal Property in the
                           on the cost of research or other                                       Declarations.
                           expenses necessary to reproduce,                                        However, when replacement with
                           replace,    or    restore   lost    files,                              identical property is impossible or
                           documents and records.                                                  unnecessary, the amount of loss will
                     (4) "Media" will be at the cost to repair or                                  be based on the cost to replace with
                                                                                                   similar property used to perform the
                         replace the "media" with material of
                                                                                                   same functions. Property of others will
                         the same kind or quality.
                                                                                                   be valued in the same manner, but we
                 m. "Fine Arts"                                                                    will not pay more than the amount for
                     We will pay the lesser of:                                                    which you are legally liable; or
                     (1) The market value at the time of loss or                            (2) The amount you actually spend to
                         damage;                                                                 repair or replace lost or damaged
                                                                                                 "prototypes" used for the same
                     (2) The reasonable cost of repair or
                                                                                                 purpose.
                         restoration   to    the    condition
                         immediately before the covered loss                             s. "Research         and      development
                         or damage; or                                                      documentation":

                     (3) The   cost of        replacement            with                   We will not pay more than the least of the
                         substantially identical property.                                  following amounts:
                           For pairs or sets, we will either:                                 (1) Your cost actually spent to reproduce
                                                                                                  lost or damaged "research and
                           (a) Repair or replace any part to
                                                                                                  development documentation" from
                               restore the value and condition of
                                                                                                  back-up files or original source
                               the pair or set to that immediately
                                                                                                  documents;
                               before the covered loss or
                               damage; or                                                     (2) The reasonable cost necessary to
                                                                                                  research, repair, restore, recreate,
                           (b) Pay the difference between the
                                                                                                  reconstitute, reproduce or replace
                               value of the pair or set before and                                                          development
                                                                                                  "research       and
                               after the covered loss or damage.
                                                                                                  documentation", used for the same
                 n. Property of Others — our payment for loss                                     product, to their condition immediately
                    of or damage to personal property of                                          before the loss or damage;
                    others will only be for the account of the
                                                                                              (3) If identical "research and development
                    owners of the property. We may adjust                                         documentation" cannot be purchased,
                    losses with the owners of lost or damaged                                     the     cost     to   purchase    such
                    property if other than you. If we pay the                                     documentation of comparable kind,
                    owners, such payments will satisfy your                                       functionality and quality; or
                    claims against us for the owners' property.
                    We will not pay the owners more than their                                (4) The amount you actually spend to
                    financial interest in the Covered Property.                                   research, repair, restore, recreate,
                                                                                                  reconstitute, reproduce or replace
                  o. We may elect to defend you against suits                                                    and     development
                                                                                                  "research
                     arising from claims of owners or property.                                   documentation", used for the same
                     We will do this at our expense.                                              product.
                 p. Labor, materials and services that you                                    But we will not pay more than the cost to
                    furnish or arrange on personal property of                                restore "research and development



          411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 34 of 40
r•I '-)
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 86 of 241. PageIDZ7W D003305 00 200379
                                                                                     #: 91
                    documentation"       to     its              condition                      result in, but is not limited to:
                    immediately prior to the loss.
                                                                                                a. Deletion, destruction, generation, or
          V. DEFINITIONS                                                                            modification of "software";
              The following is added to Paragraph H. of Building                                b. Alteration, contamination, corruption,
              and Personal Property Coverage Form CP 00 10:                                         degradation, or destruction of the
              H. Definitions                                                                        integrity, quality, or performance of
                                                                                                    "software";
                  1. "Antiques" means an object having value
                     because its:                                                               c. Damage, destruction, inadequacy,
                                                                                                   malfunction, degradation, or corruption
                         a. Craftsmanship is in the style or fashion
                                                                                                   of any "hardware" or "media" used with
                            of former times; and
                                                                                                   "hardware"; or
                         b. Age is 100 years or older.
                                                                                               d. Denial of access to or denial of
                  2. "Banking premises" means the interior of                                     services from "hardware", "software",
                     that portion of any building occupied by a                                   computer network, or Web site
                     banking institution or similar safe                                          including related "software".
                     depository.                                                          7. "Counterfeit money" means an imitation of
                  3. "Communicable     disease"    means     a                               "money" that is intended to deceive and to
                     bacterial  micro-organism     transmitted                               be taken as genuine.
                     through human contact with food.
                                                                                          8. "Denial of service attack" means the
                  4. "Computer equipment" means:                                             malicious direction or a high volume of
                     a. "Hardware" owned by you or in your                                   worthless inquiries to Website or e-mail
                        care, custody or control;                                            destinations, effectively denying or limiting
                                                                                             legitimate access regardless of whether or
                     b. "Software"; or                                                       not damage to "computer equipment"
                     c. "Protection and control equipment".                                  results.
                 5. "Computer         hacking"        means  an                           9. "Dependent property" means property
                    unauthorized intrusion by an individual or                               operated by others whom you depend on
                    group of individuals, whether employed by                                to:
                    you or not, into "hardware" or "software", a                               a. Deliver materials or services to you, or
                    Web site, or a computer network and that                                      to others for your account. But any
                    results in but is not limited to:                                             property which delivers any of the
                    a. Deletion, destruction, generation, or                                      following services is not a dependent
                        modification of "software";                                               property with respect to such services:
                    b. Alteration, contamination, corruption,                                     (1) Water supply services;
                        degradation, or destruction of the                                         (2) Power supply services; or
                        integrity, quality or performance of
                        "software;                                                                 (3) Communication supply services,
                                                                                                       including services relating to
                     c. Observation, scanning, or copying of                                           Internet access or access to any
                        "electronic data", "programs and                                               electronic network;
                        applications",   and     "proprietary
                        programs";                                                            b. Accept your products or services;

                    d. Damage, destruction, inadequacy,                                       c. Manufacture products for delivery to
                       malfunction, degradation, or corruption                                   your customers under contract of sale;
                       of any "hardware" or "media" used with                                      Or
                       "hardware"; or                                                       d. Attract customers to your business.
                    e. Denial of access to or denial of                                 10. "Dependent property period of restoration"
                        services from "hardware", "software",                               means the period of time that:
                        computer network, or Web site
                                                                                            a. Begins 72 hours after the time of
                        including related "software".
                                                                                               direct physical loss or damage caused
                6. "Computer Virus" means the introduction                                     by or resulting from any Covered
                   into "hardware", "software", computer                                       Cause of Loss at the premises of the
                   network, or Web site of any malicious,                                      "dependent property"; and
                   self-replicating electronic data processing
                                                                                            b. Ends on the date when the property at
                   code or other code and that is intended to
                                                                                               the premises of the "dependent



        411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, inc. with its permission
1 053                                                                                                                      Page 35 of 40
                                                                                                                     Z7W D003305 00 2003794
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 87 of 241. PageID #: 92

                  property" should be repaired, rebuilt or                                      salary,    wages or commissions;
                  replaced with reasonable speed and                                            and
                  similar quality.                                                      (3) Who you have the right to direct
              "Dependent property period of restoration"                                    and control while performing
              does not include any increased period                                         services for you;
              required due to the enforcement of any                                 b. Any natural person who is furnished
              ordinance or law that:                                                    temporarily to you:
              c. Regulates the construction, use or                                         (1) To substitute for a permanent
                 repair, or requires the tearing down, of                                       "employee"    as    defined    in
                 any property; or                                                               paragraph a.(1), who is on leave;
              d. Requires any insured or others to test                                         or
                 for, monitor, clean up, remove,                                         (2) To meet seasonal or short-term
                 contain, treat, detoxify or neutralize, or                                  work load conditions;
                 in any way respond to or assess the
                                                                                         while that person is subject to your
                 effects of "pollutants".
                                                                                         direction and control and performing
               The expiration date of this policy will not                               services for you, excluding, however,
               cut short the "dependent property period of                               any such person while having care and
               restoration".                                                             custody of property outside the
           11. "Discover" or "Discovered" means:                                         premises;
               a. The time when you first become aware                                c. Any natural person who is leased to
                   of facts which would cause a                                          you under a written agreement
                   reasonable person to assume that a                                    between you and a labor leasing firm,
                   loss of a type covered by this policy                                 to perform duties related to the
                   has been or will be incurred,                                         conduct of your business, but does not
                   regardless of when the act or acts                                    mean a temporary "employee" as
                   causing or contributing to such loss                                  defined in paragraph a.(2);
                   occurred, even though the exact                                    d. Any natural person who is:
                   amount or details may not be known.
                                                                                            (1) A trustee, officer, employee.
               b. "Discover" or "Discovered" also means                                         administrator or manager, except
                   the time when you first receive notice                                       an administrator or manager who
                   of an actual or potential claim in which                                     is an independent contractor, of
                   it is alleged that you are liable to a                                       any "employee benefit plan"; and
                    third party under circumstances which,
                    if true, would constitute a loss under                                  (2) A director or trustee of yours while
                    this policy.                                                                that person is engaged in handling
                                                                                                "funds" or "other property" of any
           12. "Electrical disturbance" means electrical or                                     "employee benefit plan";
               magnetic       damage,      disturbance   of
               electronic recordings, or         erasure of                           e.    Any natural person who is a former
                                                                                            "employee",       partner,     "manager",
               electronic recordings.
                                                                                            director   or  trustee   retained   as a
           13. "Electronic data" means files, documents,                                    consultant    while performin  g  services
               information      and    "programs     and
                                                                                            for you;
               applications" in an electronic format and
               that are stored on "media".                                             f.   Any natural person who is a guest
                                                                                            student or intern pursuing studies or
           14. "Electronic vandalism" means "computer                                       duties, excluding, however, any such
               hacking", "computer virus" or a "denial of                                   person while having care and custody
               service attack". "Electronic vandalism"                                      or property outside the described
               does not include the theft of any property                                   premises;
               or services.
                                                                                       g.   Any "employee" of an entity merged or
           15. "Employee" means:                                                            consolidated with you prior to the
               a. Any natural person:                                                       effective date of this policy; or
                     (1) While in your service and for the                             h. Any of your "managers", directors or
                         first 30 days immediately after                                  trustees while:
                         termination of service;                                          (1) Performing acts within the scope
                     (2) Who you compensate directly by                                        of the usual duties of an




                            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission          Page 36 of 40
„   411-0792 04 14
                                                                                  Z7W D003305 00 200379,
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 88 of 241. PageID #: 93
                             "employee"; or                                                      teletype, telefacsimile or telephone
                         (2) Acting as a member of any                                           instruction which purports to have
                             committee       duly    elected   or                                been transmitted by you, but which
                             appointed by resolution of your                                     was in fact fraudulently transmitted by
                             board of directors or board of                                      someone else without your knowledge
                             trustees to perform specific, as                                    or consent;
                             distinguished      from      general,                         b. A written instruction issued by you,
                             directorial acts on your behalf.                                 which was forged or altered by
                    "Employee" does not mean any agent,                                       someone other than you without your
                    broker, factor, commission merchant,                                      knowledge or consent or which
                    consignee, independent contractor or                                      purports to have been issued by you,
                    representative of the same general                                        but was in fact fraudulently issued
                    character not specified in Paragraph 15. of                               without your knowledge or consent; or
                    this section.                                                          c. An electronic, telegraphic, cable,
                16. "Employee benefit plan" means any                                         teletype, telefacsimile, telephone or
                    welfare or pension benefit plan shown that                                written instruction initially received by
                    you sponsor and which is subject to the                                   you which purports to have been
                    Employee Retirement Income Security Act                                   transmitted by an employee but which
                    of 1974 (ERISA) and any amendments                                        was in fact fraudulently transmitted by
                    thereto.                                                                  someone else without your or the
                                                                                              employee's knowledge or consent
                17. "Fine arts" means paintings, etchings,
                    pictures, tapestries, rare art glass, art                        21. "Forgery" means the signing of the name
                    glass windows, valuable rugs, statuary,                              of another person or organization with
                    sculptures, "antique" jewelry, bric-a-brac,                          intent to deceive; it does not mean a
                    porcelains and similar property of rarity,                           signature which consists in whole or in part
                    historical value or artistic merit.                                  of one's own name signed with or without
                                                                                         authority, in any capacity, for any purpose.
                18. "Flood" means a general and temporary
                    condition of partial or complete inundation                      22. "Funds" means "money" and "securities".
                    of normally dry land areas due to:                               23. "Hardware" means a network of electronic
                    a. The overflow of inland or tidal waters;                           machine components (microprocessors)
                                                                                         capable of accepting instructions and
                    b. The unusual or rapid accumulation of                              information, processing the information
                       runoff of surface waters from any                                 according to the instructions, and
                       source; or                                                        producing desired results. "Hardware"
                    c. Mudslides or mudflows which are                                   includes but is not limited to:
                       caused by flooding as defined in b.                               a. Mainframe and mid-range computers
                       above. For the purpose of this                                        and servers;
                       Covered Cause of Loss, a mudslide or
                       mudflow involves a river of liquid and                             b. Personal computers and workstations;
                       flowing mud on the surface of normally                             c. Laptops, palmtops, notebook PCs,
                       dry land areas as when earth is                                       other portable computer devices and
                       carried by a current of water and                                     accessories including, but not limited
                       deposited along the path of the                                       to, multimedia projectors; and
                       current.
                                                                                          d. Peripheral data processing equipment,
               19. "Food contamination" means an incidence                                   including but not limited to, printers,
                   of 'food poisoning to one or more of your                                 keyboards, monitors, and modems.
                   customers as a result of:
                                                                                    24. "Installation, tools and equipment property"
                   a. Tainted food you purchased;                                       means:
                   b. Food which has been improperly                                      a. Materials,     supplies, machinery,
                      s tored, handled or prepared; or                                       fixtures and equipment that will
                   c. A "communicable disease" transmitted                                   become a permanent part of your
                      through one or more of your                                            installation while:
                      "employees".                                                            (1) Located at the site of installation;
               20. "Fraudulent instruction" means:                                            (2) "In transit" by you to or from the
                   a. An    electronic,    telegraphic,      cable,                               described premises and the job



       411-0792 04 14         Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1055                                                                                                                    Page 37 of 40
                                                                                                                   Z7W D003305 00 2003794
      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 89 of 241. PageID #: 94

                     site; or                                                             similar, related acts, events or causes
                                                                                          involving one or more persons; or
                 (3) While    in    temporary          storage
                     awaiting installation.                                         b. An act, event, cause or series of
                                                                                       similar, related acts, events or causes
           b. Commercial tools and equipment                                           not involving any person.
              usual to your business and used in
              your installation which are:                                     32. "Operations"   means    your              business
                                                                                   activities occurring at  the             described
                 (1) Your property; or
                                                                                   premises.
                 (2) The property of others in your
                                                                               33. "Other property" means tangible property
                     care, custody or control.
                                                                                   other than "money" and "securities" that
                 Commercial tools and equipment does                               has intrinsic value. "Other property" does
                 not include:                                                      not include computer programs, electronic
                                                                                   data or any property specifically excluded
                 (3) Aircraft or watercraft;
                                                                                   under this policy.
                 (4) Any property while waterborne,
                                                                               34. "Perishable         goods"       means    personal
                     airborne or underground;
                                                                                   property:
                 (5) Property you have loaned, rented                                                   under    controlled
                     or leased to others;                                           a. Maintained
                                                                                       temperature or humidity conditions for
                 (6) Property that is permanently                                      preservation; and
                     mounted to a vehicle; or
                                                                                    b. Susceptible to loss or damage if the
               (7) Property held for sale.                                             controlled temperature or humidity
       25. "In transit" means in the course of                                         conditions change.
           shipment from or to the premises shown in                            35. "Power     supply   disturbance"   means
           the Declarations. It includes such                                       interruption of power supply, power surge,
           shipments while temporarily stopped or                                   blackout, or brownout.
           delayed, incidental to the delivery.
                                                                                36. "Programs    and applications"    means
       26. "Manager" means a person serving in a                                    operating programs and applications that
           directorial capacity for a limited liability                             you purchase and that are:
           company.
                                                                                     a.   Stored on "media"; or
       27. "Member" means an owner of a limited
           liability company represented by its                                      b. Pre-installed and stored in "hardware".
           membership interest who, if a natural                                     Applications includes, but is not limited to,
           person, may also serve as a "manager".                                    programs       for    word      processing,
       28. "Mechanical       breakdown" means the                                    spreadsheet calculations, and graphic
           malfunction or failure of moving or                                       design.
           electronic parts, component failure, faulty                          37. "Proprietary programs" means proprietary
           installation, or blowout.                                                operating programs and applications that
       29. "Media" means an instrument that is used                                 you developed or that you had developed
           with "hardware" and on which "electronic                                 specifically for use in your "operations" and
           data", "programs and applications", and                                  that are:
           "proprietary programs" can be recorded or                                 a.   Stored on "media"; or
           stored. "Media" includes, but is not limited                              b. Installed and stored in "hardware".
           to, films, tapes, cards, discs, drums,
           cartridges, cells, DVDs, or CD-ROMs.                                 38. "Protection and control equipment" means:
       30. "Money" means:                                                           a. Air conditioning equipment used
                                                                                        exclusively in the operation of the
           a.    Currency, coins and bank notes in                                      "hardware";
                 current use and having a face value;
                 and                                                                b. Fire protection equipment used for the
                                                                                        protection of the "hardware", including
           b. Travelers checks, register checks and                                     automatic and manual fire suppression
              money orders held for sale to the
                                                                                        equipment and smoke and heat
              public.                                                                   detectors; and
        31. "Occurrence" means all loss or damage                                    c.   Uninterruptible power supply system,
            that is attributable to:                                                      line conditioner, and voltage regulator.
            a. An act, event, cause or series of



411-0792 04 14            Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 38 of 40
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 90 of 241. PageIDZ7W  D003305 00 200379,
                                                                                     #: 95
                 39. "Prototype" means an original version of a                                    stamps (whether represented by
                     newly designed product that is an outcome                                     actual stamps or unused value in a
                     of your "research and development                                             meter) in current use; and
                     operations". A "prototype" includes sample
                                                                                             b. Evidences     of   debt issued in
                     designs, experimental models or displays
                                                                                                connection with credit or charge cards,
                     that are associated with or integral to the
                                                                                                which cards are not issued by you.
                     manufacture of the original version of a
                     newly designed product.                                                 but does not include "money".
                 40. "Rental value" means Business Income                               45. "Soft cost expenses" means additional:
                     that consists of:                                                       a.    Realty taxes and other assessments
                    a.    Net Income (Net Profit or Loss before                                    that you incur for the period of time
                          income taxes) that would have been                                       that construction has been extended
                          earned or incurred as rental income                                      beyond the projected completion date;
                          from   tenant occupancy of the                                     b. Interest on money borrowed to finance
                          premises     described      in    the                                 construction, remodeling, renovation
                          Declarations   as    furnished    and                                 or repair; and
                          equipped by you, including fair rental
                          value of any portion of the described                              c. Advertising,  public relations       and
                          premises which is occupied by you;                                    promotional expenses.
                          and                                                          46. "Software" means:
                    b. Continuing normal operating expenses                                  a. "Media";
                       incurred in connection with that                                      b. "Electronic data";
                       premises, including:
                                                                                             c. "Programs and applications"; and
                          (1) Payroll; and
                                                                                            d. "Proprietary programs".
                          (2) The amount of charges which are
                              the legal obligation of the tenant(s)                    47. "Spoilage" means any detrimental change
                              but would otherwise be your                                  in physical state of "perishable goods".
                              obligations.                                                 Detrimental change includes, but is not
                                                                                           limited to, thawing of frozen goods,
                41. "Research          and      development                                warming        of     refrigerated  goods,
                    documentation" means written evidence of
                                                                                           solidification of liquid or molten material,
                    facts, information, processes, concepts or
                                                                                           chemical reactions to material in process,
                    formulas that are directly related to the
                                                                                           and reduction in value of time sensitive
                    development      of    new   products   or                             materials.
                    enhancement of existing products. Written
                    evidence includes written papers, plans,                           48. "Theft" means the unlawful taking of
                    manuscripts,     written   or    inscribed                             property to the deprivation of the insured.
                    documents or plans.                                                49. "Transfer account" means an account
                   "Research         and        development                                maintained by you at a financial institution
                   documentation" does not include "valuable                               from which you can initiate the transfer,
                   papers and records", accounts receivable                                payment or delivery of "money" and
                   or "media", "software" or "data".                                       "securities":
               42. "Research and development operations"                                    a.    By means of electronic, telegraphic,
                   means your business activities that are                                        cable,    teletype,  telefacsimile or
                   directly related to the development of new                                     telephone instructions communicated
                   products or the enhancement of existing                                        directly through an electronic funds
                   products.                                                                      transfer system; or
               43. "Scientific and professional equipment"                                 b. By means of written instructions
                   means medical, engineering, veterinary,                                    establishing the conditions under
                   measurement, recording, analyzing or                                       which such transfers are to be initiated
                   similar equipment.                                                         by such financial institution through an
                                                                                              electronic funds transfer system.
               44. "Securities"  means    negotiable  and
                   nonnegotiable instruments or contracts                             50. "Valuable papers and records" means:
                   representing either "money" or property                                 a. Inscribed, printed or written:
                   and includes:
                                                                                                  (1) Documents;
                   a.    Tokens, tickets, revenue and other
                                                                                                  (2) Manuscripts; and



       411-0792 04 14           Includes copyrighted materials of Insurance Services Offices, Inc. with its permission
1057                                                                                                                      Page 39 of 40
                                                                                                                 Z7W D003305 00 2003794
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 91 of 241. PageID #: 96

                 (3) Records                                                      b. Similar items stored electronically.
                 including abstracts, books, deeds,                               But, "valuable papers and records" does
                 drawings, films; maps or mortgages;                              not mean "money" or "securities".
                 and




                 ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




411-0792 04 14          Includes copyrighted materials of Insurance Services Offices, Inc. with its permission         Page 40 of 40
                                                                                                                             Z7W D003305 00 20037.
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 92 of 241. PageID #: 97
                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
                                                                           IT CAREFULLY.

                        REAL ESTATE PROPERTY BROADENING ENDORSEMENT
          This endorsement modifies insurance provided under the followin
                                                                          g:
          BUILDING AND PERSONAL PROPERTY COVERAGE FORM
          BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
          BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
                                                            — ACTUAL LOSS SUSTAINED
          BRONZE PROPERTY BROADENING ENDORSEMENT
          SILVER PROPERTY BROADENING ENDORSEMENT
          GOLD PROPERTY BROADENING ENDORSEMENT
          PLATINUM PROPERTY BROADENING ENDORSEMENT

          This endorsement applies only to those locations for which a corresp
                                                                                    onding premium has been paid.
          The following is added to C. Limits of Insurance of Building
                                                                           and Personal Property Coverage Form CP 00 10:
          The limits applicable to the Coverages included in this endorsement
                                                                                    may either be in addition to or included within
          the applicable Limits of Insurance. For application of the limits,
                                                                             refer to each coverage within this endorsement.
         Refer to SECTION V — DEFINITIONS of this endorsement
                                                                              for additional words or phrases which appear in
         quotation marks that have special meaning.
         I. COVERAGES
             A. Scheduled Coverages
                  The coverages in this endorsement amend the coverage provide
                                                                                         d under the Building and Personal
                 Property Coverage Form, Business Income (and Extra Expens
                                                                                  e) Coverage Form, Business Income (and
                 Extra Expense) Coverage Form — Actual Loss Sustained, and
                                                                                  Silver/Gold/Platinum Property Broadening
                 Endorsement through new coverages and substitute coverage
                                                                                 grants. These coverages are subject to the
                 provisions applicable to this policy, except where amended within
                                                                                     this endorsement. If any of the property
                 covered by this endorsement is also covered under any other
                                                                                      provisions of the policy of which this
                 endorsement is made a part, or if more than one coverage under
                                                                                      this endorsement applies, in the event
                 of loss or damage, you may choose only one of these coverages
                                                                                      to apply to that loss. The most we will
                 pay in this case is the limit of insurance applying to the covera
                                                                                   ge you select. Coverages included in this
                 endorsement apply either separately to each described premis
                                                                                   es or on an "occurrence" basis. Refer to
                 each coverage within this endorsement for application of covera
                                                                                  ge.
                                                                                           Limits of         Amended Limits
                                                                                          Insurance           of Insurance           Page
                 1. Alternative Key Systems                                                  $100,000                    $             1
                 2. Emergency Evacuation Expense                                               $25,000                   $             2
                 3. Extended Business Income                                                 365 Days                          N/A     2
                 4. Paved Surfaces                                                            $50,000                    $             2
                5. Realty Tax                                                                 $75,000                    $             3
                6. Retail Anchor Store — Business Income                                     $150,000                    $             3
                7. Tenant Replacement Expense                                                 $50,000                    $            4
        II. DEDUCTIBLE
             We will not pay for covered loss or damage in any one "occurr
                                                                              ence" unless the amount of loss or damage
             exceeds the deductible amount shown in the Declarations of
                                                                          this Policy. We will then pay the amount of loss
             or damage in excess of the Deductible, up to the applicable
                                                                         Limit of Insurance for all coverages listed under
             SECTION I — COVERAGES. No deductible applies to covera
                                                                         ges where specifically designated.
        III. COVERED PROPERTY
                                                                               Paragraph 4. Additional Coverages of
             A. Scheduled Coverages                                            Building and Personal Property Coverage
                 1. Alternative Key Systems                                    Form CP 00 10:

                   The following is added to A. Coverage,                      Alternative Key Systems
                                                                               (1) We will pay for loss or damage to

       411-0800 04 14             Includes copyrighted material of Insurance Services Office, Inc.
1059                                                                                               with its permission
                                                                                                                                 Page 1 of 7
                                                                                                                 Z7W D003305 00 2003792
        Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 93 of 241. PageID #: 98
            Alternative Key Systems, including                                     Additional Coverage            is   additional
            card programmers, card readers,                                        insurance.
            transceivers,        related    alarms,                          (6) No    deductible   applies             to   this
            computers, power supplies and any                                    Additional Coverage
            other     electronic     or  mechanical
            equipment needed to make the card                           3. Extended Business Income
            keys work. The loss must be caused by                             SECTION III. — COVERED PROPERTY,
            a Covered Cause of Loss and take                                  Paragraph A. Scheduled Coverages,
            place at the described premises.                                  subparagraph 18. Extended Business
        (2) The most we will pay for loss or                                  Income of Silver/Gold/Platinum Property
            damage to alternative key systems is                              Broadening Endorsement is replaced by
            $100,000 or the Limit of Insurance                                the following:
            shown in the Amended Limits Section                               A. Coverage, Paragraph 5. Additional
            of this Endorsement, in any one policy                            Coverages, subparagraphs c.(1)(b) and
            period regardless of the number of                                c.(2)(b) of Business Income (and Extra
            claims or number of insured locations                             Expense) Coverage Form CP 00 30 and
            involved.                                                         Business Income (and Extra Expense)
        (3) The amount payable under this                                     Coverage Form — Actual Loss Sustained
            Additional Coverage is additional                                 411-0581 are replaced by the following:
            insurance.                                                        (1)(b)    Ends on the earlier of:
    2. Emergency Evacuation Expense                                                     (i)   The date you could restore
        The following is added to A. Coverage,                                                your     "operations",     with
        Paragraph 4. Additional Coverages of                                                  reasonable speed, to the level
        Building and Personal Property Coverage                                               which would generate the
        Form CP 00 10:                                                                        business income amount that
                                                                                              would have existed if no direct
        Emergency Evacuation Expense
                                                                                              physical loss or damage had
        (1) We will pay for the reasonable                                                    occurred; or
            expenses you incur for the emergency
                                                                                        (ii) 365 consecutive days after
            evacuation of your tenants and their
                                                                                             the date determined in (1)(a)
            guests from locations scheduled on
                                                                                             above.
            the policy.
                                                                              (2)(b)    Ends on the earlier of:
        (2) The Emergency Evacuation must be in
            response to an imminent danger of                                           (i)   The date you could restore
            injury or loss of life to your tenants                                            tenant     occupancy,     with
            and their guests from a covered cause                                             reasonable speed, to the level
            of loss.                                                                          which would general the
                                                                                              "Rental Value" that would
        (3) We will not pay for any expenses                                                  have existed if no direct
            arising out of:
                                                                                              physical loss or damage had
            (a) Planned evacuation drills                                                     occurred; or
            (b) The evacuation of one or more of                                        (ii) 365 consecutive days after
                your tenants and their guests due                                            the date determined in (2)(a)
                to their medical conditions, or                                              above.
            (c) The threat of a named tropical                           4. Paved Surfaces
                storm or hurricane that does not
                come within 250 miles of the                                  The following is added to A. Coverage,
                insured location.                                             Paragraph 5. Coverage Extensions of
                                                                              Building and Personal Property Coverage
        (4) The most we will pay per insured                                  Form CP 00 10:
            location in any one "occurrence" under
            this Additional Coverage, regardless of                           Paved Surfaces
            the number of tenants and guests, is                              (1) You may extend the insurance
            $25,000 or the Limit of Insurance                                     provided under Building to apply to
            shown in the Amended Limits Section                                   your paved surfaces, including but not
            of this Endorsement.                                                  limited to bridges, roadways, and
                  amount     payable      under      this                         parking lots.
        (5) The
                                                                              (2) Regardless         of    the   number       of



411-0800 04 14          Includes copyrighted material of Insurance Services Office, Inc. with its permission       Page 2 of 7
                                                                                                                        Z7W D003305 00 200379,
                 Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 94 of 241. PageID #: 99
                     described premises involved, the most                                              those of like kind and quality;
                    we will pay for loss or damage in any                                               or
                    one "occurrence" at the described
                    premises is $50,000 or the Limit of                                            (iii) buildings constructed   at   a
                    Insurance shown in the Amended Limits                                                different location.
                    Section of this Endorsement.                                         (5) Regardless of the number of insured
                                                                                             locations affected, the most we will
                 (3) Payment for loss or damage to this
                     property is included in the applicable                                  pay in any one "occurrence" for this
                     Limit of Insurance.                                                     additional coverage is $75,000 or the
                                                                                             Limit of Insurance shown in the
                 (4) A. Coverage, Paragraph 2. Property                                      Amended Limits Section of this
                     Not Covered, subparagraph d. of                                         Endorsement.
                     Building  and Personal Property
                                                                                        (6) The amount payable under this
                     Coverage Form CP 00 10, is deleted.
                                                                                            Additional Coverage is additional
                 (5) Special Paved Surfaces Exclusion                                       insurance.
                   We will not pay for loss or damage                              6. Retail Anchor Store — Business Income
                   caused by freezing or thawing.
                                                                                        The following is added to A. Coverage,
             5. Realty Tax                                                              Paragraph 4. Additional Coverages of
                 The following is added to A. Coverage,                                 Building and Personal Property Coverage
                 Paragraph 4. Additional Coverages of                                   Form CP 00 10:
                 Building and Personal Property Coverage                                Retail Anchor Store — Business Income
                 Form CP 00 10:
                                                                                        (1) We will pay the actual loss of
                 Realty Tax                                                                  "business income" you sustain due to
                (1) We will reimburse you for the                                            the necessary "suspension" of your
                     increased realty tax liability directly                                 "operations" during the "dependent
                     caused by the repair or reconstruction                                  property period of restoration". The
                     of damaged scheduled property                                           "suspension" must be caused by
                    caused by or resulting from direct                                       direct physical loss of or damage to
                    physical damage or loss from a                                          "retail anchor store property" caused
                    Covered Cause of Loss.                                                  by or resulting from any Covered
                                                                                            Cause of Loss.
                (2) We will only pay for Realty tax
                    assessments billed and assessed the                                (2) We will pay the actual and necessary
                    earlier of within one year of the                                       "Extra Expense" you incur due to
                    "Period of Restoration" or two years                                    direct physical loss of or damage to
                    after the date of the loss at the                                       "Retail Anchor Store Property" caused
                    affected scheduled location.                                            by or resulting from any Covered
                                                                                            Cause of Loss.
                (3) Reimbursement under this coverage
                    will not extend beyond the single, one-                            (3) Except as otherwise provide for, to
                    time payment applying to the lesser of                                 calculate recoverable loss under this
                    the periods shown in (2) above.                                        coverage, we will use the terms and
                                                                                           provisions as set forth under the
                (4) We will not pay for any of the
                                                                                           Business Income and Extra Expense
                    following:                                                             coverage found elsewhere in this
                    (a) The portion of the increases in the                                endorsement.
                        realty tax assessment of a                                     (4) Under this Additional Coverage, Retail
                        scheduled location's tax rate                                      Anchor Store — Business Income, the
                        made since the last assessment                                     definition of "Extra Expense" is
                        and the date of the loss.                                          defined as follows:
                   (b) An     increased      realty  tax                                   "Extra Expense" means necessary
                       assessment that is due to your                                      expenses you incur during the
                       decision to repair or reconstruct                                   "dependent     property   period    of
                       the scheduled location with:                                        restoration" that you would not have
                        (i) building           configuration                               incurred if there had been no direct
                            different, or larger building,                                 physical loss or damage to the
                            than original design;                                          premises of any "retail anchor store
                        (ii) building materials other than                                 property" caused by or resulting from



       411-0800 04 14           Includes copyrighted material of Insurance Services Office, Inc. with its permission
1061                                                                                                                   Page 3 of 7
                                                                                                                       /VV IJUU3dUb UU ZUU3Pd4
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 95 of 241. PageID #: 100
                a Covered Cause of Loss:                                           Tenant Replacement Expense
                (a) To    avoid   or   minimize the                                (1) In the event your tenants must
                    "suspension" of business and to                                    relocate from the described premises
                    continue "operations"; or                                          due to untenantability caused by or
                                                                                       resulting from direct physical loss or
                (b) To minimize the "suspension" of
                                                                                       damage by a Covered Cause of Loss,
                    business if you cannot continue
                                                                                       we will pay the following expenses
                    "operations".
                                                                                       you actually incur to replace your
             (5) $150,000 or the Limit of Insurance                                    commercial tenant.
                 shown in the Amended Limits Section
                                                                                   (2) We will only pay for the following
                 of this Endorsement is the most we
                                                                                       expenses:
                 will   pay    under   this   Additional
                 Coverage for loss you sustain from                                     (a) Necessary           Fees      and
                 loss of or damage to the "retail anchor                                    Commissions of Real Estate
                 store    property"  after   a     single                                   Brokers or Real Estate Agents; or
                 "occurrence".                                                          (b) Advertising          and    Promotional
                 (a) This coverage does not apply                                           Expenses
                     separately    to     each     insured                              you pay to obtain new tenant leases.
                     location.   $100,000       is     the
                     maximum you     may   collect  in one                         (3) We will only pay for these expenses
                                                                                       that you actually incur within 60 days
                     "occurrence" regardless of the
                     number of        insured locations                                of the date that the damaged buildings
                     involved or "retail anchor store                                  have been repaired or rebuilt.
                     properties"    affected     in     an                         (4) Regardless of the number of tenants'
                     "occurrence".                                                     involved, the most we will pay in any
                 (b) As part of your Duties In the Event                               one "occurrence" is $50,000 or the
                                                                                       Limit of Insurance shown in the
                     of Loss or Damage, you are
                                                                                       Amended Limits Section of this
                     responsible to research, assess,
                                                                                       Endorsement.
                     present and document your claim
                     for any loss presented under this              IV. BROADENED VALUATION CLAUSE
                     "dependent property" coverage.                      A. E. Loss Conditions, Paragraph 7. Valuation,
                     As part of your documentation,
                                                                            subparagraph a. of Building and Personal
                     you must include reliable data that
                                                                            Property Coverage Form CP 00 10 is replaced
                     permits us. to verify your claim.
                                                                            by the following:
                 (c) "Retail anchor store property" is
                                                                            a. At replacement cost without deduction for
                     not "dependent property". In the                                             except    as    provided
                                                                                depreciation,
                     event of a covered loss at "retail
                                                                                otherwise in this Property Coverage Part.
                     anchor           store    property",
                     "dependent property" coverage                                 (1) You may claim for loss or damage
                     cannot be applied in addition to                                  covered by this insurance on an actual
                     the coverage afforded under                                       cash value basis instead of on a
                     "retail anchor store property".                                   replacement cost basis. In the event
                                                                                       you elect to have loss or damage
             (6) The amount payable under this
                                                                                       settled on an actual cash value basis,
                 Additional Coverage is additional
                                                                                       you may still make a claim on a
                 insurance and will end on the earlier                                 replacement cost basis if you notify us
                 of:                                                                   of your intent to do so within 180 days
                 (a) the applicable limit of insurance                                 after the date loss or damage.
                     has been exhausted; or
                                                                                    (2) We will not pay on a replacement cost
                 (b) the "retail anchor store property"                                 basis for any loss or damage:
                     has been rebuilt, fully repaired or                                (a) Until the lost or damaged property
                     replaced with similar tenant.                                          is actually repaired or replaced;
        7.    Tenant Replacement Expense                                                    and
              The following is added to A. Coverage,                                     (b) Unless the repairs or replacement
              Paragraph 4. Additional Coverages of                                           are made as soon as reasonably
              Building and Personal Property Coverage                                        possible after the loss or damage.
              Form CP 00 10:                                                        (3) We will not pay more for loss or



    411-0800 04 14            Includes copyrighted material of Insurance Services Office, Inc. with its permission      Page 4 of 7
n
                                                                                                                             Lio 0003305 00 200379z
                 Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 96 of 241. PageID #: 101
                        damage on a replacement cost basis                                                    after   the   date   of   the
                        than the least of:                                                                    "occurrence".
                        (a) The Limit of Insurance applicable                                  (3) If your lease contains a renewal
                            to the lost or damaged property;                                       option, the expiration of the renewal
                        (b) The cost to replace, at the same                                       option period will replace the
                            location, the lost or damaged                                          expiration of the lease in the
                            property with other property:                                          procedure described in (2) above.
                                (i) Of comparable material and                                 (4) Nothing, if others pay for repairs or
                                    quality; and                                                   replacement.
                                (ii) Used for the same purpose; or                  C. The following is added to E. Loss Conditions,
                        (c) The amount you actually spend                              Paragraph 7. Valuation of Building and
                                                                                       Personal Property Coverage Form CP 00 10:
                            that is necessary to repair or
                            replace the lost or damaged                                  t.    The following property at actual cash
                            property  —   even    if,  when                                    value:
                            replacement is necessary, you                                      (1) Used or second hand merchandise
                            choose to make use of other than                                       held in storage or for sale;
                            new property to effect such
                            replacement.                                                       (2) Household contents, except personal
                                                                                                   property in apartments or rooms
         B. E. Loss Conditions, Paragraph 7. Valuation,
                                                                                                   furnished by you as landlord;
            subparagraph e. of Building and Personal
            Property Coverage Form CP 00 10 is replaced                                       (3) Manuscripts;
            by the following:                                                                 (4) Works of art, "antiques" or rate
             e. Tenant's Improvements and Betterments                                             articles, including etchings, pictures,
                at:                                                                               statuary, marbles, bronzes, porcelains
                                                                                                  and bric-a-brac; and
                (1) Actual cash value of the lost or
                    damaged property if you make repairs                                    (5) Contractors equipment and tools
                    promptly.                                                           u. Lottery tickets at their initial cost to you
                (2) A proportion of your original cost if you                               except for winning tickets, at their
                    do not make repairs promptly. We will                                   redeemed present cash value.
                    determine the proportionate value as                                v. Data, media and computer "software"
                    follows:                                                                programs. For media, at the actual costs
                    (a) Multiply the original cost by the                                   of repairing or replacing the media with
                        number of days from the loss or                                     material of like kind and quality. Data and
                        damage to the expiration of the                                     computer "software" programs at the
                        lease; and                                                          actual cost of reproducing the data or
                                                                                           computer "software" program, providing
                    (b) Divide the amount determined in                                    you actually reproduce or replace it.
                        (a) above by the number of days
                        from      the                                                   w. Prepackaged "software" programs and
                                        installation   of
                        improvements to the expiration of                                  electronic data processing equipment that
                        the lease.                                                         cannot be replaced, at the cost of
                                                                                           functionally equivalent "software" or
                    (c) When a written lease does not                                      "hardware".
                        exist, instead of the method of
                        calculating loss shown in e.(2)(a)                             x. "Business income", "extra expense" and
                        and (b) above, we will determine                                  "resumption of operations":
                        the proportionate value of the                                        (1) The amount of "business income" loss
                        improvements and betterments as                                           will be determined based on:
                        follows:                                                                 (a) The Net Income of the business
                          (i) Multiply the original cost by                                          before the direct physical loss or
                              365 days; and                                                          damage occurred;
                         (ii)    Divide the amount determined                                    (b) The likely Net Income of the
                                 in (a) above by the number of                                       business if no loss or damage had
                                 days from the installation of                                       occurred but not including any Net
                                 improvements to 365 days                                            Income that would likely have
                                                                                                     been earned as a result of an



       411-0800 04 14                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
1063                                                                                                                         Page 5 of 7
                                                                                                                  L/ VV uuu.iiu5 UU ZUU,5 /
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 97 of 241. PageID #: 102
                    increase in the volume          of                                         at   an    insured         location   or
                    business   conditions    due    to                                         elsewhere.
                    favorable   business    conditions                                    (b) "Extra expense" loss to the extent
                    caused by the impact of the                                               you can return "operations" to
                    Covered Cause of Loss on                                                  normal and discontinue such
                    customers or on other businesses;                                         "extra expense".
                 (c) The operating expenses, including                                    If you do not resume "operations", or
                     payroll expenses, necessary to                                       do not resume "operations" as quickly
                     resume "operations" with the                                         as possible, we will pay based on the
                     same quality of service that                                         length of time it would have taken to
                     existed just before the direct                                       resume "operations" as quickly as
                     physical loss or damage; and                                         possible.
                 (d) Other     relevant     sources            of    V.   DEFINITIONS
                     information, including:
                                                                           A. The following is added to Paragraph H. of
                     (I)   Your financial records           and               Building and Personal Property Coverage
                           accounting procedures;                             Form CP 00 10:
                     (ii) Bills, invoices         and      other                H. Definitions
                          vouchers; and
                                                                                     1. "Business income" means:
                     (iii) Deeds, liens or contracts.
                                                                                          a.   Net Income (Net Profit or Loss
           (2) The amount of "extra expense" will be                                           before income taxes) that would
               determined based on:                                                            have been earned or incurred if
               (a) All expenses that exceed the                                                no physical loss or damage had
                   normal operating expenses that                                              occurred; and
                   would have been incurred by                                            b. Continuing             normal    operating
                   "operations" during the "period of                                        expenses             incurred,   including
                   restoration" if no direct physical                                        payroll.
                   loss or damage had occurred. We
                                                                                     2. "Period of restoration" means the
                   will deduct from the total of such
                                                                                        period of time that:
                   expenses:
                                  salvage     value    that                               a.    Begins immediately after the time
                           The
                                                                                                of direct physical loss or damage
                           remains of any property
                                                                                                caused by or resulting from any
                           bought for temporary use
                                      the    "period     of                                     Covered Cause of Loss at an
                           during
                                                                                                insured location; and
                           restoration", once "operations"
                           are resumed; and                                               b. Ends on the earlier of:
                     (ii) Any "extra, expense" that is                                          (1) The date when the property at
                          paid for by other insurance,                                              an insured location should be
                          except for insurance that is                                              repaired, rebuilt or replaced to
                          written subject to the same                                               a     condition       permitting
                          plan, terms, conditions and                                               occupancy with       reasonable
                          provisions as this insurance;                                             speed and similar quality; or
                          and                                                                   (2) The date when business is
                 (b) All necessary expenses that                                                    resumed at a new permanent
                     reduce the "business income" loss                                              location.
                     that otherwise would have been                                       "Period of restoration" does not
                     incurred.                                                            include any increased period required
            (3) Resumption of Operations                                                  due to the enforcement of any
                                                                                          ordinance or law that:
                 We will reduce the amount of your:
                                                                                           c. Regulates the construction, use or
                 (a) "Business income" loss, other
                                                                                              repair, or requires the tearing
                     than "extra expense", to the extent
                                                                                              down of any property; or
                     you can resume your "operations",
                     in whole or in part, by using                                         d. Requires any insured or others to
                     damaged or undamaged property                                            test for, monitor,        clean up
                     (including merchandise or "stock")                                       remove, contain, treat, detoxify or




411-0800 04 14             Includes copyrighted material of Insurance Services Office, Inc. with its permission        Page 6 of 7
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 98 of 241. PageIDZ7Af D003305 00 2003794
                                                                                    #: 103
                               neutralize, or in any way, respond                                         premises; but;
                               to, or assess the effects of
                               "pollutants".                                                   This coverage does not apply to leader
                                                                                              locations used at any time for exhibitions,
                        3. "Retail Anchor Store Property" means                                trade shows, conventions, fairs or similar
                           a retail establishment occupying an                                events. EXAMPLE: Leader Location: A
                           area in, or directly adjacent and within                           large department store (anchor store) at a
                           1000 feet to, a scheduled location that                            shopping mall that serves as a general
                           you depend on to serve as a general                                a ttraction to the premises and without
                           a ttraction to that scheduled location                             which, the number of shoppers coming
                           and, without which, the number of                                  and going would be significantly lower-
                           shoppers coming and going would be                                 customers would go elsewhere to shop.
                           significantly lower.
                                                                                          10. "Dependent property period of restoration"
                    4. "Suspension" means:                                                    means the period of time that:
                           a. The slowdown or cessation of your                               a. Begins with the date of direct physical
                              business activities; or                                              loss or damage caused by or resulting
                           b. That a part of all of an insured                                     from any Covered Cause of Loss at
                              location is rendered untenantable,                                   the premises of the "dependent
                              if coverage for "Business Income"                                    property" or "retail anchor store
                              including "Rental Value" or "Rental                                  property"; and
                              Value" applies.                                                 b. Ends on the date when the property at
            B. SECTION V. — DEFINITIONS, Paragraph H.                                            the premises of the "dependent
               Definitions, subparagraphs 9. "Dependent                                          property" "retail anchor store property"
               Property" and 10. "Dependent property period                                      should have been repaired, rebuilt or
               of restoration" of Bronze/Silver/Gold/Platinum                                    replaced to a condition permitting
               Property     Broadening    Endorsement      are                                   occupancy with reasonable speed and
               replaced by the following:                                                        similar quality.
               9. "Dependent property" means property                                         "Dependent property period of restoration"
                   operated by others whom you depend on                                      does not include any increased period
                   to:                                                                        required due to the enforcement of any
                                                                                              ordinance or law that:
                    a. Deliver materials or services to you, or
                       to others for your account;                                           c. Regulates the construction, use or
                                                                                                  repair, or requires the tearing down of
                   b. Accept your products or services;
                                                                                                  any property; or
                   c. Manufacture products for delivery to
                                                                                             d. Requires any insured or others to test
                      your customers under contract of sale;
                                                                                                  for, monitor, clean up, remove,
                      or
                                                                                                  contain, treat, detoxify or neutralize,
                   d. Attract customers to your business.                                         or in any way respond to, or assess the
                      This applies only to damaged or                                             effects of "pollutants".
                      destroyed property of others:                                          The expiration date of this policy will not
                         (1) Located at the same premises                                    cut short the "dependent property period
                             (grounds) as those shown in the                                 of restoration".
                             Declarations; and
                         (2) That serves as a leader location -
                             attracting customers to the



                         ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN
                                                                            UNCHANGED.




       411-0800 04 14             Includes copyrighted material of Insurance Services Office, Inc. with
                                                                                                        its permission     Page 7 of 7
1065
                                                                                                      ztw D003305 00 2003
        Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 99 of 241. PageID #: 104
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEA
                                                                              SE READ IT CAREFULLY.

                                  EQUIPMENT BREAKDOWN COVERAGE
          This endorsement modifies insurance provided under
                                                             the following:
          COMMERCIAL PROPERTY COVERAGE PART

          A. The following is added as an Additional
                                                                       provide additional amounts of insurance.
             Coverage to the Causes of Loss —
                                                                            a. Expediting Expenses
             Basic Form, Broad Form or Special
                                                                                 With respect to your Covered
             Form.
                                                                                Property, we will pay up to
                                                                                $100,000 unless otherwise
               Additional Coverage- Equipment
                                                                                shown in a Schedule, the
               Breakdown
                                                                                reasonable extra cost to:
              The term Covered Cause of Loss
                                                                                    (1) make temporary
              includes the Additional Coverage
                                                                                        repairs; and
              Equipment Breakdown as described and
                                                                                   (2) expedite permanent
              limited below.
                                                                                        repairs or permanent
                                                                                        replacement.
             1. We will pay for direct physical
                                                                          b. Hazardous Substances
                  damage to Covered Property that is
                                                                               We will pay for the additional
                  the direct result of an "accident". As
                                                                               cost to repair or replace
                  used in this Additional Coverage,
                                                                               Covered Property because of
                  "accident" means a fortuitous event
                                                                               contamination by a "hazardous
                  that causes direct physical damage
                                                                               substance." This includes the
                  to "covered equipment". The event
                                                                               additional expenses to clean up
                 must be one of the following:
                                                                              or dispose of such property.
                 a. mechanical breakdown,
                                                                              This does not include
                         including rupture or bursting                        contamination of "perishable
                        caused by centrifugal force;                          goods" by refrigerant, including
                 b. artificially generated electrical
                                                                              but not limited to ammonia,
                        current, including electric                           which is addressed in 2.c.(1)(b)
                        arcing, that disturbs electrical                      below. As used in this coverage,
                        devices, appliances or wires;                         additional costs mean those
                 c. explosion of steam boilers,
                                                                              beyond what would have been
                        steam pipes, steam engines or                        payable under this Equipment
                        steam turbines owned or                              Breakdown Coverage had no
                       leased by you, or operated                            "hazardous substance" been
                       under your control;                                   involved.
                d. loss or damage to steam pipes,
                       steam engines or steam                                 The most we will pay for loss,
                       turbines caused by or resulting
                                                                              damage or expense under this
                       from any condition or event
                                                                              coverage, including actual loss
                      inside such equipment; or                              of Business Income you sustain
                e. loss or damage to hot water
                                                                             and necessary Extra Expense
                      boilers or other water heating                         you incur, if shown as covered,
                      equipment caused by or
                                                                             is $100,000 unless otherwise
                      resulting from any condition or
                                                                             shown in a Schedule.
                      event inside such boilers or
                      equipment.
           2. Unless otherwise shown in a
               Schedule, the following coverages
               also apply to the direct result of an
               "accident." These coverages do not




       451-0038 (11/04)    Includes copyrighted material of Insurance Services Office,
                                                                                         Inc.     Page 1 of 8
1066
                                                                                                  VV LJUUJOUU UU ZUU,3

Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 100 of 241. PageID #: 105



                                                                             extended to apply to your
           c. Spoilage                                                       loss, damage or expense
              (1) We will pay for:                                           caused by an "accident" to
                   (a) physical damage to                                    equipment that is owned by
                        "perishable goods" due                              a utility, landlord or other
                        to spoilage;                                        supplier with whom you
                   (b) physical damage to                                   have a contract to supply
                        "perishable goods" due                              you with any of the following
                        to contamination from                               services: electrical power,
                        the release of                                      waste disposal, air
                        refrigerant, including but                          conditioning, refrigeration,
                        not limited to ammonia;                             heating, natural gas,
                   (c) any necessary                                        compressed air, water,
                        expenses you incur to                               steam, internet access,
                       reduce the amount of                                 telecommunications
                       loss under this                                      services, wide area
                       coverage to the extent                               networks or data
                       they do not exceed the                               transmission. The
                       amount of loss that                                  equipment must meet the
                       otherwise would have                                 definition of "covered
                       been payable under this                              equipment" except that it is
                       coverage.                                            not Covered Property.
             (2) If you are unable to replace                         (2) Unless otherwise shown in
                  the "perishable goods"                                    a Schedule, Service
                  before its anticipated sale,                             Interruption coverage will
                  the amount of our payment                                not apply unless the failure
                  will be determined on the                                or disruption of service
                  basis of the sales price of                              exceeds 24 hours
                  the "perishable goods" at                                immediately following the
                  the time of the "accident,"                              "accident".
                  less discounts and                                  (3) The most we will pay for
                  expenses you otherwise                                   loss, damage or expense
                  would have had. Otherwise                                under this coverage is the
                  our payment will be                                      limit that applies to
                 determined in accordance                                 Business Income, Extra
                 with the Valuation condition.                            Expense or Spoilage,
             The most we will pay for loss,                               except that if a limit is
             damage or expense under this                                 shown in a Schedule for
             coverage is $100,000 unless                                  Service Interruption, that
             otherwise shown in a Schedule.                               limit will apply to Business
         d. Data Restoration                                              Income and Extra Expense
             We will pay for your reasonable                              loss under this coverage.
            and necessary cost to research,                       f. Business Income and Extra
            replace and restore lost "data."                          Expense
            The most we will pay for loss,                            Any insurance provided under
            damage or expense under this                             this coverage part for Business
            coverage, including actual loss                          Income or Extra Expense is
            of Business Income you sustain                           extended to the coverage
            and necessary Extra Expense                              provided by this endorsement.
            you incur, if shown as covered,                          The most we will pay for loss of
            is $100,000 unless otherwise                             Business Income you sustain or
            shown in a Schedule.                                     necessary Extra Expense you
         e. Service Interruption                                     incur is the limit shown in the
            (1) Any insurance provided for                           Declarations for that coverage,
                 Business Income, Extra                              unless otherwise shown in a
                 Expense or Spoilage is                              Schedule.


 451-0038 (1 1/04)   Includes copyrighted material of Insurance Services Office, Inc.        Page 2 of 8
                                                                                                        •   • w   vvv •••0   t•J   VV •.-1




       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 101 of 241. PageID #: 106


                                                                                   period (starting with the
                  g. Mold                                                           beginning of the present
                      (1) The coverage described                                    annual policy period). With
                            below applies only if all                               respect to a particular
                            reasonable means were                                  "accident" which results in
                            used to save and preserve                              "mold", we will not pay more
                            the property from further                              than a total of $15,000 even
                            damage at the time of and                              if the "mold" continues to be
                            after the "accident."                                  present or active, or recurs,
                      (2) We will pay for loss,                                    in a later policy period.
                           damage or expense caused
                           by "mold," only when "mold"               3. EXCLUSIONS
                           is the direct result of an                   All exclusions in the Causes of Loss
                           "accident" that occurs                       form apply except as modified below
                           during the policy period.                    and to the extent that coverage is
                           As used in this coverage,                    specifically provided by this
                           the term loss or damage                      Additional Coverage Equipment
                           means:                                       Breakdown.
                           (a) Direct physical loss or                  a. The exclusions are modified as
                                 damage to Covered                           follows:
                                 Property caused by                          (1) If the Causes of Loss- Basic
                                 "mold" including the                              Form or Causes of Loss-
                                cost of removal of the                             Broad Form applies, the
                                "mold";                                            following is added to
                          (b) The cost to tear out and                            Exclusion B.2.: Depletion,
                                replace any Covered                               deterioration, corrosion,
                                Property as needed to                             erosion, wear and tear or
                                gain access to the                                other gradually developing
                                "mold"; and                                       conditions. But if an
                          (c) The cost of testing                                 "accident" results, we will
                               performed after                                    pay for resulting loss,
                                removal, repair,                                  damage or expense.
                               replacement or                               (2) The following is added to
                               restoration of the                                Exclusion B.1.g.:
                               damaged property is                               However, if electrical
                               completed, provided                               "covered equipment"
                               there is a reason to                              requires drying out because
                               believe that "mold" is                            of Water as described in
                               present.                                          g.(1) through g.(3) above,
                    (3) The most we will pay for                                 we will pay for the direct
                         loss, damage or expense                                 expenses of such drying out
                         under this coverage,                                    subject to the applicable
                         including actual loss of                                Limit of Insurance and
                         Business Income you                                     deductible for Building or
                         sustain and necessary Extra                             Business Personal
                         Expense you incur, if shown                             Property, whichever applies.
                         as covered, is $15,000.                                If
                                                                           (3) the Causes of Loss-
                         Regardless of the number                               Special Form applies, as
                        of claims, this limit is the                            respects this endorsement
                        most we will pay for the total                          only, the last paragraph of
                        of all loss, damage or                                  Exclusion B.2.d. is deleted
                        expense arising out of all                              and replaced with the
                        "accidents" to "covered                                 following:
                        equipment" which take                                   But if an excluded cause of
                        place within the 12-month                              loss that is listed in 2.d.(1)
                                                                               through (7) results in an


       451-0038 (11/04)   Includes copyrighted material of Insurance Services Office, Inc.         Page 3 of 8

1068
                                                                                                      v.   va,vvvvv



      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 102 of 241. PageID #: 107


                        "accident", we will pay for                               means to resume business;
                        the loss, damage or                                       or
                        expense caused by that                              (2) Any increase in loss
                       "accident".                                                resulting from an agreement
             b. We will not pay under this                                        between you and your
                  endorsement for loss, damage                                    customer or supplier.
                  or expense caused by or                              e. We will not pay for loss, damage
                  resulting from:                                           or expense caused directly or
                  (1) Your failure to use all                               indirectly by the following,
                       reasonable means to                                  whether or not caused by or
                       protect Covered Property                             resulting from an "accident":
                       from damage following an                            The presence, growth,
                       "accident";                                         proliferation, spread or activity
                  (2) any defect, programming                              of "mold." This includes, but is
                       error, programming                                  not limited to, costs arising from
                       limitation, computer virus,                         clean up, removal, or abatement
                       malicious code, loss of                             of such "mold." However, if
                       "data," loss of access, loss                        "mold" results in an "accident",
                       of use, loss of functionality                       we will pay the resulting loss,
                       or other condition within or                        damage or expense caused by
                       involving "data" or "media"                         that "accident." This exclusion
                       of any kind. But if an                              does not apply:
                       "accident" results, we will                         (1) to spoilage of personal
                       pay for the resulting loss,                               property that is "perishable
                       damage or expense; or                                     goods," to the extent that
                  (3) any of the following tests:                                spoilage is covered under
                       (a) a hydrostatic,                                        Spoilage coverage; or
                            pneumatic or gas                               (2) to the extent that coverage
                            pressure test of any                                 is provided under Mold
                            boiler or pressure                                   coverage.
                            vessel; or                                f. We will not pay under this
                       (b) an electrical insulation                        endorsement for any loss or
                            breakdown test of any                          damage to animals, land
                            type of electrical                             (including land on which the
                            equipment.                                    property is located) or lawns.
             c. With respect to Service                            4. DEFINITIONS
             ,interruption coverage, we will                          The following definitions are added:
                 also not pay for an "accident"                       a. "Boilers and vessels" means:
                 caused by or resulting from: fire;                       (1) Any boiler including
                 lightning; windstorm; or hail;                                 attached steam, condensate
                —explosion (except as specifically                              and feedwater piping; and
                 provided in A.1.c. above);                               (2) Any fired or unfired
                 smoke, aircraft or vehicles; riot                              pressure vessel subject to a
                 or civil commotion; vandalism;                                 vacuum or internal pressure
                 sprinkler leakage; falling                                     other than the static
                 objects; weight of snow, ice or                                pressure of its contents.
                 sleet; freezing; collapse; flood or                      This term does not appear
                 earth movement.                                          elsewhere in this endorsement,
             d. With respect to Business                                  but may appear in a Schedule.
                 Income Extra Expense and                             b. "Covered Equipment"
                 Service Interruption coverages,                          (1) "Covered Equipment"
                 we will also not pay for:                                      means, unless specified in a
                 (1) Loss caused by your failure                                Schedule, Covered
                      to use due diligence and                                  Property:
                      dispatch and all reasonable                               (a) that generates,
                                                                                     transmits or utilizes


       451-0038 (11/04)   Includes copyrighted material of Insurance Services Office, Inc.       Page 4 of 8

ncn
                                                                                                     Lin/ uuuiJub UU 2U0:37
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 103 of 241. PageID #: 108


                                 energy, including
                                 electronic                                f.  "Mold" means any mold, fungus,
                                communications and                             mildew or yeast, including any
                                data processing                               spores or toxins produced by or
                                 equipment; or                                 emanating from such mold,
                           (b) which, during normal                           fungus, mildew or yeast.
                                usage, operates under                    g. "One accident" means: if an
                                vacuum or pressure,                           initial "accident" causes other
                                other than the weight of                      "accidents", all will be
                                its contents.                                 considered "one accident". All
                     (2) None of the following is                             "accidents" that are the result of
                          "Covered Equipment":                                the same event will be
                          (a) structure, foundation,                          considered "one accident".
                                cabinet, compartment or                 h. "Perishable goods" means
                                air supported structure                       personal property maintained
                                or building;                                  under controlled conditions for
                          (b) insulation or refractory                       its preservation, and susceptible
                                material;                                    to loss or damage if the
                          (c) sewer piping,                                  controlled conditions change.
                               underground vessels or                   i. "Production machinery" means
                               piping, or piping forming                     any machine or apparatus that
                               a part of a sprinkler                         processes or produces a
                               system;                                       product intended for eventual
                         (d) water piping other than                         sale. However, "production
                               boiler feedwater piping,                     machinery" does not mean any
                               boiler condensate return                      fired or unfired pressure vessel
                               piping or water piping                        other than a cylinder containing
                               forming as part of a                         a movable plunger or piston.
                               refrigerating or air                         This term does not appear
                               conditioning system;                         elsewhere in this endorsement,
                         (e) "vehicle" or any                               but may appear in a Schedule.
                              equipment mounted on                          "Vehicle" means, as respects
                              a "vehicle";                                  this endorsement only, any
                        (f) satellite, spacecraft or                        machine or apparatus that is
                              any equipment mounted                         used for transportation or moves
                              on a satellite or                            under its own power. "Vehicle"
                              spacecraft;                                  includes, but is not limited to,
                        (g) dragline, excavation or                        car, truck, bus, trailer, train,
                              construction equipment;                      aircraft, watercraft, forklift,
                              or                                           bulldozer, tractor or harvester.
                        (h) equipment                                      However, any property that is
                              manufactured by you for                      stationary, permanently installed
                              sale.                                        at a covered location and that
                c. "Data" means information or                             receives electrical power from
                   instructions stored in digital                          an external power source will
                   code capable of being                                   not be considered a "vehicle".
                   processed by machinery.                      B. The Building and Personal Property
                d. "Hazardous substance" means                     Coverage Form is modified as follows.
                   any substance that is hazardous                 The definitions stated above apply to
                   to health or has been declared                  Section B. of this endorsement.
                   to be hazardous to health by a                  1. DEDUCTIBLE
                   governmental agency.                               The deductible in the Declarations
                e. "Media" means material on                          applies unless a separate
                   which "data" is recorded, such                     Equipment Breakdown deductible is
                   as magnetic tapes, hard disks,                     shown in a Schedule. If a separate
                   optical disks or floppy disks.


       451-0038 (I 1/04)   Includes copyrighted material of Insurance Services Office, Inc.        Page 5 of 8

1070
                                                                                              L/ VV UUUJOUD UU GUUJ/
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 104 of 241. PageID #: 109



         Equipment Breakdown Deductible is                                 resulting from any "one
         shown, the following applies:                                     accident" until the amount of
         Only as regards Equipment                                         loss, damage or expense
         Breakdown Coverage, provision D.,                                 exceeds the applicable
         DEDUCTIBLE is deleted and                                         Deductible shown in the
         replaced with the following:                                      Schedule. We will then pay
         a. Deductibles for Each                                           the amount of loss, damage
             Coverage                                                      or expense in excess of the
             (1) Unless the Schedule                                       applicable Deductible or
                  indicates that your                                      Deductibles, up to the
                  deductible is combined for                               applicable Limit of
                  all coverages, multiple                                  Insurance.
                  deductibles may apply to                             (2) Time Deductible
                  any "one accident".                                      If a time deductible is shown
             (2) We will not pay for loss,                                 in the Schedule, we will not
                  damage or expense under                                   be liable for any loss
                  any coverage until the                                    occurring during the
                  amount of the covered loss,                               specified number of hours
                  damage or expense                                         or days immediately
                  exceeds the deductible                                    following the "accident." If a
                  amount indicated for that                                 time deductible is
                  coverage in the Schedule.                                 expressed in days, each
                  We will then pay the amount                               day shall mean twenty-four
                   of loss, damage or expense                               consecutive hours.
                  in excess of the applicable                          (3) Multiple of Average Daily
                   deductible amount, subject                               Value (ADV)
                   to the applicable limit.                                 If a deductible is expressed
             (3) If deductibles vary by type                                as a number times ADV,
                   of "covered equipment" and                               that amount will be
                   more than one type of                                    calculated as follows:
                   "covered equipment" is                                   The ADV (Average Daily
                   involved in any "one                                     Value) will be the Business
                   accident", only the highest                              Income (as defined in any
                   deductible for each                                      Business Income coverage
                   coverage will apply.                                     that is part of this policy)
          b. Direct and Indirect Coverages                                  that would have been
              (1) Direct Coverages                                          earned during the period of
                   Deductibles and Indirect                                 interruption of business
                   Coverage Deductibles may                                 had no "accident" occurred,
                   be indicated in the                                      divided by the number
                   Schedule.                                                of working days in that
              (2) Unless more specifically                                  period. No reduction shall
                   indicated in the Schedule:                               be made for the Business
                   (a) Indirect Coverages                                   Income not being earned,
                        Deductibles apply to                                 or in the number of working
                        Business Income and                                  days, because of the
                        Extra Expense loss; and                             "accident" or any other
                   (b) Direct Coverages                                      scheduled or unscheduled
                        Deductibles apply to all                             shutdowns during the period
                        remaining loss, damage                               of interruption. The ADV
                        or expense covered by                                applies to the Business
                        this endorsement.                                    Income value of the
          c. Application of Deductibles                                      entire location, whether
              (1) Dollar Deductibles                                         or not the loss affects
                    We will not pay for loss,                                the entire location. If
                    damage or expense                                        more than one location



  451-0038 (11/04)    Includes copyrighted material of Insurance Services Office, Inc.         Page 6 of 8
                                                                                                      Lt \iv uuussiub UU 2003/
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 105 of 241. PageID #: 110



                                                                               reinstated only by an
                           is included in the valuation                        endorsement for that "covered
                           of the loss, the ADV will be                        equipment". If we suspend your
                           the combined value of all                           insurance, you will get a pro rata
                           affected locations. For                             refund of premium for that
                           purposes of this calculation,                       "covered equipment" for the
                           the period of interruption                          period of suspension. But the
                           may not extend beyond the                           suspension will be effective
                           period of restoration. The                          even if we have not yet made or
                           number indicated in the                             offered a refund.
                           Schedule will be multiplied                    b. Jurisdictional Inspections
                          by the ADV as determined                            If any property that is "covered
                          above. The result shall be                          equipment" under this
                          used as the applicable                              endorsement requires
                          deductible.                                         inspection to comply with state
                     (4) Percentage of Loss                                   or municipal boiler and pressure
                          Deductibles                                         vessel regulations, we agree to
                          If a deductible is expressed                        perform such inspection on your
                          as a percentage of loss, we                         behalf. We do not warrant that
                          will not be liable for the                          conditions are safe or healthful.
                          indicated percentage of the                    c. Environmental, Safety and
                         gross amount of loss,                                Efficiency Improvements
                         damage or expense (prior to                          If "covered equipment" requires
                         any applicable deductible or                         replacement due to an
                         coinsurance) insured under                           "accident", we will pay your
                         the applicable coverage. If                          additional cost to replace with
                         the dollar amount of such                            equipment that is better for the
                         percentage is less than the                          environment, safer or more
                         indicated minimum                                    efficient than the equipment
                         deductible, the minimum                              being replaced. However, we
                         deductible will be the                               will not pay more than 125% of
                         applicable deductible.                               what the cost would have been
                                                                             to repair or replace with like kind
            2. CONDITIONS                                                    and quality. This condition does
               The following conditions are in                               not increase any of the
               addition to the Conditions in the                             applicable limits. This condition
               Building and Personal Property                                does not apply to any property
               Coverage Form and the Common                                  to which Actual Cash Value
               Policy Conditions.                                            applies.
               a. Suspension                                             d. Coinsurance
                    Whenever "covered equipment"                             If a coinsurance percentage is
                   is found to be in, or exposed to,                        shown in a Schedule for
                   a dangerous condition, any of                            specified coverages, the
                   our representatives may                                  following condition applies:
                   immediately suspend the                                  (1) We will not pay for the full
                   insurance against loss from an                                  amount of your loss if the
                   "accident" to the "covered                                      applicable limit is less than
                   equipment". This can be done                                    the product of the specified
                   by mailing or delivering a written                              coinsurance percentage
                   notice of suspension to:                                       times the value of the
                   (1) Your last known address; or                                property subject to the
                   (2) The address where the                                      coverage at the time of the
                        "covered equipment" is                                    loss. Instead, we will
                        located.                                                  determine what percentage
                  Once suspended in this way,                                     this calculated product is
                  your insurance can be                                           compared to the applicable


       451-0038 (1 1/04)   Includes copyrighted material of Insurance Services Office, Inc.         Page 7 of 8

1072
                                                                                                 L I VV   VV V JJJV   ..1%.1 G. V VV I


        Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 106 of 241. PageID #: 111



                     limit and apply that percentage
                     to the gross amount of the loss.
                     We will then subtract the
                     applicable deductible. The
                     resulting amount, or the
                     applicable limit, is the most we
                     will pay. We will not pay for the
                      remainder of the loss.
                     Coinsurance applies separately
                      to each insured location.
                      The most we will pay for loss,
                      damage or expense under this
                      endorsement arising from any
                      "one accident" is the applicable
                      Limit of Insurance in the
                      Declarations unless otherwise
                      shown in a Schedule. Coverage
                      provided under this
                      endorsement does not provide
                      an additional amount of
                      insurance.




           451-0038 (11/04)   Includes copyrighted material of Insurance Services Office, Inc.    Page 8 of 8


A   0
                                                                                                                vv L. .JUJ.JUU UU LUUJ/

              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 107 of 241. PageID #: 112

                                                                                                COMMERCIAL PROPERTY
                                                                                                        CP 00 10 10 12

                            BUILDING AND PERSONAL PROPERTY
                                    COVERAGE FORM
         Various provisions in this policy restrict coverage. Read the entire
                                                                              policy carefully to determine rights, duties and
         what is and is not covered.
         Throughout this policy, the words "you" and "your" refer to the
                                                                           Named Insured shown in the Declarations. The
         words "we", "us" and "our" refer to the company providing this
                                                                        insurance.
         Other words and phrases that appear in quotation marks have specia
                                                                               l meaning. Refer to Section H. Definitions.

         A. Coverage                                                        b. Your     Business      Personal Property
            We will pay for direct physical loss of or damage to               consists of the following property located in
            Covered Property at the premises described in the                  or on the building or structure described in
            Declarations caused by or resulting from any                       the Declarations or in the open (or in a
            Covered Cause of Loss.                                             vehicle) within 100 feet of the building or
            1. Covered Property                                                structure of within 100 feet of the premises
                                                                               described in the Declarations, whichever
                Covered Property, as used in this Coverage                     distance is greater:
               Part, means the type of property described in
               this section, A.1., and limited in A.2. Property               (1) Furniture and fixtures;
               Not Covered, if a Limit Of Insurance is shown                ,,(2) Machinery and equipment;
               in the Declarations for that type of property.
                                                                              (3) "Stock";
              fa.) Building, meaning the building or structure                (4) All other personal property owned by
                   described in the Declarations, including:
                                                                                  you and used in your business;
                  (1) Completed additions;
                                                                              (5) Labor, materials or services furnished or
                  (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                  (3) Permanently installed:                                      others;
                    (a) Machinery; and                                        (6) Your use interest as tenant in
                                                                                  improvements        and      betterments.
                  --?.,(b)
                      -_     Equipment;                                           Improvements and betterments are
                 (4) Personal property owned by you that is                       fixtures, alterations, installations or
                         used to maintain or service the building                 additions:
                         or structure or its premises, including:                (a) Made a part of the building or
                        (a) Fire-extinguishing equipment;                             structure you occupy but do not own;
                    (b) Outdoor furniture;                                            and
                    (c) Floor coverings; and                                     (b) You acquired or made at your
                                                                                     expense but cannot legally remove;
                   (d) Appliances used for refrigerating,
                       ventilating, cooking, dishwashing or                   (7) Leased personal property for which you
                       laundering;                                                 have a contractual responsibility to
                                                                                   insure, unless otherwise provided for
                (5) If not covered by other insurance:                             under Personal Property Of Others.
                   (a) Additions       under      construction,            c. Personal Property Of Others that is:
                        alterations and repairs to the building
                        or structure;                                        (1) In your care, custody or control; and

                   (b) Materials, equipment, supplies and                    (2) Located in or on the building or structure
                        temporary structures, on or within                        described in the Declarations or in the
                        100 feet of the described premises,                       open (or in a vehicle) within 100 feet of
                        used                                                      the building or structure or within 100
                                  for    making      additions,
                        alterations or repairs to the building                    feet of the premises described in the
                        or structure.                                            Declarations, whichever distance is
                                                                                 greater.




       CP 00 10 10 12                        © Insurance Services Office, Inc., 2011
                                                                                                            Page 1 of 16
1074
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 108 of 241. PageID #: 113


                  However, our payment for loss of or                     n. Electronic data, except as provided under
                  damage to personal property of others will                 the Additional Coverage, Electronic Data.
                  only be for the account of the owner of the                Electronic data means information, facts or
                  property.                                                  computer programs stored as or on,
          2. Property Not Covered                                            created or used on, or transmitted to or
                                                                             f rom computer software (including systems
             Covered Property does not include:                              and applications software), on hard or
             a. Accounts, bills, currency, food stamps or                    floppy disks, CD-ROMs, tapes, drives, cells,
                other evidences of debt, money, notes or                     data processing devices or any other
                securities. Lottery tickets held for sale are                repositories of computer software which are
                not securities;                                              used       with    electronically     controlled
                                                                             equipment. The term computer programs,
             b. Animals, unless owned by others and
                                                                             referred to in the foregoing description of
                boarded by you, or if owned by you, only as
                                                                             electronic data, means a set of related
                "stock" while inside of buildings;
                                                                             electronic instructions which direct the
             c. Automobiles held for sale;                                   operations and functions of a computer or
             d. Bridges, roadways, walks, patios or other                    device connected to it, which enable the
                paved surfaces;                                              computer or device to receive, process,
                                                                             store, retrieve or send data. This
             e. Contraband, or property in the course of                     paragraph, n., does not apply to your
                illegal transportation or trade;                             "stock" of prepackaged software, or to
              f. The cost of excavations, grading, backfilling               electronic data which is integrated in and
                 or filling;                                                 operates or controls the building's elevator,
                                                                             lighting, heating, ventilation, air conditioning
             g.   Foundations of      buildings, structures,
                                                                             or security system;
                  machinery or boilers if their foundations are
                  below:                                                  o. The cost to replace or restore the
                  (1) The lowest basement floor; or                          information on valuable papers and
                                                                             records, including those which exist as
                  (2) The surface of the ground, if there is no              electronic data. Valuable papers and
                      basement;                                              records include but are not limited to
             h. Land (including land on which the property                   proprietary information, books of account,
                is located), water, growing crops or lawns                   deeds, manuscripts, abstracts, drawings
                (other than lawns which are part of a                        and card index systems. Refer to the
                vegetated roof);                                             Coverage Extension for Valuable Papers
              i. Personal property       while   airborne    or              And Records (Other Than Electronic Data)
                 waterborne;                                                 for limited coverage for valuable papers and
                                                                             records other than those which exist as
                Bulkheads, pilings, piers, wharves or docks;                 electronic data;
             k. Property that is covered under another                    p. Vehicles     or    self-propelled     machines
                coverage form of this or any other policy in                 (including aircraft or watercraft) that:
                which it is more specifically described,
                except for the excess of the amount due                     (1) Are licensed for use on public roads; or
                (whether you can collect on it or not) from                 (2) Are operated principally away from the
                that other insurance;                                           described premises.
              I. Retaining walls that are not part of a                      This paragraph does not apply to:
                 building;                                                      (a) Vehicles or self-propelled machines
            m. Underground pipes, flues or drains;                                  or autos you manufacture, process
                                                                                    or warehouse;




       Page 2 of 16                          © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
in7g
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 109 of 241. PageID #: 114


                    (b) Vehicles or self-propelled machines,                    (d) Remove property of others of a type
                         other than autos, you hold for sale;                       that would not be Covered Property
                     (c) Rowboats or canoes out of water at                         under this Coverage Form;
                         the described premises; or                             (e) Remove deposits of mud or earth
                    (d) Trailers, but only to the extent                            from the grounds of the described
                         provided for in the Coverage                               premises;
                         Extension for Non-owned Detached                       (f) Extract "pollutants" from land or
                         Trailers; or                                               water; or
               q. The following property while outside of                       (g) Remove, restore or replace polluted
                  buildings:                                                        land or water.
                  (1) Grain, hay, straw or other crops;                     (3) Subject to the exceptions in Paragraph
                  (2) Fences, radio or television antennas                      (4), the following provisions apply:
                      (including satellite dishes) and their                   (a) The most we will pay for the total of
                      lead-in wiring, masts or towers, trees,                      direct physical loss or damage plus
                      shrubs or plants (other than trees,                          debris removal expense is the Limit
                      shrubs or plants which are "stock" or are                    of Insurance applicable to the
                      part of a vegetated roof), all except as                     Covered Property that has sustained
                      provided in the Coverage Extensions.                         loss or damage.
           3. Covered Causes Of Loss                                            (b) Subject to (a) above, the amount we
              See applicable Causes Of Loss form as shown                             will pay for debris removal expense
              in the Declarations.                                                   is limited to 25% of the sum of the
           4. Additional Coverages                                                   deductible plus the amount that we
                                                                                     pay for direct physical loss or
              a. Debris Removal                                                      damage to the Covered Property that
                 (1) Subject to Paragraphs (2), (3) and (4),                         has sustained loss or damage.
                      we will pay your expense to remove                             However, if no Covered Property has
                      debris of Covered Property and other                           sustained direct physical loss or
                      debris that is on the described premises,                      damage, the most we will pay for
                      when such debris is caused by or                               removal of debris of other property (if
                      results from a Covered Cause of Loss                           such removal is covered under this
                     that occurs during the policy period. The                       Additional Coverage) is $5,000 at
                     expenses will be paid only if they are                          each location.
                     reported to us in writing within 180 days             (4) We will pay up to an additional $25,000
                     of the date of direct physical loss or                     for debris removal expense, for each
                     damage.                                                    location, in any one occurrence of
                (2) Debris Removal does not apply to costs                      physical loss or damage to Covered
                     to:                                                        Property, if one or both of the following
                                                                                circumstances apply:
                   (a) Remove debris of property of yours
                        that is not insured under this policy,                 (a) The total of the actual debris removal
                        or property in your possession that is                      expense plus the amount we pay for
                        not Covered Property;                                       direct physical loss or damage
                                                                                    exceeds the Limit of Insurance on
                   (b) Remove debris of property owned by
                                                                                    the Covered Property that has
                       or leased to the landlord of the
                                                                                    sustained loss or damage.
                       building where your described
                       premises are located, unless you                       (b) The actual debris removal expense
                       have a contractual responsibility to                         exceeds 25% of the sum of the
                       insure such property and it is insured                      deductible plus the amount that we
                       under this policy;                                          pay for direct physical loss or
                                                                                   damage to the Covered Property that
                   (c)   Remove any property that is                               has sustained loss or damage.
                         Property Not Covered, including
                         property addressed under the
                         Outdoor    Property   Coverage
                         Extension;




       CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                         Page 3 of 16
1076
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 110 of 241. PageID #: 115



               Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
               our total payment for direct physical loss     expense is provided in accordance with the terms of
               or damage and debris removal expense           Paragraph (4), because the debris removal expense
               may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
               Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
               Property that has sustained loss or            the sum of the loss payable and debris removal
               damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
                                                              exceed the Limit of Insurance ($90,000). The
         (5) Examples                                         additional amount of covered debris removal expense
             The following examples assume that               is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.                 (4). Thus, the total payable for debris removal
Example 1                                                     expense in this example is $35,500; $4,500 of the
                                                              debris removal expense is not covered.
Limit of Insurance:                             $ 90,000
                                                                     b. Preservation Of Property
Amount of Deductible:                           $     500
                                                                        If it is necessary to move Covered Property
Amount of Loss:                                 $ 50,000                from the described premises to preserve it
Amount of Loss Payable:                         $ 49,500                from loss or damage by a Covered Cause
                                        ( $50,000 — $500)               of Loss, we will pay for any direct physical
Debris Removal Expense:                         $ 10,000                loss or damage to that property:
Debris Removal Expense Payable:                 $ 10,000               (1) While it is being moved or while
                                                                           temporarily stored at another location;
($10,000 is 20% of $50,000.)                                               and
The debris removal expense is less than 25% of the                     (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                       30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit                 c. Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                      When the fire department is called to save
removal expense is payable in accordance with the                       or protect Covered Property from a
terms of Paragraph (3).                                                 Covered Cause of Loss, we will pay up to
                                                                        $1,000 for service at each premises
Example 2                                                               described in the Declarations, unless a
Limit of Insurance:                          $ 90,000                   higher limit is shown in the Declarations.
                                                                        Such limit is the most we will pay
Amount of Deductible:                        $      500
                                                                        regardless of the number of responding fire
Amount of Loss:                              $ 80,000                   departments or fire units, and regardless of
Amount of Loss Payable:                      $ 79,500                   the number or type of services performed.
                                       ($80,000 — $500)                 This Additional Coverage applies to your
Debris Removal Expense:                      $ 40,000                   liability for fire department service charges:
Debris Removal Expense Payable                                         (1) Assumed by contract or agreement prior
                   Basic Amount:               $ 10,500                    to loss; or
                   Additional Amount:          $ 25,000                (2) Required by local ordinance.
The basic amount payable for debris removal                             No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                             Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                            © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 111 of 241. PageID #: 116


              b. Personal Effects And Property Of Others                 d. Property Off -premises
                 You may extend the insurance that applies                 (1) You may extend the insurance provided
                 to Your Business Personal Property to                         by this Coverage Form to apply to your
                 apply to:                                                     Covered Property while it is away from
                                                                               the described premises, if it is:
                (1) Personal effects owned by you, your
                    officers, your partners or members, your                   (a) Temporarily at a location you do not
                    managers or your employees. This                               own, lease or operate;
                    Extension does not apply to loss or                       (b) In storage at a location you lease,
                    damage by theft.                                              provided the lease was executed
                (2) Personal property of others in your care,                     after the beginning of the current
                    custody or control.                                           policy term; or
                 The most we will pay for loss or damage                       (c) At any fair, trade show or exhibition.
                 under this Extension is $2,500 at each                    (2) This Extension      does      not   apply   to
                 described premises. Our payment for loss                      property:
                 of or damage to personal property of others
                 will only be for the account of the owner of                  (a) In or on a vehicle; or
                 the property.                                                (b) In the care, custody or control of
              c. Valuable Papers And Records (Other                               your salespersons, unless the
                 Than Electronic Data)                                            property is in such care, custody or
                                                                                  control at a fair, trade show or
                (1) You may extend the insurance that                             exhibition.
                    applies to Your Business Personal
                    Property to apply to the cost to replace               (3) The most we will pay for loss or damage
                    or restore the lost information on                         under this Extension is $10,000.
                    valuable papers and records for which                e. Outdoor Property
                    duplicates do not exist. But this                       You may extend the insurance provided by
                    Extension does not apply to valuable                    this Coverage Form to apply to your
                    papers and records which exist as                       outdoor fences, radio and television
                    electronic data. Electronic data has the                antennas (including satellite dishes), trees,
                    meaning described under Property Not                    shrubs and plants (other than trees, shrubs
                    Covered, Electronic Data.                               or plants which are "stock" or are part of a
                (2) If the Causes Of Loss — Special Form                    vegetated roof), including debris removal
                    applies, coverage under this Extension                  expense, caused by or resulting from any of
                    is limited to the "specified causes of                  the following causes of loss if they are
                    loss" as defined in that form and                       Covered Causes of Loss:
                    Collapse as set forth in that form.                    (1) Fire;
                (3) If the Causes Of Loss — Broad Form                     (2) Lightning;
                    applies, coverage under this Extension
                    includes Collapse as set forth in that                 (3) Explosion;
                    form.                                                  (4) Riot or Civil Commotion; or
                (4) Under this Extension, the most we will                 (5) Aircraft.
                    pay to replace or restore the lost
                                                                            The most we will pay for loss or damage
                    information is $2,500 at each described
                                                                            under this Extension is $1,000, but not
                    premises, unless a higher limit is shown
                                                                            more than $250 for any one tree, shrub or
                    in the Declarations. Such amount is
                                                                            plant. These limits apply to any one
                    additional insurance. We will also pay
                                                                            occurrence, regardless of the types or
                    for the cost of blank material for
                                                                            number of items lost or damaged in that
                    reproducing the records (whether or not
                                                                            occurrence.
                    duplicates exist) and (when there is a
                    duplicate) for the cost of labor to
                    transcribe or copy the records. The
                    costs of blank material and labor are
                    subject to the applicable Limit of
                    Insurance on Your Business Personal
                    Property and, therefore, coverage of
                    such costs is not additional insurance.




        Page 8 of 16                        © Insurance Services Office, Inc., 2011                         CP 00 10 10 12
4 (10
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 112 of 241. PageID #: 117


                  Subject to all aforementioned terms and                     (2) If the applicable Covered Causes of
                  limitations of coverage, this Coverage                          Loss form or endorsement contains a
                  Extension includes the expense of                               limitation or exclusion concerning loss or
                  removing from the described premises the                        damage from sand, dust, sleet, snow,
                  debris of trees, shrubs and plants which are                    ice or rain to property in a structure,
                  the property of others, except in the                           such limitation or exclusion also applies
                  situation in which you are a tenant and such                    to property in a portable storage unit.
                  property is owned by the landlord of the
                  described premises.                                         (3) Coverage under this Extension:

               f. Non-owned Detached Trailers                                    (a) Will end 90 days after the business
                                                                                      personal property has been placed in
                 (1) You may extend the insurance that                                the storage unit;
                     applies to Your Business Personal
                     Property to apply to loss or damage to                     (b) Does not apply if the storage unit
                     trailers that you do not own, provided                           itself has been in use at the
                     that:                                                            described premises for more than 90
                                                                                      consecutive days, even if the
                    (a) The trailer is used in your business;                        business personal property has been
                    (b) The trailer is in your care, custody or                      stored there for 90 or fewer days as
                        control at the premises described in                         of the time of loss or damage.
                        the Declarations; and                               (4) Under this Extension, the most we will
                    (c) You have a contractual responsibility                    pay for the total of all loss or damage to
                        to pay for loss or damage to the                         business personal property is $10,000
                        trailer.                                                 (unless a higher limit is indicated in the
                                                                                 Declarations     for such Extension)
                 (2) We will not pay for any loss or damage
                     that occurs:                                                regardless of the number of storage
                                                                                 units. Such limit is part of, not in addition
                      (a) While the trailer is attached to any                   to, the applicable Limit of Insurance on
                          motor       vehicle    or   motorized                  Your Business Personal Property.
                          conveyance, whether or not the                        Therefore,      payment        under      this
                          motor       vehicle    or   motorized                 Extension will not increase                the
                          conveyance is in motion;                              applicable Limit of Insurance on Your
                     (b) During       hitching   or   unhitching                Business Personal Property.
                          operations, or when a trailer                    (5) This Extension does not apply to loss or
                          becomes accidentally unhitched from                   damage otherwise covered under this
                          a motor vehicle or motorized                          Coverage Form or any endorsement to
                          conveyance.                                           this Coverage Form or policy, and does
                 (3) The most we will pay for loss or damage                    not apply to loss or damage to the
                      under this Extension is $5,000, unless a                  storage unit itself.
                      higher limit is shown in the Declarations.         Each of these Extensions is additional
                 (4) This insurance is excess over the                  insurance unless otherwise indicated. The
                      amount due (whether you can collect on             Additional Condition, Coinsurance, does not
                      it or not) from any other insurance               apply to these Extensions.
                      covering such property.                      B. Exclusions And Limitations
              g. Business Personal Property Temporarily               See applicable Causes Of Loss form as shown in
                  In Portable Storage Units                           the Declarations.
                (1) You may extend the insurance that              C. Limits Of Insurance
                     applies to Your Business Personal
                                                                      The most we will pay for loss or damage in any
                     Property to apply to such property while
                                                                      one occurrence is the applicable Limit Of
                     temporarily stored in a portable storage
                                                                      Insurance shown in the Declarations.
                     unit (including a detached trailer)
                     located within 100 feet of the building or       The most we will pay for loss or damage to
                     structure described in the Declarations          outdoor signs, whether or not the sign is attached
                     or within 100 feet of the premises               to a building, is $2,500 per sign in any one
                     described in the Declarations, whichever         occurrence.
                     distance is greater.




       CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                          Page 9 of 16
1082
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 113 of 241. PageID #: 118


   The amounts of insurance stated in the following          Total amount of loss payable:
   Additional Coverages apply in accordance with the         $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                    Example 2
   Declarations for any other coverage:                      (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                        penalty.)
   2. Pollutant Clean-up And Removal;                        The Deductible and Limits of Insurance are the same
                                                             as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                       Loss to Building 1:                        $ 70,000
   Payments under the Preservation Of Property                 (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                 Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                              (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                Loss Payable — Building 1:                 $ 60,000
   In any one occurrence of loss or damage                     (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce   Loss Payable — Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.            (Limit of Insurance)
   If the adjusted amount of loss is less than or equal      Total amount of loss payable:                $ 140,000
   to the Deductible, we will not pay for that loss. If      E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible             The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the            Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                  Property Conditions:
   whichever is less.                                           1. Abandonment
   When the occurrence involves loss to more than                   There can be no abandonment of any property
   one item of Covered Property and separate Limits                 to us.
   of Insurance apply, the losses will not be
                                                                2. Appraisal
   combined in determining application of the
   Deductible. But the Deductible will be applied only              If we and you disagree on the value of the
   once per occurrence.                                             property or the amount of loss, either may
                                                                    make written demand for an appraisal of the
Example 1                                                           loss. In this event, each party will select a
(This example assumes there is no Coinsurance                       competent and impartial appraiser. The two
penalty.)                                                           appraisers will select an umpire. If they cannot
                                                                    agree, either may request that selection be
Deductible:                                   $      250            made by a judge of a court having jurisdiction.
Limit of Insurance — Building 1:              $   60,000            The appraisers will state separately the value
Limit of Insurance — Building 2:              $   80,000            of the property and amount of loss. If they fail
                                                                    to agree, they will submit their differences to
Loss to Building 1:                           $   60,100            the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000            will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                          and umpire equally.
The Deductible will be subtracted from the amount of               If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:               right to deny the claim.
   $ 60,100                                                     3. Duties In The Event Of Loss Or Damage
   —    250                                                         a. You must see that the following are done in
    $ 59,850 Loss Payable — Building 1                                 the event of loss or damage to Covered
                                                                       Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                 (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                          broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                          © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
                                                                                                             •   • •   • •••• ••• • %J....,




             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 114 of 241. PageID #: 119


                   (2) Give us prompt notice of the loss or              4. Loss Payment
                       damage. Include a description of the
                       property involved.                                   a. In the event of loss or damage covered by
                                                                               this Coverage Form, at our option, we will
                  (3) As soon as possible, give us a                           either:
                       description of how, when and where the
                       loss or damage occurred.                               (1) Pay the value of lost or damaged
                                                                                  property;
                  (4) Take all reasonable steps to protect the
                       Covered Property from further damage,                  (2) Pay the cost of repairing or replacing the
                       and keep a record of your expenses                         lost or damaged property, subject to b.
                       necessary to protect the Covered                           b elow;
                      Property, for consideration in the                      (3) Take all or any part of the property at an
                       settlement of the claim. This will not                     agreed or appraised value; or
                      increase the Limit of Insurance.
                                                                              (4) Repair, rebuild or replace the property
                      However, we will not pay for any
                                                                                   with other property of like kind and
                      subsequent loss or damage resulting
                                                                                   quality, subject to b. below.
                      from a cause of loss that is not a
                      Covered Cause of Loss. Also, if                           We will determine the value of lost or
                      feasible, set the damaged property                        damaged property, or the cost of its repair
                      aside and in the best possible order for                  or replacement, in accordance with the
                      examination.                                              applicable terms of the Valuation Condition
                                                                               in this Coverage Form or any applicable
                   (5) At our request, give us complete                        provision which amends or supersedes the
                         inventories of the damaged and
                                                                               Valuation Condition.
                         undamaged property. Include quantities,
                        costs, values and amount of loss                   b. The cost to repair, rebuild or replace does
                        claimed.                                               not include the increased cost attributable
                                                                               to enforcement of or compliance with any
                   (6) As often as may be reasonably required,                ordinance       or
                        permit us to inspect the property proving                                   law     regulating  the
                                                                              construction, use or repair of any property.
                        the loss or damage and examine your
                       books and records.                                  c. We will give notice of our intentions within
                                                                              30 days after we receive the sworn proof of
                       Also, permit us to take samples of
                                                                              loss.
                       damaged and undamaged property for
                       inspection, testing and analysis, and              d. We will not pay you more than your
                       permit us to make copies from your                    financial interest in the Covered Property.
                       books and records.                                 e. We may adjust losses with the owners of
                 (7) Send us a signed, sworn proof of loss                    lost or damaged property if other than you.
                      containing the information we request to                If we pay the owners, such payments will
                      investigate the claim. You must do this                 satisfy your claims against us for the
                      within 60 days after our request. We will               owners' property. We will not pay the
                      supply you with the necessary forms.                    owners more than their financial interest in
                                                                              the Covered Property.
                 (8) Cooperate with us in the investigation or
                      settlement of the claim.                            f. We may elect to defend you against suits
                                                                             arising from claims of owners of property.
              b. We may examine any insured under oath,
                                                                             We will do this at our expense.
                  while not in the presence of any other
                  insured and at such times as may be                    g. We will pay for covered loss or damage
                 reasonably required, about any matter                       within 30 days after we receive the sworn
                 relating to this insurance or the claim,                    proof of loss, if you have complied with all
                 including an insured's books and records. In                of the terms of this Coverage Part, and:
                 the event of an examination, an insured's                  (1) We have reached agreement with you
                 answers must be signed.                                         on the amount of loss; or
                                                                            (2) An appraisal award has been made.




       CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                      Page 11 of 16
1084
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 115 of 241. PageID #: 120


              h. A party wall is a wall that separates and is                   (b) When this policy is issued to the
                 common to adjoining buildings that are                             owner or general lessee of a
                 owned by different parties. In settling                            building, building means the entire
                 covered losses involving a party wall, we                          building. Such building is vacant
                 will pay a proportion of the loss to the party                     unless at least 31% of its total
                 wall based on your interest in the wall in                         square footage is:
                 proportion to the interest of the owner of the                        (i) Rented to a lessee or sublessee
                 adjoining building. However, if you elect to                              and used by the lessee or
                 repair or replace your building and the                                   sublessee    to    conduct   its
                 owner of the adjoining building elects not to                             customary operations; and/or
                 repair or replace that building, we will pay
                 you the full value of the loss to the party                       (ii) Used by the building owner to
                 wall, subject to all applicable policy                                 conduct customary operations.
                 provisions including Limits of Insurance, the              (2) Buildings    under    construction    or
                 Valuation and Coinsurance Conditions and                       renovation are not considered vacant.
                 all other provisions of this Loss Payment                b. Vacancy Provisions
                 Condition. Our payment under the
                 provisions of this paragraph does not alter                 If the building where loss or damage occurs
                 any right of subrogation we may have                        has been vacant for more than 60
                 against any entity, including the owner or                  consecutive days before that loss or
                 insurer of the adjoining building, and does                 damage occurs:
                 not alter the terms of the Transfer Of Rights              (1) We will not pay for any loss or damage
                 Of Recovery Against Others To Us                               caused by any of the following, even if
                 Condition in this policy.                                      they are Covered Causes of Loss:
           5. Recovered Property                                                (a) Vandalism;
              If either you or we recover any property after                    (b) Sprinkler leakage, unless you have
              loss settlement, that party must give the other                       protected    the   system   against
              prompt notice. At your option, the property will                      freezing;
              be returned to you. You must then return to us
                                                                                (c) Building glass breakage;
              the amount we paid to you for the property. We
              will pay recovery expenses and the expenses                       (d) Water damage;
              to repair the recovered property, subject to the                  (e) Theft; or
              Limit of Insurance.
                                                                                (f) Attempted theft.
           6. Vacancy
                                                                            (2) With respect to Covered Causes of Loss
              a. Description Of Terms                                           other than those listed in b.(1)(a)
                (1) As used in this Vacancy Condition, the                      through b.(1)(f) above, we will reduce
                    term building and the term vacant have                      the amount we would otherwise pay for
                    the meanings set forth in (1)(a) and                        the loss or damage by 15%.
                    (1)(b) below:                                     7. Valuation
                   (a) When this policy is issued to a                    We will determine the value of Covered
                       tenant, and with respect to that                   Property in the event of loss or damage as
                       tenant's interest in Covered Property,             follows:
                       building means the unit or suite
                       rented or leased to the tenant. Such               a. At actual cash value as of the time of loss
                       building is vacant when it does not                   or damage, except as provided in b., c., d.
                                                                             and e. below.
                       contain enough business personal
                       property to conduct customary                      b. If the Limit of Insurance for Building
                       operations.                                           satisfies    the     Additional  Condition,
                                                                             Coinsurance, and the cost to repair or
                                                                             replace the damaged building property is
                                                                             $2,500 or less, we will pay the cost of
                                                                             building repairs or replacement.




        Page 12 of 16                        © Insurance Services Office, Inc., 2011                       CP 00 10 10 12
irlOg
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 116 of 241. PageID #: 121


                  The cost of building repairs or replacement                 Instead, we will determine the most we will
                  does not include the increased cost                         pay using the following steps:
                  attributable   to   enforcement      of    or
                  compliance with any ordinance or law                       (1)   Multiply the value of Covered Property
                  regulating the construction, use or repair of                    at the time of loss by the Coinsurance
                  any property.                                                    percentage;
                                                                             (2) Divide the Limit of Insurance of the
                  However, the following property will be
                  valued at the actual cash value, even when                     property by the figure determined in
                  attached to the building:                                      Step (1);

                 (1) Awnings or floor coverings;                             (3) Multiply the total amount of loss, before
                                                                                 the application of any deductible, by the
                 (2) Appliances for refrigerating, ventilating,                  figure determined in Step (2); and
                     cooking, dishwashing or laundering; or
                                                                             (4) Subtract the deductible from the figure
                 (3) Outdoor equipment or furniture.                             determined in Step (3).
              c. "Stock" you have sold but not delivered at                  We will pay the amount determined in Step
                 the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
                 expenses you otherwise would have had.                      less. For the remainder, you will either have
              d. Glass at the cost of replacement with                       to rely on other insurance or absorb the
                 safety-glazing material if required by law.                 loss yourself.
              e. Tenants' Improvements and Betterments at:         Example 1 (Underinsurance)
                (1) Actual cash value of the lost or               When:     The value of the property is:       $ 250,000
                    damaged property if you make repairs
                    promptly.                                                The Coinsurance percentage
                                                                             for it is:                               80%
                 (2) A proportion of your original cost if you
                                                                             The Limit of Insurance for it is:   $ 100,000
                      do not make repairs promptly. We will
                      determine the proportionate value as                   The Deductible is:                  $     250
                      follows:                                               The amount of loss is:              $ 40,000
                    (a) Multiply the original cost by the          Step (1): $250,000 x 80% = $200,000
                          number of days from the loss or
                                                                             (the minimum amount of insurance to
                          damage to the expiration of the
                                                                             meet your Coinsurance requirements)
                          lease; and
                                                                   Step (2): $100,000 4. $200,000 = .50
                    (b) Divide the amount determined in (a)
                          above by the number of days from         Step (3): $40,000 x .50 = $20,000
                          the installation of improvements to      Step (4): $20,000 — $250 = $19,750
                          the expiration of the lease.            We will pay no more than $19,750. The remaining
                     If your lease contains a renewal option,     $20,250 is not covered.
                     the expiration of the renewal option
                                                                  Example 2 (Adequate Insurance)
                     period will replace the expiration of the
                     lease in this procedure.                     When:     The value of the property is:        $ 250,000
                (3) Nothing if others pay for repairs or                    The Coinsurance percentage
                     replacement.                                           for it is:                                80%
       F. Additional Conditions                                             The Limit of Insurance for it is:    $ 200,000
          The following conditions apply in addition to the                 The Deductible is:                   $     250
          ComMon Policy Conditions and the Commercial                       The amount of loss is:               $ 40,000
          Property Conditions:
                                                                  The minimum amount of insurance to meet your
          1. Coinsurance                                          Coinsurance requirement is $200,000 ($250,000 x
             If a Coinsurance percentage is shown in the          80%). Therefore, the Limit of Insurance in this
             Declarations, the following condition applies:       example is adequate, and no penalty applies. We will
             a. We will not pay the full amount of any loss if    pay no more than $39,750 ($40,000 amount of loss
                the value of Covered Property at the time of      minus the deductible of $250).
                loss times the Coinsurance percentage
                shown for it in the Declarations is greater
                than the Limit of Insurance for the property.




       CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                        Page 13 of 16
1086
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 117 of 241. PageID #: 122



                  b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
                     more separate items, this condition will                        within 60 days after receiving notice
                     apply to the total of all property to which the                 from us of your failure to do so; and
                     limit applies.
                                                                                 (3) Has notified us of any change in
          Example 3                                                                  ownership, occupancy or substantial
                                                                                     change    in  risk known  to   the
          When:      The value of the property is:                                   mortgageholder.
                     Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
                     Building at Location 2:             $ 100,000                then apply directly to the mortgageholder.
                     Personal Property                                         e. If we pay the mortgageholder for any loss
                     at Location 2:                      $ 75,000                 or damage and deny payment to you
                                                         $ 250,000                because of your acts or because you have
                                                                                  failed to comply with the terms of this
                     The Coinsurance percentage                                   Coverage Part:
                     for it is:                                90%
                                                                                 (1) The mortgageholder's rights under the
                     The Limit of Insurance for
                                                                                     mortgage will be transferred to us to the
                     Buildings and Personal Property
                                                                                     extent of the amount we pay; and
                     at Locations 1 and 2 is:            $ 180,000
                     The Deductible is:                  $ 1,000                 (2) The mortgageholder's right to recover
                                                                                     the full amount of the mortgageholder's
                     The amount of loss is:                                          claim will not be impaired.
                     Building at Location 2:             $ 30,000                 At our option, we may pay to the
                     Personal Property                                            mortgageholder the whole principal on the
                     at Location 2:                      $ 20,000                 mortgage plus any accrued interest. In this
                                                     $ 50,000                     event, your mortgage and note will be
                                                                                  transferred to us and you will pay your
          Step (1): $250,000 x 90% = $225,000
                                                                                  remaining mortgage debt to us.
                    (the minimum amount of insurance to
                    meet your Coinsurance requirements                         f. If we cancel this policy, we will give written
                    and to avoid the penalty shown below)                         notice to the mortgageholder at least:
          Step (2): $180,000 ÷ $225,000 = .80
                                                                                 111   10 rin- ys before the effective date of
                                                                                       cancellation if we cancel for your
          Step (3): $50,000 x .80 = $40,000                                            nonpayment of premium; or
          Step (4): $40,000 — $1,000 = $39,000
                                                                                 (2) 30 days before the effective date of
          W e will pay no more than $39,000. The remaining                           cancellation if we cancel for any other
          $11,000 is not covered.                                                    reason.
             2. Mortgageholders                                                g. If we elect not to renew this policy, we will
                  a. The term mortgageholder includes trustee.                    give written notice to the mortgageholder at
                                                                                  least 10 days before the expiration date of
                  b. We will pay for covered loss of or damage                    this policy.
                     to buildings or structures to each
                     mortgageholder shown in the Declarations           G. Optional Coverages
                     in their order of precedence, as interests            If shown as applicable in the Declarations, the
                     may appear.                                           following Optional Coverages apply separately to
                  C. The mortgageholder has the right to receive           each item:
                     loss payment even if the mortgageholder               1. Agreed Value
                     has started foreclosure or similar action on              a. The Additional Condition, Coinsurance,
                     the building or structure.                                   does not apply to Covered Property to
                d. If we deny your claim because of your acts                     which this Optional Coverage applies. We
                   or because you have failed to comply with                      will pay no more for loss of or damage to
                   the terms of this Coverage Part, the                           that property than the proportion that the
                   mortgageholder will still have the right to                    Limit of Insurance under this Coverage Part
                   receive loss payment if the mortgageholder:                    for the property bears to the Agreed Value
                    (1) Pays any premium due under this                           shown for it in the Declarations.
                        Coverage Part at our request if you
                        have failed to do so;




          Page 14 of 16                           © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
4   no7
                 Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 118 of 241. PageID #: 123


                  b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
                     Coverage shown in the Declarations is not                       option is shown in the Declarations.
                     extended,   the     Additional    Condition,
                     Coinsurance, is reinstated and this Optional                 Under the terms of this Replacement Cost
                                                                                  Optional Coverage, tenants' improvements
                     Coverage expires.
                                                                                  and betterments are not considered to be
                   c. The terms of this Optional Coverage apply                   the personal property of others.
                      only to loss or damage that occurs:
                                                                             c. You may make a claim for loss or damage
                     (1) On or after the effective date of this                  covered by this insurance on an actual cash
                          Optional Coverage; and                                 value basis instead of on a replacement
                     (2) Before the Agreed Value expiration date                 cost basis. In the event you elect to have
                          shown in the Declarations or the policy                loss or damage settled on an actual cash
                          expiration date, whichever occurs first.               value basis, you may still make a claim for
                                                                                 the additional coverage this Optional
               2. Inflation Guard
                                                                                Coverage provides if you notify us of your
                  a. The Limit of Insurance for property to which                intent to do so within 180 days after the loss
                     this Optional Coverage applies will                        or damage.
                     automatically increase by the annual
                                                                             d. We will not pay on a replacement cost basis
                     percentage shown in the Declarations.
                                                                                for any loss or damage:
              b. The amount of increase will be:
                                                                                (1) Until the lost or damaged property is
                 (1) The Limit of Insurance that applied on                         actually repaired or replaced; and
                     the most recent of the policy inception
                                                                               (2) Unless the repair or replacement is
                     date, the policy anniversary date, or any
                                                                                     made as soon as reasonably possible
                     other policy change amending the Limit
                                                                                     after the loss or damage.
                     of Insurance, times
                                                                                With respect to tenants' improvements and
                 (2) The percentage of annual increase
                                                                                betterments, the following also apply:
                     shown in the Declarations, expressed as
                     a decimal (example: 8% is .08), times                     (3) If the conditions in d.(1) and d.(2) above
                                                                                    are not met, the value of tenants'
                 (3) The number of days since the beginning
                                                                                    improvements and betterments will be
                     of the current policy year or the effective
                                                                                    determined as a proportion of your
                     date of the most recent policy change
                                                                                    original cost, as set forth in the
                     amending the Limit of Insurance, divided
                                                                                    Valuation Loss Condition of this
                     by 365.
                                                                                    Coverage Form; and
         Example
                                                                              (4) We will not pay for loss or damage to
         If:    The applicable Limit of Insurance is: $ 100,000                     tenants' improvements and betterments
                The annual percentage increase is:                                 if others pay for repairs or replacement.
                                                             8%
                The number of days since the                                e. We will not pay more for loss or damage on
                beginning of the policy year                                   a replacement cost basis than the least of
                (or last policy change) is:                                    (1), (2) or (3), subject to f. below:
                                                            146
                The amount of increase is:                                    (1) The Limit of Insurance applicable to the
                $100,000 x .08 x 146 ± 365 =                                       lost or damaged property;
                                                      $ 3,200
                                                                              (2) The cost to replace the lost or damaged
               3. Replacement Cost                                                 property with other property:
                 a. Replacement Cost (without deduction for                       (a) Of comparable material and quality;
                    depreciation) replaces Actual Cash Value in                         and
                    the Valuation Loss Condition of this
                    Coverage Form.                                                 (b) Used for the same purpose; or
                 b. This Optional Coverage does not apply to:                 (3) The amount actually spent that is
                                                                                    necessary to repair or replace the lost or
                   (1) Personal property of others;                                 damaged property.
                   (2) Contents of a residence;                                If a building is rebuilt at a new premises, the
                   (3) Works of art, antiques or rare articles,                cost described in e.(2) above is limited to
                       including etchings, pictures, statuary,                 the cost which would have been incurred if
                       marbles, bronzes, porcelains and bric-a-                the building had been rebuilt at the original
                       brac; or                                                premises.




        CP 00 10 10 12                         © Insurance Services Office, Inc., 2011                       Page 15 of 16
1 088
   Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 119 of 241. PageID #: 124



     f. The cost of repair or replacement does not       H. Definitions
        include the increased cost attributable to          1. "Fungus" means any type or form of fungus,
        enforcement of or compliance with any                  including mold or mildew, and any mycotoxins,
        ordinance     or    law     regulating    the          spores, scents or by-products produced or
        construction, use or repair of any property.           released by fungi.
  4. Extension Of Replacement Cost To                       2. "Pollutants" means any solid, liquid, gaseous or
     Personal Property Of Others                               thermal irritant or contaminant, including
     a. If the Replacement Cost Optional Coverage              smoke, vapor, soot, fumes, acids, alkalis,
        is shown as applicable in the Declarations,            chemicals and waste. Waste includes materials
        then this Extension may also be shown as               to be recycled, reconditioned or reclaimed.
        applicable. If the Declarations show this           3. "Stock" means merchandise held in storage or
        Extension as applicable, then Paragraph                for sale, raw materials and in-process or
        3.b.(1) of the Replacement Cost Optional                finished goods, including supplies used in their
        Coverage is deleted and all other provisions            packing or shipping.
        of the Replacement Cost Optional
        Coverage apply to replacement cost on
        personal property of others.
     b. With respect to replacement cost on the
        personal property of others, the following
        limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                       © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 120 of 241. PageID #: 125

                                                                                               COMMERCIAL PROPERTY
                                                                                                       CP 00 30 10 12

                        BUSINESS INCOME (AND EXTRA EXPENSE)
                                   COVERAGE FORM
        Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
        what is and is not covered.
        Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
        words "we", "us" and "our" refer to the company providing this insurance.
        Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


        A. Coverage                                                        With respect to the requirements set forth in
           1. Business Income                                              the preceding paragraph, if you occupy only
                                                                           part of a building, your premises means:
              Business Income means the:
                                                                                 (a) The portion of the building which you
              a. Net Income (Net Profit or Loss before
                                                                                     rent, lease or occupy;
                 income taxes) that would have been earned
                 or incurred; and                                               (b) The area within 100 feet of the
                                                                                     building or within 100 feet of the
              b. Continuing normal operating         expenses                       premises       described     in    the
                 incurred, including payroll.
                                                                                    Declarations, whichever distance is
              For manufacturing risks, Net Income includes                          greater (with respect to loss of or
              the net sales value of production.                                    damage to personal property in the
              Coverage is provided as described and limited                         open or personal property in a
              below for one or more of the following options                        vehicle); and
              for which a Limit Of Insurance is shown in the                    (c) Any area within the building or at the
              Declarations:                                                         described premises, if that area
                 (1) Business Income Including "Rental                              services, or is used to gain access
                     Value".                                                        to, the portion of the building which
                                                                                    you rent, lease or occupy.
                (2) Business Income Other Than "Rental
                    Value".                                            2. Extra Expense
                   (3) "Rental Value".                                    a. Extra Expense Coverage is provided at the
                                                                             premises described in the Declarations only
               If. option (1) above is selected, the term                    if the Declarations show that Business
               Business Income will include "Rental Value". If               Income Coverage applies at that premises.
               option (3) above is selected, the term Business
               Income will mean "Rental Value" only.                      b. Extra Expense means necessary expenses
                                                                             you incur during the "period of restoration"
               If Limits of Insurance are shown under more                   that you would not have incurred if there
               than one of the above options, the provisions                 had been no direct physical loss or damage
               of this Coverage Part apply separately to each.
                                                                             to property caused by or resulting from a
               We will pay for the actual loss of Business                   Covered Cause of Loss.
              Income you sustain due to the necessary
                                                                              We will pay Extra Expense (other than the
              "suspension" of your "operations" during the                    expense to repair or replace property) to:
              "period of restoration". The "suspension" must
              be caused by direct physical loss of or damage                 (1) Avoid or minimize the "suspension" of
              to property at premises which are described in                     business and to continue operations at
              the Declarations and for which a Business                          the    described     premises     or   at
             Income Limit Of Insurance is shown in the                           replacement premises or temporary
             Declarations. The loss or damage must be                            locations, including relocation expenses
             caused by or result from a Covered Cause of                         and costs to equip and operate the
             Loss. With respect to loss of or damage to                          replacement location or temporary
             personal property in the open or personal                           location.
             property in a vehicle, the described premises
             include the area within 100 feet of such
             premises.



       CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                           Page 1 of 9
1090
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 121 of 241. PageID #: 126



              (2) Minimize the "suspension" of business if         5. Additional Coverages
                    you cannot continue "operations".                  a. Civil Authority
               We will also pay Extra Expense to repair or                In this Additional Coverage, Civil Authority,
               replace property, but only to the extent it                the described premises are premises to
               reduces the amount of loss that otherwise                  which this Coverage Form applies, as
               would have been payable under this                         shown in the Declarations.
               Coverage Form.
                                                                          When a Covered Cause of Loss causes
        3. Covered Causes Of Loss, Exclusions And                         damage to property other than property at
           Limitations                                                    the described premises, we will pay for the
           See applicable Causes Of Loss form as shown                    actual loss of Business Income you sustain
           in the Declarations.                                           and necessary Extra Expense caused by
                                                                          action of civil authority that prohibits access
        4. Additional Limitation — Interruption Of
                                                                          to the described premises, provided that
           Computer Operations
                                                                          both of the following apply:
            a. Coverage for Business Income does not
                                                                         (1) Access to the area immediately
               apply when a "suspension" of "operations"
                                                                               surrounding the damaged property is
               is caused by destruction or corruption of
                                                                               prohibited by civil authority as a result of
               electronic data, or any loss or damage to
                                                                               the damage, and the described
               electronic data, except as provided under
                                                                               premises are within that area but are not
               the Additional Coverage, Interruption Of
                                                                               more than one mile from the damaged
               Computer Operations.
                                                                               property; and
           b. Coverage for Extra Expense does not apply
                                                                         (2) The action of civil authority is taken in
                when action is taken to avoid or minimize a                                          dangerous      physical
                                                                               response       to
                "suspension" of "operations" caused by
                                                                               conditions resulting from the damage or
               destruction or corruption of electronic data,
                                                                               continuation of the Covered Cause of
               or any loss or damage to electronic data,
                                                                               Loss that caused the damage, or the
                except as provided under the Additional
                                                  Computer                     action is taken to enable a civil authority
               Coverage,       Interruption    Of
                                                                               to have unimpeded access to the
               Operations.
                                                                               damaged property.
            c. Electronic data means information, facts or
                                                                           Civil Authority Coverage for Business
                computer programs stored as or on,
                                                                           Income will begin 72 hours after the time of
                created or used on, or transmitted to or
                                                                           the first action of civil authority that prohibits
                from computer software (including systems
                                                                           access to the described premises and will
                and applications software), on hard or
                                                                           apply for a period of up to four consecutive
                floppy disks, CD-ROMs, tapes, drives, cells,
                                                                           weeks from the date on which such
                data processing devices or any other
                                                                           coverage began.
                repositories of computer software which are
                used      with     electronically controlled               Civil Authority Coverage for Extra Expense
                equipment. The term computer programs,                     will begin immediately after the time of the
                referred to in the foregoing description of                first action of civil authority that prohibits
                electronic data, means a set of related                    access to the described premises and will
                electronic instructions which direct the                   end:
                operations and functions of a computer or                (1) Four consecutive weeks after the date
                device connected to it, which enable the                        of that action; or
                computer or device to receive, process,
                                                                         (2) When your Civil Authority Coverage for
                store, retrieve or send data.
                                                                                Business Income ends;
            d. This Additional Limitation does not apply
               when loss or damage to electronic data                     whichever is later.
               involves only electronic data which is
               integrated in and operates or controls a
               building's   elevator,   lighting, heating,
               ventilation, air conditioning or security
               system.




      Page 2 of 9                          © Insurance Services Office, Inc., 2011                        CP 00 30 10 12

ncl
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 122 of 241. PageID #: 127


               b. Alterations And New Buildings                                  However, Extended Business Income
                  We will pay for the actual loss of Business                    does not apply to loss of Business
                  Income you sustain and necessary Extra                         Income incurred as a result of
                  Expense you incur due to direct physical                       unfavorable business conditions caused
                  loss or damage at the described premises                       by the impact of the Covered Cause of
                  caused by or resulting from any Covered                        Loss in the area where the described
                  Cause of Loss to:                                              premises are located.
                 (1) New buildings or structures, whether                        Loss of Business Income must be
                     complete or under construction;                             caused by direct physical loss or
                                                                                 damage at the described premises
                 (2) Alterations or additions to       existing                  caused by or resulting from any Covered
                     buildings or structures; and
                                                                                 Cause of Loss.
                 (3) Machinery, equipment, supplies or
                                                                             (2) "Rental Value"
                     building materials located on or within
                     100 feet of the described premises and:                     If the necessary "suspension" of your
                                                                                 "operations" produces a "Rental Value"
                    (a) Used in the construction, alterations
                                                                                 loss payable under this policy, we will
                         or additions; or
                                                                                 pay for the actual loss of "Rental Value"
                    (b) Incidental to the occupancy of new                       you incur during the period that:
                         buildings.
                                                                                (a) Begins on the date property is
                 If such direct physical loss or damage                               actually repaired, rebuilt or replaced
                 delays the start of "operations", the "period                        and tenantability is restored; and
                 of restoration" for Business Income
                                                                                (b) Ends on the earlier of:
                 Coverage will begin on the date
                 "operations" would have begun if the direct                         (i) The date you could restore tenant
                 physical loss or damage had not occurred.                               occupancy,       with    reasonable
              c. Extended Business Income                                                speed, to the level which would
                                                                                         generate the "Rental Value" that
                (1) Business Income Other Than "Rental                                   would have existed if no direct
                    Value"                                                               physical loss or damage had
                    If the necessary "suspension" of your                                occurred; or
                    "operations" produces a Business                                (ii) 60 consecutive days after the
                    Income loss payable under this policy,                               date determined in (2)(a) above.
                    we will pay for the actual loss of
                    Business Income you incur during the                        However, Extended Business Income
                    period that:                                                does not apply to loss of "Rental Value"
                                                                                incurred as a result of unfavorable
                   (a) Begins on the date property (except                      business conditions caused by the
                       "finished stock") is actually repaired,                  impact of the Covered Cause of Loss in
                       rebuilt or replaced and "operations"                     the area where the described premises
                       are resumed; and                                         are located.
                   (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                        (i)  The date you could restore your                    by direct physical loss or damage at the
                             "operations'", with reasonable                     described premises caused by or
                             speed, to the level which would                    resulting from any Covered Cause of
                             generate the business income                       Loss.
                             amount that would have existed if           d. Interruption Of Computer Operations
                             no direct physical loss or damage
                                                                           (1) Under      this  Additional  Coverage,
                             had occurred; or
                                                                               electronic data has the meaning
                        (ii) 60 consecutive days after the                     described under Additional Limitation —
                             date determined in (1)(a) above.                  Interruption Of Computer Operations.




       CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                         Page 3 of 9
1092
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 123 of 241. PageID #: 128



       (2) Subject to all provisions of this                          (4) The most we will pay under this
            Additional Coverage, you may extend                            Additional Coverage, Interruption Of
            the insurance that applies to Business                         Computer Operations, is $2,500 (unless
            Income and Extra Expense to apply to a                         a higher limit is shown in the
             "suspension" of "operations" caused by                        Declarations) for all loss sustained and
             an interruption in computer operations                        expense incurred in any one policy year,
                                                                           regardless      of   the    number     of
             due to destruction or corruption of
             electronic data due to a Covered Cause                        interruptions or the number of premises,
             of Loss. However, we will not provide                         locations or computer systems involved.
             coverage       under      this   Additional                   If loss payment relating to the first
             Coverage when the Additional Limitation                       interruption does not exhaust this
             — Interruption Of Computer Operations                         amount, then the balance is available for
             does not apply based on Paragraph                             loss or expense sustained or incurred as
             A.4.d. therein.                                               a result of subsequent interruptions in
                                                                           that policy year. A balance remaining at
        (3) With respect to the coverage provided                          the end of a policy year does not
             under this Additional Coverage, the                           increase the amount of insurance in the
             Covered Causes of Loss are subject to                         next policy year. With respect to any
             the following:                                                interruption which begins in one policy
           (a) If the Causes Of Loss — Special                              year and continues or results in
                 Form applies, coverage under this                          additional loss or expense in a
                 Additional Coverage, Interruption Of                       subsequent policy year(s), all loss and
                 Computer Operations, is limited to                         expense is deemed to be sustained or
                 the "specified causes of loss" as                          incurred in the policy year in which the
                 defined in that form and Collapse as                       interruption began.
                 set forth in that form.
                                                                       (5) This Additional Coverage, Interruption
            (b) If the Causes Of Loss — Broad Form                          Of Computer Operations, does not apply
                 applies,     coverage      under    this                   to loss sustained or expense incurred
                 Additional Coverage, Interruption Of                       after the end of the "period of
                 Computer       Operations,     includes                    restoration", even if the amount of
                 Collapse as set forth in that form.                        insurance stated in (4) above has not
              (c) If the Causes Of Loss form is                             been exhausted.
                  endorsed to add a Covered Cause of             6. Coverage Extension
                  Loss, the additional Covered Cause                If a Coinsurance percentage of 50% or more is
                  of Loss does not apply to the                     shown in the Declarations, you may extend the
                  coverage    provided under          this
                                                                    insurance provided by this Coverage Part as
                  Additional Coverage  , Interruptio n Of
                                                                    follows:
                  Computer Operations.
                                                                    Newly Acquired Locations
              (d) The Covered Causes of Loss include
                  a virus, harmful code or similar                  a. You may extend your Business Income and
                  instruction introduced into or enacted                 Extra Expense Coverages to apply to
                  on a computer system (including                       property at any location you acquire other
                  electronic data) or a network to                      than fairs or exhibitions.
                  which it is connected, designed to                b. The most we will pay under this Extension,
                  damage or destroy any part of the                      for the sum of Business Income loss and
                  system or disrupt its normal                           Extra Expense incurred, is $100,000 at
                  operation. But there is no coverage                    each location, unless a higher limit is shown
                  for an interruption related to                         in the Declarations.
                  manipulation of a computer system
                                                                     c. Insurance under this Extension for each
                  (including electronic data) by any
                                                                         newly acquired location will end when any
                  employee, including a temporary or
                                                                         of the following first occurs:
                  leased employee, or by an entity
                   retained by you or for you to inspect,              (1) This policy expires;
                  design, install, maintain, repair or
                   replace that system.




Page 4 of 9                             © Insurance Services Office, Inc., 2011                      CP 00 30 10 12
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 124 of 241. PageID #: 129


                 (2) 30 days expire after you acquire or               2. Duties In The Event Of Loss
                     begin to construct the property; or
                                                                          a. You must see that the following are done in
                 (3) You report values to us.                                the event of loss:
                  We will charge you additional premium for                 (1) Notify the police if a law may have been
                  values reported from the date you acquire                     broken.
                  the property.
                                                                             (2) Give us prompt notice of the direct
              The Additional Condition, Coinsurance, does                        physical loss or damage. Include a
              not apply to this Extension.                                       description of the property involved.
        B. Limits Of Insurance                                               (3) As soon as possible, give us a
           The most we will pay for loss in any one                              description of how, when and where the
           occurrence is the applicable Limit Of Insurance                       direct physical loss or damage occurred.
           shown in the Declarations.                                        (4) Take all reasonable steps to protect the
           Payments under the following coverages will not                       Covered Property from further damage,
           increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                                 necessary to protect the Covered
           1. Alterations And New Buildings;
                                                                                 Property, for consideration in the
           2. Civil Authority;                                                   settlement of the claim. This will not
           3. Extra Expense; or                                                  increase the Limit of Insurance.
                                                                                 However, we will not pay for any
           4. Extended Business Income.                                          subsequent loss or damage resulting
           The amounts of insurance stated in the                                from a cause of loss that is not a
           Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
           Coverage and the Newly Acquired Locations                             feasible, set the damaged property
           Coverage Extension apply in accordance with the                       aside and in the best possible order for
           terms of those coverages and are separate from                        examination.
           the Limit(s) Of Insurance shown in the
                                                                             (5) As often as may be reasonably required,
           Declarations for any other coverage.                                   permit us to inspect the property proving
        C. Loss Conditions                                                        the loss or damage and examine your
           The following conditions apply in addition to the                      books and records.
           Common Policy Conditions and the Commercial                            Also permit us to take samples of
           Property Conditions:                                                   damaged and undamaged property for
           1. Appraisal                                                          inspection, testing and analysis, and
                                                                                 permit us to make copies from your
              If we and you disagree on the amount of Net                        books and records.
              Income and operating expense or the amount
              of loss, either may make written demand for an                (6) Send us a signed, sworn proof of loss
             appraisal of the loss. In this event, each party                    containing the information we request to
              will select a competent and impartial appraiser.                   investigate the claim. You must do this
                                                                                 within 60 days after our request. We will
             The two appraisers will select an umpire. If                        supply you with the necessary forms.
             they cannot agree, either may request that
             selection be made by a judge of a court having                 (7) Cooperate with us in the investigation or
             jurisdiction. The appraisers will state separately                  settlement of the claim.
             the amount of Net Income and operating                        (8) If you intend to continue your business,
             expense or amount of loss. If they fail to agree,                   you must resume all or part of your
             they will submit their differences to the umpire.                   "operations" as quickly as possible.
             A decision agreed to by any two will be                     b. We may examine any insured under oath,
             binding. Each party will:                                       while not in the presence of any other
             a. Pay its chosen appraiser; and                                insured and at such times as may be
             b. Bear the other expenses of the appraisal                     reasonably required, about any matter
                and umpire equally.                                          relating to this insurance or the claim,
                                                                            including an insured's books and records. In
             If there is an appraisal, we will still retain our              the event of an examination, an insured's
             right to deny the claim.                                       answers must be signed.




       CP 00 30 10 12                          Insurance Services Office, Inc., 2011                        Page 5 of 9
1094
                                                                                                 1-1 VV   VVVJJVJ VV LlJUJI


    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 125 of 241. PageID #: 130



   3. Loss Determination                                          c. Resumption Of Operations
      a. The amount of Business Income loss will be                   We will reduce the amount of your:
         determined based on:                                        (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                        Expense, to the extent you can resume
            the direct physical loss or damage                           your "operations", in whole or in part, by
            occurred;                                                    using damaged or undamaged property
                                                                         (including merchandise or stock) at the
        (2) The likely Net Income'of the business if
                                                                         described premises or elsewhere.
            no physical loss or damage had
            occurred, but not including any Net                      (2) Extra Expense loss to the extent you
            Income that would likely have been                           can return "operations" to normal and
            earned as a result of an increase in the                     discontinue such Extra Expense.
            volume of business due to favorable                   d. If you do not resume "operations", or do not
            business conditions caused by the                        resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                   we will pay based on the length of time it
            customers or on other businesses;                        would have taken to resume "operations" as
        (3) The operating expenses, including                        quickly as possible.
            payroll expenses, necessary to resume              4. Loss Payment
            "operations" with the same quality of
            service that existed just before the direct           We will pay for covered loss within 30 days
            physical loss or damage; and                          after we receive the sworn proof of loss, if you
                                                                  have complied with all of the terms of this
        (4) Other relevant sources of information,                Coverage Part, and:
             including:
                                                                  a. We have reached agreement with you on
            (a) Your      financial  records  and                     the amount of loss; or
                 accounting procedures;
                                                                  b. An appraisal award has been made.
              (b) Bills, invoices and other vouchers;
                  and                                      D. Additional Condition
              (c) Deeds, liens or contracts.                   COINSURANCE
      b. The amount of Extra Expense will be                   If a Coinsurance percentage is shown in the
         determined based on:                                  Declarations, the following condition applies in
                                                               addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal                Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the           We will not pay the full amount of any Business
            "period of restoration" if no direct               Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.              Income is less than:
            We will deduct from the total of such              1. The Coinsurance percentage shown for
            expenses:                                             Business Income in the Declarations; times
           (a) The salvage value that remains of               2. The sum of:
                any property bought for temporary                 a. The Net Income (Net Profit or Loss before
                use during the "period of restoration",               income taxes), and
                once "operations" are resumed; and
                                                                  b. Operating expenses, including payroll
              (b) Any Extra Expense that is paid for by               expenses,
                  other insurance, except for insurance
                  that is written subject to the same             that would have been earned or incurred (had
                  plan,    terms,      conditions   and           no loss occurred) by your "operations" at the
                  provisions as this insurance; and               described premises for the 12 months following
                                                                  the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                    of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                           © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 126 of 241. PageID #: 131


            Instead, we will determine the most we will pay       Example 1 (Underinsurance)
            using the following steps:
                                                                  When:     The Net Income and operating
            Step (1): Multiply the Net Income and operating
                                                                            expenses for the 12 months
                      expense for the 12 months following the
                                                                            following the inception, or last
                      inception, or last previous anniversary
                                                                            previous anniversary date, of
                      date, of this policy by the Coinsurance
                                                                            this policy at the described
                      percentage;
                                                                            premises would have been:        $ 400,000
           Step (2): Divide the Limit of Insurance for the
                                                                            The Coinsurance percentage is:        50%
                      described premises by the figure
                      determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
           Step (3): Multiply the total amount of loss by the               The amount of loss is:           $ 80,000
                      figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
           We will pay the amount determined in Step (3) or                 (the minimum amount of insurance to
           the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
           remainder, you will either have to rely on other       Step (2): $150,000 ÷, $200,000 = .75
           insurance or absorb the loss yourself.
                                                                  Step (3): $80,000 x .75 = $60,000
           In determining operating expenses for the purpose
           of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
           following expenses, if applicable, shall be            $20,000 is not covered.
           deducted from the total of all operating expenses:    Example 2 (Adequate Insurance)
                 (1) Prepaid freight — outgoing;
                                                                  When:     The Net Income and operating
                 (2) Returns and allowances;                                expenses for the 12 months
                (3) Discounts;                                              following the inception, or last
                                                                            previous anniversary date, of
                (4) Bad debts;
                                                                            this policy at the described
                (5) Collection expenses;                                    premises would have been:        $ 400,000
                (6) Cost of raw stock and factory supplies                  The Coinsurance percentage is:        50%
                    consumed      (including transportation                 The Limit of Insurance is:       $ 200,000
                    charges);
                                                                            The amount of loss is:           $ 80,000
                (7) Cost of merchandise sold (including
                    transportation charges);                     The minimum amount of insurance to meet your
                                                                 Coinsurance requirement is $200,000 ($400,000 x
                (8) Cost of other supplies consumed              50%). Therefore, the Limit of Insurance in this
                    (including transportation charges);          example is adequate and no penalty applies. We will
                (9) Cost of services purchased from              pay no more than $80,000 (amount of loss).
                    outsiders (not employees) to resell, that    This condition does not apply to Extra Expense
                    do not continue under contract;              Coverage.
              (10) Power, heat and refrigeration expenses        E. Optional Coverages
                    that do not continue under contract (if
                    Form CP 15 11 is attached);                     If shown as applicable in the Declarations, the
                                                                    following Optional Coverages apply separately to
              (11) All payroll expenses or the amount of            each item.
                    payroll expense excluded (if Form CP
                   15 10 is attached); and                          1. Maximum Period Of Indemnity
              (12) Special deductions for mining properties            a. The Additional Condition, Coinsurance,
                   (royalties unless specifically included in             does not apply to this Coverage Form at the
                   coverage; actual depletion commonly                    described premises to which this Optional
                   known as unit or cost depletion — not                  Coverage applies.
                   percentage depletion; welfare and
                   retirement fund charges based on
                   tonnage; hired trucks).




       CP 00 30 10 12                        Insurance Services Office, Inc., 2011                       Page 7 of 9
1096
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 127 of 241. PageID #: 132



           b. The most we will pay for the total of                          (b) Estimated for the 12 months
               Business Income loss and Extra Expense is                           immediately following the inception
               the lesser of:                                                      of this Optional Coverage.
             (1) The amount of loss sustained and                         (2) The Declarations must indicate that the
                   expenses incurred during the 120 days                       Business Income Agreed Value Optional
                   immediately following the beginning of                      Coverage applies, and an Agreed Value
                   the "period of restoration"; or                             must be shown in the Declarations. The
                                                                               Agreed Value should be at least equal
              (2) The Limit Of Insurance shown in the                          to:
                   Declarations.
                                                                              (a) The Coinsurance percentage shown
        2. Monthly Limit Of Indemnity                                              in the Declarations; multiplied by
           a. The Additional Condition, Coinsurance,                         (b) The amount of Net Income and
               does not apply to this Coverage Form at the                       operating expenses for the following
               described premises to which this Optional                         12 months you report on the Work
               Coverage applies.                                                 Sheet.
           b. The most we will pay for loss of Business
                                                                        b. The Additional Condition, Coinsurance, is
               Income in each period of 30 consecutive
                                                                           suspended until:
               days after the beginning of the "period of
               restoration" is:                                           (1) 12 months after the effective date of this
                                                                              Optional Coverage; or
              (1) The Limit of Insurance, multiplied by
                                                                          (2) The expiration date of this policy;
                (2) The fraction shown in the Declarations
                    f or this Optional Coverage.                           whichever occurs first.
      Example                                                           c. We will reinstate the Additional Condition,
                                                                           Coinsurance, automatically if you do not
      When:   The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
              The fraction shown in the                                    Value:
              Declarations for this Optional                              (1) Within 12 months of the effective date of
              Coverage is:                              1/4                     this Optional Coverage; or
              The most we will pay for loss in                            (2) When you request a change in your
              each period of 30 consecutive                                     Business Income Limit of Insurance.
              days is:                           $   30,000
                                                                        d. If the Business Income Limit of Insurance is
              ($120,000 x 1/4 = $30,000)                                   less than the Agreed Value, we will not pay
              If, in this example, the actual                              more of any loss than the amount of loss
              amount of loss is:                                           multiplied by:
              Days 1-30:                         $   40,000               (1) The      Business Income Limit         of
              Days 31-60:                        $   20,000                     Insurance; divided by
              Days 61-90:                        $   30,000               (2) The Agreed Value.
                                                 $   90,000     Example
              We will pay:                                                                                    $ 100,000
                                                                When:     The Limit of Insurance is:
              Days 1-30:                         $   30,000
                                                                          The Agreed Value is:                $ 200,000
              Days 31-60:                        $   20,000
                                                                          The amount of loss is:              $ 80,000
              Days 61-90:                        $   30,000
                                                                Step (1): $100,000 ÷ $200,000 = .50
                                                 $ 80,000
                                                                Step (2): .50 x $80,000 = $40,000
              The remaining $10,000   is not covered.
                                                                We will pay $40,000. The remaining $40,000 is not
         3. Business Income Agreed Value                        covered.
            a. To activate this Optional Coverage:
                                                                    4. Extended Period Of Indemnity
                (1) A Business Income Report/Work Sheet
                                                                       Under Paragraph A.5.c., Extended Business
                    must be submitted to us and must show
                                                                       Income, the number 60 in Subparagraphs
                    financial data for your "operations":
                                                                       (1)(b) and (2)(b) is replaced by the number
                   (a) During the 12 months prior to the               shown in the Declarations for this Optional
                        date of the Work Sheet; and                    Coverage.




      Page 8 of 9                          © Insurance Services Office, Inc., 2011                      CP 00 30 10 12

nn7
                                                                                                       <- I   VV   vVV J JVJ VV LV l.1,1 I



            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 128 of 241. PageID #: 133


       F. Definitions                                                      (2) Requires any insured or others to test
          1. "Finished stock" means stock you have                             for, monitor, clean up, remove, contain,
             m anufactured.                                                    treat, detoxify or neutralize, or in any
                                                                               way respond to, or assess the effects of
             "Finished stock" also includes whiskey and                        "pollutants".
             alcoholic products being aged, unless there is
             a Coinsurance percentage shown for Business                 The expiration date of this policy will not cut
             Income in the Declarations.                                 short the "period of restoration".
             "Finished stock" does not include stock you             4. "Pollutants" means any solid, liquid, gaseous or
             have manufactured that is held for sale on the             thermal irritant or contaminant, including
             premises of any retail outlet insured under this           smoke, vapor, soot, fumes, acids, alkalis,
             Coverage Part.                                             chemicals and waste. Waste includes materials
                                                                        to be recycled, reconditioned or reclaimed.
          2. "Operations" means:
                                                                     5. "Rental Value" means Business Income that
             a. Your business activities occurring at the               consists of:
                described premises; and
                                                                         a. Net Income (Net Profit or Loss before
             b. The tenantability of the described premises,                income taxes) that would have been earned
                if coverage for Business Income Including                   or incurred as rental income from tenant
                "Rental Value" or "Rental Value" applies.                   occupancy of the premises described in the
          3. "Period of restoration" means the period of time               Declarations as furnished and equipped by
             that:                                                          you, including fair rental value of any
             a. Begins:                                                     portion of the described premises which is
                                                                            occupied by you; and
                (1) 72 hours after the time of direct physical
                    loss or damage for Business Income                   b. Continuing normal operating expenses
                    Coverage; or                                            incurred in connection with that premises,
                                                                            including:
                (2) Immediately after the time of direct
                    physical loss or damage for Extra                      (1) Payroll; and
                    Expense Coverage;                                      (2) The amount of charges which are the
                caused by or resulting from any Covered                        legal obligation of the tenant(s) but
                Cause of Loss at the described premises;                       would otherwise be your obligations.
                and                                                  6. "Suspension" means:
             b. Ends on the earlier of:                                  a. The slowdown or cessation                of    your
               (1) The date when the property at the                        business activities; or
                   described premises should be repaired,               b. That a part or all of the described premises
                   rebuilt or replaced with reasonable                     is rendered untenantable, if coverage for
                   speed and similar quality; or                           Business Income Including "Rental Value"
               (2) The date when business is resumed at a                  or "Rental Value" applies.
                   new permanent location.
             "Period of restoration" does not include any
             increased period required due to the
             enforcement of or compliance with any
             ordinance or law that:
               (1) Regulates the construction, use or
                   repair, or requires the tearing down, of
                   any property; or




       CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                            Page 9 of 9

1098
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 129 of 241. PageID #: 134

                                                                                                   COMMERCIAL PROPERTY



                           COMMERCIAL PROPERTY CONDITIONS
        This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss Conditions
        and Additional Conditions in Commercial Property Coverage Forms.

        A. CONCEALMENT, MISREPRESENTATION OR                              F. NO BENEFIT TO BAILEE
           FRAUD
                                                                            No person or organization, other than you, having cus-
            This Coverage Part is void in any case of fraud by you          tody of Covered Property will benefit from this insur-
            as it relates to this Coverage Part at any time. It is also     ance.
            void if you or any other insured, at any time, intention-
                                                                          G. OTHER INSURANCE
            ally conceal or misrepresent a material fact concerning:
            1. This Coverage Part;                                           1. You may have other insurance subject to the same
                                                                                plan, terms, conditions and provisions as the insur-
            2. The Covered Property;                                            ance under this Coverage Part. If you do, we will
            3. Your interest in the Covered Property; or                        pay our share of the covered loss or damage. Our
                                                                                share is the proportion that the applicable Limit of
            4. A claim under this Coverage Part.
                                                                                Insurance under this Coverage Part bears to the
        B. CONTROL OF PROPERTY                                                  Limits of Insurance of all insurance covering on the
           Any act or neglect of any person other than you beyond               same basis.
           your direction or control will not affect this insurance.        2. If there is other insurance covering the same loss or
           The breach of any condition of this Coverage Part at                damage, other than that described in 1. above, we
           any one or more locations will not affect coverage at               will pay only for the amount of covered loss or
           any location where, at the time of loss or damage, the              damage in excess of the amount due from that other
           breach of condition does not exist.                                 insurance, whether you can collect on it or not. But
                                                                               we will not pay more than the applicable Limit of
        C. INSURANCE UNDER TWO OR MORE COVER-                                 Insurance.
           AGES
                                                                          H. POLICY PERIOD, COVERAGE TERRITORY
           If two or more of this policy's coverages apply to the
           same loss or damage, we will not pay more than the ac-           Under this Coverage Part:
           tual amount of the loss or damage.                               1. We cover loss or damage commencing:
        D. LEGAL ACTION AGAINST US                                              a. During the policy period shown in the Declara-
           No one may bring a legal action against us under this                   tions; and
           Coverage Part unless:                                               b. Within the coverage territory.
           1. There has been full compliance with all of the terms          2. The coverage territory is:
              of this Coverage Part; and
                                                                               a. The United States of America (including its
           2. The action is brought within 2 years after the date                 territories and possessions);
              on which the direct physical loss or damage oc-
                                                                               b. Puerto Rico; and
              curred.
                                                                               c. Canada.
       E. LIBERALIZATION
          If we adopt any revision that would broaden the cover-
          age under this Coverage Part without additional pre-
          mium within 45 days prior to or during the policy pe-
          riod, the broadened coverage will immediately apply to
          this Coverage Part.




       CP 00 90 07 88                  Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                      Page 1 of 2      ❑
1099
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 130 of 241. PageID #: 135

      I. TRANSFER OF RIGHTS OF RECOVERY                                 1. Prior to a loss to your Covered Property or Covered
         AGAINST OTHERS TO US                                              Income.
         If any person or organization to or for whom we make           1. A fter a loss to your Covered Property or Covered
         payment under this Coverage Part has rights to recover            Income only if, at time of loss, that party is one of
         damages from another, those rights are transferred to us          the following:
         to the extent of our payment. That person or organiza-             a. Someone insured by this insurance;
         tion must do everything necessary to secure our rights
         and must do nothing after loss to impair them. But you             b. A business firm:
         may waive your rights against another party in writing:               (1) Owned or controlled by you; or
                                                                              (2) That owns or controls you; or
                                                                            c. Your tenant.
                                                                        This will not restrict your insurance.




     Page 2 of 2                    Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                    CP 00 90 07 88    ❑
nn
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 131 of 241. PageID #: 136

                                                                                              COMMERCIAL PROPERTY
                                                                                                      CP 01 23 04 08

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                    OHIO CHANGES
        This endorsement modifies insurance provided under the following:

           COMMERCIAL PROPERTY COVERAGE PART
           STANDARD PROPERTY POLICY


        A. Paragraphs c. and g. of the Loss Payment Loss             B. Paragraph A. does not apply to the Loss Pay-
           Condition are replaced by the following, except as           ment Loss Condition in the following forms:
           provided in Paragraph B.:
                                                                        1. Business Income (And Extra Expense) Cover-
              c. We will give you notice, within 21 days after             age Form;
                  we receive a properly executed proof of
                  loss, that we:                                        2. Business Income (Without Extra Expense)
                                                                           Coverage Form;
                 (1) Accept your claim;
                                                                        3. Extra Expense Coverage Form;
                   (2) Deny your claim; or
                                                                         4. Leasehold Interest Coverage Form; and
                   (3) Need more time to investigate your
                         claim.                                         5. Mortgageholders Errors And Omissions Cov-
                                                                            erage Form.
                    If we need more time to investigate your
                    claim, we will provide an explanation for our       In the forms listed above, the Loss Payment Loss
                    need for more time. We will continue to no-         Condition is replaced by the following:
                    tify you again in writing, at least every 45            LOSS PAYMENT
                    days, of the status of the investigation and            a. We will give you notice, within 21 days after
                    of the continued time needed for the inves-                we receive a properly executed proof of
                    tigation.                                                  loss, that we:
              g.    Provided you have complied with all the                   (1) Accept your claim;
                    terms of this Coverage Part, we will pay for
                    covered loss or damage within:                            (2) Deny your claim; or
                   (1) 10 days after we accept your claim if                 (3) Need more time to investigate your
                       such acceptance occurs within the first                     claim.
                       21 days after we receive a properly exe-               If we need more time to investigate your
                       cuted proof of loss, unless the claim in-              claim, we will provide an explanation for our
                       volves an action by a probate court or                 need for more time. We will continue to no-
                       other extraordinary circumstances as                   tify you again in writing, at least every 45
                       documented in the claim file; or                       days, of the status of the investigation and
                   (2) Five days after we accept your claim if                of the continued time needed for the inves-
                       such acceptance occurs more than 21                    tigation.
                       days after we receive a properly exe-              b. Provided you have complied with all the
                       cuted proof of loss, and                              terms of this Coverage Part, we will pay for
                      (a) An appraisal award has been made;                  covered loss or damage within:
                          or                                                (1) 10 days after we accept your claim if
                     (b) We have reached an agreement with                      such acceptance occurs within the first
                         you on the amount of loss that was                     21 days after we receive a properly exe-
                         in dispute.                                            cuted proof of loss, unless the claim in-
                                                                                volves an action by a probate court or
                                                                                other extraordinary circumstances as
                                                                                documented in the claim file; or




       CP 01 23 04 08                              © ISO Properties, Inc., 2007                              Page 1 of 2       ❑
1101
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 132 of 241. PageID #: 137

        (2) Five days after we accept your claim if
             such acceptance occurs more than 21
             days after we receive a properly exe-
             cuted proof of loss, and
            (a) An appraisal award has been made;
                or
           (b) We have reached an agreement with
                you on the amount of loss that was
                in dispute.




Page 2 of 2                             © ISO Properties, Inc., 2007        CP 01 23 04 08   ❑
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 133 of 241. PageID #: 138

                                                                                             COMMERCIAL PROPERTY
                                                                                                     CP 01 40 07 06

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
        This endorsement modifies insurance provided under the following:

            COMMERCIAL PROPERTY COVERAGE PART
            STANDARD PROPERTY POLICY

        A. The exclusion set forth in Paragraph B. applies to      D. The following provisions in this Coverage Part or
            all coverage under all forms and endorsements             Policy are hereby amended to remove reference
            that comprise this Coverage Part or Policy, includ-       to bacteria:
            ing but not limited to forms or endorsements that
            cover property damage to buildings or personal            1. Exclusion of "Fungus", Wet Rot, Dry Rot And
            property and forms or endorsements that cover                 Bacteria; and
            business income, extra expense or action of civil          2. Additional Coverage — Limited Coverage for
            authority.                                                    "Fungus", Wet Rot, Dry Rot And Bacteria, in-
        B. We will not pay for loss or damage caused by or                cluding any endorsement increasing the scope
           resulting from any virus, bacterium or other micro-            or amount of coverage.
           organism that induces or is capable of inducing         E. The terms of the exclusion in Paragraph B., or the
           physical distress, illness or disease.                     inapplicability of this exclusion to a particular loss,
           However, this exclusion does not apply to loss or          do not serve to create coverage for any loss that
           damage caused by or resulting from "fungus", wet           would otherwise be excluded under this Coverage
           rot or dry rot. Such loss or damage is addressed in        Part or Policy.
           a separate exclusion in this Coverage Part or Pol-
           icy.
        C. With respect to any loss or damage subject to the
           exclusion in Paragraph B., such exclusion super-
           sedes any exclusion relating to "pollutants".




       CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1        ❑
1103
                                                                                                        Z7W D003305 00 200379
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 134 of 241. PageID #: 139


          POLICY NUMBER:Z7W D003305 00
                                                                                               COMMERCIAL PROPERTY
                                                                                                       CP 04 11 10 12
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                                                    CAREFULLY.

                                       PROTECTIVE SAFEGUARDS
         This endorsement modifies insurance provided under the following:

            COMMERCIAL PROPERTY COVERAGE PART
            STANDARD PROPERTY POLICY
                                                            SCHEDULE

                  Premises Number                        Building Number                     Protective Safeguards
                                                                                              Symbols Applicable
                          1                                      2                                   P-1, P-2
                          1                                      3                                   P-1, P-2
          Describe Any "P-9":
          Information required to complete this Schedule, if not shown above, will
                                                                                   be shown in the Declarations.


        A. The following is added to the Commercial Property                  (2) Hydrants, standpipes and outlets.
           Conditions:
                                                                          "P-2" Automatic Fire Alarm, protecting the
           Protective Safeguards                                          entire building, that is:
           1. As a condition of this insurance, you are                   a. Connected to a central station; or
              required to maintain the protective devices or
              services listed in the Schedule above.                      b. Reporting to a public or private fire alarm
                                                                              station.
           2. The protective safeguards to which this
              endorsement applies are identified by the                  "P-3" Security Service, with a recording
              following symbols:                                         system or watch clock, making hourly rounds
                                                                         covering the entire building, when the premises
              "P-1" Automatic Sprinkler System, including                are not in actual operation.
              related supervisory services.
                                                                         "P-4" Service Contract with a privately owned
              Automatic Sprinkler System means:                          fire department providing fire protection service
              a. Any       automatic    fire    protective  or           to the described premises.
                  extinguishing system, including connected:             "P-5" Automatic Commercial Cooking
                 (1) Sprinklers and discharge nozzles;                   Exhaust And Extinguishing System installed
                (2) Ducts, pipes, valves and fittings;                   on cooking appliances and having the following
                                                                         components:
                (3) Tanks, their component parts and
                      supports; and                                       a. Hood:
                (4) Pumps and private fire protection mains.             b. Grease removal device;
             b. When supplied from an automatic fire                     c. Duct system; and
                  protective system:                                     d. Wet chemical fire extinguishing equipment.
                 (1) Non-automatic fire protective systems;              "P-9", the protective system described in the
                      and                                                Schedule.




       CP 04 11 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 2
1104
                                                                                                     Z7W D003305 00 200379
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 135 of 241. PageID #: 140


          B. The following is added to the Exclusions section         2. Failed to maintain any protective safeguard
             of:                                                         listed in the Schedule above, and over which
             Causes Of Loss — Basic Form                                 you had control, in complete working order.
             Causes Of Loss — Broad Form                              If part of an Automatic Sprinkler System or
             Causes Of Loss — Special Form                            Automatic Commercial Cooking Exhaust And
             Mortgageholders Errors And Omissions Coverage            Extinguishing System is shut off due to breakage,
             Form                                                     leakage, freezing conditions or opening of
             Standard Property Policy                                 sprinkler heads, notification to us will not be
                                                                      necessary if you can restore full protection within
             We will not pay for loss or damage caused by or
                                                                      48 hours.
             resulting from fire if, prior to the fire, you:
             1. Knew of any suspension or impairment in any
                protective safeguard listed in the Schedule
                above and failed to notify us of that fact; or




         Page 2 of 2                        © Insurance Services Office, Inc., 2011                     CP 04 11 10 12
~ ~ntz
                                                                                                                   vv LivuooU0 UU ZUUi
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 136 of 241. PageID #: 141

                                                                                                  COMMERCIAL PROPERTY
                                                                                                          CP 10 30 10 12

                                CAUSES OF LOSS - SPECIAL FORM
          Words and phrases that appear in quotation marks have specia
                                                                       l meaning. Refer to Section G. Definitions.

         A. Covered Causes Of Loss
                                                                               (4) Earth sinking (other than sinkhole
            When Special is shown in the Declarations,                               collapse), rising or shifting including soil
            Covered Causes of Loss means direct physical                             conditions     which     cause      settling,
            loss unless the loss is excluded or limited in this                      cracking or other disarrangement of
            policy.                                                                  foundations or other parts of realty. Soil
         B. Exclusions                                                              conditions        include        contraction,
                                                                                    expansion, freezing, thawing, erosion,
             1. We will not pay for loss or damage caused
                                                                                    improperly compacted soil and the
                directly or indirectly by any of the following.
                                                                                    action of water under the ground
                Such loss or damage is excluded regardless of                       surface.
                any other cause or event that contributes
                concurrently or in any sequence to the loss.                   But if Earth Movement, as described in
                                                                               b.(1) through (4) above, results in fire or
                a. Ordinance Or Law                                            explosion, we will pay for the loss or
                    The enforcement of or compliance with any                  damage caused by that fire or explosion.
                    ordinance or law:
                                                                              (5) Volcanic eruption, explosion or effusion.
                   (1) Regulating the construction, use or                          But if volcanic eruption, explosion or
                        repair of any property; or                                 effusion results in fire, building glass
                   (2) Requiring the tearing down of any                           breakage or Volcanic Action, we will pay
                        property, including the cost of removing                   for the loss or damage caused by that
                        its debris.                                                fire, building glass breakage or Volcanic
                                                                                   Action.
                    This exclusion, Ordinance Or Law, applies
                    whether the loss results from:                                 Volcanic Action means direct loss or
                                                                                   damage resulting from the eruption of a
                       (a) An ordinance or law that is enforced                    volcano when the loss or damage is
                             even if the property has not been                     caused by:
                             damaged; or
                                                                                 (a) Airborne volcanic blast or airborne
                      (b) The increased costs incurred to                              shock waves;
                            comply with an ordinance or law in
                            the course of construction, repair,                  (b) Ash, dust or particulate matter; or
                            renovation, remodeling or demolition                 (c) Lava flow.
                            of property, or removal of its debris,                With respect to coverage for Volcanic
                            following a physical loss to that                     Action as set forth in (5)(a), (5)(b) and
                           property.                                              (5)(c), all volcanic eruptions that occur
              b. Earth Movement                                                   within any 168-hour period will constitute
                                                                                  a single occurrence.
                 (1) Earthquake, including tremors and
                      aftershocks and any earth sinking, rising                  Volcanic Action does not include the
                      or shifting related to such event;                         cost to remove ash, dust or particulate
                 (2) Landslide, including any earth sinking,                     matter that does not cause direct
                      rising or shifting related to such event;                  physical loss or damage to the
                                                                                 described property.
                (3) Mine subsidence, meaning subsidence
                      of a man-made mine, whether or not                     This exclusion applies regardless of
                      mining activity has ceased;                            whether any of the above, in Paragraphs
                                                                             (1) through (5), is caused by an act of
                                                                             nature or is otherwise caused.




       CP 10 30 10 12                        © Insurance Services Office, Inc., 2011
                                                                                                              Page 1 of 10
1106
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 137 of 241. PageID #: 142



              c. Governmental Action                                          (3) Insurrection,   rebellion,    revolution,
                                                                                  usurped power, or action taken by
                  Seizure or destruction of property by order                     governmental authority in hindering or
                  of governmental authority.                                      defending against any of these.
                  But we will pay for loss or damage caused
                                                                            g. Water
                  by or resulting from acts of destruction
                  ordered by governmental authority and                        (1) Flood, surface water, waves (including
                  taken at the time of a fire to prevent its                       tidal wave and tsunami), tides, tidal
                  spread, if the fire would be covered under                       water, overflow of any body of water, or
                  this Coverage Part.                                              spray from any of these, all whether or
                                                                                   not driven by wind (including storm
              d Nuclear Hazard                                                     surge);
                  Nuclear reaction or radiation, or radioactive
                                                                               (2) Mudslide or mudflow;
                  contamination, however caused.
                  But if nuclear reaction or radiation, or                     (3) Water that backs up or overflows or is
                                                                                    otherwise discharged from a sewer,
                  radioactive contamination, results in fire, we
                                                                                    drain, sump, sump pump or related
                  will pay for the loss or damage caused by                         equipment;
                  that fire.
                                                                               (4) Water under the ground surface
               e. Utility Services                                                  pressing on, or flowing or seeping
                   The failure of power, communication, water                       through:
                   or other utility service supplied to the
                                                                                   (a) Foundations, walls, floors or paved
                   described premises, however caused, if the                           surfaces;
                   failure:
                                                                                  (b) Basements, whether paved or not; or
                  (1) Originates away from the described
                       premises; or                                                (c) Doors, windows or other openings;
                                                                                        or
                  (2) Originates at the described premises,
                       but only if such failure involves                       (5) Waterborne       material     carried    or
                       equipment used to supply the utility                         otherwise moved by any of the water
                       service to the described premises from                       referred to in Paragraph (1), (3) or (4),
                       a source away from the described                             or material carried or otherwise moved
                       premises.                                                    by mudslide or rnudflow.
                   Failure of any utility service includes lack of              This exclusion applies regardless of
                   sufficient capacity and reduction in supply.                 whether any of the above, in Paragraphs
                                                                                (1) through (5), is caused by an act of
                  Loss or damage caused by a surge of
                                                                                nature or is otherwise caused. An example
                  power is also excluded, if the surge would
                                                                                of a situation to which this exclusion applies
                  not have occurred but for an event causing                    is the situation where a dam, levee, seawall
                  a failure of power.
                                                                                or other boundary or containment system
                  But if the failure or surge of power, or the                  fails in whole or in part, for any reason, to
                  failure of communication, water or other                      contain the water.
                  utility service, results in a Covered Cause of
                                                                                But if any of the above, in Paragraphs (1)
                  Loss, we will pay for the loss or damage
                                                                                through (5), results in fire, explosion or
                  caused by that Covered Cause of Loss.
                                                                                sprinkler leakage, we will pay for the loss or
                  Communication services include but are not                    damage caused by that fire, explosion or
                  limited to service relating to Internet access                sprinkler leakage (if sprinkler leakage is a
                  or access to any electronic, cellular or                      Covered Cause of Loss).
                  satellite network.
                                                                            h. "Fungus", Wet Rot, Dry Rot And
               f. War And Military Action                                      Bacteria
                 (1) War, including undeclared or civil war;                   Presence, growth, proliferation, spread or
                 (2) Warlike action by a military force,                       any activity of "fungus", wet or dry rot or
                     including action in hindering or                          bacteria.
                     defending against an actual or expected                   But if "fungus", wet or dry rot or bacteria
                     attack, by any government, sovereign or                   result in a "specified cause of loss", we will
                     other authority using military personnel                  pay for the loss or damage caused by that
                     or other agents; or                                       "specified cause of loss".




         Page 2 of 10                           © Insurance Services Office, Inc., 2011                      CP 10 30 10 12

I I n7
                                                                                                                • •   v.   vvvv vv ~VVJI


             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 138 of 241. PageID #: 143


                  This exclusion does not apply:                               (5) Nesting or infestation, or discharge or
                 (1) When "fungus", wet or dry rot or bacteria                     release of waste products or secretions,
                      result from fire or lightning; or                            by insects, birds, rodents or other
                                                                                   animals.
                 (2) To the extent that coverage is provided
                      in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
                      Coverage For "Fungus", Wet Rot, Dry                          rupture or bursting caused by centrifugal
                      Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
                      damage by a cause of loss other than                         results in elevator collision, we will pay
                      fire or lightning.                                           for the loss or damage caused by that
                                                                                   elevator collision.
              Exclusions B.1.a. through B.1.h. apply whether
              or not the loss event results in widespread                      (7) The following causes of loss to personal
              damage or affects a substantial area.                                property:
           2. We will not pay for loss or damage caused by                           (a) Dampness         or    dryness     of
              or resulting from any of the following:                                    atmosphere;
              a. Artificially generated electrical, magnetic or                      (b) Changes in or extremes             of
                  electromagnetic energy that damages,                                   temperature; or
                  disturbs, disrupts or otherwise interferes                         (c) Marring or scratching.
                  with any:
                                                                                 But if an excluded cause of loss that is
                 (1) Electrical or electronic wire, device,                      listed in 2.d.(1) through (7) results in a
                      appliance, system or network; or                           "specified cause of loss" or building glass
                 (2) Device, appliance, system or network                        breakage, we will pay for the loss or
                      utilizing cellular or satellite technology.                damage caused by that "specified cause of
                                                                                loss" or building glass breakage.
                  For the purpose of this exclusion, electrical,
                  magnetic or electromagnetic energy                        e. Explosion of steam boilers, steam pipes,
                  includes but is not limited to:                               steam engines or steam turbines owned or
                                                                                leased by you, or operated under your
                     (a) Electrical current, including arcing;
                                                                                control. But if explosion of steam boilers,
                    (b) Electrical charge produced or                           steam pipes, steam engines or steam
                           conducted by a magnetic or                           turbines results in fire or combustion
                           electromagnetic field;                               explosion, we will pay for the loss or
                    (c) Pulse of electromagnetic energy; or                     damage caused by that fire or combustion
                                                                                explosion. We will also pay for loss or
                    (d) Electromagnetic              waves       or             damage caused by or resulting from the
                          microwaves.                                           explosion of gases or fuel within the furnace
                  But if fire results, we will pay for the loss or              of any fired vessel or within the flues or
                 damage caused by that fire.                                   passages through which the gases of
              b. Delay, loss of use or loss of market.                          combustion pass.
              c. Smoke, vapor or gas from agricultural                      f. Continuous or repeated seepage or
                 smudging or industrial operations.                            leakage of water, or the presence or
                                                                               condensation of humidity, moisture or
              d.(1) Wear and tear;                                             vapor, that occurs over a period of 14 days
                (2) Rust or other corrosion, decay,                            or more.
                     deterioration, hidden or latent defect or             g. Water, other liquids, powder or molten
                     any quality in property that causes it to                 material that leaks or flows from plumbing,
                     damage or destroy itself;                                 heating, air conditioning or other equipment
                (3) Smog;                                                      (except fire protective systems) caused by
                (4) Settling,                                                  or resulting from freezing, unless:
                               cracking,         shrinking     or
                    expansion;                                                (1) You do your best to maintain heat in the
                                                                                    building or structure; or




       CP 10 30 10 12                         © Insurance Services Office, Inc., 2011                        Page 3 of 10
1108
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 139 of 241. PageID #: 144



         (2) You drain the equipment and shut off                       (b) To collapse caused by one or more
             the supply if the heat is not maintained.                      of the following:
      h Dishonest or criminal act (including theft) by                         (i) The "specified causes of loss";
        you, any of your partners, members,                                 (ii) Breakage of building glass;
        officers, managers, employees (including
        temporary employees and leased workers),                           (iii) Weight of rain that collects on a
        directors,     trustees     or     authorized                            roof; or
        representatives, whether acting alone or in                        (iv) Weight of people or personal
        collusion with each other or with any other                             property.
        party; or theft by any person to whom you                  I. Discharge, dispersal, seepage, migration,
        entrust the property for any purpose,                         release or escape of "pollutants" unless the
        whether acting alone or in collusion with                     discharge, dispersal, seepage, migration,
        any other party.                                              release or escape is itself caused by any of
         This exclusion:                                              the "specified causes of loss". But if the
         (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
             during your normal hours of operation;                   release or escape of "pollutants" results in a
                                                                      "specified cause of loss", we will pay for the
         (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
             your employees (including temporary                      cause of loss".
             employees and leased workers) or
             authorized representatives; but theft by                This exclusion, I., does not apply to
             your employees (including temporary                     damage to glass caused by chemicals
             employees and leased workers) or                        applied to the glass.
             authorized   representatives is      not            m. Neglect of an insured to use all reasonable
             covered.                                               means to save and preserve property from
       i. Voluntary parting with any property by you                further damage at and after the time of loss.
          or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
          the property if induced to do so by any                 or resulting from any of the following, 3.a.
          fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
          pretense.                                               that is listed in 3.a. through 3.c. results in a
       j. Rain, snow, ice or      sleet to personal               Covered Cause of Loss, we will pay for the
          property in the open.                                   loss or damage caused by that Covered Cause
                                                                  of Loss.
      k. Collapse, including any of the following
         conditions of property or any part of the                a. Weather conditions. But this exclusion only
         property:                                                   applies if weather conditions contribute in
                                                                     any way with a cause or event excluded in
         (1) An abrupt falling down or caving in;                    Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                  damage.
            separation of parts of the property or                b. Acts or decisions, including the failure to act
            property in danger of falling down or                    or decide, of        any person, group,
            caving in; or                                            organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,              c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion
            as such condition relates to (1) or (2)                 (1) Planning,       zoning,        development,
            above.                                                      surveying, siting;
         But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                     repair,    construction,    renovation,
         pay for the loss or damage caused by that                      remodeling, grading, compaction;
         Covered Cause of Loss.                                     (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                            renovation or remodeling; or
            (a) To the extent that coverage is                      (4) Maintenance;
                provided under      the Additional                   of part or all of any property on or off the
                Coverage, Collapse; or                               described premises.




Page 4 of 10                         © Insurance Services Office, Inc., 2011                        CP 10 30 10 12
                                                                                                            -   • •   •-••     WSJ   C-Vs.-1,1 I



             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 140 of 241. PageID #: 145


            4. Special Exclusions                                            (5) Any other consequential loss.
               The following provisions apply only to the                  b. Leasehold Interest Coverage Form
               specified Coverage Forms:
                                                                             (1) Paragraph B.1.a., Ordinance Or Law,
               a. Business Income (And Extra Expense)                            does not apply to insurance under this
                  Coverage Form, Business Income                                 Coverage Form.
                  (Without Extra Expense) Coverage Form,
                  Or Extra Expense Coverage Form                             (2) We will not pay for any loss caused by:

                  We will not pay for:                                          (a) Your cancelling the lease;

                 (1) Any loss caused by or resulting from:                      (b) The     suspension,       lapse          or
                                                                                    cancellation of any license; or
                    (a) Damage or destruction of "finished
                        stock"; or                                              (c) Any other consequential loss.

                    (b) The time required to reproduce                    c. Legal Liability Coverage Form
                        "finished stock".                                   (1) The following exclusions do not apply to
                     This exclusion does not apply to Extra                     insurance under this Coverage Form:
                     Expense.                                                  (a) Paragraph B.1.a. Ordinance Or Law;
                 (2) Any loss caused by or resulting from                      (b) Paragraph B.1.c. Governmental
                     direct physical loss or damage to radio                       Action;
                     or television antennas (including satellite                (c) Paragraph B.1.d. Nuclear Hazard;
                     dishes) and their lead-in wiring, masts or
                     towers.                                                    (d) Paragraph B.1.e. Utility Services;
                                                                                    and
                (3) Any increase of loss caused by or
                    resulting from:                                             (e) Paragraph B.1.f. War And Military
                                                                                    Action.
                   (a) Delay in rebuilding, repairing or
                        replacing the property or resuming                  (2) The following additional exclusions
                        "operations", due to interference at                     apply to insurance under this Coverage
                        the location of the rebuilding, repair                   Form:
                        or replacement by strikers or other                     (a) Contractual Liability
                        persons; or                                                  We will not defend any claim or
                   (b) Suspension, lapse or cancellation of                          "suit", or pay damages that you are
                       any license, lease or contract. But if                        legally liable to pay, solely by reason
                       the suspension, lapse or cancellation                         of your assumption of liability in a
                       is     directly    caused    by    the                       contract or agreement. But this
                       "suspension" of "operations", we will                        exclusion does not apply to a written
                       cover such loss that affects your                            lease agreement in which you have
                       Business Income during the "period                           assumed liability for building damage
                       of restoration" and any extension of                         resulting from an actual or attempted
                       the "period of restoration" in                               burglary or robbery, provided that:
                       accordance with the terms of the                             (i) Your assumption of liability was
                       Extended         Business      Income                            executed prior to the accident;
                       Additional      Coverage    and    the                           and
                       Extended Period Of Indemnity
                       Optional Coverage or any variation                             (ii) The building is Covered Property
                       of these.                                                           under this Coverage Form.
                (4) Any Extra Expense caused by             or                 (b) Nuclear Hazard
                    resulting from suspension, lapse        or                        We will not defend any claim or
                    cancellation of any license, lease      or                        "suit", or pay any damages, loss,
                    contract beyond the       "period       of                        expense or obligation, resulting from
                    restoration".                                                     nuclear reaction or radiation, or
                                                                                      radioactive contamination, however
                                                                                      caused.




       CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 5 of 10
1110
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 141 of 241. PageID #: 146



            5. Additional Exclusion                                         d. Building materials and supplies not
               The following provisions apply only to the                      attached as part of the building or structure,
               specified property:                                             caused by or resulting from theft.

               Loss Or Damage To Products                                         However, this limitation does not apply to:

               We will not pay for loss or damage to any                         (1) Building materials and supplies held for
               merchandise, goods or other product caused                            sale by you, unless they are insured
               by or resulting from error or omission by any                         under the Builders Risk Coverage Form;
               person or entity (including those having                              or
               possession under an arrangement where work                        (2) Business Income Coverage or Extra
               or a portion of the work is outsourced) in any                        Expense Coverage.
               stage of the development, production or use of               e. Property that is missing, where the only
               the product, including planning, testing,                       evidence of the loss or damage is a
               processing,        packaging,        installation,              shortage disclosed on taking inventory, or
               maintenance or repair. This exclusion applies                   other instances where there is no physical
               to any effect that compromises the form,                        evidence to show what happened to the
               substance or quality of the product. But if such                property.
               error or omission results in a Covered Cause of
               Loss, we will pay for the loss or damage                     f. Property that has been transferred to a
               caused by that Covered Cause of Loss.                           person or to a place outside the described
                                                                               premises on the basis of unauthorized
         C. Limitations                                                        instructions.
            The following limitations apply to all policy forms
            and endorsements, unless otherwise stated:
                                                                            g.   Lawns, trees, shrubs or plants which are
                                                                                 part of a vegetated roof, caused by or
            1. We will not pay for loss of or damage to                          resulting from:
               property, as described and Limited in this
                                                                                 (1) Dampness or dryness of atmosphere or
               section. In addition, we will not pay for any loss                    of soil supporting the vegetation;
               that is a consequence of loss or damage as
               described and limited in this section.                            (2) Changes in or extremes of temperature;
               a. Steam boilers, steam pipes, steam engines                      (3) Disease;
                  or steam turbines caused by or resulting                       (4) Frost or hail; or
                  from any condition or event inside such
                  equipment. But we will pay for loss of or                   (5) Rain, snow, ice or sleet.
                  damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
                  resulting from an explosion of gases or fuel             following types of property unless caused by
                  within the furnace of any fired vessel or                the "specified causes of loss" or building glass
                  within the flues or passages through which               breakage:
                  the gases of combustion pass.                             a. Animals, and then only if they are killed or
               b. Hot water boilers or other water heating                     their destruction is made necessary.
                  equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
                  condition or event inside such boilers or                   chinaware and porcelains, if broken. This
                  equipment, other than an explosion.                         restriction does not apply to:
               c. The interior of any building or structure, or                  (1) Glass; or
                  to personal property in the building or
                                                                                 (2) Containers of property held for sale.
                  structure, caused by or resulting from rain,
                  snow, sleet, ice, sand or dust, whether                   c. Builders' machinery, tools and equipment
                  driven by wind or not, unless:                               owned by you or entrusted to you, provided
                                                                               such property is Covered Property.
                  (1) The building or structure first sustains
                      damage by a Covered Cause of Loss to                       However, this limitation does not apply:
                      its roof or walls through which the rain,                  (1) If the property is located on or within
                      snow, sleet, ice, sand or dust enters; or                      100 feet of the described premises,
                 (2) The loss or damage is caused by or                              unless the premises is insured under the
                     results from thawing of snow, sleet or                          Builders Risk Coverage Form; or
                     ice on the building or structure.                           (2) To Business Income Coverage or to
                                                                                     Extra Expense Coverage.




         Page 6 of 10                            Insurance Services Office, Inc., 2011                        CP 10 30 10 12
11 1 1
                                                                                                            z_i vv LJUU,MUD UU ZUUJ

             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 142 of 241. PageID #: 147


            3. The special limit shown for each category, a.            2. We will pay for direct physical loss or damage
                through d., is the total limit for loss of or              to Covered Property, caused by abrupt
                damage to all property in that category. The               collapse of a building or any part of a building
                special limit applies to any one occurrence of             that is insured under this Coverage Form or
                theft, regardless of the types or number of                that contains Covered Property insured under
                articles that are lost or damaged in that                  this Coverage Form, if such collapse is caused
                occurrence. The special limits are (unless a               by one or more of the following:
                higher limit is shown in the Declarations):
                                                                           a. Building decay that is hidden from view,
                a. $2,500 for furs, fur garments and garments                  unless the presence of such decay is
                    trimmed with fur.                                          known to an insured prior to collapse;
                b. $2,500 for jewelry, watches, watch                      b. Insect or vermin damage that is hidden
                    movements, jewels, pearls, precious and                    from view, unless the presence of such
                    semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
                    platinum and other precious alloys or                      collapse;
                    metals. This limit does not apply to jewelry
                    and watches worth $100 or less per item.              c. Use of defective material or methods in
                                                                              construction, remodeling or renovation if the
                c. $2,500 for patterns, dies, molds and forms.                abrupt collapse occurs during the course of
               d. $250 for stamps, tickets, including lottery                 the construction, remodeling or renovation.
                   tickets held for sale, and letters of credit.          d. Use of defective material or methods in
               These special limits are part of, not in addition             construction, remodeling or renovation if the
               to, the Limit of Insurance applicable to the                  abrupt      collapse   occurs      after   the
               Covered Property.                                             construction, remodeling or renovation is
               This limitation, C.3., does not apply to                      complete, but only if the collapse is caused
               Business Income Coverage or to Extra                          in part by:
               Expense Coverage.                                            (1) A cause of loss listed in 2.a. or 2.b.;
           4. We will not pay the cost to repair any defect to               (2) One or more of the "specified causes of
              a system or appliance from which water, other                      loss";
              liquid, powder or molten material escapes. But
                                                                             (3) Breakage of building glass;
              we will pay the cost to repair or replace
              damaged parts of fire-extinguishing equipment                  (4) Weight of people or personal property;
              if the damage:                                                     or
              a. Results in discharge of any substance from                  (5) Weight of rain that collects on a roof.
                 an automatic fire protection system; or               3. This Additional Coverage — Collapse does
              b. Is directly caused by freezing.                          not apply to:
             However, this limitation does not apply to                   a. A building or any part of a building that is in
             Business Income Coverage or to Extra                             danger of falling down or caving in;
             Expense Coverage.                                            b. A part of a building that is standing, even if
        D. Additional Coverage — Collapse                                    it has separated from another part of the
                                                                             building; or
          The coverage provided under this Additional
          Coverage, Collapse, applies only to an abrupt                   c. A building that is standing or any part of a
          collapse as described and limited in D.1. through                  building that is standing, even if it shows
          D.7.                                                               evidence of cracking, bulging, sagging,
                                                                             bending, leaning, settling, shrinkage or
          1. For the purpose of this Additional Coverage,                    expansion.
             Collapse, abrupt collapse means an abrupt
             falling down or caving in of a building or any           4. With respect to the following property:
             part of a building with the result that the                 a. Outdoor radio or television antennas
             building or part of the building cannot be                     (including satellite dishes) and their lead-in
             occupied for its intended purpose.                             wiring, masts or towers;




       CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                         Page 7 of 10
1112
                                                                                                              VV LJUUJOUU UU ZUUJI

              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 143 of 241. PageID #: 148



                b. Awnings, gutters and downspouts;                  E. Additional Coverage — Limited Coverage For
                c. Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
                d. Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                           applies when the "fungus", wet or dry rot or
                e. Fences;                                                 bacteria are the result of one or more of the
                 f. Piers, wharves and docks;                              following causes that occur during the policy
                g. Beach     or   diving                                   period and only if all reasonable means were
                                                platforms      or
                   appurtenances;                                          used to save and preserve the property from
                                                                           further damage at the time of and after that
                h. Retaining walls; and                                    occurrence:
                i. Walks, roadways and other paved surfaces;               a. A "specified cause of loss" other than fire or
                if an abrupt collapse is caused by a cause of                 lightning; or
                loss listed in 2.a. through 2.d., we will pay for          b. Flood, if the Flood Coverage Endorsement
                loss or damage to that property only if:                      applies to the affected premises.
                  (1) Such loss or damage is a direct result of            This Additional Coverage does not apply to
                      the abrupt collapse of a building insured            lawns, trees, shrubs or plants which are part of
                      under this Coverage Form; and                        a vegetated roof.
                  (2) The property is Covered Property under            2. We will pay for loss or damage by "fungus",
                      this Coverage Form.                                  wet or dry rot or bacteria. As used in this
             5. If personal property abruptly falls down or                Limited Coverage, the term loss or damage
                caves in and such collapse is not the result of            means:
                abrupt collapse of a building, we will pay for             a. Direct physical loss or damage to Covered
                loss or damage to Covered Property caused by                  Property caused by "fungus", wet or dry rot
                such collapse of personal property only if:                   or bacteria, including the cost of removal of
                a. The collapse of personal property was                      the "fungus", wet or dry rot or bacteria;
                   caused by a cause of loss listed in 2.a.                b. The cost to tear out and replace any part of
                   through 2.d.;                                              the building or other property as needed to
                b. The personal property which collapses is                   gain access to the "fungus", wet or dry rot
                   inside a building; and                                     or bacteria; and
               c. The property which collapses is not of a                  c. The cost of testing performed after removal,
                   kind listed in 4., regardless of whether that               repair, replacement or restoration of the
                   kind of property is considered to be                        damaged property is completed, provided
                  personal property or real property.                          there is a reason to believe that "fungus",
                                                                               wet or dry rot or bacteria are present.
               The coverage stated in this Paragraph 5. does
               not apply to personal property if marring and/or         3. The coverage described under E.2. of this
               scratching is the only damage to that personal              Limited Coverage is limited to $15,000.
               property caused by the collapse.                            Regardless of the number of claims, this limit is
                                                                           the most we will pay for the total of all loss or
            6. This Additional Coverage, Collapse, does not
                                                                           damage arising out of all occurrences of
               apply to personal property that has not abruptly
                                                                           "specified causes of loss" (other than fire or
               fallen down or caved in, even if the personal
                                                                           lightning) and Flood which take place in a 12-
               property shows evidence of cracking, bulging,
                                                                           month period (starting with the beginning of the
               sagging, bending, leaning, settling, shrinkage
                                                                           present annual policy period). With respect to a
               or expansion.
                                                                           particular occurrence of loss which results in
            7. This Additional Coverage, Collapse, will not                "fungus", wet or dry rot or bacteria, we will not
               increase the Limits of Insurance provided in                pay more than a total of $15,000 even if the
               this Coverage Part.                                         "fungus", wet or dry rot or bacteria continue to
            8. The term Covered Cause of Loss includes the                 be present or active, or recur, in a later policy
               Additional Coverage, Collapse, as described                 period.
               and limited in D.1. through D.7.




         Page 8 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
1   10
                                                                                                              , tyv uuu3305 00 2003,
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 144 of 241. PageID #: 149


             4. The coverage provided under this Limited               F. Additional Coverage Extensions
                  Coverage does not increase the applicable
                  Limit of Insurance on any Covered Property. If           1. Property In Transit
                  a particular occurrence results in loss or                 This Extension applies only to your personal
                  damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
                  and other loss or damage, we will not pay
                                                                              a. You may extend the insurance provided by
                  more, for the total of all loss or damage, than
                                                                                  this Coverage Part to apply to your
                  the applicable Limit of Insurance on the
                                                                                  personal property (other than property in
                  affected Covered Property.
                                                                                  the care, custody or control of your
                 If there is covered loss or damage to Covered                    salespersons) in transit more than 100 feet
                 Property, not caused by "fungus", wet or dry rot                 from the described premises. Property must
                 or bacteria, loss payment will not be limited by                be in or on a motor vehicle you own, lease
                 the terms of this Limited Coverage, except to                   or operate while between points in the
                 the extent that "fungus", wet or dry rot or                     coverage territory.
                 bacteria cause an increase in the loss. Any
                                                                             b. Loss or damage must be caused by or
                such increase in the loss will be subject to the
                                                                                 result from one of the following causes of
                terms of this Limited Coverage.
                                                                                 loss:
            5. The terms of this Limited Coverage do not
                                                                                  (1) Fire, lightning, explosion, windstorm or
                increase or reduce the coverage provided
                under Paragraph F.2. (Water Damage, Other                              hail, riot or civil commotion, or
               Liquids, Powder Or Molten Material Damage)                              vandalism.
               of this Causes Of Loss form or under the                          (2) Vehicle collision, upset or overturn.
               Additional Coverage, Collapse.                                          Collision means accidental contact of
            6. The following, 6.a. or 6.b., applies only if                            your vehicle with another vehicle or
               Business Income and/or Extra Expense                                   object. It does not mean your vehicle's
               Coverage applies to the described premises                             contact with the roadbed.
               and only if the "suspension" of "operations"                      (3) Theft of an entire bale, case or package
               satisfies all terms and conditions of the                              by forced entry into a securely locked
               applicable Business Income and/or Extra                                body or compartment of the vehicle.
               Expense Coverage Form:                                                 There must be visible marks of the
                                                                                      forced entry.
               a. If the loss which resulted in "fungus", wet or
                      dry rot or bacteria does not in itself                  c. The most we will pay for loss or damage
                      necessitate a "suspension" of "operations",                 under this Extension is $5,000.
                      but such "suspension" is necessary due to              This Coverage Extension is additional
                     loss or damage to property caused by                    insurance.        The    Additional    Condition,
                      "fungus", wet or dry rot or bacteria, then our         Coinsurance, does not apply to this Extension.
                     payment under Business Income and/or
                     Extra Expense is limited to the amount of           2. Water Damage, Other Liquids, Powder Or
                     loss and/or expense sustained in a period               Molten Material Damage
                     of not more than 30 days. The days need                If loss or damage caused by or resulting from
                    not be consecutive.                                     covered water or other liquid, powder or molten
              b. If a covered "suspension" of "operations"                  material damage loss occurs, we will also pay
                    was caused by loss or damage other than                 the cost to tear out and replace any part or ihe
                    "fungus", wet or dry rot or bacteria but                building or structure to repair damage to the
                    remediation of "fungus", wet or dry rot or              system or appliance from which the water or
                    bacteria prolongs the "period of restoration",          other substance escapes. This Coverage,
                    we will pay for loss and/or expense                     Extension does not increase the Limit of
                    sustained during the delay (regardless of              Insurance.
                   when such a delay occurs during the                  3. Glass
                   "period of restoration"), but such coverage             a. We will pay for expenses incurred to put up
                   is limited to 30 days. The days need not be                temporary plates or board up openings if
                   consecutive.                                               repair or replacement of damaged glass is
                                                                              delayed.




       CP 10 30 10 12                         © Insurance Services Office, Inc., 2011
                                                                                                             Page    ,73t
1114
                                                                                                                       LI VV UUUJJUS UU ZUU3
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 145 of 241. PageID #: 150



              b. We will pay for expenses incurred to                                   c. Water damage means:
                 remove or replace obstructions when
                                                                                          (1) Accidental discharge or leakage of
                 repairing or replacing glass that is part of a
                                                                                              water or steam as the direct result of the
                 building. This does not include removing or
                                                                                              breaking apart or cracking of a
                 replacing window displays.
                                                                                              plumbing, heating, air conditioning or
              This Coverage Extension F.3.                       does    not                  other system or appliance (other than a
              increase the Limit of Insurance.                                                sump system including its related
        G. Definitions                                                                        equipment and parts), that is located on
                                                                                              the described premises and contains
           1. "Fungus" means any type or form of fungus,                                      water or steam; and
              including mold or mildeW, and any mycotoxins,
              spores, scents or by-products produced or                                   (2) Accidental discharge or leakage of
              released by fungi.                                                               water or waterborne material as the
                                                                                               direct result of the breaking apart or
           2. "Specified causes of loss" means the following:                                  cracking of a water or sewer pipe that is
              fire; lightning; explosion; windstorm or hail;                                   located off the described premises and
              smoke; aircraft or 'vehicles; riot or civil                                      is part of a municipal potable water
              commotion; vandalism; leakage from fire-                                         supply system or municipal sanitary
              extinguishing equipment; sinkhole collapse;                                      sewer system, if the breakage or
              volcanic action; falling objects; weight of snow,                                cracking is caused by wear and tear.
              ice or sleet; water damage.
                                                                                           But water damage does not include loss or
              a. Sinkhole collapse;, .means the sudden                                     damage otherwise excluded under the
                 sinking or collapse of, land into underground                             terms of the Water Exclusion. Therefore, for
                 empty spaces created by the action of                                     example, there is no coverage under this
                 water on limestone or dolomite. This cause                                policy in the situation in which discharge or
                 of loss does not include:                                                 leakage of water results from the breaking
                (1) • The cost of filling sinkholes; or                                    apart or cracking of a pipe which was
               (2) Sinking or collapse of land into man-                                   caused by or related to weather-induced
                   made undergroun'd cavities.                                             flooding,    even     if   wear and      tear
                                                                                          contributed to the breakage or cracking. As
             b. Falling objects does not include loss or                                  another example, and also in accordance
                damage to:                                                                 with the terms of the Water Exclusion, there
                (1) Personal property in the open; or                                     is no coverage for loss or damage caused
                (2) The interior of a,building or structure, or                           by or related to weather-induced flooding
                    property inside:(a;bUilding or structure,                             which follows or is exacerbated by pipe
                    unless the roof organ outside wall of the                             breakage or cracking attributable to wear
                    building or structure' is first damaged by                            and tear.
                    a falling objeCt." 0.;                                                To the extent that accidental discharge or
                                                                                          leakage of water falls within the criteria set
                                                                                          forth in c.(1) or c.(2) of this definition of
                                                                                          "specified causes of loss," such water is not
                                                                                          subject to the provisions of the Water
                                             :)f thP
                                                                                          Exclusion which preclude coverage for
                                            to                                            surface water or water under the surface of
                                                                                          the ground.




                                                   !2;.
                                      '. .;r ( j5":"




       Page 10 of 10             Et       of 10           © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
111E
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 146 of 241. PageID #: 151


                                                                                                        Han    over
                                                                                                         Insurance Group..
        GLOBAL DISTRIBUTION                              Z7W D003305 00
        CENTER LLC


                                                   THE KNIGHT INSURANCE


                     Commercial General Liability Coverage Part Declaration

        Audit Frequency:                  Not Auditable
                            Limits of Insurance:
                            General Aggregate Limit
                                                                                                                $2,000,000
                            Products-Completed Operations are Included in the
                            General Aggregate Limit
                            Each Occurrence Limit
                                                                                                                $1,000,000
                            Personal and Advertising Injury Limit
                                                                                                                $1,000,000
                            Damage to Premises Rented to You Limit
                                                                                                                 $100,000
                            Medical Expense Limit, Any One Person
                                                                                                                    $ 5,000
                            General Liability Deductible:
                            Total Advance Commercial General Liability Premium
                                                                                                                 $7,334.00


       THIS POLICY CONTAINS AGGREGATE LIMITS; REFER TO SECTIO
                                                              N III - LIMITS OF INSURANCE FOR DETAILS

                               Forms Applicable to General Liability Coverage Parts:
       Form Number         Edition Date        Description
         421-0022          12/90              Asbestos Liability Exclusion
         421-0037          06/95              Lead Poisoning Liability Exclusion
         421-2915          06/15              Commercial General Liability Broadening Endorsement
         421-2924          12/14              Commercial General Liability Enhancement Endorsement - Real Estate
         CG 00 01          04/13              Commercial General Liability Coverage Form - Occurrence
         CG 21 06          05/14              Exclusion - Access or Disclosure of Confidential or Personal Informa
                                                                                                                   tion
                                              and Data-Related Liability - With Limited Bodily Injury Exception
         CG 21 47          12/07              Employment - Related Practices Exclusion
         CG 21 49          09/99              Total Pollution Exclusion Endorsement
         CG 21 67          12/04              Fungi or Bacteria Exclusion
         CG 21 73          01/15              Exclusion of Certified Acts of Terrorism
         CG 21 96          03/05              Silica or Silica-Related Dust Exclusion




   421-0340 12/14                                        Page 9                                        Issued 08/17/2016
                                                          Agent
0833
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 147 of 241. PageID #: 152

                                                                                                          The
                                                                                                        Han    over
                                                                                                         Insurance Group-

       GLOBAL DISTRIBUTION CENTER                          Z7W D003305 00
       LLC

                                                       THE KNIGHT INSURANCE

                       Commercial General Liability Classification Schedule Declaration

   LOC       ST      TERR      CODE       SUBLINE     PREMIUM BASIS                PER       RATE          ADVANCE PREMIUM
                                                                                   1000 of
                                                                                   Total
   1         OH    509      61217       334       800000 Area                      Area      8.757                  $7,006.00
   Products — Completed Operations are Included in the General Aggreg
                                                                       ate Limit
   Buildings or Premises bank or office mercantile or manufacturing lessor
   LOC      ST       TERR      CODE      SUBLINE      PREMIUM BASIS                PER       RATE          ADVANCE PREMIUM
                                                                                   1000 of
                                                                                   Total
   1       OH      509      61227       334       2700 Area                        Area      28.926                    $78.00
   Products — Completed Operations are Included in the General Aggregate
                                                                         Limit
   Buildings or Premises office Not-For-Profit only



  ,Miscellaneous/Optional General Liability Coverages
                                                                                                      Advance Premium
  CGL Enhancement - Real Estate
                                                                                                                 $250.00

                      Additional Premium for Coverage Minimum:
                                                                                     N/A

                          Total Advance General Liability Premium
                                                                                                     $7,334.00


         Subline    334                   Premises and Operations




   421-0341 01/05                                          Page 10                                        Issued 08/17/2016
                                                            Agent
0834
                                                                                                       •_-   r •   •   rt.   ,1I



         Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 148 of 241. PageID #: 153




                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                            ASBESTOS LIABILITY EXCLUSION


         This endorsement modifies insurance provided under the following:


         BUSINESSOWNERS POLICY
         COMMERCIAL GENERAL LIABILITY COVERAGE PART



         This insurance does not apply to "bodily injury", "property damage", "personal injury" or "advertising
         injury" arising out of any actual or alleged:

                  1.       Inhaling, ingesting or prolonged physical exposure by any person to asbestos or
                           asbestos fibers or goods or products containing asbestos; or

                  2.       Use of asbestos in constructing or manufacturing any good, product or structure; or

                  3.       Intentional or accidental removal including encapsulation, dispersal, sealing or disposal
                           of asbestos or asbestos fibers from any good, product or structure; or

                  4.       Manufacture, transportation, storage or disposal of asbestos or goods or products
                           containing asbestos; or

                  5.       Product manufactured, sold, handled or distributed by or on behalf of the insured which
                           contain asbestos; or

                  6.       Acts or omissions of the insured in connection with the general supervision of any job
                           involving the removal, enclosure, encapsulation, dispersal, sealing or disposal of
                           asbestos, asbestos fibers or products containing asbestos.

       General supervision includes the rendering of or failure to render any instructions, recommendations,
       warnings or advice.




       421-0022          (ED 12-90)




1116
       Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 149 of 241. PageID #: 154




                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,


                                   LEAD POISONING LIABILITY EXCLUSION




             This endorsement modifies insurance provided under the following:



            BUSINESSOWNERS POLICY
            COMMERCIAL GENERAL LIABILITY COVERAGE PART


            This insurance does not apply to "bodily injury", "property damage", "personal injury"
                                                                                                   or
            "advertising injury" arising out of any actual or alleged lead poisoning due to:

            1.       Inhaling, ingesting or prolonged physical exposure by any person to any premises,
                     structure, goods or products containing lead; or

            2.       The use of lead in constructing or manufacturing any good, product or structure; or

            3.       Intentional or accidental removal including encapsulation, dispersal, sealing or disposal
                     of any good, product or structure containing lead; or

            4        The manufacturing, transportation, storage or disposal of goods or products containin
                                                                                                           g
                     lead; or

            5.       Any product manufactured, sold, handled or distributed by or on behalf of the insured
                     which contains lead; or

            6.      Acts or omissions of the insured in connection with the general supervision of any
                                                                                                        job
                    involving the removal, enclosure, encapsulation, dispersal, sealing or disposal of
                                                                                                       prod-
                    ucts or materials containing lead.

           General supervision includes the rendering of or failure to render any instructio
                                                                                             ns, recommen-
           dations, warnings or advice.




           421-0037A      (6/95)




1117
                                                                                                                        4.-   V V   vUUJJUJ UU   GUU0

                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 150 of 241. PageID #: 155



                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFU
                                                                                     LLY.

                 COMMERCIAL GENERAL LIABILITY BROADENING ENDORSEMENT

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART



                                                         SUMMARY OF COVERAGES
          1.     Additional Insured by Contract, Agreement or Permit
                                                                                                                                     Included
          2.     Additional Insured — Primary and Non-Contributory
                                                                                                                                     Included
          3.     Blanket Waiver of Subrogation
                                                                                                                                     Included
          4.    Bodily Injury Redefined
                                                                                                                                     Included
          5.    Broad Form Property Damage — Borrowed Equipment, Customers Goods &
                                                                                   Use of Elevators                                  Included
          6.    Knowledge of Occurrence
                                                                                                                                     Included
         7.     Liberalization Clause
                                                                                                                                     Included
         8.     Medical Payments — Extended Reporting Period
                                                                                                                                    Included
         9.  Newly Acquired or Formed Organizations - Covered until end of policy period
                                                                                                                                    Included
         10. Non-owned Watercraft
                                                                                                                                        51 ft.
         11. Supplementary Payments Increased Limits
                    -   Bail Bonds
                                                                                                                                      $2,500
                    -   Loss of Earnings
                                                                                                                                      $1000
         12. Unintentional Failure to Disclose Hazards
                                                                                                                                    Included
         13. Unintentional Failure to Notify
                                                                                                                                    Included
        This endorsement amends coverages provided under the Commercial General
                                                                                Liability Coverage Part through
        new coverages, higher limits and broader coverage grants.


        1. Additional Insured by Contract, Agreement or                                 (1) "Your work" for the additional insured(s)
           Permit                                                                           designated in the contract, agreement or
              The following is added to SECTION II — WHO IS                                 permit;
              AN INSURED:                                                               (2) Premises you own, rent, lease or occupy;
           Additional Insured by Contract, Agreement or                                     or
           Permit
                                                                                     (3) Your maintenance, operation or use of
           a. Any person or organization with whom you                                    equipment leased to you.
               agreed in a written contract, written agreement                    b. The insurance afforded to such additional
               or permit that such person or organization to                         insured described above:
              add an additional insured on your policy is an
              additional insured only with respect to liability                      (1) Only applies to the extent permitted by
              for "bodily injury", "property damage", or                                 law; and
              "personal and advertising injury" caused, in                             (2) Will not be broader than the insurance
              whole or in part, by your acts or omissions, or                              which you are required by the contract,
              the acts or omissions of those acting on your                                agreement or permit to provide for such
              behalf, but only with respect to:                                            additional insured.


       421-2915 06 15          Includes copyrighted material of Insurance Services Office, Inc., with its
                                                                                                          permission.           Page 1 of 4

1118
                                                                                          Z7W D003305 00 2(
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 151 of 241. PageID #: 156


                         (3) Applies on a prima
                                                          ry basis if that is
                               required by the writte                                                     advertising injury" inv
                                                            n contract, written                                                      olved the rendering
                               agreement or permit.                                                      of or failure to rende
                                                                                                                                      r any professional
                        (4) Will not be bro                                                              services by or for you.
                                                      ader than coverage
                              provided to any other ins                                      d. With respect to
                                                             ured.                                                          the insurance afford
                                                                                                   these additional ins                                ed to
                       (5 ) Does not apply if the                                                                              ureds, the following is
                                                                 "bodily injury",                 ad  de  d   to SECTION III
                              "property damage" or                                                                                       — LIMITS OF
                                                                 "personal and                    INSURANCE:
                              advertising injury" is oth
                                                               erwise excluded
                             from coverage under                                                  The most we will
                                                         this Coverage Part,                                                   pay on behalf of the
                             including any endorseme                                              additional insured for
                                                             nts thereto.                                                        a covered claim is the
                 c. This provision does                                                          lesser of the amount
                                                not apply:                                                                    of insurance:
                      (1) Unless the writte                                                      1. Required by the
                                                    n contract or written                                                       contract, agreement or
                            agreement was execute                                                      permit described in
                                                             d or permit was                                                     Paragraph a.; or
                            issued prior to the "bodily                                          2. Available under
                                                              injury", "property                                              the applicable Limits
                            damage", or                                                                Insurance shown in                                of
                                                 "personal injury an                                                             the Declarations.
                            advertising injury".                               d
                                                                                                This endorsement
                                                                                                                             shall not increase the
                     (2) To any person or org                                                   ap  plicable Limits of Ins
                                                      anization included as                                                      urance shown in the
                           an insured by anoth                                                  Declarations.
                                                           er endorsement
                           issued by us and ma                                    2. Additional Insure
                                                            de part of this                                          d — Primary an
                           Coverage Part.                                               Contributory                                          d Non-
                    (3) To any lessor of equipment:                                     The following is ad
                                                                                                                         ded to SECTION
                          (a) After the equipment                                       COMMERCIAL                                                IV —
                                                         lease expires; or                                             GENERAL              LIA BIL
                                                                                        C  ON   DIT   IONS, Paragraph 4. Ot                           ITY
                          (b) If the "bodily inju                                                                                  her insurance:
                                                             ry", "property
                                 damage", "personal an                                  Additional Insured
                                                                d advertising                                             — Primary and
                                injury" arises out of sole                             Contributory                                               Non-
                                                                negligence of
                                the lessor                                            If you agree in
                                                                                                                    a written contract,
                   (4) To any:                                                        agreement or permit                                      written
                                                                                                                    that the insurance pro
                                                                                      an   y    pe  rso  n or organization                    vid ed to
                         (a) Ovvners or other inte                                                                                  included as an
                                                        rests from. whom              Additional Insured un
                               land has been leased                                                                  der SECTION 11 — WH
                                                                which takes           AN INSURED, is pri                                          O IS
                               place after the lease for                                                             mary and non-contrib
                                                                the land ex-         the following applies:                                     utory,
                               pires; or
                       (b) Managers or lessors                                       If other valid and collec
                                                        of premises if:                                                tible insurance is ava
                                                                                    to the Additional Insure                                    ilable
                                                                                                                      d for a loss covered
                              (i)   Th e occurrence takes pla
                                                                      ce after      C   ove   rag  es    A  or B of this Coverag               un  der
                                    you cease to be a ten                           ob   liga  tion  s                                   e Part, our
                                                                   ant in that                          are limited as follows:
                                   premises; or                                     a. Primary Insuranc
                             (ii) The "bodily inju                                                                  e
                                                           ry", "property                  This insurance is pri
                                   damage", "personal                                                                    mary to other insura
                                                                  injury" or               that is available to                                  nce
                                   "advertising injury" arises                                                            the Additional Insure
                                                                       out of              which covers the                                          d
                                   structural alterations,
                                                                  new con-                 A dditional Insured as
                                  struction or demolition                                                                 a Named Insured. We
                                                                 operations                will not seek con
                                  performed by or on be                                                              tribution from any
                                                                half of the                                                                   other
                                  manager or lessor.                                      insurance available to
                                                                                                                           the Additional Insure
                                                                                          ex  cept:                                                d
                (5) To "bodily injury", "property
                                                             damage" or
                     "personal and advertis                                              (1) For the sole neglig
                                                    ing injury" arising                                                   ence of the Additiona
                     out of the rendering of                                                    Insured;                                            l
                                                      or the failure to
                     render any professiona                                              (2) When the Additi
                                                  l services.                                                            onal Insured is an
                    This exclusion applies ev                                                   A dditional Insured unde
                                                       en if the claims                                                         r another primary
                    against any insured alle                                                   liability policy; or
                                                     ge negligence or
                    other wrongdoing in
                                                     the supervision,                   (3) when b. below applies.
                    hiring, employment, tra
                                                  ining or monitoring                  If  this insurance is prima
                    of others by that                                                                                     ry, our obligations are
                                                    insured, if the                    no   t affected unless any
                   "occurrence" which ca                                                                                 of the other insurance
                                                   used the "bodily                    is also primary. Then
                   injury" or "property dama                                                                          , we will share with
                                                   ge" or the offense                 that other insurance by                                  al
                   which         caused      the                                                                         the method described
                                                     "personal         and            in c. below.
       421-2915 06 15
                                Includes copyrighted ma
                                                        terial of Insurance Service
                                                                                    s Office, Inc., with its
                                                                                                             permission.
1110                                                                                                                                Page 2 of L'
                                                                                                                       a- • • r   vvvvvvV   vv   LVVJI



             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 152 of 241. PageID #: 157



            b. Excess Insurance                                                     insurer contributes equal amounts until it has
                (1) This insurance is excess over any of the                        paid its applicable limit of insurance or none of
                    other insurance, whether primary, excess,                       the loss remains, whichever comes first. If any
                    contingent or on any other basis:                               of the other insurance does not permit
                                                                                   contribution by equal shares, we will contribute
                    (a) That is Fire, Extended Coverage,
                                                                                   by limits. Under this method, each insurer's
                        Builder's Risk, Installation Risk or
                                                                                   share is based on the ratio of its applicable
                        similar coverage for "your work";
                                                                                   limit of insurance to the total applicable limits
                    (b) That is Fire insurance for premises                        of insurance of all insurers
                        rented to the Additional Insured or                  3. Blanket Waiver of Subrogation
                        temporarily occupied by the Additional
                        Insured with permission of the owner;                      The following is added to SECTION IV —
                                                                                   COMMERCIAL         GENERAL        LIABILITY
                    (c) That is insurance purchased by the
                                                                                   CONDITIONS, Paragraph 8. Transfer Of Rights
                        Additional Insured to cover the                            Of Recovery Against Others To Us:
                        Additional Insured's liability as a
                        tenant for "property damage" to                         We waive any right of recovery we may have
                        premises rented to the Additional                       against any person or organization with whom you
                        Insured or temporarily occupied by the                  have a written contract that requires such waiver
                        Additional with permission of the                       because of payments we make for damage under
                        owner; or                                               this coverage form. The damage must arise out of
                                                                                your activities under a written contract with that
                    (d) If the loss arises out of the
                                                                                person or organization. This waiver applies only to
                        maintenance or use of aircraft, "autos"
                                                                                the extent that subrogation is waived under a
                        or watercraft to the extent not subject
                                                                                written contract executed prior to the "occurrence"
                        to Exclusion g. of SECTION I —
                                                                                or offense giving rise to such payments.
                        COVERAGE A — BODILY INURY
                        AND       PROPERTY           DAMAGE                  4. Bodily Injury Redefined
                        LIABILITY.                                                SECTION V — DEFINITIONS, Definition 3. "bodily
               (2) When this insurance is excess, we will                         injury" is replaced by the following:
                    have no duty under Coverages A or B to                      3. "Bodily injury" means bodily injury, sickness or
                    defend the insured against any "suit" if any                    disease sustained by a person including death
                   other insurer has a duty to defend the                           resulting from any of these at any time. "Bodily
                   insured against that "suit". If no other                         injury" includes mental anguish or other
                   insurer defends, we will undertake to do                         mental injury resulting from "bodily injury".
                   so, but we will be entitled to the insured's
                                                                             5. Broad Form Property Damage — Borrowed
                   rights against all those other insurers.
                                                                                Equipment, Customers Goods, Use                   of
               (3) When this insurance is excess over other                     Elevators
                   Insurance, we will pay only our share of
                                                                                  a. SECTION I — COVERAGES, COVERAGE A —
                   the amount of the loss, if any, that
                                                                                     BODILIY    INJURY     AND     PROPERTY
                   exceeds the sum of:
                                                                                     DAMAGE      LIABILITY,    Paragraph   2.
                   (a) The total amount that all such other                          Exclusions subparagraph j. is amended as
                       insurance would pay for the loss in the                       follows:
                       absence of this insurance; and
                                                                                       Paragraph (4) does not apply to "property
                   (b) The total of all deductible and self                            damage" to borrowed equipment while at a
                       insured amounts under all that other                            jobsite and not being used to perform
                       insurance.                                                      operations.
                 We will share the remaining loss, if any,                            Paragraphs (3), (4) and (6) do not apply to
                 with any other insurance that is not                                 "property damage" to "customers goods" while
                 described in this Excess Insurance                                   on your premises nor do they apply to the use
                 provision and was not bought specifically                            of elevators at premises you own, rent, lease
                 to apply in excess of the Limits of                                  or occupy.
                 Insurance shown in the Declarations of
                                                                                 b. The following is added to SECTION V —
                 this Coverage Part.
                                                                                    DEFINTIONS:
           c. Method Of Sharing
                                                                                      24. "Customers goods" means property of
               If all of the other insurance permits                                      your customer on your premises for the
               contribution by equal shares, we will follow this                          purpose of being:
               method also. Under this approach each

       421-2915 06 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Page 3 of 4

1120
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 153 of 241. PageID #: 158



                    a.    worked on; or                                      10. Non-Owned Watercraft
                   b. used in your manufacturing process.                         SECTION I — COVERAGES, COVERAGE A
                                                                                  BODILY INJURY AND PROPERTY DAMAGE
            c. The insurance afforded under this provision is                                                    2.     Exclusions,
                                                                                  LIABILITY,     Paragraph
               excess over any other valid and collectible
                                                                                  subparagraph g.(2) is replaced by the following:
               property insurance (including deductible)
               available to the insured whether primary,                          g.   Aircraft, Auto Or Watercraft
               excess, contingent                                                      (2) A watercraft you do not own that is:
         6. Knowledge of Occurrence                                                         (a) Less than 51 feet long; and
            The following is added to SECTION IV —                                          (b) Not being used to carry persons or
            COMMERCIAL          GENERAL          LIABILITY                                      property for a charge;
            CONDITIONS, Paragraph 2. Duties in the Event
                                                                                          This provision applies to any person who,
            of Occurrence, Offense, Claim or Suit:
                                                                                          with your consent, either uses or is
            e. Notice of an "occurrence", offense, claim or                               responsible for the use of a watercraft.
               "suit" will be considered knowledge of the
                                                                             11. Supplementary Payments Increased Limits
               insured if reported to an individual named
               insured, partner, executive officer or an                         SECTION I — SUPPLEMENTARY PAYMENTS
               "employee" designated by you to give us such                      COVERAGES A AND B, Paragraphs 1.b. and
               a notice.                                                         1.d. are replaced by the following:
         7. Liberalization Clause                                                1.b.Up to $2,500 for cost of bail bonds required
                                                                                     because of accidents or traffic law violations
            The following is added to SECTION IV —
                                 GENERAL   LIABILITY                                 arising out of the use of any vehicle to which
            COMMERCIAL
                                                                                     the Bodily Injury Liability Coverage applies.
            CONDITIONS:
                                                                                     We do not have to furnish these bonds.
            Liberalization Clause
                                                                                 1.d.All reasonable expenses incurred by the
            If we adopt any revision that would broaden the                          insured at our request to assist us in the
            coverage under this Coverage Form without                                investigation or defense of the claim or "suit",
            additional premium, within 45 days prior to or                           including actual loss of earnings up to $1000 a
            during the policy period, the broadened coverage                         day because of time off from work.
            will immediately apply to this Coverage Part.
                                                                             12. Unintentional Failure to Disclose Hazards
         8. Medical       Payments    —    Extended        Reporting
                                                                                 The following is added to SECTION IV —
            Period                                                                                                    LIABILITY
                                                                                 COMMERCIAL           GENERAL
            a.   SECTION I — COVERAGES, COVERAGE C —                             CONDITIONS, Paragraph 6. Representations:
                 MEDICAL        PAYMENTS,        Paragraph     1.
                                                                                  We will not disclaim coverage under this Coverage
                 Insuring Agreement, subparagraph a.(3)(b)
                                                                                  Part if you fail to disclose all hazards existing as of
                 is replaced by the following:
                                                                                  the inception date of the policy provided such
                 (b) The expenses are incurred and reported                       failure is not intentional.
                      to us within three years of the date of the
                                                                             13. Unintentional Failure to Notify
                      accident; and
                                                                                 The following is added to SECTION IV —
            b. This coverage does not apply if COVERAGE                                                               LIABILITY
                                                                                 COMMERCIAL           GENERAL
                 C — MEDICAL PAYMENTS is excluded either
                                                                                 CONDITIONS, Paragraph 2. Duties in the Event
                by the provisions of the Coverage Part or by
                                                                                 of Occurrence, Offense, Claim or Suit:
                endorsement.
                                                                                  Your rights afforded under this policy shall not be
         9. Newly Acquired Or Formed Organizations
                                                                                  prejudiced if you fail to give us notice of an
            SECTION II — WHO IS AN INSURED, Paragraph                             "occurrence", offense, claim or "suit", solely due to
            3.a. is replaced by the following:                                    your reasonable and documented belief that the
            a. Coverage under this provision is afforded until                    "bodily injury" or "property damage" is not covered
               the end of the policy period.                                      under this policy.



                          ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




         421-2915 06 15          Includes copyrighted material of Insurance Services Office, Inc   with its permission.       Page 4 of 4


1 10-1
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 154 of 241. PageID #: 159

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              COMMERCIAL GENERAL LIABILITY ENHANCEMENT ENDORSEMENT -
                                    REAL ESTATE

        This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                  SUMMARY OF COVERAGES
         1.     Additional Insured - Broad Form Vendors                                                                      Included
         2.     Aggregate Limit per Location                                                                                 Included
         3.     Alienated Premises                                                                                           Included
         4.     Broad Form Named Insured                                                                                     Included
         5.     Extended Property Damage                                                                                     Included
         6.     Incidental Malpractice (Employed nurses, EMT's & paramedics)                                                 Included
         7.     Mobile Equipment Redefined                                                                                   Included
         8.     Personal Injury — Broad Form                                                                                 Included
         9.     Property Damage Legal Liability — Broad Form
                   - Fire, Lightning, Explosion, Smoke and Leakage from Fire Protective Systems                           $1,000,000
                        Damage Limit
        10. Tenants-in-Common as Named Insured                                                                               Included

       This endorsement amends coverages provided under the Commercial General Liability Coverage Part through
       new coverages, higher limits and broader coverage grants.

       1.     Additional Insured - Broad Form Vendors                                         from coverage under this Coverage Part,
                                                                                              including any endorsements thereto
              The following is added to SECTION II — WHO IS
              AN INSURED:                                                          c.    With respect to insurance afforded to such
                                                                                         vendors, the following additional exclusions
              Additional Insured - Broad Form Vendors
                                                                                         apply:
              a. Any person or organization that is a vendor
                                                                                        The insurance afforded to the vendor does not
                  with whom you agreed in a written contract or
                                                                                        apply to:
                  written agreement to include as an additional
                 insured under this Coverage Part is an                                 (1) "Bodily injury" or "property damage" for
                 insured, but only with respect to liability for                            which the vendor is obligated to pay
                 "bodily injury" or "property damage" arising out                           damages by reasons of the assumption of
                 of "your products" which are distributed or sold                           liability in a contract or agreement. This
                 in the regular course of the vendor's business.                            exclusion does not apply to liability for
                                                                                            damages that the insured would have in
              b. The insurance afforded          to    such     vendor                      the absence of the contract or agreement;
                 described above:
                                                                                        (2) Any express warranty unauthorized by
                 (1) Only applies to the extent permitted by
                                                                                            you;
                     law;
                 (2) Will not be broader than the insurance                             (3) Any physical or chemical change in the
                                                                                            product made intentionally by the vendor;
                     which you are required by the contract or
                     agreement to provide for such vendor;                              (4) Repackaging, unless unpacked solely for
                                                                                            the purpose of inspection, demonstration,
                 (3) Will not be broader than coverage
                                                                                            testing, or the substitution of parts under
                     provided to any other insured; and
                                                                                            instruction from the manufacturer, and
                 (4) Does not apply if the "bodily injury",                                 then repackaged in the original container;
                     "property damage" or "personal and
                     advertising injury" is otherwise excluded                          (5) Any failure to make such inspection,
                                                                                            adjustments, tests or servicing as the
       421-2924 12 14           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 1 of 4


1122
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 155 of 241. PageID #: 160

                    vendor has agreed to make or normally                    2.    Aggregate Limit Per Location
                    undertakes to make in the usual course of                      a. SECTION III — LIMITS OF INSURANCE, the
                    business in connection with the sale of the                       General Aggregate Limit applies separately to
                    product;                                                          each of your "locations" owned by or rented to
                 (6) Demonstration, installation, servicing or                        you.
                     repair operations, except such operations                     b. For purpose of this coverage only, the
                     performed at the vendor's premises in                            following is added to SECTION V —
                     connection with the sale of the product;                         DEFINITIONS:
                 (7) Products which, after distribution or sale                         "Location" means premises involving the same
                     by you, have been labeled or relabeled or                          or connecting lots, or premises whose
                     used as a container, part or ingredient of                         connection is interrupted only by a street,
                     any other thing or substance by or for the                         roadway, waterway or right-of-way of a rail-
                     vendor;                                                            road.
                 (8) "Bodily injury" or "property damage"                    3.    Alienated Premises
                     arising out of the sole negligence of the
                     vendor for its own acts or omissions or                       SECTION I — COVERAGES, COVERAGE A —
                     those of its employees or anyone else                         BODILY INJURY AND PROPERTY DAMAGE
                                                                                   LIABILITY,      Paragraph       2.     Exclusions,
                     acting on its behalf. However, this
                     exclusion does not apply to:                                  subparagraph j.(2) is replaced by the following:

                     (a) The exceptions contained within the                       (2) Premises you sell, give away or abandon, if
                         exclusion in sub-paragraphs (4) or (6)                        the "property damage" arises out of any part of
                         above; or                                                     those premises and occurred from hazards
                                                                                       that were known by you, or should have
                     (b) Such inspections, adjustments, tests                          reasonably been known by you, at the time the
                         or servicing as the vendor has agreed                         property was transferred or abandoned.
                         to make or normally undertakes to
                         make in the usual course of business,                4. Broad Form Named Insured
                         in connection with the distribution or                    If you are designated in the Declarations as
                         sale of the products.                                     anything other than an individual, then any
                                                                                   organization:
                 (9) "Bodily injury" or "property damage"
                     arising out of an "occurrence" that took                      a. Over which you maintained a combined
                     place before you have signed the contract                        ownership interest of more than 50% on the
                     or agreement with the vendor.                                    effective date of this policy;
                 (10)To any person or organization included as                     b. That is not a partnership, joint venture or
                     an insured by another endorsement                                limited liability company; and
                     issued by us and made part of this                            c. That is not excluded by any endorsement to
                     Coverage Part.                                                   this policy, will qualify as a Named Insured if
                 (11)Any insured person or organization, from                         there is no other similar insurance available to
                     whom you have acquired such products,                            that organization, or that would be available
                     or any ingredient, part or container,                            but for exhaustion of its limits.
                     entering into, accompanying or containing                     Any such organization will cease to qualify as a
                     such products.                                                Named Insured as of the date during the policy
             d. With respect to the insurance afforded to                          period when the combined ownership interest of
                these vendors, the following is added to                           the Named Insureds in the organization equals or
                SECTION III — LIMITS OF INSURANCE:                                 falls below 50%.
                 The most we will pay on behalf of the vendor                5. Extended Property Damage
                 for a covered claim is the lesser of the amount                   SECTION I — COVERAGES, COVERAGE A —
                 of insurance:                                                     BODILY INJURY AND PROPERTY DAMAGE
                 1. Required by the contract or agreement                          LIABILITY,     Paragraph       2.      Exclusions,
                    described in Paragraph a.; or                                  subparagraph a. is replaced by the following:
                 2. Available under the applicable Limits of                       a. Expected or Intended Injury
                    Insurance shown in the Declarations;                                Bodily injury" or "property damage" expected
                 This endorsement shall not increase the                                or intended from the standpoint of the insured.
                 applicable Limits of Insurance shown in the                            This exclusion does not apply to "bodily injury"
                 Declarations.                                                          or "property damage" resulting from the use of


         421-2924 12 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 2 of 4


. 1')O
1
                                                                                                                        1._f   VV   1-/ LAJOJL1U   UU GUL),)/

             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 156 of 241. PageID #: 161

                 reasonable    force    to    protect     persons      or            e. This coverage does not apply if COVERAGE
                 property.                                                              B — PERSONAL AND ADVERTISING
         6. Incidental Malpractice — Employed Nurses,                                   INJURY LIABILITY is excluded either by the
            EMT's and Paramedics                                                        provisions of the Coverage Form or by
                                                                                        endorsement.
           SECTION II — WHO IS AN INSURED, Paragraph
           2.a.(1)(d) does not apply to a nurse, emergency                     9. Property Damage Legal Liability — Broad Form
           medical technician or paramedic employed by you                        a. SECTION I — COVERAGES, COVERAGE A-
           if you are not engaged in the business or                                 BODILY INJURY AND PROPERTY DAMAGE
           occupation of providing medical, paramedical,                             LIABILITY, the last paragraph (after the
           surgical, dental, x-ray or nursing services.                              exclusions) is replaced by the following:
        7. Mobile Equipment Redefined                                                Exclusions c. through 11. do not apply to
            SECTION V — DEFINITIONS, Definition 12.                                  damage by fire, lightning, explosion, smoke or
            "Mobile equipment", Paragraph f.(1) does not                             leakage from fire protective systems to
            apply to self-propelled vehicles of less than 1,000                      premises while rented to you or temporarily
            pounds gross vehicle weight.                                             occupied by you with the permission of the
                                                                                     owner. A separate limit of insurance applies to
        8. Personal Injury — Broad Form
                                                                                     this coverage as described in SECTION III —
            a. SECTION I — COVERAGES, COVERAGE B —                                   LIMITS OF INSURANCE.
               PERSONAL AND ADVERTISING INJURY
                                                                                  b. SECTION III — LIMITS OF INSURANCE,
               LIABILITY,   Paragraph      2. Exclusions,                            Paragraph 6. is replaced by the following:
               subparagraph e. is deleted.
                                                                                     6. Subject to Paragraph 5. above, The
            b. SECTION V — DEFINITIONS, Definition 14,
                                                                                         Damage to Premises Rented to You Limit
               "Personal    and        advertising      injury"                          is the most we will pay under COVERAGE
               subparagraph b. is replaced by the following:
                                                                                          A for damages because of "property
                b. Malicious     prosecution        or     abuse      of                 damage" to any one premises from fire,
                   process.                                                              lightning, explosion, smoke and leakage
            c. The following is added to SECTION V —                                     from fire protective systems to premises,
               DEFINITIONS, Definition 14. "Personal and                                 while rented to you or temporarily
               advertising injury":                                                      occupied by you with permission of the
                                                                                         owner.
               "Discrimination" (unless insurance thereof is
               prohibited by law) that results in injury to the                               The Damage to Premises Rented to You
               feelings or reputation of a natural person, but                                Limit is the higher of:
               only if such "discrimination" is:                                              a. $1,000,000; or
               (1) Not done intentionally by or at the                                        b. The Damage to Premises Rented to
                    direction of:                                                                You Limit shown in the Declarations.
                   (a) The insured;                                                          This limit will apply to all damage caused
                   (b) Any officer of the corporation, director,                             by the same event, whether such damage
                       stockholder, partner or member of the                                 results from fire, lightning, explosion,
                       insured; and                                                          smoke, leakage from fire protective
                                                                                             systems or any combination of any of
              (2) Not directly or indirectly related to an
                                                                                             these.
                  "employee", not to the employment,
                  prospective employment or termination of                         c. SECTION IV — COMMERCIAL GENERAL
                  any person or persons by an insured.                                LIABILITY CONDITIONS, Paragraph 4. Other
                                                                                      Insurance,    subparagraph     b.   Excess
           d. The following is added to SECTION V —
                                                                                      Insurance, item (a)(ii) is replaced by the
              DEFINITIONS:
                                                                                      following:
               "Discrimination" means the unlawful treatment
                                                                                     (ii) That is fire, lightning, explosion, smoke or
               of individuals based upon race, color, ethnic
                                                                                          leakage from fire protective systems
               origin, gender, religion, age, or sexual
                                                                                          insurance for premises rented to you or
               preference. "Discrimination" does not include
                                                                                          temporarily occupied by you             with
               the unlawful treatment of individuals based
                                                                                          permission of the owner; or
               upon developmental, physical, cognitive,
               mental, sensory or emotional impairment or                         d. SECTION V — DEFINITIONS, Defintion 9.
               any combination of these.                                             "Insured contract", Paragraph a. is replaced by
                                                                                     the following:


       421-2924 12 14          Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 3 of 4


1124
                                                                                                                      Z7W D003305 00 2003
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 157 of 241. PageID #: 162


                a. A contract for a lease of premises.                                      a. Coverage under this provision is
                   However, that portion of the contract for a                                 afforded only until the end of the
                   lease of premises that indemnifies any                                      policy period;
                   person or organization for damage by fire,
                                                                                            b. Coverage A does not apply to "bodily
                   lightning, explosion, smoke or leakage
                                                                                               injury" or "property damage" that
                   from fire protective systems to premises
                                                                                               occurred before you acquired or
                   while rented to you or temporarily
                                                                                               formed the organization; and
                   occupied by you with permission of the
                   owner is not an "insured contract".                                      c. Coverage B does not apply to
                                                                                               "personal and advertising injury"
            e. This coverage does not apply if Damage to
                                                                                               arising out of an offence committed
               Premises Rented to You is excluded either by
                                                                                               before you acquired or formed the
               the provisions of the Coverage Part or by
                                                                                               organization.
               endorsement.
                                                                                      No person or organization is an insured with
        10. Tenants in Common — Broad Form Insured
                                                                                      respect to the conduct of any current or past
            a. The following is added to SECTION II — WHO                             partnership, joint venture, limited liability
               IS AN INSURED:                                                         company, or "tenants in common" that is not
                Tenants in Common — Broad Form Insured                                shown as a Named Insured in the
                                                                                      Declarations.
               If you are a "Tenants in common", you are an
               insured. Your "investors" are also insureds,                      c. For purposes of the coverage under this
               but only with respect to their liability as                          endorsement only, the following is added to
               "investors" in the "tenants in common"                               SECTION V — DEFINITIONS:
               premises scheduled on the policy. This applies                         "Investor" means:
               only if a written agreement was executed prior
                                                                                      a. Any organization formed to hold the
               to the "bodily injury", "property damage", or
                                                                                         fractional ownership of interest in the
               "personal injury and advertising injury",
                                                                                         "tenants in common" premises scheduled
               confirming      each    "investor's"   ownership                          on the policy; or
               interests in the specific properties to which the
               "tenants in common" ownership arrangement                              b. Each individual that holds a fractional
               applies.                                                                  ownership of the "tenants in common"
                                                                                         premises scheduled on the policy, or
           b. SECTION II — WHO IS AN INSURED,
              Paragraph 3. is replaced by the following:                              c. The spouse of each individual identified in
                                                                                         paragraph b. above.
               3. Any organization you newly acquire or
                  form, other than a partnership, joint                               "Tenants in common" means a form of real
                  venture, limited liability company, or                              estate ownership in which an "investor" holds
                  "tenants in common", and over which you                             real estate property in common with up to 34
                  maintain ownership or majority interest,                            other "investors", each "investor" having
                  will qualify as a Named Insured if there is                         distinct but fractional ownership interests in
                  no other similar insurance available to that                        the property(s).
                  organization. However:



                        ALL OTHER TERMS, CONDITIONS, AND EXCLUSIONS REMAIN UNCHANGED.




       421-2924 12 14        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 4 of 4


iioc
                                                                                                             vv UUU,5JU   UU LUU3/
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 158 of 241. PageID #: 163

                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 00 01 04 13

           COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        Various provisions in this policy restrict coverage.            (2) The "bodily injury" or "property damage"
        R ead the entire policy carefully to determine rights,              occurs during the policy period; and
        duties and what is and is not covered.
                                                                        (3) Prior to the policy period, no insured listed
        Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II — Who Is
        refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
        and any other person or organization qualifying as a                 by you to give or receive notice of an
        Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
        "us" and "our" refer to the company providing this                  injury" or "property damage" had occurred,
        insurance.                                                          in whole or in part. If such a listed insured
        The word "insured" means any person or organization                 or authorized "employee" knew, prior to the
        qualifying as such under Section II — Who Is An                     policy period, that the "bodily injury" or
        Insured.                                                            "property damage" occurred, then any
                                                                            continuation, change or resumption of such
        Other words and phrases that appear in quotation
                                                                            "bodily injury" or "property damage" during
        marks have special meaning. Refer to Section V —
                                                                            or after the policy period will be deemed to
        Definitions.
                                                                            have been known prior to the policy period.
        SECTION I — COVERAGES
                                                                     c. "Bodily injury" or "property damage" which
        COVERAGE A — BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
        DAMAGE LIABILITY                                                prior to the policy period, known to have
        1. Insuring Agreement                                            occurred by any insured listed under
                                                                        Paragraph 1. of Section II — Who Is An Insured
           a. We will pay those sums that the insured                   or any "employee" authorized by you to give or
               becomes legally obligated to pay as damages               receive notice of an "occurrence" or claim,
              because of "bodily injury" or "property damage"           includes     any    continuation, change       or
               to which this insurance applies. We will have            resumption of that "bodily injury" or "property
              the right and duty to defend the insured against          damage" after the end of the policy period.
              any "suit" seeking those damages. However,
              we will have no duty to defend the insured             d. "Bodily injury" or "property damage" will be
              against any "suit" seeking damages for "bodily            deemed to have been known to have occurred
              injury" or "property damage" to which this                at the earliest time when any insured listed
              insurance does not apply. We may, at our                  under Paragraph 1. of Section II — Who Is An
              discretion, investigate any "occurrence" and              Insured or any "employee" authorized by you to
              settle any claim or "suit" that may result. But:          give or receive notice of an "occurrence" or
                                                                        claim:
             (1) The amount we will pay for damages is
                  limited as described in Section III — Limits         (1) Reports all, or any part, of the "bodily injury"
                  Of Insurance; and                                        or "property damage" to us or any other
                                                                           insurer;
             (2) Our right and duty to defend ends when we
                  have used up the applicable limit of                 (2) Receives a written or verbal demand or
                  insurance in the payment of judgments or                 claim for damages because of the "bodily
                  settlements under Coverages A or B or                    injury" or "property damage"; or
                  medical expenses under Coverage C.                   (3) Becomes aware by any other means that
              No other obligation or liability to pay sums or              "bodily injury" or "property damage" has
              perform acts or services is covered unless                   occurred or has begun to occur.
              explicitly provided for under Supplementary           e. Damages because of "bodily injury" include
              Payments — Coverages A and B.                            damages claimed by any person or
          b. This insurance applies to "bodily injury" and             organization for care, loss of services or death
              "property damage" only if:                               resulting at any time from the "bodily injury".
            (1) The "bodily injury" or "property damage" is
                 caused by an "occurrence" that takes place
                 in the "coverage territory";




       CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 1 of 16
1126
                                                                                                             LI VV 1—)lill.J011s.J UV Z.UlJ,l I


             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 159 of 241. PageID #: 164



         2. Exclusions                                                       This exclusion applies even if the claims
            This insurance does not apply to:                                against any insured allege negligence or other
                                                                             wrongdoing in:
            a. Expected Or Intended Injury
                                                                                (a) The supervision, hiring, employment,
               "Bodily injury" or "property damage" expected                        training or monitoring of others by that
               or intended from the standpoint of the insured.                      insured; or
               This exclusion does not apply to "bodily injury"
               resulting from the use of reasonable force to                   (b) Providing    or  failing to    provide
               protect persons or property.                                        transportation with respect to any
                                                                                   person that may be under the influence
            b. Contractual Liability                                               of alcohol;
               "Bodily injury" or "property damage" for which                if the "occurrence" which caused the "bodily
               the insured is obligated to pay damages by                    injury" or "property damage", involved that
               reason of the assumption of liability in a                    which is described in Paragraph (1), (2) or (3)
               contract or agreement. This exclusion does not                above.
               apply to liability for damages:
                                                                             However, this exclusion applies only if you are
               (1) That the insured would have in the absence                in the business of manufacturing, distributing,
                   of the contract or agreement; or                          selling, serving or furnishing alcoholic
               (2) Assun,ed in a contract or agreement that is               beverages. For the purposes of this exclusion,
                   an "insured contract", provided the "bodily               permitting a person to bring alcoholic
                   injury" or "property damage" occurs                       beverages on your premises, for consumption
                   subsequent to the execution of the contract               on your premises, whether or not a fee is
                   or agreement. Solely for the purposes of                  charged or a license is required for such
                   liability assumed in an "insured contract",               activity, is not by itself considered the business
                   reasonable attorneys' fees and necessary                  of selling, serving or furnishing alcoholic
                   litigation expenses incurred by or for a party            beverages.
                   other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
                   damages because of "bodily injury" or
                   "property damage", provided:                              Any obligation of the insured under a workers'
                                                                             compensation,       disability  benefits   or
                  (a) Liability to such party for, or for the cost           unemployment compensation law or any
                      of, that party's defense has also been                 similar law.
                      assumed in the same "insured contract";
                      and                                                e. Employer's Liability

                  (b) Such attorneys' fees and litigation                    "Bodily injury" to:
                      expenses are for defense of that party                (1) An "employee" of the insured arising out of
                      against a civil or alternative dispute                    and in the course of:
                      resolution proceeding in which damages                   (a) Employment by the insured; or
                      to which this insurance applies are
                      alleged.                                                 (b) Performing duties related to the conduct
                                                                                   of the insured's business; or
            c. Liquor Liability
                                                                            (2) The spouse, child, parent, brother or sister
               "Bodily injury" or "property damage" for which                   of that "employee" as a consequence of
               any insured may be held liable by reason of:                     Paragraph (1) above.
              (1) Causing or contributing to the intoxication of             This exclusion applies whether the insured
                  any person;                                                may be liable as an employer or in any other
              (2) The furnishing of alcoholic beverages to a                 capacity and to any obligation to share
                  person under the legal drinking age or                     damages with or repay someone else who
                  under the influence of alcohol; or                         must pay damages because of the injury.
              (3) Any statute, ordinance or regulation relating              This exclusion does not apply to liability
                  to the sale, gift, distribution or use of                  assumed by the insured under an "insured
                  alcoholic beverages.                                       contract".




         Page 2 of 16                           © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
1 1 77
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 160 of 241. PageID #: 165


            f. Pollution                                                     (d) At or from any premises, site or location
              (1) "Bodily injury" or "property damage" arising                      on which any insured or any contractors
                  out of the actual, alleged or threatened                          or subcontractors working directly or
                  discharge, dispersal, seepage, migration,                        indirectly on any insured's behalf are
                  release or escape of "pollutants":                               performing operations if the "pollutants"
                                                                                   are brought on or to the premises, site
                 (a) At or from any premises, site or location
                                                                                   or location in connection with such
                       which is or was at any time owned or
                                                                                   operations by such insured, contractor
                       occupied by, or rented or loaned to, any
                                                                                   or       subcontractor.    However,      this
                      insured. However, this subparagraph
                                                                                   subparagraph does not apply to:
                      does not apply to:
                      (i) "Bodily injury" if sustained within a                    (i) "Bodily injury" or "property damage"
                                                                                         arising out of the escape of fuels,
                            building and caused by smoke,
                                                                                         lubricants or other operating fluids
                            fumes, vapor or soot produced by or
                                                                                         which are needed to perform the
                            originating from equipment that is
                                                                                         normal electrical, hydraulic or
                            used to heat, cool or dehumidify the
                                                                                         mechanical functions necessary for
                           building, or equipment that is used to
                                                                                        the operation of "mobile equipment"
                           heat water for personal use, by the
                                                                                        or its parts, if such fuels, lubricants
                           building's occupants or their guests;
                                                                                        or other operating fluids escape from
                     (ii) "Bodily injury" or "property damage"                          a vehicle part designed to hold, store
                           for which you may be held liable, if                         or receive them. This exception does
                           you are a contractor and the owner                           not apply if the "bodily injury" or
                           or lessee of such premises, site or                          "property damage" arises out of the
                           location has been added to your                              intentional discharge, dispersal or
                           policy as an additional insured with                         release of the fuels, lubricants or
                           respect to your ongoing operations                           other operating fluids, or if such
                          performed for that additional insured                         fuels, lubricants or other operating
                          at that premises, site or location and                       fluids are brought on or to the
                          such premises, site or location is not                       premises, site or location with the
                          and never was owned or occupied                              intent that they be discharged,
                          by, or rented or loaned to, any                              dispersed or released as part of the
                          insured, other than that additional                          operations being performed by such
                          insured; or                                                  insured, contractor or subcontractor;
                   (iii) ''Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                          arising out of heat, smoke or fumes                          sustained within a building and
                          from a "hostile fire";                                      caused by the release of gases,
                (b) At or from any premises, site or location                         fumes or vapors from materials
                     which is or was at any time used by or                           brought into that building in
                     for any insured or others for the                                connection with operations being
                     handling, storage, disposal, processing                          performed by you or on your behalf
                     or treatment of waste;                                           by a contractor or subcontractor; or
                (c) Which are or were at any time                              (iii) "Bodily injury" or "property damage"
                    transported, handled, stored, treated,                            arising out of heat, smoke or fumes
                    disposed of, or processed as waste by                             from a "hostile fire".
                    or for:                                                 (e) At or from any premises, site or location
                    (i) Any insured; or                                          on which any insured or any contractors
                                                                                 or subcontractors working directly or
                   (ii) Any person or organization for whom                      indirectly on any insured's behalf are
                        you may be legally responsible; or                       performing operations if the operations
                                                                                 are to test for, monitor, clean up,
                                                                                remove, contain, treat, detoxify or
                                                                                neutralize, or in any way respond to, or
                                                                                assess the effects of, "pollutants".




       CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                           Page 3 of 16
1128
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 161 of 241. PageID #: 166



               (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
                   any:                                                        out of:
                  (a) Request, demand, order or statutory or                  (a) The operation         of   machinery    or
                      regulatory requirement that any insured                      equipment that is attached to, or part of,
                      or others test for, monitor, clean up,                       a land vehicle that would qualify under
                      remove, contain, treat, detoxify or                          the definition of "mobile equipment" if it
                      neutralize, or in any way respond to, or                     were not subject to a compulsory or
                      assess the effects of, "pollutants"; or                      financial responsibility law or other
                                                                                   motor vehicle insurance law where it is
                  (b) Claim or suit by or on behalf of a
                                                                                   licensed or principally garaged; or
                       governmental authority for damages
                       because of testing for, monitoring,                     (b) The operation of any of the machinery
                       cleaning up, removing, containing,                          or equipment listed in Paragraph f.(2) or
                       treating, detoxifying or neutralizing, or in                f.(3) of the definition of "mobile
                       any way responding to, or assessing the                     equipment".
                       effects of, "pollutants".                         h. Mobile Equipment
                   However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
                   liability for damages because of "property               of:
                   damage" that the insured would have in the
                   absence of such request, demand, order or               (1) The transportation of "mobile equipment" by
                                                                                an "auto" owned or operated by or rented or
                   statutory or regulatory requirement, or such
                   claim or "suit" by or on behalf of a                         loaned to any insured; or
                   governmental authority.                                 (2) The use of "mobile equipment" in, or while
                                                                               in practice for, or while being prepared for,
          g.    Aircraft, Auto Or Watercraft
                                                                               any prearranged racing, speed, demolition,
                "Bodily injury" or "property damage" arising out               or stunting activity.
                of the ownership, maintenance, use or
                                                                         i. War
                entrustment to others of any aircraft, "auto" or
                watercraft owned or operated by or rented or                "Bodily injury" or "property damage", however
                loaned to any insured. Use includes operation               caused, arising, directly or indirectly, out of:
                and "loading or unloading".                                (1) War, including undeclared or civil war;
                This exclusion applies even if the claims                  (2) Warlike action by a military force, including
                against any insured allege negligence or other                 action in hindering or defending against an
                wrongdoing in the supervision, hiring,                         actual or expected attack, by any
                employment, training or monitoring of others by                government, sovereign or other authority
                that insured, if the "occurrence" which caused                 using military personnel or other agents; or
                the "bodily injury" or "property damage"
                involved the ownership, maintenance, use or                (3) Insurrection, rebellion, revolution, usurped
                entrustment to others of any aircraft, "auto" or               power, or action taken by governmental
                watercraft that is owned or operated by or                     authority in hindering or defending against
                rented or loaned to any insured.                               any of these.
                This exclusion does not apply to:                         j. Damage To Property
               (1) A watercraft while ashore on premises you                "Property damage" to:
                   own or rent;                                            (1) Property you own, rent, or occupy, including
               (2) A watercraft you do not own that is:                        any costs or expenses incurred by you, or
                                                                               any other person, organization or entity, for
                  (a) Less than 26 feet long; and                              repair,     replacement,      enhancement,
                  (b) Not being used to carry persons or                       restoration or maintenance of such property
                       property for a charge;                                  for any reason, including prevention of
                                                                               injury to a person or damage to another's
               (3) Parking an "auto" on, or on the ways next
                                                                               property;
                   to, premises you own or rent, provided the
                   "auto" is not owned by or rented or loaned              (2) Premises you sell, give away or abandon, if
                   to you or the insured;                                      the "property damage" arises out of any
                                                                               part of those premises;
               (4) Liability assumed under any "insured
                   contract" for the ownership, maintenance or              (3) Property loaned to you;
                   use of aircraft or watercraft; or




        Page 4 of 16                            © Insurance Services Office, Inc., 2012                     CG 00 01 04 13

11')Q
                                                                                                                 •               JI



             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 162 of 241. PageID #: 167


              (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
                  control of the insured;                                   of other property arising out of sudden and
              (5) That particular part of real property on                  accidental physical injury to "your product" or
                  which you or any contractors or                           "your work" after it has been put to its intended
                  subcontractors working directly or indirectly             use.
                  on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
                  the "property damage" arises out of those                 Property
                  operations; or
                                                                            Damages claimed for any loss, cost or
              (6) That particular part of any property that                 expense incurred by you or others for the loss
                  must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
                  because "your work" was incorrectly                       replacement, adjustment, removal or disposal
                  performed on it.                                          of:
               Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
               not apply to "property damage" (other than
                                                                           (2) "Your work"; or
               damage by fire) to premises, including the
               contents of such premises, rented to you for a              (3) "Impaired property";
              period of seven or fewer consecutive days. A                   if such product, work, or property is withdrawn
               separate limit of insurance applies to Damage                 or recalled from the market or from use by any
               To Premises Rented To You as described in                     person or organization because of a known or
              Section III — Limits Of Insurance.                             suspected defect, deficiency, inadequacy or
              Paragraph (2) of this exclusion does not apply                 dangerous condition in it.
              if the premises are "your work" and were never            o. Personal And Advertising Injury
              occupied, rented or held for rental by you.
                                                                             "Bodily injury" arising out of "personal and
              Paragraphs (3), (4), (5) and (6) of this                       advertising injury".
              exclusion do not apply to liability assumed
              under a sidetrack agreement.                              P. Electronic Data
              Paragraph (6) of this exclusion does not apply                Damages arising out of the loss of, loss of use
              to "property damage" included in the "products-               of, damage to, corruption of, inability to access,
              completed operations hazard".                                 or inability to manipulate electronic data.
           k. Damage To Your Product                                        However, this exclusion does not apply to
                                                                            liability for damages because of "bodily injury".
              "Property damage" to "your product" arising out
              of it or any part of it.                                      As used in this exclusion, electronic data
                                                                           means information, facts or programs stored as
           I. Damage To Your Work                                           or on, created or used on, or transmitted to or
              "Property damage" to "your work" arising out of               from computer software, including systems and
              it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
              completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                           devices or any other media which are used
              This exclusion does not apply if the damaged
                                                                           with electronically controlled equipment.
              work or the work out of which the damage
              arises was performed on your behalf by a                     Recording And Distribution Of Material Or
              subcontractor.                                               Information In Violation Of Law
          m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
             Not Physically Injured                                        directly or indirectly out of any action or
                                                                           omission that violates or is alleged to violate:
             "Property damage" to "impaired property" or
             property that has not been physically injured,               (1) The Telephone Consumer Protection Act
             arising out of:                                                     (TCPA), including any amendment of or
                                                                                addition to such law;
            (1) A defect, deficiency, inadequacy or
                dangerous condition in "your product" or                  (2) The CAN-SPAM Act of 2003, including any
                "your work"; or                                                 amendment of or addition to such law;
            (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
                on your behalf to perform a contract or                         any amendment of or addition to such law,
                agreement in accordance with its terms.                         including the Fair and Accurate Credit
                                                                                Transactions Act (FACTA); or




       CG 00 01 04 13                           Insurance Services Office, Inc., 2012                         Page 5 of 16
1130
                                                                                                          C_1 VV              1./ G. VV JI


            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 163 of 241. PageID #: 168



             (4) Any federal, State or local statute,              2. Exclusions
                 ordinance or regulation, other than the              This insurance does not apply to:
                 TCPA, CAN-SPAM Act of 2003 or FCRA
                 and their amendments and additions, that             a. Knowing Violation Of Rights Of Another
                 addresses, prohibits, or limits the printing,             "Personal and advertising injury" caused by or
                 dissemination,      disposal,      collecting,            at the direction of the insured with the
                 recording,      sending,        transmitting,             knowledge that the act would violate the rights
                 communicating or distribution of material or              of another and would inflict "personal and
                 information.                                              advertising injury".
          Exclusions c. through n. do not apply to damage             b. Material Published With Knowledge Of
          by fire to premises while rented to you or                     Falsity
          temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
          owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
          coverage as described in Section III — Limits Of                 material, if done by or at the direction of the
          Insurance.                                                       insured with knowledge of its falsity.
       COVERAGE B — PERSONAL AND ADVERTISING                          c. Material Published Prior To Policy Period
       INJURY LIABILITY
                                                                           "Personal and advertising injury" arising out of
       1. Insuring Agreement                                               oral or written publication, in any manner, of
          a. We will pay those sums that the insured                       material whose first publication took place
             becomes legally obligated to pay as damages                   before the beginning of the policy period.
             because of "personal and advertising injury" to          d. Criminal Acts
             which this insurance applies. We will have the
             right and duty to defend the insured against                  "Personal and advertising injury" arising out of
             any "suit" seeking those damages. However,                    a criminal act committed by or at the direction
             we will have no duty to defend the insured                    of the insured.
             against any "suit" seeking damages for                   e. Contractual Liability
             "personal and advertising injury" to which this
                                                                           "Personal and advertising injury" for which the
             insurance does not apply. We may, at our
                                                                           insured has assumed liability in a contract or
             discretion, investigate any offense and settle
                                                                           agreement. This exclusion does not apply to
             any claim or "suit" that may result. But:
                                                                           liability for damages that the insured would
             (1) The amount we will pay for damages is                     have in the absence of the contract or
                 limited as described in Section III — Limits              agreement.
                 Of Insurance; and
                                                                       f. Breach Of Contract
             (2) Our right and duty to defend end when we
                                                                           "Personal and advertising injury" arising out of
                 have used up the applicable limit of
                                                                           a breach of contract, except an implied
                 insurance in the payment of judgments or
                                                                           contract to use another's advertising idea in
                 settlements under Coverages A or B or
                                                                           your "advertisement".
                 medical expenses under Coverage C.
              No other obligation or liability to pay sums or         g.   Quality Or Performance Of Goods — Failure
                                                                           To Conform To Statements
              perform acts or services is covered unless
              explicitly provided for under Supplementary                  "Personal and advertising injury" arising out of
              Payments — Coverages A and B.                                the failure of goods, products or services to
                                                                           conform with any statement of quality or
          b. This insurance applies to "personal and
                                                                           performance made in your "advertisement".
             advertising injury" caused by an offense arising
             out of your business but only if the offense was         h. Wrong Description Of Prices
             committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
             policy period.                                                the wrong description of the price of goods,
                                                                           products or      services   stated in your
                                                                           "advertisement".




       Page 6 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
X 01
                                                                                                          Z7W D003305 00 20037
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 164 of 241. PageID #: 169



            i. Infringement Of Copyright, Patent,                      n. Pollution -related
               Trademark Or Trade Secret
                                                                          Any loss, cost or expense arising out of any:
               "Personal and advertising injury" arising out of
                                                                         (1) Request, demand, order or statutory or
               the infringement       of    copyright, patent,
               trademark, trade secret or other intellectual                 regulatory requirement that any insured or
               property rights. Under this exclusion, such                   others test for, monitor, clean up, remove,
               other intellectual property rights do not include             contain, treat, detoxify or neutralize, or in
               the use of another's advertising idea in your                 any way respond to, or assess the effects
               "advertisement".                                              of, "pollutants"; or

               However, this exclusion does not apply to                 (2) Claim or suit by or on behalf of a
               infringement, in your "advertisement", of                     governmental authority for damages
               copyright, trade dress or slogan.                             because of testing for, monitoring, cleaning
                                                                             up,     removing,    containing,    treating,
            j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
               Businesses                                                    responding to, or assessing the effects of,
              "Personal and advertising injury" committed by                 "pollutants".
              an insured whose business is:                           o. War
              (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
                  telecasting;                                            caused, arising, directly or indirectly, out of:
             (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
                 sites for others; or
                                                                         (2) Warlike action by a military force, including
             (3) An Internet search, access, content or                      action in hindering or defending against an
                 service provider.                                           actual or expected attack, by any
              However, this exclusion does not apply to                      government, sovereign or other authority
              Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
              advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
              section.                                                       power, or action taken by governmental
              For the purposes of this exclusion, the placing                authority in hindering or defending against
              of frames, borders or links, or advertising, for               any of these.
              you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
              by itself, considered the business of                      Information In Violation Of Law
              advertising,  broadcasting,     publishing    or
              telecasting.                                               "Personal and advertising injury" arising
                                                                         directly or indirectly out of any action or
           k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
              "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
              an electronic chatroom or bulletin board the                    (TCPA), including any amendment of or
              insured hosts, owns, or over which the insured                  addition to such law;
              exercises control.
                                                                        (2) The CAN-SPAM Act of 2003, including any
           I. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
              Product
                                                                        (3) The Fair Credit Reporting Act (FCRA), and
            "Personal and advertising injury" arising out of                 any amendment of or addition to such law,
            the unauthorized use of another's name or                        including the Fair and Accurate Credit
            product in your e-mail address, domain name                      Transactions Act (FACTA); or
            or metatag, or any other similar tactics to
            mislead another's potential customers.                      (4) Any federal, state or local statute,
                                                                            ordinance or regulation, other than the
         m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
             "Personal and advertising injury" arising out of               and their amendments and additions, that
             the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
             dispersal, seepage, migration, release or                      dissemination,        disposal,     collecting,
             escape of "pollutants" at any time.                            recording,        sending,       transmitting,
                                                                            communicating or distribution of material or
                                                                            information.




       CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 7 of 16
1132
                                                                                                              L /VV LJUU,3JUb UU LOWS!:
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 165 of 241. PageID #: 170



            COVERAGE C — MEDICAL PAYMENTS                                   d. Workers' Compensation And Similar Laws
            1. Insuring Agreement                                              To a person, whether or not an "employee" of
                                                                               any insured, if benefits for the "bodily injury"
               a. We will pay medical expenses as described                    are payable or must be provided under a
                  below for "bodily injury" caused by an accident:             workers' compensation or disability benefits
                 (1) On premises you own or rent;                              law or a similar law.
                 (2) On ways next to premises you own or rent;              e. Athletics Activities
                     or                                                        To a person injured while practicing, instructing
                 (3) Because of your operations;                               or participating in any physical exercises or
                  provided that:                                               games, sports, or athletic contests.
                     (a) The accident takes place in the                     f. Products-Completed Operations Hazard
                           "coverage territory" and during the policy           Included within the "products -completed
                          period;                                               operations hazard".
                     (b) The expenses are incurred and reported             g.   Coverage A Exclusions
                           to us within one year of the date of the              Excluded under Coverage A.
                           accident; and
                                                                    to   SUPPLEMENTARY PAYMENTS — COVERAGES A
                      (c) The     injured person        submits
                                                                         A ND B
                           examination, at our expense, by
                           physicians of our choice as often as we       1. We will pay, with respect to any claim we
                           reasonably require.                              investigate or settle, or any "suit" against an
                                                                            insured we defend:
               b. We     will make these payments regardless of
                   fault. These payments will not exceed the                a. All expenses we incur.
                   applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
                   reasonable expenses for:                                     because of accidents or traffic law violations
                  (1) First aid administered at the time of an                  arising out of the use of any vehicle to which
                       accident;                                                the Bodily Injury Liability Coverage applies. We
                                                                                do not have to furnish these bonds.
                  (2) Necessary medical, surgical, X-ray and
                       dental    services,     including   prosthetic           The cost of bonds to release attachments, but
                       devices; and                                             only for bond amounts within the applicable
                                                                                limit of insurance. We do not have to furnish
                  (3) Necessary           ambulance,         hospital,
                                                                                these bonds.
                       professional nursing and funeral services.
                                                                            d. All reasonable expenses incurred by the
            2. Exclusions                                                       insured at our request to assist us in the
               We will not pay expenses for "bodily injury":                    investigation or defense of the claim or "suit",
               a. Any Insured                                                   including actual loss of earnings up to $250 a
                                                                                day because of time off from work.
                  To any insured, except "volunteer workers".
                                                                            e. All court costs taxed against the insured in the
               b. Hired Person                                                  "suit". However, these payments do not include
                  To a person hired to do work for or on behalf of              attorneys' fees or attorneys' expenses taxed
                  any insured or a tenant of any insured.                        against the insured.
               c. Injury On Normally Occupied Premises                       f. Prejudgment interest awarded against the
                  To a person injured on that part of premises                  insured on that part of the judgment we pay. If
                  you own or rent that the person normally                       we make an offer to pay the applicable limit of
                  occupies.                                                     insurance, we will not pay any prejudgment
                                                                                 interest based on that period of time after the
                                                                                 offer.




             Page 8 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 04 13

A .4 '1',
            Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 166 of 241. PageID #: 171


           g. All interest on the full amount of any judgment             So long as the above conditions are met,
               that accrues after entry of the judgment and              attorneys' fees incurred by us in the defense of
               before we have paid, offered to pay, or                   that indemnitee, necessary litigation expenses
               deposited in court the part of the judgment that          incurred by us and necessary litigation expenses
               is within the applicable limit of insurance.              incurred by the indemnitee at our request will be
           These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
           insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                         2.b.(2) of Section I — Coverage A — Bodily Injury
        2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
           indemnitee of the insured is also named as a party
                                                                         not be deemed to be damages for "bodily injury"
           to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
           the following conditions are met:
                                                                         limits of insurance.
           a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
               damages for which the insured has assumed
                                                                        and to pay for attorneys' fees and necessary
               the liability ,of the indemnitee in a contract or        litigation expenses as Supplementary Payments
               agreement that is an "insured contract";                 ends when we have used up the applicable limit of
           b. This insurance applies to such liability                  insurance in the payment of judgments or
               assumed by the insured;                                  settlements or the conditions set forth above, or
           c. The obligation to defend, or the cost of the              the terms of the agreement described in
              defense of, that indemnitee, has also been                Paragraph f. above, are no longer met.
              assumed by the insured in the same "insured            SECTION II — WHO IS AN INSURED
              contract";                                             1. If you are designated in the Declarations as:
           d. The allegations in the "suit" and the information
                                                                        a. An individual, you and your spouse are
              we know about the "occurrence" are such that
                                                                            insureds, but only with respect to the conduct
              no conflict appears to exist between the                      of a business of which you are the sole owner.
              interests of the insured and the interests of the
              indemnitee;                                               b. A partnership or joint venture, you are an
                                                                            insured. Your members, your partners, and
           e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
              conduct and control the defense of that
                                                                            respect to the conduct of your business.
              indemnitee against such "suit" and agree that
              we can assign the same counsel to defend the              c. A limited liability company, you are an insured.
              insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                           respect to the conduct of your business. Your
           f. The indemnitee:
                                                                           managers are insureds, but only with respect
             (1) Agrees in writing to:                                     to their duties as your managers.
                (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
                    settlement or defense of the "suit";                   venture or limited liability company, you are an
                (b) Immediately send us copies of any                      insured. Your "executive officers" and directors
                    demands, notices, summonses or legal                   are insureds, but only with respect to their
                    papers received in connection with the                 duties as your officers or directors. Your
                    " suit";                                               stockholders are also insureds, but only with
                                                                           respect to their liability as stockholders.
                (c) Notify any other insurer whose coverage
                    is available to the indemnitee; and                 e. A trust, you are an insured. Your trustees are
                                                                           also insureds, but only with respect to their
                (d) Cooperate with us with respect to                      duties as trustees.
                    coordinating other applicable insurance
                    available to the indemnitee; and
            (2) Provides us with written authorization to:
                (a) Obtain records and other information
                    related to the "suit"; and
                (b) Conduct and control the defense of the
                    indemnitee in such "suit".




       CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                       Page 9 of 16
1134
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 167 of 241. PageID #: 172



2. Each of the following is also an insured:                    c. Any person or organization having proper
                                                                   temporary custody of your property if you die,
   a. Your "volunteer workers" only while performing
                                                                   but only:
      duties related to the conduct of your business,
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                 maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                  appointed.
      a limited liability company), but only for acts
                                                                d. Your legal representative if you die, but only
      within the scope of their employment by you or
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                          3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising           than a partnership, joint venture or limited liability
           injury":                                             company, and over which you maintain ownership
                                                                or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if            Insured if there is no other similar insurance
               you are a partnership or joint venture),         available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"           a. Coverage under this provision is afforded only
               while in the course of his or her                   until the 90th day after you acquire or form the
               employment or performing duties related             organization or the end of the policy period,
               to the conduct of your business, or to              whichever is earlier;
               your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct            "property damage" that occurred before you
               of your business;                                   acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or            c. Coverage B does not apply to "personal and
               sister     of that co-"employee"        or           advertising injury" arising out of an offense
               "volunteer worker" as a consequence of               committed before you acquired or formed the
               Paragraph (1)(a) above;                              organization.
          (c) For which there is any obligation to           No person or organization is an insured with respect
               share damages with or repay someone           to the conduct of any current or past partnership, joint
               else who must pay damages because of          venture or limited liability company that is not shown
               the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
               or (b) above; or                              SECTION III — LIMITS OF INSURANCE
         (d) Arising out of his or her providing or          1. The Limits of Insurance shown in the Declarations
               failing to provide professional health           and the rules below fix the most we will pay
               care services.                                   regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                             2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any               a. Medical expenses under Coverage C;
          member (if you are a limited liability                b. Damages under Coverage A, except damages
          company).                                                because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                    included in the "products-completed operations
      "volunteer worker"), or any organization while               hazard"; and
      acting as your real estate manager.                       c. Damages under Coverage B.




Page 10 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
                                                                                                           Lt VV L-JUIJO.DUO UU ZUU.3

              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 168 of 241. PageID #: 173


         3. The Products -Completed Operations Aggregate                   (3) The nature and location of any injury or
            Limit is the most we will pay under Coverage A for                 damage arising out of the "occurrence" or
            damages because of "bodily injury" and "property                   offense.
            damage" included in the "products-completed
            operations hazard".                                         b. If a claim is made or "suit" is brought against
                                                                            any insured, you must:
         4. Subject to Paragraph 2. above, the Personal And
            Advertising Injury Limit is the most we will pay              (1) Immediately record the specifics of the
            under Coverage B for the sum of all damages                        claim or "suit" and the date received; and
            because of all "personal and advertising injury"              (2) Notify us as soon as practicable.
            sustained by any one person or organization.
                                                                            You must see to it that we receive written
         5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
            applies, the Each Occurrence Limit is the most we              practicable.
            will pay for the sum of:
                                                                        c. You and any other involved insured must:
            a. Damages under Coverage A; and
                                                                          (1) Immediately send us copies of any
             b. Medical expenses under Coverage C                             demands, notices, summonses or legal
             becaOse of all "bodily injury" and "property                     papers received in connection with the
             damage" arising out of any one "occurrence".                     claim or "suit";
         6. Subject to Paragraph 5. above, the Damage To                  (2) Authorize us to obtain records and other
             Premises Rented To You Limit is the most we will                 information;
             pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
             "property damage" to any one premises, while                        settlement of the claim or defense against
            rented to you, or in the case of damage by fire,                     the "suit"; and
            while rented to you or temporarily occupied by you
                                                                          (4) Assist us, upon our request, in the
            with permission of the owner.
                                                                                enforcement of any right against any
         7. Subject to Paragraph 5. above, the Medical                          person or organization which may be liable
            Expense Limit is the most we will pay under                         to the insured because of injury or damage
            Coverage C for all medical expenses because of                      to which this insurance may also apply.
            "bodily injury" sustained by any one person.
                                                                       d. No insured will, except at that insured's own
        The Limits of Insurance of this Coverage Part apply                cost, voluntarily make a payment, assume any
        separately to each consecutive annual period and to                obligation, or incur any expense, other than for
        any remaining period of less than 12 months, starting              first aid, without our consent.
        with the beginning of the policy period shown in the
                                                                   3. Legal Action Against Us
        Declarations, unless the policy period is extended
        after issuance for an additional period of less than 12        No person or organization has a right under this
        months. In that case, the additional period will be            Coverage Part:
        deemed part of the last preceding period for purposes          a. To join us as a party or otherwise bring us into
        of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
        SECTION IV — COMMERCIAL GENERAL LIABILITY                      b. To sue us on this Coverage Part unless all of
        CONDITIONS                                                        its terms have been fully complied with.
        1. Bankruptcy                                                 A person or organization may sue us to recover on
          Bankruptcy or insolvency of the insured or of the           an agreed settlement or on a final judgment
          insured's estate will not relieve us of our                 against an insured; but we will not be liable for
          obligations under this Coverage Part.                       damages that are not payable under the terms of
                                                                      this Coverage Part or that are in excess of the
       2. Duties In The Event Of Occurrence, Offense,
                                                                     applicable limit of insurance. An agreed settlement
          Claim Or Suit
                                                                     means a settlement and release of liability signed
          a. You must see to it that we are notified as soon         by us, the insured and the claimant or the
             as practicable of an "occurrence" or an offense         claimant's legal representative.
             which may result in a claim. To the extent
             possible, notice should include:
            (1) How, when and where the "occurrence" or
                offense took place;
            (2) The names and addresses of any injured
                persons and witnesses; and




       CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
1136
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 169 of 241. PageID #: 174



         4. Other Insurance                                                (3) When this insurance is excess over other
                                                                               insurance, we will pay only our share of the
            If other valid and collectible insurance is available
                                                                               amount of the loss, if any, that exceeds the
            to the insured for a loss we cover under
                                                                               sum of:
            Coverages A or B of this Coverage Part, our
            obligations are limited as follows:                               (a) The total amount that all such other
                                                                                  insurance would pay for the loss in the
            a. Primary Insurance
                                                                                  absence of this insurance; and
               This insurance is primary except when
                                                                              (b) The total of all deductible and self -
               Paragraph b. below applies. If this insurance is
               primary, our obligations are not affected unless                   insured amounts under all that other
                                                                                  insurance.
               any of the other insurance is also primary.
               Then, we will share with all that other                     (4) We will share the remaining loss, if any,
               insurance by the method described in                            with any other insurance that is not
               Paragraph c. below.                                             described in this Excess Insurance
                                                                               provision and was not bought specifically to
            b. Excess Insurance
                                                                               apply in excess of the Limits of Insurance
              (1) This insurance is excess over:                               shown in the Declarations of this Coverage
                  (a) Any of the other insurance, whether                      Part.
                      primary, excess, contingent or on any             c. Method Of Sharing
                      other basis:
                                                                            If all of the other insurance permits contribution
                      (I)   That is Fire, Extended Coverage,                by equal shares, we will follow this method
                            Builder's Risk, Installation Risk or            also. Under this approach each insurer
                            similar coverage for "your work";               contributes equal amounts until it has paid its
                     (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                          rented to you or temporarily                      remains, whichever comes first.
                          occupied by you with permission of                If any of the other insurance does not permit
                          the owner;                                        contribution by equal shares, we will contribute
                    (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                          to cover your liability as a tenant for           share is based on the ratio of its applicable
                          "property damage" to premises                     limit of insurance to the total applicable limits of
                          rented to you or temporarily                      insurance of all insurers.
                          occupied by you with permission of         5. Premium Audit
                          the owner; or
                                                                        a. We will compute all premiums for this
                    (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                         maintenance or use of aircraft,                   and rates.
                         "autos" or watercraft to the extent not
                         subject to Exclusion g. of Section I —         b. Premium shown in this Coverage Part as
                         Coverage A — Bodily Injury And                    advance premium is a deposit premium only.
                         Property Damage Liability.                        At the close of each audit period we will
                                                                           compute the earned premium for that period
                 (b) Any other primary insurance available to              and send notice to the first Named Insured.
                     you covering liability for damages                    The due date for audit and retrospective
                     arising out of the premises or                        premiums is the date shown as the due date
                     operations, or the products and                       on the bill. If the sum of the advance and audit
                     completed operations, for which you                   premiums paid for the policy period is greater
                     have been added as an additional                      than the earned premium, we will return the
                     insured.                                              excess to the first Named Insured.
              (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
                  no duty under Coverages A or B to defend                 the information we need for premium
                  the insured against any "suit" if any other              computation, and send us copies at such times
                  insurer has a duty to defend the insured                 as we may request.
                  against that "suit". If no other insurer
                                                                     6. Representations
                  defends, we will undertake to do so, but we
                  will be entitled to the insured's rights              By accepting this policy, you agree:
                  against all those other insurers.                     a. The statements in the           Declarations     are
                                                                           accurate and complete;




         Page 12 of 16                         © Insurance Services Office, Inc., 2012                        CG 00 01 04 13
1 1 77
                                                                                                                 vv LJUUOJUD UU LUUJ /

             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 170 of 241. PageID #: 175


            b. Those     statements   are     based   upon                 However, "auto"      does    not   include   "mobile
               representations you made to us; and                         equipment".
            c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
               your representations.                                      disease sustained by a person, including death
         7. Separation Of Insureds                                        resulting from any of these at any time.
            Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
            any rights or duties specifically assigned in this             a. The United States of America (including its
            Coverage Part to the first Named Insured, this                    territories and possessions), Puerto Rico and
            insurance applies:                                                Canada;
            a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
               Named Insured; and                                            injury or damage occurs in the course of travel
           b. Separately to each insured against whom claim                  or transportation between any places included
              is made or "suit" is brought.                                  in Paragraph a. above; or
        8. Transfer Of Rights Of Recovery Against Others                  c. All other parts of the world if the injury or
           To Us                                                             damage arises out of:
            If the insured has rights to recover all or part of             (1) Goods or products made or sold by you in
            any payment we have made under this Coverage                         the territory described in Paragraph a.
            Part, those rights are transferred to us. The                        above;
            insured must do nothing after loss to impair them.               (2) The activities of a person whose home is in
            At our request, the insured will bring "suit" or                     the territory described in Paragraph a.
            transfer those rights to us and help us enforce                      above, but is away fora short time on your
            them.                                                                business; or
        9. When We Do Not Renew
                                                                            (3) "Personal and advertising injury" offenses
           If we decide not to renew this Coverage Part, we                      that take place through the Internet or
           will mail or deliver to the first Named Insured                       similar electronic means of communication;
           shown in the Declarations written notice of the               provided the insured's responsibility to pay
           nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
           expiration date.                                              the territory described in Paragraph a. above or in
           If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
           proof of notice.                                           5. "Employee"       includes    a   "leased  worker".
        SECTION V — DEFINITIONS                                          "Employee" does not include a "temporary
        1. "Advertisement" means a notice that is broadcast              worker".
           or published to the general public or specific             6. "Executive officer" means a person holding any of
           market segments about your goods, products or                   the officer positions created by your charter,
           services for the purpose of attracting customers or             constitution, bylaws or any other similar governing
           supporters. For the purposes of this definition:               document.
           a. Notices that are published include material             7. "Hostile fire" means one which becomes
              placed on the Internet or on similar electronic             uncontrollable or breaks out from where it was
              means of communication; and                                 intended to be.
           b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
              site that is about your goods, products or                  than "your product" or "your work", that cannot be
              services for the purposes of attracting                     used or is less useful because:
              customers or supporters is considered an                    a. It incorporates "your product" or "your work"
              advertisement.                                                  that is known or thought to be defective,
       2. "Auto" means:                                                       deficient, inadequate or dangerous; or
          a. A land motor vehicle, trailer or semitrailer                b. You have failed to fulfill the terms of a contract
             designed for travel on public roads, including                   or agreement;
             any attached machinery or equipment; or                     if such property can be restored to use by the
          b. Any other land vehicle that is subject to a                 repair, replacement, adjustment or removal of
             compulsory or financial responsibility law or               "your product" or "your work" or your fulfilling the
             other motor vehicle insurance law where it is               terms of the contract or agreement.
             licensed or principally garaged.




       CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                         Page 13 of 16
1138
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 171 of 241. PageID #: 176



9. "Insured contract" means:                               10."Leased worker" means a person leased to you by
                                                              a labor leasing firm under an agreement between
   a. A contract for a lease of premises. However,
                                                              you and the labor leasing firm, to perform duties
       that portion of the contract for a lease of
                                                              related to the conduct of your business. "Leased
       premises that indemnifies any person or
                                                              worker" does not include a "temporary worker".
       organization for damage by fire to premises
       while rented to you or temporarily occupied by       11."Loading or unloading" means the handling of
       you with permission of the owner is not an              property:
       "insured contract";                                      a. After it is moved from the place where it is
   b. A sidetrack agreement;                                       accepted for movement into or onto an aircraft,
                                                                   watercraft or "auto";
   c. Any easement or license agreement, except in
      connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;               "auto"; or
   d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection               watercraft or "auto" to the place where it is
      with work for a municipality;                                finally delivered;
   e. An elevator maintenance agreement;                       but "loading or unloading" does not include the
                                                               movement of property by means of a mechanical
   f. That part of any other contract or agreement
                                                               device, other than a hand truck, that is not
      pertaining to your business (including an
                                                               attached to the aircraft, watercraft or "auto".
      indemnification of a municipality in connection
      with work performed for a municipality) under         12."Mobile equipment" means any of the following
      which you assume the tort liability of another           types of land vehicles, including any attached
      party to pay for "bodily injury" or "property            machinery or equipment:
      damage" to a third person or organization. Tort          a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed           vehicles designed for use principally off public
      by law in the absence of any contract or                    roads;
      agreement.
                                                               b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any              premises you own or rent;
      contract or agreement:
                                                               c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                  d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within           maintained primarily to provide mobility to
          50 feet of any railroad property and                    permanently mounted:
          affecting any railroad bridge or trestle,              (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                    drills; or
          crossing;                                              (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                  such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:        e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                  or d. above that are not self-propelled and are
               prepare or approve, maps, shop                     maintained primarily to provide mobility to
               drawings, opinions, reports, surveys,              permanently attached equipment of the
               field orders, change orders or drawings            following types:
               and specifications; or                            (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                     including spraying,     welding,    building
            failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
            cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                  raise or lower workers;
         an injury or damage arising out of the                 f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                  or d. above maintained primarily for purposes
         professional services, including those listed             other than the transportation of persons or
         in (2) above and supervisory, inspection,                 cargo.
         architectural or engineering activities.




Page 14 of 16                           Insurance Services Office, Inc., 2012                    CG 00 01 04 13
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 172 of 241. PageID #: 177


                However, self-propelled vehicles with the            16. "Products-completed operations hazard":
                following types of permanently attached
                                                                         a. Includes all "bodily injury" and "property
                equipment are not "mobile equipment" but will
                be considered "autos":                                      damage" occurring away from premises you
                                                                            own or rent and arising out of "your product" or
                (1) Equipment designed primarily for:                       "your work" except:
                   (a) Snow removal;                                       (1) Products that are still in your physical
                   (b) Road maintenance, but not construction                  possession; or
                       or resurfacing; or                                  (2) Work that has not yet been completed or
                   (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                               deemed completed at the earliest of the
                (2) Cherry pickers and similar devices mounted
                                                                               following times:
                    on automobile or truck chassis and used to
                    raise or lower workers; and                                (a) When all of the work called for in your
                                                                                   contract has been completed.
              (3) Air compressors, pumps and generators,
                  including   spraying,    welding, building                   (b) When all of the work to be done at the
                  cleaning, geophysical exploration, lighting                      job site has been completed if your
                  and well servicing equipment.                                    contract calls for work at more than one
                                                                                   job site.
           However, "mobile equipment" does not include
           any land vehicles that are subject to a compulsory                  (c) When that part of the work done at a job
           or financial responsibility law or other motor                          site has been put to its intended use by
           vehicle insurance law where it is licensed or                           any person or organization other than
           principally garaged. Land vehicles subject to a                         another contractor or subcontractor
           compulsory or financial responsibility law or other                     working on the same project.
           motor vehicle insurance law are considered                           Work that may need service, maintenance,
           "autos".                                                             correction, repair or replacement, but which
        13. "Occurrence" means an accident, including                           is otherwise complete, will be treated as
            continuous or repeated exposure to substantially                    completed.
            the same general harmful conditions.                        b. Does not include "bodily injury" or "property
        14."Personal and advertising injury" means injury,                 damage" arising out of:
           including consequential "bodily injury", arising out            (1) The transportation of property, unless the
           of one or more of the following offenses:                           injury or damage arises out of a condition in
            a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                               you, and that condition was created by the
           b. Malicious prosecution;
                                                                               "loading or unloading" of that vehicle by any
           c. The wrongful eviction from, wrongful entry into,                 insured;
              or invasion of the right of private occupancy of
                                                                           (2) The existence of tools, uninstalled
              a room, dwelling or premises that a person
                                                                               equipment or abandoned or unused
              occupies, committed by or on behalf of its
                                                                               materials; or
              owner, landlord or lessor;
                                                                          (3) Products or operations for which the
           d. Oral or written publication, in any manner, of
                                                                               classification, listed in the Declarations or in
              material that slanders or libels a person or
                                                                               a policy Schedule, states that products-
              organization or disparages a person's or
                                                                               completed operations are subject to the
              organization's goods, products or services;
                                                                               General Aggregate Limit.
           e. Oral or written publication, in any manner, of
                                                                    17. "Property damage" means:
              material that violates a person's right of
              privacy;                                                  a. Physical injury to tangible property, including
                                                                           all resulting loss of use of that property. All
           f. The use of another's advertising idea in your
                                                                           such loss of use shall be deemed to occur at
              "advertisement"; or
                                                                           the time of the physical injury that caused it; or
          g.   Infringing upon another's copyright, trade dress
                                                                       b. Loss of use of tangible property that is not
               or slogan in your "advertisement".
                                                                           physically injured. All such loss of use shall be
       15."Pollutants" mean any solid, liquid, gaseous or                  deemed to occur at the time of the
          thermal irritant or contaminant, including smoke,                "occurrence" that caused it.
          vapor, soot, fumes, acids, alkalis, chemicals and
                                                                       For the purposes of this insurance, electronic data
          waste. Waste includes materials to be recycled,
                                                                       is not tangible property.
          reconditioned or reclaimed.



       CG 00 01 04 13                           Insurance Services Office, Inc., 2012                        Page 15 of 16
1140
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 173 of 241. PageID #: 178Z7W D003305 00

                  As used in this
                                      de
                 information, fact finition, electronic data means
                                     s or programs                                      b. Includes:
                 created or used                        stored as or on
                                        on, or transmitt                    ,
                 computer softw                            ed to or from                   (1) Warranties
                                     are, including                                                         or re
                 applications softw
                                       are, hard or flo
                                                            systems and                        time with resp presentations made at any
                 ROMs, tapes,                             ppy disks, CD-                                         ect to the fitne
                                     drives, cells, da                                         durability, perfo                  ss, quality,
                devices or any                             ta processing                                          rmance or use
                                   other media whi                                             product"; and                        of "your
                electronically co                     ch are used with
                                  ntrolled equipmen                                       (2) The provid
           18. "Suit" means                            t.                                                  ing of or fa
                                a civil proceeding                                            warnings or inst             ilure to provide
               because of "bod                      in which damag                                              ructions.
                                   ily                                   es            c. Does not in
               "personal and ad injury", "property damage" or                                           clude vending
                                                                                                                          machi
                                     vertising injury"                                    property rented
              insurance applie
                                  s are alleged. "S       to which this                                      to or located nes or other
                                                    ui                                    others but not so                  for the use of
              a. An arbitratio                         t" includes:                                         ld.
                                  n proceeding                                    22. "Your work"
                   damages are clai                  in     w                                     :
                                       med and to which hich such                    a. Means:
                  must submit or
                                     does submit with the insured
                  or                                        our consent;                (1) Work or oper
                                                                                                           ations perform
             b. Any other                                                                    your behalf; an              ed by you or on
                                  alternative disp                                                           d
                  proceeding in                       ute
                                      which such da resolution                         (2) Materials,
                                                                                                       parts or equipm
                 claimed and to
                                    which the insure mages are                              connection with              ent furnished in
                                                                                                              such work or op
                 our consent.                         d submits with                                                          erations.
                                                                                    b. Includes:
       19."Temporary
                             worke
            furnished to yo r" means a person who is                                  (1) Warranties
                                                                                                        or re
            "employee" on le
                               u to substitute
                                                  for a permanen                           time with resp presentations made at any
                                av                                     t                                    ect to the fit
           term workload co e or to meet seasonal or short-                                durability, perfo
                                                                                                             rmance or us
                                                                                                                           ness, quality,
                                nditions.                                                  w ork"; and                       e of "your
      20. "Volunteer w
                           orker" means a                                             (2) The provid
           your "employee",                    person who is                                          ing of or fa
                                an                                 not                                               ilure to provide
          and acts at the di d who donates his or her work                                warnings or inst
                                                                                                           ructions.
                               rection of and with
          duties determined                         in the scope of
          salary or other        by you, and is
                              co                   no t paid a fee,
         else for their wor mpensation by you or anyone
                              k performed for
     21. "Your produc                           you.
                         t":
        a. Means:
            (1) Any goods
                                 or pr
                 property, man oducts, other than real
                                   ufac
                 distributed or disp tured, sold, handled,
                                      osed of by:
                (a) You;
               (b) Others tradi
                                  ng under your na
              (c) A person                           me; or
                                     or organizatio
                    business or asse                  n whose
                                         ts you have ac
                    and                                     quired;
         (2) Containers
                             (other than vehi
              parts or equipm                  cles), materials,
                                  ent furnished in
              with such goods                        connection
                                  or products.




Page 16 of 16
                                          © Insurance Serv
                                                           ices Office,         Inc., 2012
                                                                                                                CG 00 01 0g
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 174 of 241. PageID #: 179

                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                     CG 21 06 05 14

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION - ACCESS OR DISCLOSURE OF
              CONFIDENTIAL OR PERSONAL INFORMATION AND
                     DATA-RELATED LIABILITY - WITH
                   LIMITED BODILY INJURY EXCEPTION
        This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART


        A. Exclusion 2.p. of Section I — Coverage A —                        As used in this exclusion, electronic data
           Bodily Injury And Property Damage Liability is                    means information, facts or programs
           replaced by the following:                                        stored as or on, created or used on, or
           2. Exclusions                                                     transmitted to or from computer software,
              This insurance does not apply to:                              including    systems      and     applications
                                                                             software, hard or floppy disks, CD-ROMs,
              p. Access Or Disclosure Of Confidential Or                     tapes, drives, cells, data processing
                 Personal Information And Data-related                       devices or any other media which are used
                 Liability                                                   with electronically controlled equipment.
                  Damages arising out of:                          B. The following is added to Paragraph 2.
                (1) Any access to or disclosure of any                Exclusions of Section I — Coverage B
                      person's or organization's confidential or      Personal And Advertising Injury Liability:
                      personal information, including patents,        2. Exclusions
                      trado secrets, processing methods,
                                                                         This insurance does not apply to:
                      customer lists, financial information,
                      credit     card    information,     health          Access Or Disclosure Of Confidential Or
                     information or any other type of                     Personal Information
                     nonpublic information; or                            "Personal and advertising injury" arising out of
                (2) The loss of, loss of use of, damage to,               any access to or disclosure of any person's or
                     corruption of, inability to access, or               organization's   confidential    or    personal
                     inability to manipulate electronic data.            information, including patents, trade secrets,
                                                                         processing methods, customer lists, financial
                 This exclusion applies even if damages are
                                                                         information, credit card information, health
                 claimed for notification costs, credit
                                                                         information or any other type of nonpublic
                 monitoring expenses, forensic expenses,
                                                                         information.
                 public relations expenses or any other loss,
                 cost or expense incurred by you or others                This exclusion applies even if damages are
                 arising out of that which is described in                claimed for notification costs, credit monitoring
                 Paragraph (1) or (2) above.                              expenses, forensic expenses, public relations
                                                                          expenses or any other loss, cost or expense
                However, unless Paragraph (1) above
                                                                         incurred by you or others arising out of any
                applies, this exclusion does not apply to
                                                                         access to or disclosure of any person's or
                damages because of "bodily injury".
                                                                         organization's      confidential   or    personal
                                                                         information.




       CG 21 06 05 14                       © Insurance Services Office, Inc., 2013                          Page 1 of 1
1142
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 175 of 241. PageID #: 180

                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                     CG 21 47 12 07

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EMPLOYMENT-RELATED PRACTICES EXCLUSION
        This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
           Exclusions of Section I — Coverage A — Bodily               Exclusions of Section I — Coverage B — Per-
           Injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
           This insurance does not apply to:                           This insurance does not apply to:
           "Bodily injury" to:                                         "Personal and advertising injury" to:
          (1) A person arising out of any:                            (1) A person arising out of any:
             (a) Refusal to employ that person;                          (a) Refusal to employ that person;
              (b) Termination of that person's employment;               (b) Termination of that person's employment;
                  or                                                             Or
               (c) Employment-related practices, policies,                (c) Employment-related practices, policies,
                    acts or omissions, such as coercion, demo-                 acts or omissions, such as coercion, demo-
                    tion, evaluation, reassignment, discipline,                tion, evaluation, reassignment, discipline,
                    defamation, harassment, humiliation, dis-                  defamation, harassment, humiliation, dis-
                    crimination or malicious prosecution di-                   crimination or malicious prosecution di-
                    rected at that person; or                                  rected at that person; or
           (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
                that person as a consequence of "bodily injury"            that person as a consequence of "personal and
                to that person at whom any of the employment-              advertising injury" to that person at whom any
                related practices described in Paragraphs (a),             of the employment-related practices described
               (b), or (c) above is directed.                              in Paragraphs (a), (b), or (c) above is directed.
            This exclusion applies:                                    This exclusion applies:
          (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
               Paragraphs (a), (b) or (c) above occurs before             Paragraphs (a), (b) or (c) above occurs before
               employment, during employment or after em-                 employment, during employment or after em-
               ployment of that person;                                   ployment of that person;
          (2) Whether the insured may be liable as an em-            (2) Whether the insured may be liable as an em-
               ployer or in any other capacity; and                       ployer or in any other capacity; and
          (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
               repay someone else who must pay damages                    repay someone else who must pay damages
               because of the injury.                                     because of the injury.




       CG 21 47 12 07                             © ISO Properties, Inc., 2006                               Page 1 of 1       ❑
1143
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 176 of 241. PageID #: 181

                                                                                 COMMERCIAL GENERAL LIABILITY
                                                                                                CG 21 49 09 99

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                TOTAL POLLUTION EXCLUSION ENDORSEMENT
        This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

        Exclusion f. under Paragraph 2., Exclusions of Sec-          (2) Any loss, cost or expense arising out of any:
        tion I — Coverage A — Bodily Injury And Property
        Damage Liability is replaced by the following:                  (a) Request, demand, order or statutory or
                                                                             regulatory requirement that any insured or
        This insurance does not apply to:                                    others test for, monitor, clean up, remove,
         f. Pollution                                                       contain, treat, detoxify or neutralize, or in
                                                                            any way respond to, or assess the effects
          (1) "Bodily injury" or "property damage" which
                                                                            of "pollutants"; or
              would not have occurred in whole or part but
              for the actual, alleged or threatened discharge,          (b) Claim or suit by or on behalf of a govern-
              dispersal, seepage, migration, release or es-                 mental authority for damages because of
              cape of "pollutants" at any time.                             testing for, monitoring, cleaning up, remov-
                                                                            ing, containing, treating, detoxifying or neu-
                                                                            tralizing, or in any way responding to, or
                                                                            assessing the effects of, "pollutants".




       CG 21 49 09 99                 Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1       ❑
1144
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 177 of 241. PageID #: 182

                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 67 12 04

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               FUNGI OR BACTERIA EXCLUSION
        This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

        A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
           Exclusions of Section I — Coverage A — Bodily              Exclusions of Section I — Coverage B — Per-
           Injury And Property Damage Liability:                      sonal And Advertising Injury Liability:
           2. Exclusions                                              2. Exclusions
              This insurance does not apply to:                           This insurance does not apply to:
              Fungi Or Bacteria                                           Fungi Or Bacteria
              a. "Bodily injury" or "property damage" which              a. "Personal and advertising injury" which
                  would not have occurred, in whole or in                     would not have taken place, in whole or in
                  part, but for the actual, alleged or threat-                part, but for the actual, alleged or threat-
                  ened inhalation of, ingestion of, contact                   ened inhalation of, ingestion of, contact
                  with, exposure to, existence of, or presence                with, exposure to, existence of, or presence
                  of, any "fungi" or bacteria on or within a                  of any "fungi" or bacteria on or within a
                  building or structure, including its contents,              building or structure, including its contents,
                  regardless of whether any other cause,                      regardless of whether any other cause,
                  event, material or product contributed con-                 event, material or product contributed con-
                  currently or in any sequence to such injury                currently or in any sequence to such injury.
                  or damage.
                                                                         b. Any loss, cost or expense arising out of the
              b. Any loss, cost or expenses arising out of                   abating, testing for, monitoring, cleaning up,
                 the abating, testing for, monitoring, cleaning              removing, containing, treating, detoxifying,
                 up, removing, containing, treating, detoxify-               neutralizing, remediating or disposing of, or
                 ing, neutralizing, remediating or disposing                 in any way responding to, or assessing the
                 of, or in any way responding to, or assess-                 effects of, "fungi" or bacteria, by any in-
                 ing the effects of, "fungi" or bacteria, by any             sured or by any other person or entity.
                 insured or by any other person or entity.
                                                                   C. The following definition is added to the Definitions
             This exclusion does not apply to any "fungi" or          Section:
             bacteria that are, are on, or are contained in, a
             good or product intended for bodily consump-             "Fungi" means any type or form of fungus, includ-
             tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                                      scents or byproducts produced or released by
                                                                      fungi.




       CG 21 67 12 04                             © ISO Properties, Inc., 2003                                Page 1 of 1      ❑
1145
                                                                                                               VV LA./UO."1_10 VV LUVO

             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 178 of 241. PageID #: 183

                                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 21 73 01 15

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                EXCLUSION OF CERTIFIED ACTS OF TERRORISM
        This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART
           LIQUOR LIABILITY COVERAGE PART
           OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
           POLLUTION LIABILITY COVERAGE PART
           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
           RAILROAD PROTECTIVE LIABILITY COVERAGE PART
           UNDERGROUND STORAGE TANK POLICY


        A. The following exclusion is added:                               b. The act is a violent act or an act that is
           This insurance does not apply to:                                   dangerous to human life, property or
                                                                               infrastructure and is committed by an
           TERRORISM
                                                                               individual or individuals as part of an effort
           "Any injury or damage" arising, directly or                         to coerce the civilian population of the
           indirectly, out of a "certified act of terrorism".                  United States or to influence the policy or
        B. The following definitions are added:                                affect the conduct of the United States
                                                                               Government by coercion.
           1. For the purposes of this endorsement, "any
               injury or damage" means any injury or damage         C. The terms and limitations of any terrorism
               covered under any Coverage Part to which this           exclusion, or the inapplicability or omission of a
               endorsement is applicable, and includes but is          terrorism exclusion, do not serve to create
               not limited to "bodily injury", "property               coverage for injury or damage that is otherwise
              damage", "personal and advertising injury",              excluded under this Coverage Part.
               "injury" or "environmental damage" as may be
              defined in any applicable Coverage Part.
           2. "Certified act of terrorism" means an act that is
              certified by the Secretary of the Treasury, in
              accordance with the provisions of the federal
              Terrorism Risk Insurance Act, to be an act of
              terrorism pursuant to such Act. The criteria
              contained in the Terrorism Risk Insurance Act
              for a "certified act of terrorism" include the
              following:
              a. The act resulted in insured losses in excess
                 of $5 million in the aggregate, attributable to
                 all types of insurance subject to the
                 Terrorism Risk Insurance Act; and




       CG 21 73 01 15                        © Insurance Services Office, Inc., 2014                          Page 1 of 1
1146
                                                                                                               v v Livuouvo uu LUU,S

             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 179 of 241. PageID #: 184

                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 96 03 05

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   SILICA OR SILICA-RELATED DUST EXCLUSION

         This endorsement modifies insurance provided under the following:

            COMMERCIAL GENERAL LIABILITY COVERAGE PART



         A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
            Exclusions of Section I — Coverage A — Bodily                Exclusions of Section I — Coverage B — Per-
            Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
            2. Exclusions                                                2. Exclusions
              This insurance does not apply to:                             This insurance does not apply to:
              Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
              a. "Bodily injury" arising, in whole or in part,               a. "Personal and advertising injury" arising, in
                   out of the actual, alleged, threatened or                     whole or in part, out of the actual, alleged,
                  suspected inhalation of, or ingestion of, "sil-                threatened or suspected inhalation of, in-
                  ica" or "silica-related dust".                                 gestion of, contact with, exposure to, exis-
              b. "Property damage" arising, in whole or in                       tence of, or presence of, "silica" or "silica-
                  part, out of the actual, alleged, threatened                   related dust".
                  or suspected contact with, exposure to, ex-               b. Any loss, cost or expense arising, in whole
                  istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
                 related dust".                                                 monitoring, cleaning up, removing, contain-
              c. Any loss, cost or expense arising, in whole                    ing, treating, detoxifying, neutralizing,
                 or in part, out of the abating, testing for,                   remediating or disposing of, or in any way
                 monitoring, cleaning up, removing, contain-                    responding to or assessing the effects of,
                 ing, treating, detoxifying, neutralizing,                      "silica" or "silica-related dust", by any in-
                 remediating or disposing of, or in any way                     sured or by any other person or entity.
                 responding to or assessing the effects of,          C. The following definitions are added to the Defini-
                 "silica" or "silica-related dust", by any in-          tions Section:
                 sured or by any other person or entity.
                                                                        1. "Silica" means silicon dioxide (occurring in
                                                                           crystalline, amorphous and impure forms), sil-
                                                                           ica particles, silica dust or silica compounds.
                                                                        2. "Silica-related dust" means a mixture or com-
                                                                           bination of silica and other dust or particles.




       CG 21 96 03 05                              © ISO Properties, Inc., 2004                                Page 1 of 1        ❑
0982
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 180 of 241. PageID #: 185




               EXHIBIT 2
                    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 181 of 241. PageID #: 186


                                              VERLAN FIRE INSURANCE COMPANY
                                              (A New Hampshire Stock Insurance Company)
                                                     40 Columbia Corporate Center
                                                     10480 Little Patuxent Parkway
                                                                Suite 500
                                                       Columbia, Maryland 21044
                                                    301-495-7722 Fax 301-495-9425


                                    COMPREHENSIVE PROPERTY DAMAGE POLICY
                                                         DECLARATIONS PAGE




Named Insured and Mailing Address:                                                                         Policy Number:                 M004261-16

      Global Distribution Center, LLC                                                                      Policy Period -
      29180 Glenwood Road
                                                                                                                      Inception:           08/04/2016
      Perrysburg, OH 43551
                                                                                                                      Expiration:          08/04/2017

                                                                                                          Both dates to commence at 12:01 a.m. Standard
                                                                                                          Time at the Named Insured's mailing address
                                                                                                          unless otherwise amended.


     = Accounts Receivable             BD = Buildings                        BI = Business Income                  BR = Builders Risk
     = Certified Act of Terrorism      EB = Equipment Breakdown              EE = Extra Expense                    EQ = Earthquake
   _ = Flood                           IS = Information Systems              LI = Leasehold Improvements           OL = Ordinance or Law
  PE = Property on Exhibition          PP = Personal Property                RV = Rental Value                     SP = Special
  TR = Property in Transit             UD = Utility Services Direct Damage   UT = Utility Services Time Element    VP = Valuable Papers


Schedule of 1 ocm.ions, Coverages, Limits of Liability and Premiums

Item #    Loc #        Location                                                            Coverage                     Limit             Premium

  1      11909    29180 Glenwood Road, Bldg 48                                            Blanket BD              16,000,000         $      22,400
                  Perrysburg, OH 43551                                                            RV                 120,000                   168

  2       Ie..*
                                                                                                  EB                                  $      1,805

                                                                                                           Total Premium              $     24,373




Subject to the Following Form(s) and Endorsements:

         VFIC-01 (06/04)                               VFIC-01-OH (06/15)                              VFIC-01-OH-NOT (12/04)
         VFIC-02 (06/04)                               VFIC-13 (06/04)                                 VFIC-24-SCH (06/04)
         VFIC-24 (06/15)                               VFIC-27 (06/04)                                 VFIC-29 (01/15)
         VFIC-31 (01/15)




VFIC #01-07/94 (DEC)                                                (M004261-16)                                                           Page 1 of 2
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 182 of 241. PageID #: 187

                              COMPREHENSIVE PROPERTY DAMAGE POLICY
                                                DECLARATIONS PAGE (cont.)




Deductible: $75,000
Deductible Exceptions:

         See form(s):
         VFIC-24-SCH (06/04)



Additional Interests (Subject to Loss Payable Clause in Policy):

         None

Special Provisions:

         In Form VFIC-01 (06/04), Section XI. VALUATION, Paragraph A. is amended so the basis for adjustment for
         buildings is Actual Cash Value.

         As respects Form VFIC-02 (06/04) business income and extra expense coverages are excluded under this policy.

         All idle tanks, silos, piping and other idle machinery and equipment located east of building 48 are excluded from
         coverage under this policy.

         Coverage for vacant and/or idle buildings is not provided under this policy.


Broker, Address and Contact:

         The Knight Insurance Group
         22 North Erie Street
         Toledo, OH 43604

         Allison Hammons, CIC, CPIW
         419-254-2422                           Fax: 844-201-0753




 Date:    08/04/16                                                                        Authorized Signature




VFIC #01-07/94 (DEC)                                         (M004261-16)                                              Page 2 of 2
                      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 183 of 241. PageID #: 188

           Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                             carefully to determine rights, duties and what is and is not covered.



                                      VERLAN FIRE INSURANCE COMPANY


                         "EQUIPMENT BREAKDOWN" DEDUCTIBLES AND LIMITS
                                     EXCEPTIONS SCHEDULE
                   This Endorsement modifies and is subject to the insurance provided under the following:

                                    COMPREHENSIVE PROPERTY DAMAGE POLICY
                                     and the following endorsement attached thereto:

                                           "Equipment Breakdown" Coverage

 Named Insured and Mailing Address:                                                        Attached to Policy:   M004261-16

      Global Distribution Center, LLC                                                      Policy Period -
      29180 Glenwood Road
      Perrysburg, OH 43551                                                                        Inception:      08/04/2016
                                                                                                  Expiration:     08/04/2017



      The following deductibles apply to coverage provided under the "Equipment Breakdown" Coverage:



       1r1 nrc'el I r'rnti^n(Q):   11909         29180 Glenwood Road, Bldg 48
                                                 Perrysburg, OH 43551




      COVERAGE                                  DEDUCTIBLES: DOLLAR, TIME OR
                                               MULTIPLE OF AVERAGE DAILY VALUE

      Property Damage                                      $     75,000

      Rental Value                                                      2 times average daily value




VFIC-24-SCH (06/04)                                      (M004261-16)                                              Page 1 of 2
                      Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 184 of 241. PageID #: 189


                                         "Equipment Breakdown" Coverage




Special Provisions:        None




'FIC-24-SCH (06/04)                                  (M004261-16)                                    Page 2 of 2
                    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 185 of 241. PageID #: 190

          Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                            carefully to determine rights, duties and what is and is not covered.

         This notice is attached to and made part of your policy in response to the disclosure requirements of the
       Terrorism Risk Insurance Act, as amended. This notice does not grant any coverage or change the terms and
         conditions of any coverage under this policy. If there is a conflict between this notice and the policy, the
                                           provisions of the policy shall apply.

                                        VERLAN FIRE INSURANCE COMPANY

                         NOTICE - REJECTION OF TERRORISM COVERAGE AND
                                     DISCLOSURE OF PREMIUM

                   This Endorsement modifies and is subject to the insurance provided under the following:

                                     COMPREHENSIVE PROPERTY DAMAGE POLICY
                                         and all endorsements attached thereto:


       Named Insured and Mailing Address:                                                        Policy Number:          M004261-16

            Global Distribution Center, LLC                                                     Policy Period -
            29180 Glenwood Road                                                                         Inception:         08/04/2016
            Perrysburg, OH 43551                                                                        Expiration:        08/04/2017



                                                                 Schedule

        REJECTION STATEMENT
        You have rejected the offer of terrorism coverage. You understand that an exclusion for certain terrorism losses will
        be made part of your policy.

        Disclosure of Premium:
        Total Terrorism Premium        $ 678
        Fire Following Premium         $ 0


        You have rejected coverage for "acts of terrorism," as defined in Section 102(1) of the Terrorism Risk Insurance Act
        ("Act") and an exclusion will be included in your policy. You are hereby notified that under the Act, as amended in
        2015, the definition of "act of terrorism" is:
                 Any act or acts that are certified by the Secretary of the Treasury, in consultation with the Secretary of
                 Homeland Security and the Attorney General of the United States, to be an act of terrorism; to be a
                 violent act or an act that is dangerous to human life, property, or infrastructure; to have resulted in
                 damage within the United States, or outside the United States in the case of certain air carriers or
                 vessels or the premises of a United States mission; and to have been committed by an individual or
                 individuals as part of an effort to coerce the civilian population of the United States or to influence the
                 policy or affect the conduct of the United States government by coercion.




TIC-31 (01/15)                                                  (M004261-16)                                                   Page 1 of 2
                   Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 186 of 241. PageID #: 191


         Note for Commercial Property or Commercial Inland Marine Policyholders in Standard Fire States:

         In your state, a terrorism exclusion makes an exception for (and thereby provides coverage for) fire losses resulting
         from an act of terrorism. Therefore, if you reject the offer of terrorism coverage, that rejection does not apply to fire
         losses resulting from an act of terrorism. Coverage for such fire losses will be provided in your policy. The additional
         premium just for such fire coverage is described as Fire Following Premium in the Schedule above.


        Disclosure of Federal Participation in Payment of Terrorism Losses

        The United States government through the Department of the Treasury may pay a share of terrorism losses insured
        under the federal program under a formula set forth in the Act. Under this formula, the United States government
        generally reimburses the following percentage of covered terrorism loss which exceeds the statutorily established
        deductible paid by the insurance company providing the coverage: 85% through 2015; 84% beginning on January 1,
        2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on January 1, 2019;
        and 80% beginning on January 1, 2020.


        Cap on Insurer Participation in Payment of Terrorism Losses

        The Act contains a $100 billion cap that limits the reimbursement by the United States government as well as
        insurers' liability for losses resulting from certified acts of terrorism. If the aggregate of insured losses attributable to
        terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year and we have
        met our insurer deductible under the Act, we will not be liable for the payment of any portion of the amount of such
        losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata allocation in
        accordance with procedures established by the Secretary of the Treasury.




/FIC-31 (01/15)                                                  (M004261-16)                                                  Page 2 of 2
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 187 of 241. PageID #: 192


                                    VERLAN FIRE INSURANCE COMPANY

                            COMPREHENSIVE PROPERTY DAMAGE POLICY


 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
 is and is not covered.

 In reliance upon the information you have given us, we agree to provide coverage to you consistent with the
 Declarations and the terms and Conditions of this policy. In return, you must pay the premium when due and comply
 with all the terms and Conditions of this policy, and promptly inform us of any change in title, use or occupancy of the
 Covered Property. This policy applies only to losses that occur during the policy period, which is shown in the
 Declarations of this policy. This policy is not complete without the Declarations Page.

 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations of this policy.
 The words "we," "us" and "our" refer to the Company providing this insurance.

 Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions section of this
 policy.

 I.       COVERAGE

          We will pay for direct physical loss of or damage to Covered Property for which a limit is shown in the
          Declarations of this policy unless the loss or damage is caused by an excluded cause of loss. Any other type
          of insurance coverage shall be in writing and contained in a specific endorsement referenced in the
          Declarations of this policy.

II.       COVERED PROPERTY

          We will cover the following property, but only to the extent of your financial interest in the Covered Property:

          A.      All buildings and structures of every description at_the location described in the Declarations of
                  this policy which are owned or used by you, including buildings or structures while in the course
                  of construction, installation or repair;

          B.      Improvements and betterments to buildings and structures not owned by you;

                  All personal property owned by you and used in your business while at the location, described in
                  the Declarations of this policy or within 500 feet thereof;

          D.      All personal property owned by others in your care, custody or control while at the location
                  described in the Declarations of this policy or within 500 feet thereof;

         E.       Rolling stock, aircraft and watercraft, but only while such rolling stock, aircraft and watercraft are
                  in your care, custody or control at the location described in the Declarations of this policy;

         F.       Mobile equipment owned by you, or owned by others if such non-owned equipment is in your
                  care, custody or control, while at the location described in the Declarations of this policy or
                  within 500 feet thereof. Mobile equipment does not include vehicles and other self-propelled,
                  motorized machines licensed for road use.




VFIC-01 (06/04)                                                                                                      Page 1 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 188 of 241. PageID #: 193


III.      PROPERTY NOT COVERED

          This policy does not cover the following:

          A.       Land, including any interest therein;

          B.       Water, including but not limited to, ground water, bodies of water, water courses and waterways;

          C.       Accounts, bills, deeds, notes, lottery tickets, currency, bullion and evidences of debt or title;

          D.       Excavation, grading or filling, backfilling, bridges, walks, roadways and other paved surfaces;

          E.       All pilings, piers, wharves, docks, dams and tunnels;

          F.       Animals, whether held for sale or not;

         G.        Vehicles and other self-propelled, motorized machines licensed for road use or operated
                   primarily away from your premises;

         H.        Property which is covered in whole or in part by any other contract of insurance, except for the
                   amount of loss which is in excess of the amount due, whether collectible or not, from such
                   insurance (See the Other Insurance Condition in this form);

         I.        Contraband or property being illegally traded or transported.

IV.      EXCLUSIONS

         A.        We will not pay for loss or damage proximately caused by any of the following:

                   1.    Intentional, dishonest or criminal acts by you or any of your employees, members,
                         officers, managers, partners, directors, trustees, authorized representatives, or
                         anyone to whom you entrust property for any purpose, whether acting alone or in
                         collusion with others, and whether or not the act(s) was committed during the
                         hours of employment;

                         This Exclusion applies whether or not anyone is actually charged with or
                         convicted of a crime.

                         This Exclusion does not apply to acts of destruction by your employees (including
                         leased employees), but theft by employees (including leased employees) is not
                         covered.

                   2.    Parting with title or possession of any property by you or anyone to whom you
                         have entrusted the property if induced to do so by any fraudulent scheme, trick,
                         device or false pretense;

                   3.    Any unexplained loss, mysterious disappearance, or loss or shortage disclosed
                         on taking inventory;

                   4.   The cost of making good faulty or defective material, faulty workmanship, errors
                        or omissions in design, errors in processing or manufacture of your products;

                        Mechanical or machinery breakdown or derangement, including rupture or
                        bursting caused by centrifugal force and the rupture, bursting or operation of
                        pressure relief devices;


VFIC-01 (06/04)                                                                                                        Page 2 of 14
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 189 of 241. PageID #: 194


                         Explosion of steam boilers, steam pipes, steam engines or steam turbines owned
                         or leased by you, or operated under your control. However, if fire results from
                         such an explosion, we will pay for that portion of the loss proximately caused by
                         fire. We will also pay for loss from explosion proximately caused by the explosion
                         of gases or fuel within the furnace of any fired vessel or within the flues or
                         passages through which gases of the combustion pass;

                         Artificially generated electrical current, unless loss by fire results, in which case
                         we will pay for only that portion of the loss proximately caused by fire. Electrical
                         arcing itself does not constitute fire;

                  8.     Delay or loss of market;

                  9.     Deterioration, inherent vice, latent defect, wear and tear, dampness of
                         atmosphere, extremes of temperature, smog, shrinkage, evaporation, loss of
                         weight, rust, corrosion, wet or dry rot, change in flavor or color or odor or texture
                         or finish, marring or scratching;

                  10.    Settling, cracking, bulging, shrinkage or expansion in foundations, walls, floors or
                         ceilings;

                  11.    Costs, expenses, fines or penalties incurred or sustained by or imposed on you at
                         the order of any governmental agency, court or other authority arising from any
                         cause whatsoever;

                  12.    Your neglect to take all reasonable and necessary steps to avoid loss in the event
                         of actual or imminent loss or threat of loss;

                 13.    Loss of use of any property;

                 14.    Continuous or repeated seepage or leakage of water, or the presence or
                        condensation of humidity, moisture or vapor, that occurs over a period of ten (10)
                        days or more;

                 15.    "Collapse," except as provided elsewhere in this policy;

                 16.    Water, other liquids, powder or molten material that leaks or flows from plumbing,
                        heating, air conditioning or other equipment (except from fire protective systems)
                        caused by or resulting from freezing, unless:

                        a.    You exercise reasonable care to maintain heat in the building or
                              structure; or

                        b.    You drain the equipment and shut off the supply if the heat is not
                              maintained.

                 17.    Insects, birds, rodents or other animals;

                 18.    Smoke, vapor or gas from industrial or agricultural operations;

                 19.    Rain, snow, ice or sleet to business personal property in the open.




VAC-01 (06/04)
                                                                                                                 Page 3 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 190 of 241. PageID #: 195


                   We will not pay for loss or damage caused directly or indirectly by any of the following. Such
                   loss or damage is excluded regardless of any other cause or event that contributes concurrently
                   or in any sequence to the loss or damage:

                   1.    Hostile or warlike action in time of peace or war, including action in hindering,
                         combating or defending against an actual, impending or expected attack:

                         a      By any government or sovereign power (de jure or de facto), or by
                                any authority maintaining or using military, naval or air forces;

                                By military, naval or air forces;

                         c.     By an agent of any such government, power, authority or forces;

                   2.    Any weapon of war employing atomic fission or radioactive force whether in time
                         of peace or war;

                   3.    Insurrection, rebellion, revolution, civil war, usurped power, or action taken by
                         governmental authority in hindering, combating or defending against such an
                         occurrence, seizure or destruction under quarantine or Customs regulations,
                         confiscation by order of any government or public authority, or risks of contraband
                         or illegal transportation or trade;

                   4.    Nuclear reaction or nuclear radiation or radioactive contamination, all whether
                         controlled or uncontrolled;

                   5.    Earth movement; however, if fire, sprinkler leakage, or explosion results, we will
                         pay for that portion of the loss proximately caused by fire, sprinkler leakage or
                         explosion. Earth movement includes but is not limited to: earthquake; landslide;
                         volcanic eruption, explosion or effusion; sinking, rising or shifting of the earth;
                         mine subsidence; and mudslide or mudflow;

                   6.    Except as provided elsewhere in this policy, the actual, alleged or threatened
                         release, discharge, seepage, migration, escape or dispersal of "pollutants;"

                   7     Water, including flood, tides, tidal waves, waves, high water, overflow of water,
                         surface water (all whether driven by wind or not), and water under the ground
                         surface. However, if fire, sprinkler leakage or explosion results, we will pay for
                         that portion of the loss proximately caused by fire, sprinkler leakage or explosion;

                   8.    Backing up of sewers, drains or sumps, or seepage below ground level;

                   9.    The failure of power or other utility service supplied to the location scheduled in
                         the Declarations of this policy, however caused, if the failure occurs away from
                         the scheduled location. Failure includes lack of sufficient capacity and reduction
                         in supply. But if the failure of power or other utility service results in fire, sprinkler
                         leakage or explosion, we will pay for that portion of the loss proximately caused
                         by fire, sprinkler leakage or explosion;

                   10.   The presence of asbestos or lead;

                   11.   The enforcement of any ordinance or law regulating the construction, use or
                         repair of any property; or requiring the tearing down of any property, including the
                         cost of removing its debris;




VFIC-01 (06/04)                                                                                                       Page 4 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 191 of 241. PageID #: 196


                          This Exclusion applies whether the loss results from an ordinance or law that is
                          enforced, even if the property has not been damaged, or the increased costs
                          incurred to comply with an ordinance or law in the course of construction, repair,
                          renovation, remodeling or demolition of property or removal of its debris following
                          a physical loss to that property.

                    12.   Except as covered elsewhere in this policy, the presence, growth, proliferation,
                          spread or any activity of "fungus," wet or dry rot, or bacteria. But if "fungus," wet
                          or dry rot or bacteria results in fire, sprinkler leakage or explosion, we will pay for
                          that portion of the loss proximately caused by fire, sprinkler leakage or explosion.

           C.       We will not pay for loss or damage caused by or resulting from any of the following:

                          Weather conditions: This Exclusion only applies if weather conditions contribute
                          in any way with a cause of loss excluded elsewhere in this policy;

                    2.    Acts or decisions, including the failure to act or decide, by any person, group,
                          organization or any governmental body;

                    3.    Faulty, inadequate or defective:

                          a.    Planning, zoning, development, surveying, siting;

                          b.    Design, specifications, workmanship, repair, construction,
                                renovation, grading, compaction;

                          c.    Materials used in repair, construction, renovation or remodeling; or

                          d.    Maintenance

                          of part or all of any property on or off the locations covered by this policy.

                   But if a cause of loss not excluded elsewhere in this policy results from the causes of loss excluded in C.
                   above, we will pay that portion of the loss proximately caused by the cause of loss not otherwise
                   excluded.

V.        EXTENSIONS OF COVERAGE

          For the following types of property, we will only pay your actual loss up to the Limit of Insurance shown for
          each type. All causes of loss, Conditions, Exclusions, deductibles and other provisions in this policy also
          apply to the property shown below. These limits are included as part of the total building and personal
          property limits for each location shown in the Declarations of this policy. The following limits are the most we
          will pay for all direct and indirect loss or damage to the property shown below for all coverages including, but
          not limited to, Property Damage and/or Business Income and Extra Expense (including Rental Value).

          A.       $10,000 for landscaping, crops, lawns, trees, plants, shrubs and standing timber;

         B.        $25,000 for fences or retaining walls;

         C.        $10,000 for jewelry, antiques, furs, precious stones, precious metals and fine art;

         D         $10,000 for property while in the course of transit on vehicles you own, lease or operate or in
                   the custody of a carrier or bailee for hire;




VFIC-01 (06/04)                                                                                                     Page 5 of 14
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 192 of 241. PageID #: 197


          E.      $10,000 for personal property owned by you and used in your business while more than 500
                  feet away from the location described in the Declarations of this policy, but not while in or on a
                  vehicle;

          F.      $10,000 for accounts receivable. Accounts receivable includes:

                  1.    All amounts due from your customers that you are unable to collect;

                  2.    Interest charges on any loan required to offset amounts you are unable to collect
                        pending our payment of these amounts;

                  3.    Collection expenses in excess of your normal collection expenses that are made
                        necessary by the loss; and

                  4.    Other reasonable expenses that you incur to reestablish your records of accounts
                        receivable, including credit or charge card slips.

         a        $5,000 for the cost to replace or restore the lost information on valuable papers and records for
                  which duplicates do not exist. This extension does not apply to valuable papers and records
                  that exist as electronic data;

         H.       $5,000 for electronic data, media, programs and software. Data is information that has been
                  converted to a form usable in electronic format and includes computer programs. Media is the
                  material on which data is recorded;

                  $2,500 for currency, money and securities;

                  $1,000 for fire department service charges, without application of any deductible, that are:

                  1.    Assumed by contract or agreement prior to loss; or

                  2.    Required by local ordinance.

         K.       $1,000 for personal property owned by you and used in your business while in the care, custody
                  and control of each of your salespersons;

         L.       Newly Acquired or Constructed Property

                  1.    Buildings

                        If this policy covers Buildings, you may extend that insurance to apply to:

                        a.    Your new buildings while being built on the described premises;
                              and

                        b.    Buildings you acquire at locations, other than the described
                              premises, intended for:

                              (1)   Similar use as the building described in the
                                    Declarations of this policy; or

                              (2)   Use as a warehouse.

                        The most we will pay for loss or damage under this Extension is $500,000 at each
                        building.


VFIC-01 (06/04)                                                                                                   Page 6 of 14
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 193 of 241. PageID #: 198


                       Your Business Personal Property

                       If this policy covers your Business Personal Property, you may extend that
                       insurance to apply to:

                       a.    Business personal property, including such property that you newly
                             acquire, at any location you acquire other than at fairs, trade shows
                             or exhibitions;

                       b.    Business personal property, including such property that you newly
                             acquire, located at your newly constructed or acquired buildings at
                             the location described in the Declarations of this policy; or

                       c.    Business personal property that you newly acquire, located at the
                             described premises.

                       The most we will pay for loss or damage under this Extension is $250,000 at each
                       building.

                       This Extension does not apply to:

                       a.    Personal property of others that is temporarily in your possession in
                             the course of installing or performing work on such property; or

                       b.    Personal property of others that is temporarily in your possession in
                             the course of your manufacturing or wholesaling activities.

                  3.   Period of Coverage

                       With respect to insurance on or at each newly acquired or constructed property,
                       coverage will end when any of the following first occurs:

                       a.    This policy expires;

                       b.    Thirty (30) days elapse after you acquire the property or begin
                             construction of that part of the building that would qualify as
                             Covered Property; or

                       c.    You report values to us.

                       We will charge you additional premium for values reported from the date you
                       acquire the property or begin construction of that part of the building that would
                       qualify as Covered Property.

VI.      ADDITIONAL COVERAGES

         The following are in addition to the total limits shown in the Declarations of this policy for covered buildings
         and/or business personal property at locations scheduled in the Declarations of this policy. These limits are
         the most we will pay for all direct and indirect loss or damage to the property shown below for all coverages
         including, but not limited to, Property Damage and/or Business Income and Extra Expense (including Rental
         Value):




VFIC-01 (06/04)                                                                                               Page 7 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 194 of 241. PageID #: 199


          A.       We will pay up to $25,000 for the expense to extract "pollutants" from land or water at the
                   locations described in the Declarations of this policy if the discharge, dispersal, seepage,
                   migration, release or escape of "pollutants" is caused by or results from a Covered Cause of
                   Loss occurring during the policy period. The expenses will be paid only if they are reported to
                   us in writing within one-hundred eighty (180) days of the date on which the Covered Cause of
                   Loss occurs. This Additional Coverage does not apply to costs to test for, monitor or assess the
                   existence, concentration or effects of "pollutants." But we will pay for testing which is performed
                   in the course of extracting the "pollutants" from the land or water. The most we will pay for any
                   one occurrence is $25,000 even if the "pollutants" continue to be present or active or recur after
                   this policy's expiration or cancellation date.

          B.       We will pay up to $15,000 for loss or damage to Covered Property caused by "fungus," wet or
                   dry rot or bacteria if that loss or damage results from a Covered Cause of Loss other than fire or
                   lightning. The expenses will be paid only if they are reported to us in writing within one-hundred
                   eighty (180) days of the date on which the Covered Cause of Loss occurs. This Additional
                   Coverage does not apply to costs to test for, monitor or assess the existence, concentration or
                   effects of "fungus," wet or dry rot or bacteria. The most we will pay for any one occurrence is
                   $15,000 even if the "fungus," wet or dry rot, or bacteria continues to be present or active or
                   recurs after this policy's expiration or cancellation date.

VII.     DEBRIS REMOVAL

         This policy covers expenses incurred in the removal of debris of Covered Property which may be occasioned
         by loss or damage caused by any of the Covered Causes of Loss insured against in this policy. However, the
         total liability under this policy for both loss to property and removal of debris shall not exceed the total Limit of
         Insurance specified in the Declarations of this policy for building and personal property coverages at the
         location scheduled in the Declarations of this policy. The expenses will be paid only if reported to us in writing
         within one-hundred eighty (180) days of the date of direct physical loss or damage.

         Unless liability is otherwise specifically assumed by endorsement referenced in the Declarations of this policy
         and attached to this policy, we shall not be liable for debris removal expense occasioned by the enforcement
         of any law or ordinance which necessitates the demolition of any portion of the Covered Property which has
         not suffered damage by a Covered Cause of Loss.

         It is agreed that we will not pay the expense to:

         A.       Extract "pollutants" from the debris, land, water, or atmosphere; or

         B.       Remove, restore or replace land or water damaged by "pollutants."

VIII.    COLLAPSE

         We will cover direct physical loss to Covered Property caused by "collapse" if proximately caused by one of
         the following causes of loss:

         A.       Fire;

         B.       Lightning;

         C.       Explosion;

         D.       Falling objects;




VFIC-01 (06/04)                                                                                                     Page 8 of 14
                Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 195 of 241. PageID #: 200


           E.      Weight of ice, snow, sleet or rain that collects on the roof;

           F.      Hidden decay not known to you prior to the "collapse;"

           G.      Insect or vermin damage not known to you prior to the "collapse;"

           H.      Weight of contents; or

                   Use of defective materials or methods for construction or renovation if the "collapse" occurs
                   during the course of the construction or renovation.

 IX.      CONDITIONS

          A.       Limits of Insurance

                  The most we will pay for each loss at each location scheduled in the Declarations of this policy
                  shall not exceed the total Limit of Insurance specified for that location in, the Declarations of this
                  policy. While the Limit of Insurance so specified for each location constitutes our and your best
                  estimate of the replacement cost of the insured property at that location, our liability under this
                  policy will in no event exceed the Limit of Insurance shown in the Declarations of this policy for
                  each location.

          B.      Deductible

                  A deductible in an amount specified in the Declarations of this policy shall be deducted from the
                  amounts paid for each loss under this policy. Our obligation under this policy shall therefore
                  apply only to a covered loss, if any, in excess of the deductible amount. This deductible shall
                  apply separately to each and every such loss at each and every location scheduled in the
                  Declarations of this policy. The deductible will not reduce the Limits of Insurance.

          C.      Territory

                  Subject to the terms, Conditions and Exclusions, this policy covers the insured property only
                  within the continental limits of the United States of America (including Alaska and Hawaii), its
                  territories or possessions, Puerto Rico, or Canada.

                  Other Insurance

                  This policy shall not provide coverage to the extent that any other insurance, of any type,
                  directly or indirectly covers the same loss; we shall be liable for such loss or damage only to the
                  extent that the amount of loss exceeds the coverage provided by other insurance, whether
                  collectible or not.

                  Misrepresentation or Concealment

                  This entire policy shall be void from its inception if you have obtained this policy through
                  misrepresentation or concealment of a material fact, or if you misrepresent or conceal a material
                  fact concerning a claim under this policy.

         F        Records for Valuation of Loss

                  You must maintain accurate records of all purchases, sales and other transactions in such a
                  manner that we can accurately determine from your records the amount of any loss.




VFIC-01 (06/04)                                                                                                      Page 9 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 196 of 241. PageID #: 201


          G.       Your Duties After a Loss

                   The following duties are conditions to any payment to you under this policy:

                         Notice of Loss: You must report to us in writing each and every loss which may
                         give rise to a claim under this policy as soon as possible and, in no event, later
                         than thirty (30) days after you become aware of such loss. The report shall
                         include a description of how, when and where the loss occurred. In addition, you
                         must promptly notify the police if the loss may be a result of a crime.

                   2.    Proof of Loss: You must submit a sworn statement in proof of loss, stating the
                         place, date, time and cause of the loss, your interest and that of anyone else in
                         the property, the value and the amount of loss for each item of property, and any
                         other information and supporting documentation we request in order to investigate
                         your claim. You must do this within sixty (60) days after our request, unless we
                         extend that time in writing. We will provide you with the necessary sworn
                         statement in proof of loss form at the time of our request.

                   3.    Protection of Covered Property: In the event of actual or imminent loss of or
                         damage to insured property by any Covered Cause of Loss, you are required to
                         take all reasonable and necessary steps to avoid or mitigate any loss or damage.

                   4.    Cooperation: You must provide us with the cooperation and assistance we and
                         our representatives request for the investigation of a claim, including, but not
                         limited to, permitting inspection of your property, examination and copying of your
                         books and records, and sampling of both damaged and undamaged property for
                         testing and analysis.

                         Examination Under Oath: At our request, you, your employees, agents and
                         representatives, must submit to examination under oath separately and while
                         outside the presence of each other. The examination may be videotaped and/or
                         transcribed, and in the latter case, the transcript must be signed and returned by
                         the individual submitting to the examination within ten (10) days of receiving the
                         transcript.

         H.        Abandonment

                   There can be no abandonment to us of any property.

         I.        Inspections and Surveys

                   We have the right, but are not obligated, to:

                   1.    Make inspections and surveys at any time;

                   2.    Give you reports on the conditions we find; and

                   3.    Recommend changes.

                  Any inspections, surveys, reports or recommendations relate only to insurability and the
                  premiums to be charged. We do not make safety inspections. We do not undertake to
                  perform the duty of any person or organization to provide for the health or safety of
                  workers or the public. And we do not warrant that conditions:




VFIC-01 (06/04)                                                                                                Page 10 of 14
               Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 197 of 241. PageID #: 202


                  1.     Are safe or healthful; or

                  2.     Comply with laws, regulations, codes or standards.

                  This condition applies not only to us and our representatives, but also to any rating,
                  advisory, rate service or similar organization that makes insurance inspections, surveys,
                  reports or recommendations on our behalf.

          J.      Calculation of Premium

                  The premium shown in the Declarations of this policy was computed based on rates in effect at
                  the time the policy was issued. On each renewal or anniversary date of this policy, we will
                  compute the premium in accordance with our rates and rules then in effect. If there are any
                  changes made to the policy during the policy period, the rates and rules in effect at the policy
                  inception or anniversary date will apply to such change.

          K.      Payment of Premium

                  The first Named Insured shown in the Declarations of this policy is responsible for the payment
                  of all premiums and will be the payee for any return premiums we pay unless an alternate payee
                  is designated by you in writing.

          L.      Fire Protective Systems

                  You shall use due diligence to maintain your fire protective systems in complete working order,
                  without interruption or significant change, unless you have obtained our prior consent for such
                  interruption or significant change.

                  Transfer Of Your Rights And Duties Under This Policy

                  Your rights and duties under this policy may not be transferred without our written consent
                  except in the case of death of an individual Named Insured.

                  If you die, your rights and duties will be transferred to your legal representative but only while
                  acting within the scope of duties as your legal representative. Until your legal representative is
                  appointed, anyone having proper temporary custody of your property will have your rights and
                  duties but only with respect to that property.

                  Insurance Under Two or More Coverages

                  If two or more coverage provisions under this policy apply to the same loss, we will not pay
                  more than the actual amount of the loss.

         0.       Liberalization

                  If we adopt any revision that would broaden the coverage under this policy without additional
                  premium within forty-five (45) days prior to or during the policy period, the broadened coverage
                  will immediately apply to this policy.

X.       CONDITIONS SUSPENDING OR RESTRICTING INSURANCE

         Unless otherwise provided in a written endorsement attached to this policy, we shall not be liable for loss
         occurring:




VFIC-01 (06/04)                                                                                                 Page 11 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 198 of 241. PageID #: 203


                   While the hazard is increased by any means within your control or knowledge; or

                   While a building or structure at an insured location, whether intended for occupancy by owner or
                   tenant, is vacant, idle or unoccupied beyond a period of sixty (60) consecutive days. Vacant
                   means a building that does not contain enough business personal property to conduct
                   customary operations.

XI.      VALUATION

         Subject to and limited by the applicable deductible and Limit of Insurance specified in the Declarations of this
         policy, the basis of adjustment in the event of loss shall be as follows:

         A.        For all buildings, structures, improvements and betterments and personal property, the cost of
                   repair or replacement, whichever is less, with material of like kind and quality and for the same
                   occupancy and/or use, without deduction for depreciation. We will not pay more than the
                   amount actually and necessarily spent to repair or replace the property. If not repaired or
                   replaced, our liability shall be limited to the actual cash value of the property at the time of the
                   loss;

                   For stock in process, the value of raw materials and labor expended plus the proper proportion
                   of overhead charges;

         C.        For finished goods manufactured by you, the regular cash selling price at the location where the
                   loss occurs, less all discounts and charges to which the merchandise would have been subject
                   had no loss occurred; and

                   For buildings vacant, idle or unoccupied at the time of loss (which have either been vacant for
                   more than sixty (60) consecutive days, or are separately insured under an endorsement
                   attached to this policy), the actual cash value. Vacant means a building that does not contain
                   enough business personal property to conduct customary operations.

XII.     SUBROGATION

         A.        In the event of any payment under this policy, we shall be subrogated to the extent of such
                   payment to all of the rights of recovery of the person or organization to whom or for whom
                   payment is made, and they shall do anything necessary to secure such rights.

                   The right of subrogation against you and against any of your subsidiaries or affiliated companies
                   or any other companies associated with you through ownership or management is waived,
                   including individuals employed by you.

         C.        We shall not be obligated to pay any loss if you have impaired any right of recovery for that loss;
                   however, it is agreed that you may release others in writing from liability for loss prior to such
                   loss if the release is given in the normal course of business and in conformance to industry
                   custom, and such release shall not affect your right to recover hereunder.

         D.        Any amount recovered through subrogation shall first be used to reimburse us for the amounts
                   we paid for your loss. Any remaining balance may then be used to reimburse you for your
                   deductible or any other uninsured loss.

XIII.    PAYMENT OF LOSS

         All adjusted covered claims shall be due and payable sixty (60) days after the presentation and acceptance of
         proofs of loss at our offices if you have complied with all policy Conditions.




VFIC-01 (06/04)                                                                                                     Page 12 of 14
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 199 of 241. PageID #: 204


XIV.      PARTIAL PAYMENT

         In the event of a loss covered by this policy, it is agreed that we shall allow partial payment(s) of claim subject
         to the provisions of our normal adjustment process. To obtain said partial claim payment, you shall submit a
         partial proof of loss with supporting documentation. You are permitted to make claim for the actual cost
         incurred in effecting repairs or replacement or the agreed actual cash value of the damaged property. It is
         further agreed that the policy deductible must be satisfied before said partial payment(s) are allowable.

XV.       APPRAISAL

         After we have received your proof of loss and we fail to agree with you as to the amount of loss, you or we
         may make written demand for an appraisal. Each party must then select a competent appraiser and notify the
         other of the identity of the appraiser within fifteen (15) days after the demand is received. The appraisers shall
         first select a competent and impartial umpire. After fifteen (15) days, if the appraisers fail to agree upon an
         umpire, either you or we may then request that an umpire be selected by a judge of a court with jurisdiction in
         the state or commonwealth where the insured property is located.

         The appraisers shall then, at a reasonable time and place, appraise the loss (stating separately the value at
         the time of loss and the amount of loss) and if they fail to agree, they shall submit their differences to the
         umpire. An award in writing by any two of the three shall, in that event, determine the amount of loss.

         You and we shall each pay our chosen appraiser and shall bear equally the other expenses of the appraisal,
         including the umpire. The amount of the appraisers' compensation shall not be contingent upon the amount of
         the appraisal award.

XVI.     SUIT AGAINST US

         No suit or action under this policy for the recovery of any claim shall be sustainable in any court of law or
         equity unless you have fully complied with all the terms and Conditions of this policy, and unless commenced
         within eighteen (18) months after the date of the loss.

XVII.    MORTGAGEES AND LOSS PAYEES

         A.       A covered loss will be payable to both you and any mortgagee(s) and/or loss payee(s) identified
                  in the Declarations of this policy, to the extent of their respective financial interests in Covered
                  Property, and in the order of precedence, consistent with all of the provisions of this policy.

         B.       If we deny your claim because of your actions or your failure to comply with policy Conditions,
                  an otherwise covered loss will be payable to any mortgagee(s) and/or loss payee(s) identified in
                  the Declarations of this policy, to the extent of their respective financial interests in Covered
                  Property, and in the order of precedence, consistent with all of the provisions of this policy. In
                  that event, the mortgagee(s) and/or loss payee(s) must:

                  1.    At our request, pay any outstanding premiums due with respect to the Covered
                        Property in which the mortgagee(s) and/or loss payee(s) has a financial interest;

                  2.    At our request, comply with all policy Conditions;

                  3.    Have promptly notified us of any change in ownership, use or increase in hazard
                        with respect to the Covered Property in which the mortgagee or loss payee has a
                        financial interest; and

                        Transfer to us their rights of recovery against any individual or organization liable
                        for the loss, to the extent of our payment.




VFIC-01 (06/04)                                                                                                   Page 13 of 14
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 200 of 241. PageID #: 205


         C.       We will notify any mortgagee(s) and/or loss payee(s) identified in the Declarations of this policy
                  of cancellation or non-renewal of this policy at least ten (10) days prior to the effective date of
                  the cancellation or non-renewal. Notification via certified mail to the address listed in the policy
                  shall be sufficient proof of notice of cancellation or non-renewal.

XVIII.   CANCELLATION

         A.       The first Named Insured shown in the Declarations of this policy may cancel this policy by
                  providing us with written notice of cancellation. The cancellation will be effective on the date we
                  receive the written notice.

         B.       We may cancel this policy by mailing written notice, via certified mail, to the first Named Insured
                  shown in the Declarations of this policy (at the last mailing address known to us), at least: ,

                  1.    Ten (10) days before the effective date of cancellation if we cancel for
                        nonpayment of premium; or

                  2.    Thirty (30) days before the effective date of cancellation if we cancel for any other
                        reason.

         C.       Notice of cancellation will state the effective date of cancellation. The policy period will end on
                  that date.

         D.       If this policy is cancelled, we will send the first Named Insured any premium refund due. If we
                  cancel, the refund will be pro rata. If the first Named Insured cancels, the refund may be less
                  than pro rata. The cancellation will be effective even if we have not made or offered a refund.

         E.       If notice is mailed, proof of mailing will be sufficient proof of notice.

XIX.     DEFINITIONS

         A.       "Collapse" means an abrupt falling down or caving in of a building or any part of a building. A
                  building or part of a building that is still standing but in danger of collapse, or the structural
                  integrity of which is otherwise impaired, is not considered to be in a state of collapse.

         B.       "Fungus" means any type or form of fungus, including mold or mildew, and any mycotoxins,
                  spores, scents or by-products produced or released by fungi.

         C.       "Pollutants" means any material which, after its release, can cause or threaten damage to
                  human health or human welfare, or causes or threatens damage, deterioration, loss of value,
                  marketability or loss of use to Covered Property, including, but not limited to, bacteria, "fungus,"
                  viruses, or hazardous substances as listed in the Federal Water Pollution Control Act, Clean Air
                  Act, Resource Conservation and Recovery Act of 1976, Toxic Substances Control Act,
                  Comprehensive Environmental Response, Compensation, and Liability Act, or as designated by
                  any other federal or state statute, or by any federal or state agency.




VFIC-01 (06/04)                                                                                                    Page 14 of 14
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 201 of 241. PageID #: 206


     Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                      carefully to determine rights, duties and what is and is not covered.



                                VERLAN FIRE INSURANCE COMPANY

                                OHIO AMENDATORY ENDORSEMENT
             This Endorsement modifies and is subject to the insurance provided under the following:

                             COMPREHENSIVE PROPERTY DAMAGE POLICY

The following replaces Section XIII., PAYMENT OF LOSS:

A.      We will give you notice, within twenty-one (21) days after we receive a properly executed proof of loss and
        after you have complied with all policy Conditions, that we:

        1.      Accept your claim; however, if we pay your claim within twenty-one (21) days after we receive a
                properly executed proof of loss, no notice will be provided.

        2.      Deny your claim; or

        3.      Need more time to determine whether your claim should be accepted or denied.

        If we deny your claim, such notice will be in writing, and will state any policy provision, Condition or
        Exclusion used as a basis for the denial.

        If we need more time to determine whether your claim should be accepted or denied, the written notice will
        state the reason why more time is required.

B.      If we have not completed our investigation, we will notify you again in writing, within forty-five (45) days after
        the date of the initial notice as provided in Paragraph A.3. above, and thereafter every forty-five (45) days.
        The written notice will state why more time is needed to investigate your claim.

C.      If you receive a notice from us that we accept your claim, payment will be made within ten (10) days from
        the date of our notice to you.

        Provided you have complied with all the terms of this Policy, we will pay for covered loss or damage within:

               10 days after we accept your claim if such acceptance occurs within the first twenty-one (21)
               days after we receive a properly executed proof of loss, unless the claim involves an action by
               a probate court or other extraordinary circumstances as documented in the claim file; or

               Five days after we accept your claim if such acceptance occurs more than twenty-one (21)
               days after we receive a properly executed proof of loss, and

               a.    An appraisal award has been made; or

               b.    We have reached an agreement with you on the amount of loss that was in dispute.

The following is added to Section XVI SUIT AGAINST US:

        We consent to have suit brought against us in an Ohio court for policies delivered in, or property situated in,
        the state of Ohio.



VFIC-01-0H (06/15)                                                                                              Page 1 of 3
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 202 of 241. PageID #: 207

The following replaces Paragraph B. in Section XVIII., CANCELLATION:

      1.     Cancellation of Policies in Effect for Ninety (90) Days or Less

      If this policy has been in effect for ninety (90) days or less, we may cancel this policy by mailing or
      delivering to the first Named Insured written notice of cancellation, stating the reason for cancellation, at
      least:

             a.      Ten (10) days before the effective date of cancellation if we cancel for nonpayment of
                     premium; or

             b.      Thirty (30) days before the effective date of cancellation if we cancel for any other
                     reason.

      2.     Cancellation of Policies in Effect for More Than Ninety (90) Days

             a.      We may cancel this policy only for one or more of the following reasons, except as
                     provided in Paragraph e. below:

                     (1)   Nonpayment of premium;

                     (2)   Discovery of fraud or material misrepresentation in the procurement of the
                           insurance or with respect to any claims submitted thereunder;

                     (3)   Discovery of a moral hazard or willful or reckless acts or omissions on your
                           part which increases any hazard insured against;

                     (4)   The occurrence of a change in the individual risk which substantially
                           increases any hazard insured against after the insurance coverage has been
                           issued or renewed except to the extent we could reasonably have foreseen
                           the change or contemplated the risk in writing the contract;

                     (5)   Loss of applicable reinsurance or a substantial decrease in applicable
                           reinsurance, if the Director of Insurance has determined that reasonable
                           efforts have been made to prevent the loss of, or substantial decrease in, the
                           applicable reinsurance, or to obtain replacement coverage;

                     (6)   Your failure to correct material violations of safety codes or to comply with
                           reasonable written loss control recommendations; or

                     (7)   A determination by the Director of Insurance that the continuation of the
                           policy would create a condition that would be hazardous to the policyholders
                           or the public.

             b.      We will mail written notice of cancellation to the first Named Insured, and agent if
                     any, at the last mailing addresses known to us. Proof of mailing will be sufficient proof
                     of notice.

             c.      We will mail the notice of cancellation at least:

                     (1)   Ten (10) days before the effective date of cancellation, if we cancel for
                           reason a.(1) above; or

                     (2)   Thirty (30) days before the effective date of cancellation, if we cancel for a
                           reason stated in a.(2) through a.(7) above.




VFIC-01-0H (06/15)                                                                                               Page 2 of 3
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 203 of 241. PageID #: 208

               d.    The notice of cancellation will:

                     (1)   State the effective date of cancellation. The policy period will end on that
                           date.

                     (2)   Contain the date of the notice and the policy number, and will state the
                           reason for cancellation.

              a      Policies written for a term of more than one (1) year or on a continuous basis may be
                     cancelled by us for any reason at an anniversary date, upon thirty (30) days written
                     notice of cancellation.

 The following is added and supersedes any provision to the contrary:

       NONRENEWAL

              a.     If we elect not to renew this policy, we will mail written notice of nonrenewal to the
                     first Named Insured, and agent if any, at the last mailing addresses known to us. The
                     notice will contain the date of the notice and the policy number, and will state the
                     expiration date of the policy.

              b.     We will mail the notice of nonrenewal at least thirty (30) days before the expiration
                     date of the policy.

              c.     Proof of mailing will be sufficient proof of notice.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-01-0H (06/15)                                                                                            Page 3 of 3
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 204 of 241. PageID #: 209


                             VERLAN FIRE INSURANCE COMPANY


         IMPORTANT INFORMATION REGARDING YOUR INSURANCE - OHIO



WARNING: Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer,
submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud.




VFIC-01-0H-NOT (12/04)                                                                                Page 1 of 1
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 205 of 241. PageID #: 210


      Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                       carefully to determine rights, duties and what is and is not covered.


                                     VERLAN FIRE INSURANCE COMPANY

                       "BUSINESS INCOME" AND "EXTRA EXPENSE" COVERAGE
                                   INCLUDING "RENTAL VALUE"


              This Endorsement modifies and is subject to the insurance provided under the following:

                                   COMPREHENSIVE PROPERTY DAMAGE POLICY

 L      COVERAGE

        A.        When a limit is shown in the Declarations of the policy to which this Endorsement is attached, we
                  will pay for the actual loss of "business income" and "extra expense" including "rental value" you
                  incur during the "restoration period" resulting from a "suspension" of your "business operations."
                  This coverage applies only if your "business operations" are necessarily suspended due to direct
                  physical loss or damage to Covered Property resulting from a Covered Cause of Loss under the
                  Comprehensive Property Damage Policy.

        B.        Additional Exclusions

                  Coverage under this Endorsement does not apply to any loss proximately caused by:

                  1.    The "suspension," lapse or cancellation of a license, lease or contract that extended,
                        or would have extended, beyond the "restoration period;"

              2.        Direct physical loss or damage to finished stock, meaning stock you have
                        manufactured, whether or not the stock has been packaged;

              3.        Direct physical loss or damage to radio or television antennas and satellite dishes,
                        including their wiring, masts and towers;

              4.        Interference with the demolition, repair, replacement or rebuilding of lost or damaged
                        property by strikers or any other person(s);

              5.        Delay of the demolition, repair, replacement or rebuilding of lost or damaged property
                        due to the enforcement of any ordinance or law;

              6.        Any loss caused directly or indirectly by the failure of power or other utility service
                        supplied to the covered location, regardless of cause, if the failure occurs outside of
                        a building described in the Declarations of the policy to which this Endorsement is
                        attached. Failure includes lack of capacity and/or reduction of supply. However, if a
                        power or utility service failure results in a Covered Cause of Loss, we will pay for the
                        resultant loss or damage from that Covered Cause of Loss;

              7.        Any other indirect, consequential or remote loss or expenses;




VFIC-02 (06/04)                                                                                                    Page 1 of 4
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 206 of 241. PageID #: 211


       C.     Additional Coverage — Civil Authority

              We will pay for the actual loss of "business income" and "extra expense" including "rental value"
              you incur caused by the action of a civil authority that prohibits access to the location described in
              the Declarations of the policy to which this Endorsement is attached due to a direct physical loss to
              property other than at the covered location. The loss must be caused by or result from a Covered
              Cause of Loss. Coverage will begin seventy-two (72) hours after the time of the action of the civil
              authority and will end:

                      Three (3) consecutive weeks after the action begins; or

              2.      When your "business income" and "extra expense" including "rental value" coverage
                      ends;

              whichever is sooner.

II.    DEDUCTIBLE

       The deductible that applies under the Comprehensive Property Damage Policy also applies to any loss covered
       under this Endorsement. The deductible will not reduce the Limit of Insurance.

III.   LIMIT OF INSURANCE

       The most we will pay for loss in any one occurrence is the applicable Limit of Insurance shown for "Business
       Income" and "Extra Expense" Including "Rental Value" Coverage for specified locations shown in the Declarations
       of the policy to which this Endorsement is attached. Payments under Section I.C., Additional Coverage — Civil
       Authority, will not increase the Limits of Insurance that apply.

IV.    ADDITIONAL CONDITIONS

       A.     Loss Determination

              We will determine payment under this Endorsement based on the following:

              1.      Your net income or loss from your "business operations" before income taxes prior to
                      the date of the direct physical loss or damage to Covered Property;

              2.      The projected net income or loss from your "business operations" before income
                      taxes that you would have realized but for the direct physical loss or damage to
                      Covered Property, without consideration of the favorable business conditions created
                      by the cause of loss, and only to the extent the projected net income or loss can be
                      determined with a reasonable degree of certainty; and

              3.      Operating expenses necessary to resume "business operations" at the same level of
                      quality that existed immediately prior to the direct physical loss or damage to
                      Covered Property.

              Resumption of "Business Operations"

              You must resume "business operations" with reasonable speed to minimize the "suspension" of
              "business operations" and reduce the amount of your loss. To do so, you must use every available
              means, including but not limited to:

                      Working extra time or overtime;




VFIC-02 (06/04)                                                                                                   Page 2 of 4
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 207 of 241. PageID #: 212


                  2.    Utilizing the property or services of others;

                  3.    Using alternate or temporary locations; and

                  4.    Using property you own, control or can obtain, including but not limited to, surplus,
                        reserve or duplicate machinery, parts, equipment, supplies and stock.

        C.        Appraisal

                  For the purposes of this Endorsement, the APPRAISAL condition of the Comprehensive Property
                  Damage Policy applies, except that in appraising the loss under "Business Income" and "Extra
                  Expense" including "Rental Value" Coverage, the appraisers shall state separately the "actual net
                  profit," "extra expense," "net profit" and "restoration period" used to calculate the loss.

 V.     ADDITIONAL DEFINITIONS

        The following definitions are added:

        A.        "Actual Net Profit" means the net income or loss before income taxes that you actually realize
                  despite direct physical loss or damage to Covered Property, plus "extra expenses" to minimize the
                  "suspension" of "business operations" and to continue "business operations" at the location
                  described in the Declarations of the policy to which this Endorsement is attached or at a temporary
                  or alternate location.

                  "Business Income" means the actual loss of "net profit" you sustain during the "restoration period"
                  at the location described in the Declarations of the policy to which this Endorsement is attached,
                  less your "actual net profit" during the "restoration period."

       C.         "Business Operations" means your commercial or industrial activities, or your operations as the
                  owner of rental properties leased to others.

              "Extra Expense" means reasonable, necessary expenses you incur to minimize the "suspension" of
              "business operations" and to continue "business operations" at the location described in the
              Declarations of the policy to which this Endorsement is attached (or at the temporary or alternate
              location), that you would not have incurred but for the direct physical loss or damage to Covered
              Property. We will deduct the purchase price of any property bought for temporary use during the
              "restoration period" that you retain. In no event shall "extra expense" include the cost to repair or
              replace Covered Property or the cost to research, replace or restore lost information, except to the
              extent those costs reduce the amount otherwise payable under this Endorsement.

       E.     "Net Profit" means the net income or loss before income taxes that you would have realized but for
              the direct physical loss or damage to Covered Property.

       F.     "Rental Value" means "net profit" that would have been earned or incurred as rental income from
              tenant occupancy of the location described in the Declarations of the policy to which this
              Endorsement is attached as furnished and equipped by you, including fair rental value of any
              portion of the covered location which is occupied by you; and continuing normal operating
              expenses incurred in connection with that location, including payroll and the amount of charges
              which are the legal obligation of the tenant(s) but would otherwise be your obligations.




VFIC-02 (06/04)                                                                                                   Page 3 of 4
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 208 of 241. PageID #: 213


       G.     "Restoration Period" means the period of time your "business operations" are necessarily
              suspended, not exceeding the period of time beginning with the date of the direct physical loss or
              damage to Covered Property and ending with the date the lost or damaged property should be
              repaired, rebuilt or replaced with reasonable speed and similar quality. This period of time shall not
              be affected by the expiration date of the policy. In no event shall this period of time exceed twelve
              (12) months.

       H.     "Suspension" means the slowdown or cessation of your "business operations" or that a part or all of
              the covered location is rendered untenantable, if "rental value" applies.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-02 (06/04)                                                                                                   Page 4 of 4
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 209 of 241. PageID #: 214


      Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                       carefully to determine rights, duties and what is and is not covered.


                                 VERLAN FIRE INSURANCE COMPANY

                            ELECTRONIC DATE RECOGNITION CLAUSE


              This Endorsement modifies and is subject to the insurance provided under the following:

                              COMPREHENSIVE PROPERTY DAMAGE POLICY
                                  and all endorsements attached thereto.


 Unless specifically stated to the contrary, this policy, including all forms and endorsements attached thereto, does not
 insure any loss, damage, accident, cost, claim or expense, whether preventative (including temporary protection and
 preservation of property), remedial or otherwise, directly or indirectly, arising out of or relating to:

 A.     The recognition, interpretation, calculation, comparison, differentiation, sequencing or processing of data
        involving one or more dates or times, including but not limited to the Year 2000, by any computer system,
        hardware, program or software, or any microchip, integrated circuit, or similar device in computer
        equipment or non-computer equipment, whether your property or not; or,

 B.     Any change, alteration, correction or modification involving one or more dates or times, including but not
        limited to the Year 2000, to any such computer system, hardware, program or software, or any microchip,
        integrated circuit, or similar device in computer equipment or non-computer equipment, whether your
        property or not.

Except as provided below, this Electronic Date Recognition Clause shall apply regardless of any other cause or event
contributing concurrently or in any other sequence to the loss, damage, accident, cost, claim or expense.

If direct physical loss or damage, or an accident not otherwise excluded under this policy results, then, subject to all its
 terms and Conditions, this policy shall cover only such resulting direct physical loss or damage or accident. Such
covered resulting loss or damage shall not include any cost, claim or expense, whether preventative (including
temporary protection and preservation of property), remedial or otherwise, arising out of or relating to any change,
alteration, correction or modification relating to (1) data or (2) the ability of any computer system, hardware, program or
software, or any microchip, integrated circuit, or similar device in computer equipment or non-computer equipment to
recognize, interpret, calculate, compare, differentiate, sequence or process any data. Claims for resulting physical
loss or damage or accident at multiple locations shall constitute a separate loss or accident.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-13 (06/04)                                                                                                  Page 1 of 1
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 210 of 241. PageID #: 215


     Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                      carefully to determine rights, duties and what is and is not covered.


                                    VERLAN FIRE INSURANCE COMPANY

                               "EQUIPMENT BREAKDOWN" COVERAGE


            This Endorsement modifies and is subject to the insurance provided under the following:

                               COMPREHENSIVE PROPERTY DAMAGE POLICY
                                   and the endorsements attached thereto:

            "Business Income" and "Extra Expense" Coverage including "Rental Value"
                                  "Extra Expense" Coverage


All of the following apply:

A.     The following Exclusions are deleted from the Comprehensive Property Damage Policy.

       1.     Section IV., A. 5.;

       2.     Section IV., A. 6.;

       3.     Section IV., A. 7.

       By deleting these Exclusions, "Equipment Breakdown" coverage is afforded.

B.     The following are added to Section V., EXTENSIONS OF COVERAGE:

       EXPEDITING EXPENSES

       We will pay for the expediting expense loss resulting from an "Equipment Breakdown" with respect to your
       damaged Covered Property. We will pay the reasonable cost to:

       1.     Make temporary repairs;

       2.     Expedite permanent repairs; and

       3.     Expedite permanent replacement.

       Reasonable cost shall mean the extra cost of temporary repairs and the additional costs associated with making
       immediate repairs to the insured's damaged property, including the cost of overtime pay and the extra costs of
       express transportation or other rapid means of transporting necessary equipment or parts.

       The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit appears on the
       "Equipment Breakdown" Deductible and Limits Exceptions Schedule. In that case, whichever limit is greater will
       apply.




VFIC-24 (06/15)                                                                                            Page 1 of 6
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 211 of 241. PageID #: 216


         REFRIGERANT CONTAMINATION

        We will pay for contamination by a refrigerant resulting from "Equipment Breakdown" with respect to your
        damaged Covered Property to refrigerating, cooling or humidity control equipment at the described premises.
        This may be adjusted for salvage expenses or recoveries.

        The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit appears on the
        "Equipment Breakdown" Deductible and Limits Exceptions Schedule. In that case, whichever limit is greater will
        apply.

        SPOILAGE

        We will pay for loss of perishable goods due to spoilage resulting from lack of power, light, heat, steam or
        refrigeration caused by "Equipment Breakdown" to types of property covered by this policy that are:

        1.        Located on or within 1,000 feet of your described premises,

        2.        Owned by the building owner at your described premises, or owned by a public utility; and

        3.        Used to supply telephone, electricity, air conditioning, heating, gas, water or steam to your
                  described premises.

        However, as respects "Equipment Breakdown" coverage, we will not pay for any loss, damage, cost or expense
        directly caused by, contributed to by, resulting from or arising out of coverage provided by the Comprehensive
        Property Damage Policy and endorsements thereto, including but not limited to the following:

                  Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, falling
                  objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
                  action, leakage from fire extinguishing equipment, water damage, earth movement or flood.

        The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit appears on the
        "Equipment Breakdown" Deductible and Limits Exceptions Schedule. In that case, whichever limit is greater will
        apply. This payment may be adjusted for salvage expenses and recoveries.

       UTILITY INTERRUPTION

       We will pay for loss of "Business Income" and "Extra Expense," including "Rental Income," from a total or partial
       interruption of business to operate your business during the interruption resulting from an "Equipment
       Breakdown" to power or other utility service supplied to the described premises as follows:

       1.     Located on or within 1,000 feet of your described premises;

       2.     Owned by the building owner at your described premises, or owned by a public utility; and

       3.     Used to supply telephone, electricity, air conditioning, heating, gas, water or steam to your
              described premises.

       But if failure of power or other utility service results in an "Equipment Breakdown" to Covered Property, we will
       pay for the loss or damage caused by the "Equipment Breakdown."

       However, as respects "Equipment Breakdown" coverage, we will not pay for any loss, damage, cost or expense
       directly caused by, contributed to by, resulting from or arising out of coverage provided by the Comprehensive
       Property Damage Policy and endorsements thereto, including but not limited to the following:

              Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, falling
              objects, smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic
              action, leakage from fire extinguishing equipment, water damage, earth movement or flood.



VFIC-24 (06/15)                                                                                                      Page 2 of 6
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 212 of 241. PageID #: 217


       The most we will pay for loss or damage under this coverage is $25,000 unless a higher limit appears on the
       "Equipment Breakdown" Deductible and Limits Exceptions Schedule. In that case, whichever limit is greater will
       apply.

C.     The following is added to Section VI., ADDITIONAL COVERAGES:

       We will pay for the "pollutant" cleanup and removal for loss resulting from "Equipment Breakdown." The most we
       will pay for the "pollutant" cleanup and removal is $25,000 unless a higher limit is provided by an endorsement to
       the Comprehensive Property Damage Policy to which this Endorsement is attached. In that case, whichever
       limit is greater will apply.

D.     Exclusions:

       With respect to coverage provided under this endorsement only, we will not pay for loss or expense caused by or
       resulting from a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical
       insulation breakdown test of any type of electrical equipment. However if "accident" results, we will pay for the
       resulting loss, damage or expense caused by that "accident".

E.     The following replaces Section IX., B., DEDUCTIBLE:

       1.     Application of Deductibles

              We will not pay for loss or damage resulting from any "One Breakdown" until the amount of covered
              loss or damage exceeds the deductible shown in the "Equipment Breakdown" Deductible and Limits
              Exceptions Schedule for each applicable coverage. We will then pay the amount of covered loss or
              damage in excess of the deductible, up to the applicable Limit of Insurance.

              Determination of Deductibles

              a.     Dollar Deductible

                     If a dollar deductible is shown in the "Equipment Breakdown" Deductible and Limits
                     Exceptions Schedule, we will first subtract the deductible amount from any loss we
                     would otherwise pay.

              b.     Time Deductible

                     If a time deductible is shown in the "Equipment Breakdown" Deductible and Limits
                     Exceptions Schedule, we will not be liable for any loss under that coverage that occurs
                     during that specified time period immediately following an "Equipment Breakdown." If a
                     time deductible is shown in days, each day shall mean twenty-four (24) consecutive
                     hours.

              c.     Multiple of Daily Value Deductible

                     If a multiple of daily value is shown in the "Equipment Breakdown" Deductible and Limits Exceptions
                     Schedule, this deductible will be calculated as follows:

                     (1)   For the entire premises where the loss occurred, determine the total
                           amount of "Business Income" that would have been earned during the
                           "Restoration Period" had no "Equipment Breakdown" taken place.

                     (2)   Divide the result in Paragraph (1) above by the number of days the
                           business would have been open during the "Restoration Period." The
                           result is the daily value.




VFIC-24 (06/15)                                                                                                Page 3 of 6
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 213 of 241. PageID #: 218


                        (3)   Multiply the daily value in Paragraph (2) above by the number of days
                              shown in the "Equipment Breakdown" Deductible and Limits Exceptions
                              Schedule. We will first subtract this deductible amount from any loss we
                              would otherwise pay. We will then pay the amount of loss or damage in
                              excess of the deductible, up to the applicable Limit of Insurance.

                        Percentage of Loss Deductible

                        If a deductible is expressed as a percentage of loss in the "Equipment Breakdown"
                        Deductible and Limits Exceptions Schedule, we will not be liable for the indicated
                        percentage of gross amount of loss or damage (prior to the applicable deductible)
                        insured under the applicable coverage.

        Deductibles applicable to "Equipment Breakdown" coverage are separate from deductibles applicable to all other
        Causes of Loss covered by the Comprehensive Property Damage Policy and shall be designated on the
        "Equipment Breakdown" Deductible and Limits Exceptions Schedule applicable to this Endorsement.

 F      The following Additional Condition is added to Section X., CONDITIONS SUSPENDING OR RESTRICTING
        INSURANCE:

        SUSPENSION

        Whenever property subject to "Equipment Breakdown" is found to be in, or exposed to, a dangerous condition,
        any of our representatives may immediately suspend the insurance against loss to that Covered Property for the
        causes of loss covered by this Endorsement. Coverage can be suspended and possibly reinstated by delivering
        or mailing a written notice of suspension or coverage reinstatement to:

       1.         Your last know address; or

        2.        The address where the property is located.

       If we suspend your insurance, you will receive a pro rata refund of premium. But the suspension will be effective
       even if we have not yet made or offered a refund.

       The following Definitions are added to Section XIX. as respects "Equipment Breakdown" coverage:

       1.     "Covered Equipment" as used herein, unless otherwise specified and mutually agreed upon, means
              Covered Property, as defined in Verlan Fire Insurance Company's Policies:

              (1)      That generates, transmits or utilizes energy, including electronic communications and data
                       processing equipment; or

              (2)      Which during normal usage, operates under vacuum or pressure, other than the weight of its own
                       contents,

              However "Covered Equipment" does not mean:

              (1)      Structure, foundation, cabinet, compartment or air supported structure or building; or

              (2)      Insulating or refractory material; or

              (3)      Sewer piping, buried vessels or piping, or piping forming a part of a sprinkler or fire suppression
                       system; or

              (4)      Water piping other than boiler feed water piping, boiler condensate return piping or water piping
                       forming a part of a refrigerating or air conditioning system; or

              (5)      Vehicle, or any equipment mounted on a vehicle; or


VFIC-24 (06/15)                                                                                                 Page 4 of 6
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 214 of 241. PageID #: 219


              (6)     Dragline, excavation or construction equipment; or

              (7)     Satellite, spacecraft or any equipment mounted on a satellite or spacecraft; or

              (8)     Equipment manufactured by the insured for sale.

              "Equipment Breakdown" as used herein means physical loss or damage, both originating within:

              a.      Boilers, fired or unfired pressure vessels, vacuum vessels, and pressure piping, all
                      normally subject to vacuum or internal pressure other than static pressure of
                      contents, excluding:

                      (1)   Waste disposal piping;

                      (2)   Any piping forming part of a fire protective system;

                      (3)   Furnaces; and

                      (4)   Any water piping other than:

                            (a)   Boiler feed water piping between the feed pump and the boiler;

                            (b)   Boiler condensate return piping; or

                            (c)   Water piping forming part of a refrigerating or air conditioning system used for cooling,
                                  humidifying or space heating purposes.

              b.      All mechanical, electrical, electronic or fiber optic equipment; and caused by,
                      resulting from or consisting of:

                      (1)   Mechanical breakdown;

                      (2)   Electrical or electronic breakdown; or

                      (3)   Rupture, bursting, bulging, implosion, or steam explosion.

       However "Equipment Breakdown" does not mean physical loss or damage caused by or resulting from any of the
       following:

              a.      Wear and tear;

              b.      Rust or other corrosion, decay, deterioration, hidden or latent defect, mold or any
                      other quality in property that causes it to damage or destroy itself;

              c.      Smog;

                      Settling, cracking, shrinking or expansion;

              a       Nesting or infestation, or discharge or release of waste products or secretions, by
                      birds, rodents or other animals;

                      Any accident, loss, damage, cost, claim, or expense, whether preventative, remedial,
                      or otherwise, directly or indirectly arising out of or relating to the recognition,
                      interpretation, calculation, comparison, differentiation, sequencing, or processing of
                      data by any computer system including any hardware, programs or software;




VFIC-24 (06/15)                                                                                                  Page 5 of 6
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 215 of 241. PageID #: 220


                  g.    The following causes of loss to personal property:

                         (1)   Dampness or dryness of atmosphere;

                        (2)    Marring or scratching.

                  h.    Loss, damage, cost or expense directly caused by, contributed to by, resulting from
                        or arising out of the following causes of loss:

                               Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or
                               sleet, falling objects, smoke, aircraft or vehicles, riot or civil commotion,
                               vandalism, sinkhole collapse, volcanic action, leakage from fire extinguishing
                               equipment, water damage, earth movement or flood.

        However, if loss or damage not otherwise excluded results, then we will pay for such resulting damage.

        2.        "One Breakdown" means if an initial "Equipment Breakdown" causes other "Equipment
                  Breakdowns," all will be considered "One Breakdown." All "Equipment Breakdowns" at any one
                  premises that manifest themselves at the same time and are the direct result of the same cause will
                  be considered "One Breakdown."

 H.     The following is added to Section I.B.6. in the "Business Income" and "Extra Expense" including "Rental Value"
        Coverage form (VFIC-02):

        However, as respects "Equipment Breakdown" coverage, we will not pay for any loss, damage, cost or expense
        directly caused by, contributed to by, resulting from or arising out of coverage provided by the Comprehensive
        Property Damage Policy and endorsements thereto, including but not limited to the following:

                  Fire, lightning, combustion explosion, windstorm or hail, weight of snow, ice or sleet, falling objects,
                  smoke, aircraft or vehicles, riot or civil commotion, vandalism, sinkhole collapse, volcanic action,
                  leakage from fire extinguishing equipment, water damage, earth movement or flood.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-24 (06/15)                                                                                                       Page 6 of 6
                  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 216 of 241. PageID #: 221


     Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                      carefully to determine rights, duties and what is and is not covered.


                                VERLAN FIRE INSURANCE COMPANY

                               PRODUCTION MACHINERY EXCLUSION


             This Endorsement modifies and is subject to the insurance provided under the following:

                                      "Equipment Breakdown" Coverage

The following are not covered under the "Equipment Breakdown" Coverage:

         Production or process machine(s) or apparatus that processes, forms, cuts, shapes, grinds, or
         conveys raw materials, materials in process or finished products including any covered
         equipment as referenced in the "Equipment Breakdown" Coverage that is mounted upon or used
         solely with any one or more production or process machine(s) or apparatus.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-27 (06/04)                                                                                          Page 1 of 1
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 217 of 241. PageID #: 222


      Various provisions in this Endorsement restrict coverage. Read this Endorsement and the entire policy
                       carefully to determine rights, duties and what is and is not covered.


                                   VERLAN FIRE INSURANCE COMPANY

                           "CERTIFIED ACT OF TERRORISM" EXCLUSION
              This Endorsement modifies and is subject to the insurance provided under the following:

                                COMPREHENSIVE PROPERTY DAMAGE POLICY
                                    and all endorsements attached thereto.



 On Form VFIC-01 (06/04), Article IV. EXCLUSIONS, Section B., Item 13. below is added:

      13. A "certified act of terrorism." If, however a "certified act of terrorism" results in a fire to covered property
          situated in Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, Iowa, Louisiana, Maine,
          Massachusetts, Michigan, Minnesota, Missouri, Nebraska, New Hampshire, New Jersey, New York,
          North Carolina, North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, Texas, Virginia,
          Washington, West Virginia or Wisconsin, we will only pay for the direct fire damage but not for any
          consequential loss including but not limited to business income and extra expense resulting from the
          fire.

 A "certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with the
 provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act. The criteria
 contained in the Terrorism Risk Insurance Act for a "certified act of terrorism" include the following:

     1.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
          insurance subject to the Terrorism Risk Insurance Act; and

     2.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
          committed by an individual or individuals as part of an effort to coerce the civilian population of the
          United States or to influence the policy or affect the conduct of the United States Government by
          coercion.

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall not
be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case
insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
Secretary of the Treasury.

All other terms and Conditions of the policy to which this Endorsement is attached still apply.




VFIC-29 (01/15)                                                                                                      Page 1 of 1
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 218 of 241. PageID #: 223
              Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 219 of 241. PageID #: 224

                   Customer Notice of Privacy Policy and Producer Compensation Practices Disclosures
                                                     Privacy Policy Disclosure


    Collection of Information
    We collect personal information so that we may offer quality products and services. This information may include, but is not
    limited to, name, address, Social Security number, and consumer reports from consumer reporting agencies in connection
    with your application for insurance or any renewal of insurance. For example, we may access driving records, insurance
    scores or health information. Our information sources will differ depending on your state and/or the product or service we
    are providing to you. This information may be collected directly from you and/or from affiliated companies, non-affiliated
    third parties, consumer reporting agencies, medical providers and third parties such as the Medical Information Bureau.
 We, and the third parties we partner with, may track some of the web pages you visit through cookies, pixel tagging or
 other technologies. We currently do not process or comply with any web browser's "do not track" signals or similar
 mechanisms that request us to take steps to disable online tracking. For additional information regarding online privacy,
 please see our online privacy statement, located at www.hanover.com.
 Disclosure of Information
 We may disclose non-public, personal information you provide, as required to conduct our business and as permitted or
 required by law. We may share information with our insurance company affiliates or with third parties that assist us in
 processing and servicing your account. We also may share your information with regulatory or law enforcement agencies,
 reinsurers and others, as permitted or required by law.
 Our insurance companies may share information with their affiliates, but will not share information with non-affiliated third
 parties who would use the information to market products or services to you.
 Our standards for disclosure apply to all of our current and former customers.
 Safeguards to Protect Your Personal Information
We recognize the need to prevent unauthorized access to the information we collect, including information held in an
electronic format on our computer systems. We maintain physical, electronic and procedural safeguards intended to protect
the confidentiality and integrity of all non-public, personal information, including but not limited to social security numbers,
driver's license numbers and other personally identifiable information.
Internal Access to Information
Access to personal, non-public information is limited to those people who need the information to provide our customers
with products or services. These people are expected to protect this information from inappropriate access, disclosure and
modification.
Consumer Reports
In some cases, we may obtain a consumer report in connection with an application for insurance. Depending on the type of
policy, a consumer report may include information about you or your business, such as:
       character, general reputation, personal characteristics, mode of living;
•      credit history, driving record (including records of any operators who will be insured under the policy); and/or
•      an appraisal of your dwelling or place of business that may include photos and comments on its general condition.
Access to Information
Upon written request, we will inform you if we have ordered an investigative consumer report. You have the right to make a
written request within a reasonable period for information concerning the nature and scope of the report and to be
interviewed as part of its preparation. You may obtain a copy of the report from the reporting agency and, under certain
circumstances, you may be entitled to a copy at no cost.
You also may review certain information we have about you or your business in our files. To review information we maintain
in our files about you or your business, please write to us, providing your complete name, address and policy number(s),
and indicating specifically what you would like to see. If you request actual copies of your file, there may be a nominal
charge.
We will tell you to whom we have disclosed the information within the two years prior to your request. If there is not a
record indicating that the information was provided to another party, we will tell you to whom such information is normally
disclosed.
There is information that we cannot share with you. This may include information collected in order to evaluate a claim
under an insurance policy, when the possibility of a lawsuit exists. It may also include medical information that we would
have to forward to a licensed medical doctor of your choosing so that it may be properly explained.




VFIC-01-PPD-NOT (12/14)
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 220 of 241. PageID #: 225
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 221 of 241. PageID #: 226

 Correction of Information
 If after reviewing your file you believe information is incorrect, please write to the consumer reporting agency or to us,
 whichever is applicable, explaining your position. The information in question will be investigated. If appropriate,
 corrections will be made to your file and the parties to whom the incorrect information was disclosed, if any, will be
 notified. However, if the investigation substantiates the information in the file, you will be notified of the reasons why the
 file will not be changed. If you are not satisfied with the evaluation, you have the right to place a statement in the file
 explaining why you believe the information is incorrect. We also will send a copy of your statement to the parties, if any, to
 whom we previously disclosed the information and include it in any future disclosures.
 Our Commitment to Privacy
 In the insurance and financial services business, lasting relationships are built upon mutual respect and trust. With that in
 mind, we will periodically review and revise our privacy policy and procedures to ensure that we remain compliant with all
 state and federal requirements. If any provision of our privacy policy is found to be non-compliant, then that provision will
 be modified to reflect the appropriate state or federal requirement. 'If any modifications are made, all remaining provisions
 of this privacy policy will remain in effect. For more detailed information about our customer privacy policy (including any
 applicable state-specific policies) and our online privacy statement, visit our Web site, located at www.hanover.com.
 Further Information
 If you have questions about our customer privacy policy (including any applicable state-specific policies) or our online
 privacy statement, or if you would like to request information we have on file, please write to us at our Privacy Office, N435,
 The Hanover Insurance Group, Inc., 440 Lincoln Street, Worcester, MA 01653. Please provide your complete name, address
 and policy number(s). A copy of our Producer Compensation Disclosure is also available upon written request addressed to
 the attention of the Corporate Secretary, N435, The Hanover Insurance Group, 440 Lincoln Street, Worcester, MA 01653.
 Producer Compensation Disclosure
 Our products are sold through independent agents and brokers, often referred to as "Producers." We may pay Producers a
 fixed commission for placing and renewing business with our company. We may also pay additional commission and other
 forms of compensation and incentives to Producers who place and maintain their business with us. Details of our Producer
 compensation practices may be found at www.hanover.com.




This notice is being provided on behalf of the following Hanover Companies: The Hanover Insurance Group, Inc. - Allmerica
Financial Alliance Insurance Company - Allmerica Financial Benefit Insurance Company - Allmerica Plus Insurance Agency,
Inc. - Citizens Insurance Company of America - Citizens Insurance Company of Illinois - Citizens Insurance Company of the
Midwest - Citizens Insurance Company of Ohio - Citizens Management, Inc. - AIX Ins. Services of California, Inc.-
Campania Insurance Agency Co. Inc.- Campmed Casualty & Indemnity Co. Inc. - Chaucer Syndicates Limited- Educators
Insurance Agency, Inc.- Hanover Specialty Insurance Brokers, Inc. - The Hanover American Insurance Company - The
Hanover Insurance Company - The Hanover New Jersey Insurance Company - The Hanover National Insurance Company -
Hanover Lloyd's Insurance Company - Massachusetts Bay Insurance Company - Opus Investment Management, Inc. -
Professionals Direct Insurance Services, Inc. -Professional Underwriters Agency, Inc.- Verlan Fire Insurance Company -
Nova Casualty Company - AIX Specialty Insurance Company.




VFIC-01-PPD-NOT (12/14)
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 222 of 241. PageID #: 227
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 223 of 241. PageID #: 228




               EXHIBIT 3
          Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 224 of 241. PageID #: 229


Norman Abood

From:                          Tony Marks <tmarks@globalonedistribution.com>
Sent:                          Friday, October 12, 2018 1:42 PM
To:                            Norman Abood
Subject:                       Insurance Rebuttal
Attachments:                   Insurance Claim 10.12.18.zip



      Norman,




      After reviewing the documentation provided by Envista, it is clear that there are numerous
      errors, unaccounted for details, inconsistency, and a lack of support for their conclusions.

      It should be pointed out that Laibe Electric spent two months and over 365 billable hours
      onsite completing and documenting a comprehensive report of the damage from the
      lightning strike. They brought in equipment, tools, and various other assets and specialists to
      determine the condition of the property. Jim Deaton, the CEO of Laibe Electric personally stated
      that they had inspected the facility to the best of their ability. Further, Laibe states "The 10 MW
      Substation took a direct lightning hit and is obviously damaged". Perrysburg Township police
      report (attached) details "Catastrophic Transformer Incident", "Lines on Fire", etc.

      Meanwhile, Envista only visually inspected the property over the course of four to eight hours
      and made no effort to actually test any of the property's assets. As a result, many of their
      conclusions are unsupported, or just plain wrong, not to mention many important details
      completely omitted. Laibe provided detailed testing, reports and results; Envista provided none.
      We find their report incomplete, unsubstantiated, and void of any substance or facts. If there
      are indeed any actual forensic or engineering reports or test results produced by Envista to
      support any of their conclusions, please make these available. It should also be noted that in
      the Nederveld Forensic Report, they concluded that a direct lightening strike occurred, leading
      to damage of the property.

      Futher, Envista is completely missing discussion of many important items that are completely
      covered in the Laibe Electric "Lighting Damage Assessment Phase Two" report, such as:

         •     Cables
         •     Capacitors
         •     Conductors
         •     Exterior Lighting
         •     Compressors, pumps, and exhaust fans
         •     Rooftop Equipment
         •     Surge Protectors
         •     Etc



                                                       1
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 225 of 241. PageID #: 230
        Please see the attached documents that highlight the issues we take with the documentation
        that has been provided as well as more supporting documents.




Tony Marks



Global Distribution Center, Ilc
29180 Glenwood
Perrysburg, Ohio 43551

Office (419) 666-1132
Cell (419) 764-8588




                                                      2
                        Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 226 of 241. PageID #: 231
             The Hartford Steam Boiler Inspection and Insurance Company


                                                                                                           Munich RE


             Norman Abood                                                    Copy
             101 Broadcast Building                                          Tamara Weber
             136 N. Huron Street                                             The Hanover Insurance         Sepember 17, 2018
             Toledo, OH 43604-1139                                           Group, Inc.
                                                                             P.O. Box 667                  David Ashley
                                                                                                           General Adjuster
                                                                             Keego Harbor, MI 48320        HSB/Claims
                                                                                                           Tel.: 888-472-5677 x22224
                                                                                                           Email:
                                                                                                           David_Ashley@HSB,com
             RE:
             Insured:               Global Distribution Center LLC
             HSB Claim #:           000493226             Your Claim #:      19-00008557                   Risk Solutions
             HSB Policy #:          1000785               Your Policy #:     Z7W-D003305                   Remit all correspondence to:
             Date of Loss:          June 30, 2017                                                          Email:
                                                                                                           Claims_Documentation@hsb.com
            Locations:                                                                                     Fax: (877) 472-4329
                                     29180 Glenwood Road
                                     Perrysburg, OH 43551                                                  Main Address:
                                                                                                           P.O. Box 61510
                                     United States of America                                              King of Prussia, PA 19406
                                                                                                           Overnight mail:
                                                                                                           595 E Swedesford Rd Ste 100
                                                                                                           Wayne, PA 19087
                                                                                                           www.hsb.com
            Dear Mr. Abood:

            We have now received the follow up report from Envista Forensics. This details the
            additional damage found during the inspection on June 28, 2018 along with Laibe
            Electric. A copy is attached. This report is dated August 3, 2018. However, we did
            not receive this until September 4, 2018.

                    •    The overhead distribution wiring was further examined using a lift or bucket
                         truck. There was some additional damage found that was believed to have
                         occurred as part of the electrical event of June 30, 2017.


                    •    The transformers were further examined. The report outlines that any
                         issues with the transformers was not related the electrical event.


                    •    The issue reported with lights in building 48 was not related to the electrical
                         event.'                                                                               Comment [Officel]: How was this determined? It was
                                                                                                               determined that in other buildings it was a result of the
                                                                                                               electrical event, Envista did not test any fixtures in Building 48.
                    •    The Building identified as number 5 was inspected. It was noted that
                         building numbers referenced were not the same number as indicated on the
                         policy. This was determined to be the same as Building 2 on the policy. It
                         was found that a portion of the lights in this building did sustain some
                         electrical damage from the event.


                                                                                                               Hartford Steam Boiler
                                                      Page 1 of 2




C3 - confidential
                        Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 227 of 241. PageID #: 232




                    •    Building 6 was inspected. The policy with Hanover Insurance includes
                         coverage for Buildings 1, 2, 3 and 4. We were unable to match this building
                         with a building listed on the policy. The findings for this building were
                         reported to be similar as Building 5. Please advise if there is any
                         information that would show if Building 6 is the same any of the buildings
                         listed on the policy.


                    •    The Dock doors were examined. It was found that the issue with these was
                         not related to the electrical event.


                    •    The electrical panels were inspected. It was found that these had not
                         sustained damage as a result of the electrical event.


                    •    The fire alarm system was further inspected. It was confirmed that the only
                         issue was the command module that had been identified previously.


            Laibe Electric is to provide a written cost estimate for the remaining items that were
            found to have sustained electrical damage. Envista Forensics advises that they
            have not yet received the cost estimate for these remaining items. We will share
            this with you once it becomes available.

            Please feel free to contact me if there questions in the meantime.

            Sincerely,


            David Ashley, AIC
            General Adjuster




                                                    Page 2 of 2



C3 - confidential
     Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 228 of 241. PageID #: 233
                                                         ELECTRICAL CONTRACTOR




Laibe
                                                            24/ 7/ 365 SERVICE
                                                         COMMERCIAL/ INDUSTRIAL/ HEALTH CARE
                                                         TELEDATA CABLING SYSTEMS/ BICSI CERTIFIED
                                                         FIBER OPTIC CABLE NETWORK INSTALLATIONS
                                                         TEMPERATURE AND PROCESS CONTROL
ELECTRIC/ TECHNOLOGY                                     FIRE ALARM, SECURITY & SOUND SYSTEMS
                                                         GENERATOR RENTAL/ INSTALLATION
                                                         DESIGN / BUILD

                                                      November 6, 2017

   Global One Distribution, LLC
   29180 Glenwood Road
   Perrysburg, OH 43551
   ATTN: Mr. Tony Marks                               RE:      Lighting Damage Assessment
                                                               Phase Two

   Dear Mr. Marks,

            Please find attached our assessment of damage that occurred during the storm on
   July 1st, 2017. The following electrical systems and components were inspected:

          Medium Voltage
            ■ Transformers
            ■ 15KV cables and terminations
            ■ Lightning arrestors
            ■ Capacitors
            ■ Cut-outs                               Where is Envista's forensic reports
            ■ Switches
                                                     and test results concerning these
            ■ Conductors
            ■ Poles, crossarms                       items?


          Low Voltage
             ■ Switchgear
             ■ Secondary conductors
             ■ Panelboards
             ■ Panelboard feeders
             ■ Busduct and switches
             ■ Surge protectors
             ■ Contactors
             ■ Starters
             ■ Air handlers
             ■ Compressors
             ■ Pumps
             ■ Exhaust fans
             ■ Rooftop equipment
             ■ Chillers
             ■ Door openers
             ■ Light fixtures
             ■ Devices
             ■ Branch wiring
             ■ Other miscellaneous equipment

                  404 NORTH BYRNE ROAD * TOLEDO, OHIO 43607-2609

                     PHONE 419.724.8200 ® FAX 419.531.5809 ® Iaibe.com
                          Laibe Electric is an Equal Opportunity Employer
  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 229 of 241. PageID #: 234


                                                                                         Page 2


        Systems
            ■ Sprinkler riser reporting devices
            ■ Fire alarm panel
            ■ CCTV cameras and cable
            ■ Telephone system


        Any equipment with open disconnect switches was assumed not affected.

       Any lighting fixtures and other equipment not functioning properly are assumed
damaged by the storm, as owner reports that most were operating correctly before the storm
occurred.

       We have inspected the entire facility to the best of our ability. We ask that the owner
review the attached report and advise if they suspect any other damage, so that we may inspect
and add it to this report if necessary.

       Thank you for allowing us to provide our services. If there are any questions, please
contact me at any time.


                                                    Sincerely,




                                                    Jim Deaton
                                                    CEO
JD/mh




                    404 NORTH BYRNE ROAD • TOLEDO, OHIO 43607-2609

                     PHONE 419.724.8200 ® FAX 419.531.5809 * Iaibe.com
                             Laibe Electric is an Equal Opportunity Employer
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 230 of 241. PageID #: 235
                                                         ELECTRICAL CONTRACTOR




Laibe
                                                         24 / 7 / 365 SERVICE
                                                         COMMERCIAL/ INDUSTRIAL/ HEALTH CARE
                                                         TELEDATA CABLING SYSTEMS / BICSI CERTIFIED
                                                         FIBER OPTIC CABLE NETWORK INSTALLATIONS
                                                         TEMPERATURE AND PROCESS CONTROL
ELECTRIC / TECHNOLOGY                                    FIRE ALARM, SECURITY & SOUND SYSTEMS
                                                         GENERATOR RENTAL/ INSTALLATION
                                                         DESIGN / BUILD

                                                      November 14, 2017

   Global One Distribution, LLC
   29180 Glenwood Road
   Perrysburg, OH 43551
   ATTN: Mr. Tony Marks                               RE:    Lightning Damage Event Survey



   Dear Mr. Marks,

          The following explains the extent and methods of our survey of the lightning damage at
   your facility.

   Lighting Fixtures

       1. Lighting fixtures were visually inspected and determined inoperable. The majority of
          these fixtures were reported by Global One to be in working condition before the event.
          In conversations with tenants, they confirmed this.

   Equipment

       1. Equipment that had closed main disconnect switches was inspected, any existing
          equipment with open switches was not inspected, as lightning could not have
          damaged it.

      2. Two power dock locks and overhead door operators were found inoperable. The owner
         states they were in working condition before the event.

   Power Distribution and Branch Wiring

      1. Two pad transformers, 750 KVA and 150 KVA were tested and reports (attached) show
         nonacceptable results.

      2. Various power conductors were visually inspected and found brittle and cracked,
         consistent with overheating. This damage is assumed a result of the event.

      3. One dry-type transformer meggar tested faulty with a lost phase. This transformer also
         had cracked and brittle conductors connected to it, consistent with overheating.

      4. A large number of the branch circuit wiring was inspected visually and found cracked
         and brittle. From this inspection we estimate that up to 20 percent may be damaged.


                  404 NORTH BYRNE ROAD * TOLEDO, OHIO 43607-2609

                     PHONE 419.724.8200       FAX 419.531.5809 • Iaibe.com
                          Laibe Electric is an Equal Opportunity Employer
  Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 231 of 241. PageID #: 236

                                                                                           Page 2


Medium Voltage Repairs

    1. Visual inspection was done on all overhead primary distribution lines. Repairs required
       are included in damage report.

Fire Alarm System

    1. The entire system was tested zone by zone. All system components were tested Many
       found inoperative. Repairs are included in the estimate.

Substation

    1. The 10 MW substation took a direct lightning hit and is obviously damaged.

             •   The pressure gauge on the 10 MW transformer is pegged.
             •   Overhead feeders leaving the substation melted off the crossarms.
             •   Ground wires were melted.



       Laibe Electric is a State of Ohio licensed electrical contractor. The journeymen electrician
in charge of the survey completed a five-year apprenticeship program and has extensive field
experience.

        If you have any questions, please contact me at any time.

                                                     Sincerely,




                                                     Jim Deaton
                                                     CEO
JD/mh




Attachment: Transformer Oil Test




                      404 NORTH BYRNE ROAD • TOLEDO, OHIO 43607-2609

                       PHONE 419.724.8200 • FAX 419.531.5809 • laibe.com
                               Laibe Electric is an Equal Opportunity Employer
    Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 232 of 241. PageID #: 237




Google Earth Pro               feet
                             meters
                                                                  2000
                                                                         700



       Map is not correct:
       Building 1 is not a GDC Building
       Building #3 as marked is not a GDC Building
       Building 4 is not a GDC Building
       Location 3 "Building 6" is missing - highlighted above
             Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 233 of 241. PageID #: 238




PERRYSBURG TOWNSHIP POLICE
Incident Run Sheet
1-17-006042
Printed On: 06/07/2018 3:55 PM

 Incident Information
   Bus./Common:                                                   Date: 07/01/2017
   Address:        D ST                                           Time: 00:42:50
   Suite:                                                       How Received: Phone
   City/State/Zip: PERRYSBURG TWP, OH 43551                         Call Taker: D1
   Cross Streets:                                                  Subdivision: AMPOINT INDUSTRIAL COMPLEX

   Nature:        Incident                                        Nature Code: 32.007            Priority:   3

 Comments
   Responder            Date       Time Comment
   D1             07/01/2017   00:43:20 CHECKING THE BELMONT AREA, BELIEVE THERE'S A TRANSFORMER THAT BLEW
   D1             07/01/2017   00:43:34 114 BELIEVES HE SAW IT COMING FROM THE EAST
   D1             07/01/2017   00:45:03 TO 102, OWEN'S JUST CALLED, SAID SOMETHING JUST BLEW SOUTH OF THE CAMPUS,
                                        THEY HAVE AN OFFICER ENRT TO CHECK IT OUT ALSO
   D1             07/01/2017   00:45:40 102'5 GOING TO CHECK THE SUB STATION ACROSS FROM RYDER TRUCK
   D1             07/01/2017   00:46:37 RESIDENT FROM TRACY CREEK APTS IS ADVISING TRANSFORMER BLEW NORTH OF 795
                                        OFF OF OREGON
   D1             07/01/2017   00:48:16 ANOTHER RESIDENT LIVES AT 29845 OREGON CALLED TO ADVISE SIMILAR INFO,
                                        TRANSFORMER BLEW OFF OF OREGON RD
  D1              07/01/2017   00:48:41 ANOTHER CALLER WHO LIVES AT 28863 OREGON RD, SAID TRANSFORMER BLEW
  D1             07/01/2017    00:48:53 102'S IN THE AREA
  D1             07/01/2017    00:49:12 PER 102, IT IS THE SUB STATION OR SOME LINES DOWN BEHIND THE OLD WAREHOUSE,
                                        TMT TRUCKING II PER 114, DO YOU HAVE AN ACTUAL FIRE OR JUST ARCING ??
                                        HAVE SOME LIVE WIRES DOWN
  D1             07/01/2017    00:50:41 PER 102, NEED EDISON IF YOU HAVEN'T ALREADY DONE SO... LINES ON FIRE //
                                        CLEAR ON THAT AND CAN YOU GIVE ME AN EXACT LOCATION // IT IS THE OLD HUNT
                                        WESSON OFFICE/TMT TRUCKING, RIGHT OFF AT THE END OF D ST, JUST PASSED THE
                                        FENCE OFF OF D ST, TOWARDS THE BACK THERE...
  D1             07/01/2017    00:51:09 PER 102, WILL BE SITTING WITH MY LIGHTS ON ON D ST
  D1             07/01/2017    00:51:53 NEED FIRE DEPT ? // AFFIRMATIVE, WON'T BE ABLE TO GET CLOSE UNTIL POWER IS
                                        OFF
  D1             07/01/2017    00:57:12 NOTHING ON FIRE NOW, AS OF THIS MOMENT, NOTHING ARCING STILL, DON'T KNOW IF
                                        THEY WANT TO CONTINUE OR NOT
  D1             07/01/2017    01:03:02 TO 102, ARE THE WIRES DOWN AND IF SO, ARE THEY BLOCKING THE ROAD ? //
                                        NEGATIVE, IT'S OFF THE ROAD, OFF TO THE NE OF THE WAREHOUSE BUILDING, IT'S ON
                                        PRIVATE PROPERTY
  D1             07/01/2017    01:03:22 PER EDISON, ETA WILL BE TWO HOURS, TICKET # 2712613
  D1             07/01/2017    01:03:45 102 ADVISED
  D1             07/01/2017    01:26:24 PER 114, EDISON'S ON SCENE
  D1             07/01/2017    02:03:17 102 - To Location-ENRT GLOBAL ONE
  D1             07/01/2017    02:07:57 PER 102, WE'RE BACK IN GLOBAL ONE'S COMPLEX, TRYING TO FIND A WIRE THAT'S ON
                                        FIRE
  D1             07/01/2017    02:38:49 665 D ST INTO AUDITOR'S WEBSITE, SEE WHO OWNER IS
  D1             07/01/2017    02:40:30 INFO FROM AUDITOR'S SITE GIVEN...
  D1             07/01/2017    03:12:15 102'S OUT WITH THE PROPERTY OWNER
  DI             07/01/2017    03:38:50 PER 114, JUST AN UPDATE.. WE JUST SPOKE WITH THE PROPERTY MANGER.. THEY'RE
                                        TRYING TO COORDINATE WITH THE MAIN POWER COMPANY TO SHUT THIS TRANSFORMER
                                        DOWN AT THE SUB STATION. WILL PROBABLY BE OUT HERE FOR A WHILE...
  DI             07/01/2017    03:39:16 PER 114, JUST FYI. IN CASE YOU GET CALLS WHEN IT DOES HAPPEN, HE'S ADVISING IT
                                        DOES HAVE THE POTENTIAL TO CAUSE SOME POWER OUTAGES ALONG THE OREGON RD
                                        CORRIDOR..


Responder® - Computer Aided Dispatch System - Copyright() 2006 by Alert Tracking Systems, Inc.                   Page: 1 of 2
           Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 234 of 241. PageID #: 239




PERRYSBURG TOWNSHIP POLICE
Incident Run Sheet
1-17-006042
Printed On: 06/07/2018 3:55 PM

   D1            07)01/2017   05:23:13 PER 102, CATASTROPHIC TRANFORMER INCIDENT...
   D1            07/01/2017   05:33:44 PER 114, CONTACT THE FD AND ADVISE THEM OF THE SITUATION, DON'T KNOW IF THEY
                                       WANT TO BE ON STAND BY OR IF THEY WANT TO RESPOND..
   D1            07101/2017   05:33:53 TO 102, THAT WILL BE THE FIRE DEPT FOR YOU..
   D1            07/01/2017   05:50:21 PER 102, GOT THE POWER SHUT OFF....
   D1            07/01/2017   06:01:50 TO 114, ARE YOU GOING TO NEED DAYS OUT THERE FOR RELIEF ? /I NEGATIVE, WE
                                       ARE ALL SET NOW
   D1            07/01/2017   06:17:15 PER 114, POWER'S BEERN SHUT OFF, EVERYTHING'S SAFE, UNITS ARE E

 Disposition
  1. Assistance Rendered                        07/01/2017 0617      3.
  2.


 Response
  Law Grid:                                                        Fire Grid:
  EMS Grid                                                         District:

 Responders
  Responder                           Dispatched     Enroute      On Scene      To Hospital At Hospital    Cleared   In Service   In Quarters
  102                                               02:03:17       00:43:43                               06:17:20
  114                                    00:45:14   00:45:14       00:56:24                               06:17:21
  128                                    02:06:03   02:06:03       00:53:08                               02:06:26

Other Traffic
  Responder                       Time Action          Comments
  102                         03:39:41 OK              D ST PERRYSBURG TWP
  114                         03:39:41   OK            D ST PERRYSBURG TWP
  102                         04:02:36   RL            PORTABLE
  102                         04:02:45   RL            LOUD AND CLEAR
  102                         05:47:11   OK            D ST PERRYSBURG TVVP
  114                         05:47:11   OK            D ST PERRYSBURG TWP




Responder® - Computer Aided Dispatch System - Copyright® 2006 by Alert Tracking Systems, Inc.                            Page: 2 of 2
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 235 of 241. PageID #: 240
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 236 of 241. PageID #: 241
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 237 of 241. PageID #: 242
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 238 of 241. PageID #: 243
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 239 of 241. PageID #: 244
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 240 of 241. PageID #: 245
Case: 3:19-cv-00235-JJH Doc #: 1-1 Filed: 01/30/19 241 of 241. PageID #: 246
